Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of October 10, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. DEFINITIONS      1         SECTION 1.1    General   
  1         SECTION 1.2    Specific Terms      1         SECTION 1.3    Usage of
Terms      2         SECTION 1.4    [Reserved]      2         SECTION 1.5    No
Recourse      2         SECTION 1.6    Action by or Consent of Noteholders and
Certificateholder      2 ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER
CONVEYED PROPERTY      3         SECTION 2.1    Conveyance of the Receivables
and the Other Conveyed Property      3 ARTICLE III. REPRESENTATIONS AND
WARRANTIES      4         SECTION 3.1    Representations and Warranties of
Seller      4         SECTION 3.2    Representations and Warranties of Purchaser
     6 ARTICLE IV. COVENANTS OF SELLER      8         SECTION 4.1    Protection
of Title of Purchaser      8         SECTION 4.2    Other Liens or Interests   
  9         SECTION 4.3    Costs and Expenses      10         SECTION 4.4   
Indemnification      10 ARTICLE V. REPURCHASES      11         SECTION 5.1   
Repurchase of Receivables upon Breach      11         SECTION 5.2   
Reassignment of Purchased Receivables      12         SECTION 5.3    Waivers   
  13 ARTICLE VI. MISCELLANEOUS      13         SECTION 6.1    Liability of
Seller      13         SECTION 6.2    Merger or Consolidation of Seller or
Purchaser      13         SECTION 6.3    Limitation on Liability of Seller and
Others      13         SECTION 6.4    Seller May Own Notes or the Certificate   
  14         SECTION 6.5    Amendment      14         SECTION 6.6    Notices   
  14         SECTION 6.7    Merger and Integration      15         SECTION 6.8
   Severability of Provisions      15         SECTION 6.9    Intention of the
Parties      15         SECTION 6.10    Governing Law      16         SECTION
6.11    Counterparts      16         SECTION 6.12    Conveyance of the
Receivables and the Other Conveyed Property to the Issuer      16
        SECTION 6.13    Nonpetition Covenant      16

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 10, 2018, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1    General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of October 10, 2018, by and
among AFS SenSub Corp., as Seller, GM Financial, in its individual capacity and
as Servicer, GM Financial Consumer Automobile Receivables Trust 2018-4, as
Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2    Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means October 10, 2018.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2018-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3    Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4    [Reserved].

SECTION 1.5    No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6    Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding

 

2



--------------------------------------------------------------------------------

the date on which such action is to be taken, or consent given, by Noteholders
or the Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1    Conveyance of the Receivables and the Other Conveyed Property.

(a)    Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)    the Receivables and all moneys received thereon after the Cutoff Date;

(ii)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)    all rights under any Service Contracts on the related Financed Vehicles;

(vi)    the related Receivable Files;

(vii)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii)    all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from

 

3



--------------------------------------------------------------------------------

Seller to Purchaser, conveying good title thereto free and clear of any Liens,
and the beneficial interest in and title to the Receivables and the Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1    Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)    Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
date hereof, and as of the Closing Date, are true and correct.

(b)    Representations regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the date hereof, and as of the Closing Date, are true and correct.

(c)    No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)    Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)    No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Purchaser, the Trust,
the Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or
the proceeds thereof. Other than the security interest granted to

 

4



--------------------------------------------------------------------------------

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment, ERISA or
tax lien filings against it.

(f)    No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)    Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)    Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)    Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)    No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k)    Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)    No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)    No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)    Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)    True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)    Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2    Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a)    Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)    Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)    Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)    No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)    Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f)    No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)    No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or state income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1    Protection of Title of Purchaser.

(a)    At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b)    Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)    Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d)    Prior to the Closing Date, Seller has maintained accounts and records as
to each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)    If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2    Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3    Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4    Indemnification.

(a)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)    Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)    Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)    Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)    Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders or the Certificateholder through the negligence, willful
misfeasance, or bad faith of Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of Seller’s obligations and duties
under this Agreement.

(g)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)    Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)    Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)    Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1    Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2    Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3    Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1    Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2    Merger or Consolidation of Seller or Purchaser. Any corporation
or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3    Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

13



--------------------------------------------------------------------------------

SECTION 6.4    Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5    Amendment.

(a)    This Agreement may be amended by Seller and Purchaser without the consent
of the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any
of the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions
in this Agreement; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the
Trust Collateral Agent, adversely affect in any material respect the interests
of any Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent
and that such amendment is authorized and permitted by this Agreement.

(b)    This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)    Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)    It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6    Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas,
Nevada 89119, Attention: Chief Financial Officer, with a copy to AFS SenSub
Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or such other address as shall be designated
by a party in a written notice delivered to the other party or to the Issuer,
Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7    Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8    Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9    Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)    the Receivables and all moneys received thereon after the Cutoff Date;

(b)    the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)    all rights under any Service Contracts on the related Financed Vehicles;

(f)    the related Receivable Files;

(g)    all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)    all proceeds and investments with respect to items (a) through (g).

SECTION 6.10    Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11    Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument.

SECTION 6.12    Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13    Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:  

/s/ Annika Sandback

Name:   Annika Sandback Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

Accepted:

 

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By:  

/s/ Michael D. Commisso

Name:   Michael D. Commisso Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

457675486

     111006191314        111006871601        111007330736        111007439129  
     111007542775        111007640022        111007776583        111008456062  
     111008552216        111008648492        111008753264        111008853029  
     111008949575        111009555771        111009655143        111009767631  
     111009869690        111009954763        111010038892  

457676401

     111006191426        111006871623        111007330747        111007439130  
     111007542843        111007640055        111007776617        111008456185  
     111008552250        111008648526        111008753275        111008853030  
     111008949621        111009555805        111009655187        111009767710  
     111009869702        111009954796        111010038915  

457676674

     111006191594        111006871645        111007330804        111007439163  
     111007543002        111007640066        111007776640        111008456196  
     111008552272        111008648537        111008753387        111008853120  
     111008949632        111009555838        111009655255        111009767800  
     111009869724        111009954820        111010038948  

457677359

     111006191774        111006871656        111007330859        111007439185  
     111007543013        111007640088        111007776684        111008456264  
     111008552306        111008648548        111008753523        111008853333  
     111008949777        111009555849        111009655367        111009767822  
     111009869836        111009954842        111010038960  

457677854

     111006191785        111006871702        111007330882        111007439231  
     111007543046        111007640112        111007776718        111008456297  
     111008552339        111008648560        111008753534        111008853344  
     111008949812        111009555850        111009655468        111009767833  
     111009869881        111009954886        111010039073  

457678316

     111006191820        111006871724        111007331007        111007439242  
     111007543057        111007640145        111007776729        111008456387  
     111008552430        111008648582        111008753545        111008853388  
     111008949890        111009555872        111009655479        111009767855  
     111009869904        111009954910        111010039095  

457678944

     111006191842        111006871757        111007331018        111007439275  
     111007543125        111007640189        111007776763        111008456444  
     111008552474        111008648728        111008753567        111008853401  
     111008949924        111009555883        111009655536        111009767923  
     111009869937        111009954987        111010039130  

457679009

     111006191864        111006871780        111007331120        111007439286  
     111007543169        111007640190        111007776831        111008456534  
     111008552520        111008648739        111008753781        111008853445  
     111008949991        111009555939        111009655570        111009767945  
     111009869959        111009955012        111010039141  

457679892

     111006191886        111006871791        111007331131        111007439309  
     111007543181        111007640202        111007776864        111008456646  
     111008552564        111008648762        111008753815        111008853580  
     111008950061        111009555962        111009655592        111009767956  
     111009869993        111009955023        111010039208  

457680593

     111006191909        111006871803        111007331197        111007439321  
     111007543260        111007640213        111007776998        111008456657  
     111008552575        111008648784        111008753848        111008853591  
     111008950230        111009556031        111009655604        111009768058  
     111009870007        111009955034        111010039231  

457684140

     111006191921        111006871825        111007331210        111007439332  
     111007543282        111007640303        111007777034        111008456680  
     111008552597        111008648885        111008753860        111008853625  
     111008950375        111009556097        111009655716        111009768250  
     111009870052        111009955089        111010039264  

457686954

     111006192067        111006871836        111007331232        111007439398  
     111007543293        111007640370        111007777067        111008456736  
     111008552676        111008648896        111008753893        111008853670  
     111008950386        111009556211        111009655839        111009768283  
     111009870063        111009955102        111010039444  

457687101

     111006192168        111006871847        111007331298        111007439444  
     111007543350        111007640404        111007777090        111008456758  
     111008552687        111008648953        111008753961        111008853681  
     111008950500        111009556233        111009655862        111009768306  
     111009870119        111009955124        111010039501  

457687275

     111006192191        111006871858        111007331344        111007439477  
     111007543439        111007640471        111007777102        111008456804  
     111008552744        111008648997        111008753983        111008853704  
     111008950555        111009556244        111009656076        111009768339  
     111009870221        111009955179        111010039512  

457687416

     111006192214        111006871870        111007331399        111007439501  
     111007543451        111007640482        111007777113        111008456938  
     111008552777        111008649000        111008754029        111008853715  
     111008950746        111009556266        111009656100        111009768340  
     111009870254        111009955191        111010039624  

457689727

     111006192269        111006871926        111007331456        111007439703  
     111007543462        111007640561        111007777124        111008457007  
     111008552812        111008649011        111008754096        111008853726  
     111008950757        111009556288        111009656267        111009768395  
     111009870300        111009955203        111010039680  

457693083

     111006192315        111006871948        111007331513        111007439725  
     111007543507        111007640583        111007777269        111008457063  
     111008552867        111008649044        111008754142        111008853737  
     111008950791        111009556299        111009656278        111009768485  
     111009870311        111009955247        111010039691  

457699569

     111006192405        111006871959        111007331591        111007439792  
     111007543552        111007640628        111007777270        111008457355  
     111008552878        111008649088        111008754221        111008853872  
     111008950836        111009556323        111009656391        111009768496  
     111009870580        111009955337        111010039769  

457700029

     111006192416        111006872017        111007331636        111007439837  
     111007543563        111007640651        111007777315        111008457366  
     111008552902        111008649145        111008754355        111008853917  
     111008950915        111009556378        111009656403        111009768553  
     111009870681        111009955348        111010039826  

457700052

     111006192438        111006872062        111007331647        111007439871  
     111007543585        111007640684        111007777326        111008457467  
     111008552957        111008649279        111008754412        111008853995  
     111008951062        111009556390        111009656425        111009768586  
     111009870704        111009955382        111010039859  

457700458

     111006192461        111006872084        111007331670        111007439905  
     111007543596        111007640695        111007777371        111008457546  
     111008552980        111008649336        111008754445        111008854020  
     111008951095        111009556457        111009656504        111009768643  
     111009870760        111009955449        111010039893  

457701092

     111006192472        111006872118        111007331726        111007439961  
     111007543619        111007640707        111007777449        111008457580  
     111008552991        111008649370        111008754489        111008854064  
     111008951141        111009556480        111009656650        111009768799  
     111009870771        111009955461        111010039916  

457702652

     111006192483        111006872141        111007331759        111007439972  
     111007543631        111007640730        111007777540        111008457603  
     111008553004        111008649482        111008754502        111008854143  
     111008951152        111009556491        111009656672        111009768801  
     111009870782        111009955472        111010040053  

457705614

     111006192618        111006872174        111007331771        111007440031  
     111007543675        111007640741        111007777573        111008457647  
     111008553060        111008649516        111008754579        111008854200  
     111008951208        111009556503        111009656751        111009768812  
     111009870827        111009955483        111010040064  

457706471

     111006192652        111006872185        111007331793        111007440064  
     111007543765        111007640763        111007777685        111008457692  
     111008553217        111008649527        111008754591        111008854211  
     111008951286        111009556536        111009656762        111009768845  
     111009870940        111009955506        111010040086  

457707032

     111006192720        111006872310        111007331850        111007440075  
     111007543811        111007640774        111007777719        111008457715  
     111008553273        111008649538        111008754614        111008854244  
     111008951310        111009556569        111009656931        111009768878  
     111009870962        111009955517        111010040109  

457708048

     111006192775        111006872321        111007331962        111007440121  
     111007543945        111007640819        111007777731        111008457793  
     111008553385        111008649617        111008754669        111008854266  
     111008951400        111009556581        111009657066        111009768902  
     111009871008        111009955528        111010040198  

457709129

     111006192832        111006872387        111007332097        111007440132  
     111007543978        111007640820        111007777775        111008457838  
     111008553396        111008649662        111008754748        111008854277  
     111008951422        111009556615        111009657077        111009768913  
     111009871019        111009955719        111010040244  

457709525

     111006192898        111006872422        111007332109        111007440143  
     111007544036        111007640875        111007777887        111008457883  
     111008553431        111008649684        111008754759        111008854288  
     111008951455        111009556626        111009657268        111009769059  
     111009871064        111009955720        111010040277  

457710150

     111006192933        111006872499        111007332110        111007440187  
     111007544069        111007640909        111007777911        111008457906  
     111008553521        111008649730        111008754760        111008854312  
     111008951488        111009556648        111009657426        111009769093  
     111009871109        111009955731        111010040323  

457711414

     111006192944        111006872567        111007332165        111007440244  
     111007544104        111007640987        111007777988        111008457917  
     111008553554        111008649752        111008754771        111008854323  
     111008951501        111009556671        111009657538        111009769105  
     111009871121        111009955753        111010040334  

457711794

     111006192977        111006872679        111007332187        111007440255  
     111007544137        111007641001        111007778002        111008457951  
     111008553622        111008649796        111008754838        111008854402  
     111008951523        111009556682        111009657572        111009769161  
     111009871200        111009955775        111010040402  

457712099

     111006192988        111006872725        111007332299        111007440288  
     111007544171        111007641034        111007778079        111008458020  
     111008553633        111008649820        111008754906        111008854435  
     111008951545        111009556693        111009657628        111009769172  
     111009871211        111009955810        111010040424  

457712347

     111006193013        111006872758        111007332312        111007440345  
     111007544328        111007641089        111007778103        111008458064  
     111008553644        111008649987        111008754928        111008854457  
     111008951567        111009556705        111009657639        111009769206  
     111009871222        111009955843        111010040457  

457712438

     111006193068        111006872792        111007332323        111007440367  
     111007544340        111007641102        111007778125        111008458086  
     111008553655        111008650024        111008755008        111008854491  
     111008951589        111009556727        111009657729        111009769486  
     111009871266        111009955854        111010040491  

457712792

     111006193091        111006872804        111007332345        111007440390  
     111007544362        111007641113        111007778170        111008458165  
     111008553666        111008650091        111008755053        111008854547  
     111008951624        111009556738        111009657796        111009769509  
     111009871277        111009955911        111010040660  

457713675

     111006193103        111006872882        111007332547        111007440402  
     111007544373        111007641135        111007778204        111008458187  
     111008553699        111008650147        111008755075        111008854592  
     111008951646        111009556749        111009657842        111009769521  
     111009871299        111009955999        111010040682  

457713956

     111006193169        111006872905        111007332569        111007440570  
     111007544418        111007641146        111007778293        111008458312  
     111008553790        111008650169        111008755110        111008854648  
     111008951680        111009556750        111009658012        111009769554  
     111009871356        111009956024        111010040693  

457714202

     111006193271        111006872927        111007332570        111007440592  
     111007544429        111007641157        111007778316        111008458334  
     111008553824        111008650316        111008755187        111008854682  
     111008951758        111009556761        111009658056        111009769598  
     111009871367        111009956114        111010040749  

457715084

     111006193316        111006872950        111007332592        111007440659  
     111007544474        111007641281        111007778338        111008458424  
     111008553857        111008650349        111008755200        111008854693  
     111008951769        111009556772        111009658078        111009769600  
     111009871378        111009956169        111010040761  

457715613

     111006193327        111006872972        111007332604        111007440749  
     111007544542        111007641337        111007778361        111008458446  
     111008553981        111008650361        111008755301        111008854705  
     111008951837        111009556783        111009658146        111009769655  
     111009871457        111009956170        111010040783  

457715621

     111006193338        111006873018        111007332648        111007440772  
     111007544700        111007641427        111007778372        111008458480  
     111008554005        111008650440        111008755378        111008854840  
     111008951905        111009556806        111009658225        111009769723  
     111009871479        111009956192        111010040817  

457716603

     111006193383        111006873029        111007332671        111007440862  
     111007544755        111007641450        111007778417        111008458491  
     111008554016        111008650507        111008755389        111008854930  
     111008951961        111009556817        111009658269        111009769914  
     111009871503        111009956215        111010040839  

457717155

     111006193406        111006873052        111007332839        111007440884  
     111007544834        111007641517        111007778484        111008458514  
     111008554027        111008650530        111008755480        111008855009  
     111008952018        111009556828        111009658472        111009769925  
     111009871547        111009956237        111010040862  

457718658

     111006193574        111006873074        111007332907        111007440930  
     111007544889        111007641618        111007778552        111008458525  
     111008554038        111008650541        111008755491        111008855021  
     111008952030        111009556840        111009658494        111009770040  
     111009871558        111009956260        111010040873  

457719391

     111006193608        111006873085        111007332941        111007440952  
     111007544902        111007641663        111007778619        111008458615  
     111008554050        111008650563        111008755525        111008855076  
     111008952164        111009556873        111009658506        111009770062  
     111009871637        111009956316        111010040907  

457719722

     111006193686        111006873175        111007332974        111007441100  
     111007544913        111007641696        111007778620        111008458648  
     111008554139        111008650585        111008755536        111008855122  
     111008952197        111009556884        111009658584        111009770073  
     111009871660        111009956327        111010040941  

457721520

     111006193721        111006873210        111007332996        111007441111  
     111007544935        111007641720        111007778709        111008458659  
     111008554184        111008650664        111008755570        111008855155  
     111008952209        111009556895        111009658618        111009770208  
     111009871671        111009956361        111010040952  

457723567

     111006193787        111006873221        111007333010        111007441122  
     111007544946        111007641786        111007778710        111008458671  
     111008554285        111008650811        111008755615        111008855212  
     111008952300        111009556907        111009658652        111009770264  
     111009871749        111009956394        111010041076  

457724730

     111006193822        111006873243        111007333054        111007441212  
     111007544957        111007641810        111007778721        111008458738  
     111008554397        111008650877        111008755648        111008855256  
     111008952322        111009556918        111009658663        111009770309  
     111009871772        111009956406        111010041100  

457726743

     111006193833        111006873254        111007333065        111007441278  
     111007545071        111007641832        111007778765        111008458749  
     111008554409        111008650934        111008755682        111008855289  
     111008952333        111009556929        111009658821        111009770310  
     111009871806        111009956451        111010041122  

457728269

     111006193945        111006873265        111007333087        111007441379  
     111007545138        111007641887        111007778899        111008458806  
     111008554544        111008650956        111008755985        111008855290  
     111008952344        111009556930        111009658843        111009770488  
     111009871817        111009956495        111010041144  

457729721

     111006193978        111006873300        111007333100        111007441470  
     111007545150        111007641898        111007778901        111008458884  
     111008554779        111008650967        111008756054        111008855302  
     111008952388        111009556952        111009658887        111009770590  
     111009871862        111009956529        111010041212  

457729846

     111006193989        111006873311        111007333166        111007441526  
     111007545161        111007641900        111007778967        111008458929  
     111008554881        111008650978        111008756076        111008855403  
     111008952412        111009556963        111009658900        111009770635  
     111009871873        111009956541        111010041223  

457730729

     111006193990        111006873333        111007333199        111007441548  
     111007545172        111007641944        111007778978        111008458941  
     111008554915        111008650989        111008756098        111008855492  
     111008952423        111009556974        111009658911        111009770736  
     111009871929        111009956563        111010041234  

457732774

     111006194003        111006873355        111007333201        111007441559  
     111007545262        111007641955        111007779014        111008458996  
     111008554959        111008651036        111008756133        111008855504  
     111008952467        111009556985        111009658933        111009770747  
     111009871941        111009956620        111010041267  

457733301

     111006194115        111006873366        111007333256        111007441728  
     111007545273        111007641966        111007779081        111008459009  
     111008554971        111008651058        111008756166        111008855515  
     111008952490        111009557010        111009659103        111009770769  
     111009871996        111009956653        111010041289  

457734705

     111006194159        111006873412        111007333267        111007441784  
     111007545284        111007641977        111007779115        111008459021  
     111008554982        111008651148        111008756201        111008855593  
     111008952513        111009557021        111009659114        111009770770  
     111009872043        111009956675        111010041302  

457743300

     111006194182        111006873434        111007333278        111007441807  
     111007545374        111007642068        111007779126        111008459032  
     111008555084        111008651160        111008756245        111008855672  
     111008952524        111009557098        111009659237        111009770859  
     111009872054        111009956697        111010041313  

457744936

     111006194193        111006873524        111007333313        111007441908  
     111007545385        111007642091        111007779159        111008459122  
     111008555095        111008651182        111008756256        111008855706  
     111008952591        111009557122        111009659248        111009770893  
     111009872065        111009956709        111010041324  

457746311

     111006194205        111006873535        111007333346        111007441919  
     111007545431        111007642158        111007779160        111008459133  
     111008555130        111008651216        111008756313        111008855784  
     111008952658        111009557133        111009659282        111009770905  
     111009872076        111009956721        111010041436  

457746741

     111006194283        111006873557        111007333379        111007441964  
     111007545532        111007642169        111007779182        111008459144  
     111008555208        111008651283        111008756335        111008855807  
     111008952669        111009557144        111009659495        111009770938  
     111009872098        111009956732        111010041458  

457746923

     111006194340        111006873580        111007333380        111007442000  
     111007545554        111007642192        111007779227        111008459199  
     111008555253        111008651294        111008756346        111008855841  
     111008952704        111009557256        111009659507        111009770949  
     111009872166        111009956833        111010041559  

457749877

     111006194351        111006873603        111007333391        111007442044  
     111007545565        111007642215        111007779238        111008459201  
     111008555275        111008651306        111008756368        111008855852  
     111008952748        111009557267        111009659518        111009770972  
     111009872212        111009956888        111010041582  

457751527

     111006194362        111006873625        111007333425        111007442077  
     111007545587        111007642260        111007779261        111008459234  
     111008555297        111008651339        111008756391        111008855896  
     111008952759        111009557289        111009659697        111009771007  
     111009872234        111009956901        111010041616  

457753408

     111006194384        111006873704        111007333447        111007442112  
     111007545644        111007642293        111007779272        111008459256  
     111008555310        111008651340        111008756469        111008855908  
     111008952760        111009557380        111009659709        111009771119  
     111009872278        111009956934        111010041638  

457754364

     111006194430        111006873816        111007333504        111007442178  
     111007545677        111007642350        111007779306        111008459267  
     111008555343        111008651351        111008756470        111008855942  
     111008952782        111009557492        111009659776        111009771186  
     111009872302        111009956967        111010041649  

457755288

     111006194575        111006873827        111007333548        111007442202  
     111007545699        111007642372        111007779328        111008459278  
     111008555444        111008651362        111008756492        111008855964  
     111008952838        111009557559        111009659811        111009771243  
     111009872380        111009956978        111010041650  

457755841

     111006194609        111006873872        111007333560        111007442268  
     111007545756        111007642451        111007779339        111008459289  
     111008555455        111008651395        111008756515        111008855975  
     111008952849        111009557593        111009659901        111009771287  
     111009872403        111009956990        111010041706  

457757623

     111006194643        111006873894        111007333571        111007442279  
     111007545790        111007642473        111007779340        111008459335  
     111008555512        111008651542        111008756571        111008855986  
     111008952894        111009557638        111009659934        111009771423  
     111009872414        111009957014        111010041739  

457761492

     111006194766        111006873906        111007333605        111007442358  
     111007545802        111007642585        111007779418        111008459357  
     111008555523        111008651621        111008756605        111008856000  
     111008953053        111009557649        111009659945        111009771434  
     111009872436        111009957025        111010041751  

457765220

     111006194856        111006873928        111007333616        111007442426  
     111007545891        111007642608        111007779452        111008459447  
     111008555545        111008651687        111008756650        111008856011  
     111008953075        111009557650        111009659956        111009771445  
     111009872458        111009957058        111010041762  

457765550

     111006194980        111006873951        111007333638        111007442437  
     111007545903        111007642619        111007779520        111008459481  
     111008555602        111008651733        111008756728        111008856033  
     111008953086        111009557672        111009660026        111009771456  
     111009872470        111009957069        111010041829  

457773224

     111006195048        111006874008        111007333649        111007442460  
     111007545970        111007642653        111007779542        111008459559  
     111008555613        111008651878        111008756807        111008856044  
     111008953109        111009557773        111009660037        111009771579  
     111009872537        111009957081        111010041830  

457773356

     111006195060        111006874019        111007333672        111007442527  
     111007545992        111007642675        111007779575        111008459649  
     111008555635        111008651890        111008756829        111008856077  
     111008953200        111009557784        111009660071        111009771580  
     111009872582        111009957092        111010041852  

457774545

     111006195138        111006874020        111007333683        111007442549  
     111007546274        111007642787        111007779597        111008459740  
     111008555646        111008651902        111008756852        111008856088  
     111008953299        111009557829        111009660116        111009771591  
     111009872593        111009957137        111010041919  

457777019

     111006195149        111006874064        111007333717        111007442561  
     111007546342        111007642798        111007779643        111008459773  
     111008555680        111008651924        111008756874        111008856112  
     111008953345        111009557852        111009660341        111009771614  
     111009872605        111009957159        111010041920  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

457777043

     111006195194        111006874110        111007333728        111007442572  
     111007546397        111007642822        111007779687        111008459863  
     111008555725        111008651991        111008756885        111008856178  
     111008953480        111009557908        111009660352        111009771726  
     111009872627        111009957205        111010041953  

457777134

     111006195307        111006874187        111007333739        111007442684  
     111007546454        111007642855        111007779698        111008459874  
     111008555736        111008652037        111008756919        111008856190  
     111008953604        111009557931        111009660385        111009771894  
     111009872683        111009957238        111010042011  

457778157

     111006195318        111006874222        111007333841        111007442707  
     111007546487        111007642866        111007779744        111008459908  
     111008555758        111008652071        111008756942        111008856235  
     111008953671        111009557964        111009660420        111009772110  
     111009872706        111009957283        111010042044  

457778439

     111006195329        111006874255        111007333919        111007442730  
     111007546544        111007642888        111007779834        111008459919  
     111008555848        111008652093        111008756997        111008856280  
     111008953750        111009558011        111009660453        111009772121  
     111009872740        111009957306        111010042055  

457778694

     111006195330        111006874277        111007333986        111007442752  
     111007546555        111007642923        111007779856        111008459942  
     111008555860        111008652149        111008757022        111008856325  
     111008953783        111009558066        111009660600        111009772187  
     111009872773        111009957339        111010042099  

457786085

     111006195363        111006874323        111007333997        111007442819  
     111007546599        111007642945        111007779867        111008459953  
     111008555871        111008652161        111008757033        111008856437  
     111008953817        111009558088        111009660666        111009772244  
     111009872784        111009957373        111010042123  

457789501

     111006195453        111006874389        111007334167        111007442820  
     111007546645        111007642978        111007779913        111008460001  
     111008555916        111008652172        111008757099        111008856459  
     111008953907        111009558189        111009660734        111009772288  
     111009872920        111009957441        111010042178  

457790343

     111006195521        111006874402        111007334178        111007442831  
     111007546656        111007643003        111007779935        111008460012  
     111008555927        111008652194        111008757112        111008856460  
     111008953996        111009558268        111009660745        111009772356  
     111009872953        111009957463        111010042190  

457790426

     111006195633        111006874446        111007334404        111007442853  
     111007546667        111007643036        111007779979        111008460034  
     111008555938        111008652206        111008757134        111008856471  
     111008954009        111009558279        111009660958        111009772378  
     111009872964        111009957508        111010042279  

457796241

     111006195789        111006874503        111007334493        111007442864  
     111007546689        111007643069        111007779980        111008460067  
     111008555983        111008652240        111008757178        111008856561  
     111008954098        111009558303        111009661005        111009772479  
     111009872986        111009957519        111010042291  

457796969

     111006195790        111006874604        111007334617        111007442909  
     111007546690        111007643126        111007780038        111008460078  
     111008555994        111008652262        111008757246        111008856572  
     111008954177        111009558381        111009661173        111009772558  
     111009873077        111009957520        111010042347  

457803013

     111006195824        111006874659        111007334640        111007442932  
     111007546746        111007643148        111007780049        111008460089  
     111008556074        111008652284        111008757279        111008856606  
     111008954188        111009558549        111009661320        111009772682  
     111009873101        111009957531        111010042381  

457803484

     111006195857        111006874660        111007334853        111007442943  
     111007546768        111007643160        111007780072        111008460113  
     111008556120        111008652307        111008757280        111008856617  
     111008954212        111009558617        111009661410        111009772750  
     111009873145        111009957575        111010042505  

457803658

     111006195914        111006874693        111007334932        111007443067  
     111007546780        111007643205        111007780094        111008460168  
     111008556197        111008652453        111008757291        111008856684  
     111008954256        111009558628        111009661498        111009772817  
     111009873189        111009957621        111010042561  

457804052

     111006196050        111006874716        111007334987        111007443180  
     111007546870        111007643227        111007780319        111008460180  
     111008556232        111008652475        111008757336        111008856796  
     111008954267        111009558662        111009661555        111009772839  
     111009873213        111009957643        111010042572  

457806693

     111006196117        111006874738        111007335113        111007443225  
     111007546959        111007643283        111007780443        111008460269  
     111008556287        111008652532        111008757392        111008856910  
     111008954313        111009558684        111009661588        111009772895  
     111009873246        111009957676        111010042617  

457807147

     111006196128        111006874749        111007335191        111007443236  
     111007547028        111007643294        111007780465        111008460359  
     111008556298        111008652554        111008757404        111008856921  
     111008954368        111009558695        111009661612        111009772941  
     111009873314        111009957687        111010042640  

457821072

     111006196139        111006874750        111007335281        111007443258  
     111007547039        111007643306        111007780487        111008460405  
     111008556399        111008652565        111008757437        111008856954  
     111008954380        111009558752        111009661689        111009772963  
     111009873358        111009957722        111010042684  

457823649

     111006196151        111006874794        111007335304        111007443270  
     111007547073        111007643328        111007780566        111008460438  
     111008556412        111008652655        111008757460        111008856987  
     111008954403        111009558808        111009661724        111009772996  
     111009873381        111009957733        111010042718  

457826733

     111006196162        111006874817        111007335416        111007443292  
     111007547185        111007643340        111007780577        111008460449  
     111008556445        111008652688        111008757471        111008857012  
     111008954414        111009558909        111009661791        111009773009  
     111009873404        111009957744        111010042729  

457826923

     111006196331        111006874862        111007335427        111007443304  
     111007547264        111007643373        111007780612        111008460528  
     111008556456        111008652699        111008757493        111008857023  
     111008954593        111009558921        111009661926        111009773155  
     111009873426        111009957812        111010043012  

457829174

     111006196364        111006874873        111007335449        111007443359  
     111007547286        111007643418        111007780656        111008460551  
     111008556502        111008652734        111008757538        111008857034  
     111008954605        111009558987        111009661971        111009773177  
     111009873460        111009957878        111010043056  

457829430

     111006196386        111006874884        111007335685        111007443360  
     111007547309        111007643429        111007780702        111008460562  
     111008556603        111008652835        111008757549        111008857067  
     111008954627        111009559034        111009662129        111009773313  
     111009873527        111009957890        111010043269  

457829687

     111006196421        111006874930        111007335696        111007443382  
     111007547387        111007643441        111007780724        111008460663  
     111008556614        111008652947        111008757550        111008857090  
     111008954650        111009559056        111009662152        111009773335  
     111009873549        111009957957        111010043348  

457831337

     111006196522        111006874941        111007335742        111007443450  
     111007547411        111007643452        111007780791        111008460685  
     111008556647        111008652970        111008757606        111008857135  
     111008954683        111009559113        111009662309        111009773346  
     111009873572        111009958048        111010043360  

457832004

     111006196689        111006874985        111007335764        111007443472  
     111007547433        111007643531        111007780836        111008460708  
     111008556669        111008652981        111008757628        111008857168  
     111008954740        111009559135        111009662387        111009773436  
     111009873617        111009958071        111010043427  

457833614

     111006196690        111006875009        111007335821        111007443494  
     111007547501        111007643542        111007780858        111008460719  
     111008556726        111008653005        111008757640        111008857348  
     111008954784        111009559191        111009662398        111009773515  
     111009873640        111009958105        111010043461  

457834232

     111006196724        111006875010        111007335854        111007443517  
     111007547556        111007643564        111007780881        111008460809  
     111008556748        111008653027        111008757752        111008857359  
     111008954795        111009559225        111009662411        111009773638  
     111009873673        111009958172        111010043472  

457835551

     111006196735        111006875076        111007335876        111007443551  
     111007547578        111007643575        111007780915        111008460810  
     111008556759        111008653038        111008757763        111008857371  
     111008954818        111009559304        111009662433        111009773650  
     111009873729        111009958206        111010043528  

457835783

     111006196746        111006875111        111007335911        111007443562  
     111007547635        111007643643        111007780926        111008460911  
     111008556760        111008653049        111008757820        111008857449  
     111008954830        111009559449        111009662556        111009773672  
     111009873730        111009958295        111010043562  

457837565

     111006196779        111006875133        111007335922        111007443629  
     111007547646        111007643654        111007780937        111008460933  
     111008556827        111008653094        111008757875        111008857461  
     111008954896        111009559551        111009662613        111009773784  
     111009873763        111009958318        111010043584  

457839470

     111006196982        111006875199        111007335955        111007443685  
     111007547714        111007643733        111007780959        111008460944  
     111008556906        111008653229        111008757897        111008857528  
     111008954975        111009559630        111009662635        111009773795  
     111009873785        111009958330        111010043595  

457842581

     111006197174        111006875201        111007335988        111007443696  
     111007547758        111007643755        111007780960        111008460955  
     111008556917        111008653230        111008757909        111008857573  
     111008954997        111009559641        111009662679        111009773818  
     111009873808        111009958419        111010043607  

457849081

     111006197220        111006875302        111007335999        111007443775  
     111007547837        111007643766        111007781028        111008460999  
     111008556951        111008653263        111008758090        111008857595  
     111008955033        111009559720        111009662691        111009773942  
     111009873842        111009958600        111010043663  

457849875

     111006197286        111006875335        111007336035        111007443898  
     111007547848        111007643777        111007781095        111008461068  
     111008556962        111008653274        111008758157        111008857607  
     111008955044        111009559753        111009662725        111009774000  
     111009873853        111009958925        111010043685  

457851343

     111006197297        111006875379        111007336080        111007443999  
     111007547859        111007643801        111007781141        111008461079  
     111008556973        111008653319        111008758236        111008857786  
     111008955246        111009559764        111009662769        111009774033  
     111009873875        111009958981        111010043708  

457856359

     111006197332        111006875391        111007336125        111007444046  
     111007547871        111007643878        111007781163        111008461091  
     111008557042        111008653331        111008758258        111008857809  
     111008955257        111009559797        111009662770        111009774088  
     111009873998        111009958992        111010043719  

457863546

     111006197455        111006875469        111007336158        111007444091  
     111007547905        111007643946        111007781185        111008461125  
     111008557110        111008653353        111008758348        111008857821  
     111008955279        111009559876        111009662781        111009774123  
     111009874102        111009959038        111010043720  

457864270

     111006197602        111006875548        111007336170        111007444103  
     111007547938        111007643957        111007781208        111008461136  
     111008557288        111008653397        111008758382        111008857832  
     111008955347        111009559922        111009662837        111009774145  
     111009874113        111009959140        111010043775  

457868461

     111006197826        111006875593        111007336192        111007444125  
     111007548052        111007643968        111007781275        111008461147  
     111008557312        111008653421        111008758405        111008857854  
     111008955369        111009559944        111009662949        111009774190  
     111009874146        111009959151        111010043955  

457874576

     111006197905        111006875649        111007336204        111007444181  
     111007548085        111007644015        111007781286        111008461170  
     111008557356        111008653432        111008758449        111008857887  
     111008955437        111009560036        111009662972        111009774246  
     111009874168        111009959207        111010043966  

457876761

     111006197961        111006875706        111007336361        111007444204  
     111007548119        111007644037        111007781310        111008461181  
     111008557367        111008653498        111008758461        111008857898  
     111008955471        111009560160        111009663030        111009774279  
     111009874180        111009959218        111010043977  

457878775

     111006198030        111006875739        111007336383        111007444237  
     111007548120        111007644048        111007781321        111008461271  
     111008557389        111008653500        111008758506        111008857922  
     111008955549        111009560171        111009663085        111009774291  
     111009874236        111009959274        111010043988  

457881381

     111006198232        111006875773        111007336541        111007444305  
     111007548142        111007644059        111007781343        111008461282  
     111008557402        111008653511        111008758573        111008857944  
     111008955572        111009560193        111009663096        111009774426  
     111009874258        111009959319        111010044013  

457882181

     111006198243        111006875807        111007336552        111007444316  
     111007548164        111007644082        111007781365        111008461327  
     111008557413        111008653601        111008758607        111008857966  
     111008955695        111009560250        111009663210        111009774493  
     111009874292        111009959320        111010044024  

457883445

     111006198298        111006875829        111007336631        111007444350  
     111007548197        111007644228        111007781376        111008461350  
     111008557479        111008653623        111008758719        111008857988  
     111008955752        111009560339        111009663276        111009774549  
     111009874326        111009959331        111010044079  

457884179

     111006198311        111006875830        111007336653        111007444361  
     111007548210        111007644251        111007781387        111008461394  
     111008557480        111008653634        111008758720        111008857999  
     111008955808        111009560384        111009663377        111009774617  
     111009874337        111009959353        111010044103  

457886901

     111006198333        111006875841        111007336675        111007444518  
     111007548232        111007644284        111007781400        111008461406  
     111008557514        111008653645        111008759068        111008858024  
     111008955853        111009560463        111009663399        111009774639  
     111009874360        111009959487        111010044136  

457888733

     111006198388        111006875920        111007336709        111007444596  
     111007548298        111007644318        111007781433        111008461417  
     111008557536        111008653678        111008759080        111008858046  
     111008956045        111009560496        111009663423        111009774752  
     111009874371        111009959511        111010044169  

457888774

     111006198423        111006875931        111007336877        111007444619  
     111007548300        111007644330        111007781499        111008461428  
     111008557547        111008653836        111008759091        111008858091  
     111008956056        111009560508        111009663445        111009774831  
     111009874450        111009959544        111010044170  

457890754

     111006198670        111006875975        111007336923        111007444686  
     111007548344        111007644396        111007781523        111008461440  
     111008557558        111008653892        111008759103        111008858226  
     111008956247        111009560564        111009663456        111009774932  
     111009874461        111009959566        111010044181  

457892529

     111006198737        111006876022        111007336945        111007444721  
     111007548355        111007644486        111007781534        111008461530  
     111008557581        111008653971        111008759215        111008858259  
     111008956258        111009560586        111009663502        111009774965  
     111009874472        111009959634        111010044260  

457899045

     111006198894        111006876044        111007336956        111007444754  
     111007548377        111007644497        111007781590        111008461631  
     111008557660        111008654006        111008759316        111008858305  
     111008956281        111009560722        111009663524        111009775001  
     111009874483        111009959656        111010044349  

457899888

     111006199165        111006876055        111007336990        111007444800  
     111007548423        111007644521        111007781624        111008461697  
     111008557750        111008654017        111008759406        111008858361  
     111008956304        111009560744        111009663546        111009775078  
     111009874494        111009959702        111010044350  

457900488

     111006199390        111006876066        111007337014        111007444811  
     111007548456        111007644554        111007781646        111008461710  
     111008557761        111008654040        111008759417        111008858473  
     111008956337        111009560788        111009663591        111009775090  
     111009874517        111009959735        111010044361  

457903292

     111006199604        111006876088        111007337069        111007444877  
     111007548489        111007644699        111007781657        111008461754  
     111008557772        111008654051        111008759462        111008858541  
     111008956393        111009560799        111009663625        111009775124  
     111009874562        111009959768        111010044383  

457906139

     111006199705        111006876123        111007337092        111007444888  
     111007548490        111007644778        111007781668        111008461798  
     111008557806        111008654084        111008759518        111008858563  
     111008956472        111009560823        111009663681        111009775179  
     111009874584        111009959779        111010044406  

457906303

     111006200146        111006876134        111007337137        111007444901  
     111007548557        111007644790        111007781691        111008461800  
     111008557828        111008654095        111008759530        111008858585  
     111008956562        111009560878        111009663704        111009775270  
     111009874641        111009959825        111010044439  

457911972

     111006200393        111006876145        111007337182        111007445070  
     111007548580        111007644846        111007781747        111008461822  
     111008557851        111008654118        111008759585        111008858608  
     111008956573        111009561026        111009663782        111009775337  
     111009874652        111009959959        111010044462  

457913408

     111006200427        111006876178        111007337193        111007445148  
     111007548625        111007644879        111007781770        111008461844  
     111008557884        111008654163        111008759653        111008858631  
     111008956652        111009561127        111009663827        111009775449  
     111009874696        111009959960        111010044495  

457921195

     111006200438        111006876202        111007337272        111007445159  
     111007548658        111007644958        111007781781        111008461888  
     111008557929        111008654264        111008759675        111008858686  
     111008956911        111009561172        111009663995        111009775629  
     111009874708        111009959982        111010044619  

457923035

     111006200539        111006876213        111007337306        111007445261  
     111007548737        111007644970        111007781792        111008461912  
     111008557941        111008654275        111008759721        111008858710  
     111008956966        111009561206        111009664053        111009775641  
     111009874731        111009959993        111010044653  

457923415

     111006200540        111006876291        111007337317        111007445272  
     111007548759        111007645162        111007781804        111008461934  
     111008557952        111008654286        111008759743        111008858721  
     111008956977        111009561217        111009664121        111009775663  
     111009874775        111009960030        111010044675  

457928752

     111006200551        111006876347        111007337384        111007445317  
     111007548782        111007645195        111007781815        111008461989  
     111008557963        111008654321        111008759765        111008858732  
     111008956988        111009561228        111009664200        111009775719  
     111009874854        111009960041        111010044697  

457929628

     111006200562        111006876358        111007337463        111007445452  
     111007548793        111007645230        111007781848        111008462003  
     111008558010        111008654343        111008759811        111008858822  
     111008957046        111009561329        111009664244        111009775731  
     111009874865        111009960063        111010044710  

457930881

     111006200742        111006876381        111007337485        111007445474  
     111007548827        111007645263        111007781860        111008462058  
     111008558021        111008654365        111008759822        111008858901  
     111008957068        111009561419        111009664266        111009775843  
     111009874900        111009960085        111010044765  

457940708

     111006200775        111006876404        111007337496        111007445485  
     111007548838        111007645331        111007781871        111008462081  
     111008558087        111008654422        111008759923        111008858945  
     111008957103        111009561486        111009664301        111009775922  
     111009874911        111009960221        111010044776  

457941177

     111006200786        111006876415        111007337609        111007445531  
     111007548861        111007645443        111007781893        111008462092  
     111008558133        111008654444        111008760105        111008858956  
     111008957271        111009561497        111009664390        111009775944  
     111009874922        111009960254        111010044800  

457941912

     111006200797        111006876482        111007337610        111007445586  
     111007548872        111007645500        111007781938        111008462148  
     111008558144        111008654512        111008760172        111008859025  
     111008957282        111009561509        111009664402        111009776002  
     111009874955        111009960298        111010044811  

457942589

     111006200809        111006876505        111007337698        111007445733  
     111007548939        111007645522        111007782007        111008462182  
     111008558403        111008654523        111008760194        111008859036  
     111008957305        111009561521        111009664413        111009776091  
     111009874999        111009960300        111010044822  

457947604

     111006200821        111006876617        111007337733        111007445755  
     111007548940        111007645533        111007782041        111008462272  
     111008558436        111008654534        111008760217        111008859126  
     111008957316        111009561554        111009664468        111009776259  
     111009875013        111009960344        111010044833  

457947745

     111006200865        111006876628        111007337801        111007445812  
     111007548984        111007645588        111007782063        111008462328  
     111008558515        111008654556        111008760295        111008859148  
     111008957361        111009561655        111009664480        111009776316  
     111009875046        111009960388        111010044855  

457951622

     111006200955        111006876639        111007337889        111007445823  
     111007549008        111007645601        111007782085        111008462373  
     111008558526        111008654567        111008760307        111008859160  
     111008957406        111009561723        111009664547        111009776642  
     111009875079        111009960401        111010044866  

457956134

     111006201002        111006876684        111007337957        111007445878  
     111007549019        111007645612        111007782153        111008462395  
     111008558537        111008654589        111008760329        111008859205  
     111008957417        111009561824        111009664592        111009776653  
     111009875169        111009960412        111010044901  

457959245

     111006201057        111006876729        111007337979        111007445889  
     111007549042        111007645623        111007782186        111008462429  
     111008558616        111008654590        111008760396        111008859272  
     111008957428        111009561846        111009664648        111009776697  
     111009875181        111009960456        111010044923  

457959963

     111006201068        111006876752        111007337980        111007445946  
     111007549064        111007645689        111007782210        111008462441  
     111008558672        111008654602        111008760420        111008859283  
     111008957495        111009561868        111009664693        111009776721  
     111009875192        111009960467        111010044934  

457962868

     111006201080        111006876831        111007338004        111007445980  
     111007549086        111007645724        111007782232        111008462474  
     111008558863        111008654613        111008760453        111008859328  
     111008957507        111009561925        111009664705        111009776743  
     111009875237        111009960478        111010045014  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

457968865

     111006201237        111006876886        111007338116        111007446004  
     111007549143        111007645757        111007782298        111008462485  
     111008558874        111008654680        111008760464        111008859351  
     111008957530        111009562061        111009664716        111009776754  
     111009875259        111009960490        111010045047  

457972271

     111006201484        111006876897        111007338127        111007446015  
     111007549187        111007645791        111007782322        111008462508  
     111008558920        111008654691        111008760475        111008859362  
     111008957541        111009562106        111009664727        111009776765  
     111009875271        111009960535        111010045058  

457976637

     111006201518        111006876909        111007338138        111007446059  
     111007549233        111007645836        111007782434        111008462519  
     111008558942        111008654714        111008760497        111008859452  
     111008957552        111009562117        111009664749        111009776798  
     111009875282        111009960546        111010045104  

457982619

     111006201530        111006876954        111007338363        111007446082  
     111007549301        111007645960        111007782456        111008462575  
     111008559044        111008654758        111008760509        111008859463  
     111008957563        111009562386        111009664783        111009776811  
     111009875394        111009960580        111010045115  

457982973

     111006201541        111006877012        111007338374        111007446105  
     111007549345        111007645982        111007782535        111008462609  
     111008559088        111008654770        111008760554        111008859597  
     111008957754        111009562421        111009664884        111009776822  
     111009875406        111009960591        111010045126  

457998961

     111006201552        111006877056        111007338396        111007446194  
     111007549367        111007646040        111007782568        111008462654  
     111008559101        111008654905        111008760587        111008859643  
     111008957822        111009562432        111009664918        111009776899  
     111009875507        111009960614        111010045171  

457998995

     111006201631        111006877113        111007338419        111007446206  
     111007549435        111007646141        111007782636        111008462665  
     111008559268        111008654916        111008760699        111008859698  
     111008957923        111009562465        111009664963        111009776901  
     111009875518        111009960625        111010045205  

458009669

     111006201675        111006877146        111007338442        111007446217  
     111007549446        111007646163        111007782658        111008462676  
     111008559370        111008654938        111008760701        111008859788  
     111008958003        111009562476        111009665009        111009776923  
     111009875552        111009960681        111010045216  

458015138

     111006201697        111006877179        111007338497        111007446284  
     111007549514        111007646219        111007782669        111008462698  
     111008559392        111008654949        111008760734        111008859856  
     111008958025        111009562577        111009665043        111009776945  
     111009875574        111009960692        111010045250  

458018496

     111006201743        111006877269        111007338510        111007446363  
     111007549536        111007646275        111007782681        111008462722  
     111008559538        111008654950        111008760846        111008859902  
     111008958069        111009562702        111009665155        111009776978  
     111009875585        111009960726        111010045272  

458021649

     111006201800        111006877359        111007338543        111007446408  
     111007549569        111007646309        111007782726        111008462755  
     111008559572        111008655018        111008760857        111008859968  
     111008958081        111009562735        111009665223        111009776989  
     111009875620        111009960737        111010045283  

458027943

     111006201844        111006877371        111007338576        111007446509  
     111007549626        111007646365        111007782737        111008462766  
     111008559628        111008655029        111008760868        111008859979  
     111008958126        111009562847        111009665267        111009777025  
     111009875642        111009960760        111010045317  

458050101

     111006201855        111006877427        111007338734        111007446565  
     111007549659        111007646387        111007782748        111008462777  
     111008559640        111008655030        111008760947        111008860016  
     111008958159        111009562869        111009665302        111009777058  
     111009875697        111009960771        111010045373  

458084134

     111006201901        111006877438        111007338778        111007446576  
     111007549671        111007646400        111007782805        111008462788  
     111008559662        111008655063        111008761038        111008860050  
     111008958160        111009562892        111009665313        111009777092  
     111009875709        111009960827        111010045418  

458101557

     111006201990        111006877450        111007338936        111007446622  
     111007549682        111007646488        111007782827        111008462890  
     111008559785        111008655131        111008761061        111008860083  
     111008958193        111009562993        111009665357        111009777148  
     111009875732        111009960838        111010045496  

458109493

     111006202069        111006877506        111007338958        111007446712  
     111007549705        111007646523        111007782917        111008462902  
     111008559976        111008655153        111008761151        111008860117  
     111008958250        111009563040        111009665560        111009777171  
     111009875800        111009960849        111010045553  

458111671

     111006202070        111006877528        111007339049        111007446723  
     111007549750        111007646534        111007782962        111008462913  
     111008560024        111008655164        111008761229        111008860218  
     111008958328        111009563062        111009665672        111009777238  
     111009875855        111009960906        111010045575  

458114816

     111006202104        111006877584        111007339072        111007446778  
     111007549772        111007646602        111007782984        111008462980  
     111008560046        111008655197        111008761241        111008860229  
     111008958384        111009563129        111009665683        111009777294  
     111009875877        111009960917        111010045609  

458115037

     111006202115        111006877607        111007339319        111007446802  
     111007549783        111007646657        111007783019        111008463026  
     111008560068        111008655210        111008761263        111008860285  
     111008958542        111009563208        111009665773        111009777340  
     111009875912        111009960951        111010045632  

458119096

     111006202137        111006877629        111007339410        111007446835  
     111007549794        111007646679        111007783020        111008463037  
     111008560114        111008655287        111008761274        111008860342  
     111008958575        111009563219        111009665896        111009777373  
     111009875934        111009960962        111010045700  

458124799

     111006202159        111006877641        111007339454        111007446846  
     111007549806        111007646714        111007783109        111008463059  
     111008560136        111008655322        111008761296        111008860410  
     111008958597        111009563231        111009665908        111009777395  
     111009876025        111009960973        111010045777  

458125457

     111006202182        111006877663        111007339511        111007446857  
     111007549840        111007646725        111007783110        111008463105  
     111008560169        111008655355        111008761364        111008860421  
     111008958609        111009563400        111009665964        111009777418  
     111009876070        111009960984        111010045867  

458153442

     111006202193        111006877685        111007339544        111007447049  
     111007549929        111007646747        111007783154        111008463127  
     111008560248        111008655399        111008761410        111008860498  
     111008958665        111009563556        111009666000        111009777520  
     111009876126        111009961008        111010045878  

458153814

     111006202216        111006877731        111007339566        111007447128  
     111007549941        111007646770        111007783165        111008463138  
     111008560259        111008655692        111008761421        111008860500  
     111008958733        111009563578        111009666033        111009777542  
     111009876159        111009961019        111010045913  

458161742

     111006202294        111006877742        111007339612        111007447195  
     111007549952        111007646804        111007783222        111008463149  
     111008560350        111008655759        111008761588        111008860511  
     111008958744        111009563691        111009666066        111009777700  
     111009876182        111009961020        111010045946  

458173549

     111006202317        111006877786        111007339623        111007447207  
     111007550022        111007646848        111007783244        111008463161  
     111008560361        111008655760        111008761612        111008860544  
     111008958799        111009563747        111009666088        111009777788  
     111009876193        111009961143        111010045991  

458181419

     111006202339        111006877797        111007339689        111007447218  
     111007550044        111007646905        111007783255        111008463172  
     111008560462        111008655805        111008761645        111008860555  
     111008958834        111009563781        111009666178        111009777935  
     111009876216        111009961154        111010046004  

458182102

     111006202429        111006877821        111007339702        111007447229  
     111007550088        111007646938        111007783266        111008463273  
     111008560484        111008655816        111008761656        111008860588  
     111008958867        111009563848        111009666190        111009777946  
     111009876250        111009961176        111010046026  

458191244

     111006202441        111006877887        111007339724        111007447296  
     111007550112        111007646950        111007783277        111008463295  
     111008560596        111008655883        111008761904        111008860601  
     111008958878        111009563882        111009666257        111009777957  
     111009876306        111009961233        111010046082  

458199023

     111006202520        111006877955        111007339735        111007447320  
     111007550123        111007646961        111007783299        111008463318  
     111008560675        111008655894        111008761915        111008860678  
     111008958924        111009563916        111009666358        111009777991  
     111009876317        111009961266        111010046161  

458205077

     111006202542        111006877988        111007339814        111007447342  
     111007550134        111007646983        111007783323        111008463330  
     111008560697        111008655940        111008761937        111008860689  
     111008958979        111009563927        111009666415        111009778004  
     111009876328        111009961334        111010046183  

458206331

     111006202621        111006877999        111007339836        111007447353  
     111007550189        111007646994        111007783356        111008463352  
     111008560754        111008655973        111008761982        111008860746  
     111008958980        111009563938        111009666426        111009778161  
     111009876429        111009961413        111010046194  

458209319

     111006202654        111006878002        111007339870        111007447364  
     111007550190        111007647030        111007783367        111008463408  
     111008560899        111008655995        111008762073        111008860768  
     111008959004        111009563949        111009666460        111009778206  
     111009876722        111009961424        111010046262  

458245131

     111006202676        111006878079        111007339881        111007447386  
     111007550202        111007647063        111007783402        111008463419  
     111008560956        111008656019        111008762095        111008860780  
     111008959060        111009563972        111009666482        111009778228  
     111009876755        111009961435        111010046284  

458246675

     111006202687        111006878114        111007339915        111007447689  
     111007550268        111007647108        111007783468        111008463431  
     111008560989        111008656020        111008762129        111008860825  
     111008959172        111009563983        111009666505        111009778352  
     111009876766        111009961457        111010046295  

458268174

     111006202722        111006878125        111007339937        111007447915  
     111007550336        111007647153        111007783648        111008463442  
     111008561003        111008656042        111008762174        111008860892  
     111008959206        111009564018        111009666527        111009778385  
     111009876799        111009961479        111010046385  

458272184

     111006202856        111006878136        111007339960        111007447948  
     111007550347        111007647164        111007783671        111008463475  
     111008561014        111008656075        111008762264        111008860948  
     111008959239        111009564063        111009666561        111009778587  
     111009876812        111009961514        111010046419  

458290293

     111006202924        111006878158        111007339993        111007447959  
     111007550358        111007647209        111007783727        111008463532  
     111008561025        111008656143        111008762297        111008860960  
     111008959396        111009564108        111009666628        111009778611  
     111009876845        111009961558        111010046497  

458300506

     111006202980        111006878248        111007340052        111007447982  
     111007550370        111007647254        111007783738        111008463600  
     111008561081        111008656176        111008762321        111008861028  
     111008959442        111009564186        111009666651        111009778701  
     111009876856        111009961570        111010046554  

458310141

     111006202991        111006878271        111007340085        111007448040  
     111007550448        111007647265        111007783750        111008463903  
     111008561126        111008656187        111008762332        111008861051  
     111008959475        111009564209        111009666684        111009778723  
     111009876878        111009961592        111010046598  

458315801

     111006203048        111006878439        111007340153        111007448062  
     111007550505        111007647366        111007783783        111008463970  
     111008561159        111008656233        111008762354        111008861231  
     111008959532        111009564221        111009666718        111009778745  
     111009876980        111009961604        111010046655  

458318839

     111006203082        111006878440        111007340209        111007448107  
     111007550527        111007647399        111007783806        111008464005  
     111008561171        111008656244        111008762376        111008861332  
     111008959543        111009564243        111009666774        111009778767  
     111009876991        111009961705        111010046677  

458322567

     111006203105        111006878529        111007340377        111007448163  
     111007550572        111007647434        111007783828        111008464049  
     111008561193        111008656312        111008762567        111008861343  
     111008959633        111009564254        111009666831        111009778790  
     111009877004        111009961716        111010046699  

458323458

     111006203161        111006878530        111007340478        111007448174  
     111007550628        111007647456        111007783884        111008464050  
     111008561283        111008656334        111008762578        111008861354  
     111008959655        111009564276        111009666864        111009778936  
     111009877048        111009961727        111010046701  

458349941

     111006203194        111006878552        111007340489        111007448196  
     111007550639        111007647467        111007783918        111008464072  
     111008561294        111008656378        111008762613        111008861376  
     111008959699        111009564333        111009666886        111009778970  
     111009877093        111009961749        111010046723  

458350659

     111006203228        111006878563        111007340513        111007448286  
     111007550662        111007647478        111007783985        111008464195  
     111008561463        111008656390        111008762624        111008861400  
     111008959701        111009564355        111009666976        111009779016  
     111009877138        111009961772        111010046745  

458351392

     111006203329        111006878619        111007340669        111007448376  
     111007550673        111007647502        111007783996        111008464230  
     111008561519        111008656435        111008762646        111008861411  
     111008959723        111009564399        111009667001        111009779128  
     111009877149        111009961783        111010046868  

458352887

     111006203532        111006878664        111007340748        111007448387  
     111007550763        111007647524        111007784009        111008464252  
     111008561586        111008656446        111008762657        111008861444  
     111008959734        111009564423        111009667146        111009779218  
     111009877161        111009961817        111010046891  

458353331

     111006203600        111006878697        111007340838        111007448501  
     111007550808        111007647614        111007784021        111008464296  
     111008561610        111008656479        111008762679        111008861589  
     111008959813        111009564434        111009667157        111009779229  
     111009877183        111009961851        111010046958  

458363215

     111006203622        111006878721        111007340849        111007448534  
     111007550831        111007647726        111007784098        111008464308  
     111008561621        111008656570        111008762736        111008861590  
     111008959857        111009564478        111009667214        111009779230  
     111009877194        111009961862        111010047038  

458363850

     111006203666        111006878754        111007340906        111007448556  
     111007550886        111007647759        111007784122        111008464342  
     111008561711        111008656615        111008762747        111008861624  
     111008959891        111009564513        111009667348        111009779308  
     111009877217        111009961929        111010047083  

458364031

     111006203880        111006878765        111007341019        111007448602  
     111007550909        111007647760        111007784144        111008464364  
     111008561777        111008656671        111008762792        111008861758  
     111008959992        111009564557        111009667359        111009779410  
     111009877239        111009961930        111010047106  

458368180

     111006203969        111006878787        111007341053        111007448646  
     111007550943        111007647793        111007784155        111008464375  
     111008561799        111008656783        111008762837        111008861804  
     111008960039        111009564625        111009667472        111009779421  
     111009877273        111009961952        111010047117  

458368404

     111006203981        111006878800        111007341086        111007448770  
     111007550954        111007647849        111007784223        111008464409  
     111008561823        111008656839        111008762871        111008861815  
     111008960051        111009564669        111009667483        111009779476  
     111009877284        111009961974        111010047140  

458370343

     111006204016        111006878833        111007341097        111007448859  
     111007550965        111007647850        111007784234        111008464511  
     111008561946        111008656862        111008762905        111008861859  
     111008960062        111009564681        111009667573        111009779487  
     111009877295        111009962021        111010047151  

458371226

     111006204173        111006878866        111007341121        111007448893  
     111007550976        111007647872        111007784289        111008464544  
     111008561968        111008656895        111008762927        111008861905  
     111008960073        111009564692        111009667618        111009779566  
     111009877329        111009962032        111010047162  

458371812

     111006204184        111006878901        111007341176        111007448950  
     111007551023        111007647883        111007784302        111008464623  
     111008561991        111008656918        111008762938        111008861938  
     111008960084        111009564704        111009667685        111009779577  
     111009877330        111009962065        111010047173  

458374030

     111006204195        111006878923        111007341200        111007448994  
     111007551034        111007647917        111007784313        111008464634  
     111008562194        111008657021        111008762950        111008861961  
     111008960095        111009564748        111009667764        111009779735  
     111009877408        111009962076        111010047241  

458377553

     111006204241        111006878945        111007341211        111007449085  
     111007551067        111007647951        111007784324        111008464656  
     111008562206        111008657043        111008762983        111008861983  
     111008960118        111009564793        111009667775        111009779746  
     111009877442        111009962111        111010047274  

458380698

     111006204263        111006878967        111007341222        111007449120  
     111007551090        111007647973        111007784346        111008464689  
     111008562228        111008657065        111008763041        111008862052  
     111008960152        111009564805        111009667887        111009779803  
     111009877497        111009962144        111010047285  

458384906

     111006204296        111006878978        111007341277        111007449209  
     111007551102        111007648020        111007784368        111008464757  
     111008562262        111008657076        111008763074        111008862063  
     111008960286        111009564838        111009667900        111009779814  
     111009877509        111009962166        111010047397  

458543188

     111006204443        111006878990        111007341288        111007449232  
     111007551113        111007648031        111007784391        111008464779  
     111008562273        111008657100        111008763120        111008862120  
     111008960309        111009564850        111009667922        111009779836  
     111009877521        111009962177        111010047409  

458557345

     111006204454        111006879047        111007341312        111007449311  
     111007551157        111007648042        111007784425        111008464814  
     111008562295        111008657111        111008763131        111008862153  
     111008960310        111009564894        111009668035        111009779847  
     111009877611        111009962278        111010047410  

458583069

     111006204555        111006879070        111007341356        111007449399  
     111007551203        111007648053        111007784458        111008464847  
     111008562374        111008657122        111008763221        111008862197  
     111008960332        111009564995        111009668046        111009779881  
     111009877644        111009962289        111010047432  

458605466

     111006204566        111006879115        111007341424        111007449401  
     111007551214        111007648075        111007784559        111008464858  
     111008562419        111008657133        111008763265        111008862210  
     111008960365        111009565086        111009668125        111009779982  
     111009877677        111009962458        111010047487  

458644903

     111006204577        111006879126        111007341435        111007449434  
     111007551326        111007648109        111007784560        111008464915  
     111008562420        111008657166        111008763298        111008862243  
     111008960398        111009565154        111009668136        111009780052  
     111009877712        111009962469        111010047498  

458665114

     111006204601        111006879137        111007341479        111007449502  
     111007551359        111007648143        111007784672        111008465040  
     111008562431        111008657212        111008763399        111008862254  
     111008960444        111009565165        111009668147        111009780085  
     111009877756        111009962504        111010047500  

459005997

     111006204678        111006879148        111007341503        111007449524  
     111007551405        111007648200        111007784717        111008465062  
     111008562543        111008657234        111008763445        111008862300  
     111008960545        111009565198        111009668169        111009780119  
     111009877790        111009962515        111010047555  

459327318

     111006204791        111006879205        111007341592        111007449568  
     111007551427        111007648244        111007784728        111008465084  
     111008562655        111008657267        111008763579        111008862366  
     111008960589        111009565211        111009668181        111009780164  
     111009877802        111009962593        111010047599  

459645198

     111006204825        111006879216        111007341604        111007449614  
     111007551483        111007648255        111007784784        111008465130  
     111008562699        111008657278        111008763591        111008862399  
     111008960736        111009565222        111009668204        111009780175  
     111009877835        111009962627        111010047713  

459864070

     111006204869        111006879249        111007341615        111007449658  
     111007551551        111007648266        111007784795        111008465208  
     111008562712        111008657436        111008763625        111008862434  
     111008960804        111009565233        111009668237        111009780197  
     111009877903        111009962649        111010047724  

460192180

     111006204960        111006879250        111007341626        111007449759  
     111007551618        111007648299        111007784841        111008465220  
     111008562879        111008657469        111008763681        111008862692  
     111008960837        111009565312        111009668259        111009780287  
     111009877925        111009962650        111010047814  

460222813

     111006204982        111006879317        111007341671        111007449805  
     111007551629        111007648323        111007784852        111008465231  
     111008562891        111008657470        111008763715        111008862759  
     111008960860        111009565323        111009668293        111009780322  
     111009877958        111009962863        111010047836  

460518053

     111006205017        111006879328        111007341682        111007449850  
     111007551641        111007648378        111007784885        111008465242  
     111008563005        111008657515        111008763782        111008862771  
     111008960938        111009565334        111009668349        111009780333  
     111009877981        111009962885        111010047904  

461759797

     111006205028        111006879373        111007341693        111007449872  
     111007551696        111007648390        111007784920        111008465253  
     111008563027        111008657560        111008763793        111008862805  
     111008960961        111009565367        111009668394        111009780355  
     111009878005        111009962931        111010047926  

462288796

     111006205095        111006879418        111007341772        111007449883  
     111007551809        111007648402        111007784931        111008465286  
     111008563083        111008657616        111008763827        111008862861  
     111008960994        111009565378        111009668440        111009780377  
     111009878027        111009962942        111010047959  

462540659

     111006205141        111006879485        111007341828        111007449917  
     111007551810        111007648424        111007784942        111008465321  
     111008563106        111008657638        111008764020        111008862906  
     111008961007        111009565413        111009668451        111009780388  
     111009878072        111009963011        111010047982  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

462544503

     111006205163        111006879698        111007341839        111007449939  
     111007551854        111007648435        111007785077        111008465365  
     111008563151        111008657661        111008764064        111008862951  
     111008961041        111009565457        111009668484        111009780502  
     111009878094        111009963022        111010047993  

462554122

     111006205286        111006879711        111007341851        111007449940  
     111007551865        111007648446        111007785178        111008465398  
     111008563162        111008657717        111008764086        111008863020  
     111008961085        111009565479        111009668495        111009780524  
     111009878139        111009963044        111010048017  

462767534

     111006205411        111006879722        111007341929        111007450076  
     111007551887        111007648479        111007785189        111008465411  
     111008563173        111008657739        111008764154        111008863097  
     111008961096        111009565491        111009668574        111009780625  
     111009878140        111009963055        111010048028  

463937029

     111006205455        111006879755        111007341985        111007450100  
     111007551911        111007648570        111007785190        111008465444  
     111008563195        111008657874        111008764198        111008863109  
     111008961197        111009565525        111009668596        111009780636  
     111009878151        111009963088        111010048051  

463990069

     111006205477        111006879799        111007342076        111007450122  
     111007551966        111007648615        111007785268        111008465466  
     111008563274        111008657885        111008764211        111008863233  
     111008961209        111009565558        111009668608        111009780658  
     111009878252        111009963145        111010048073  

464480011

     111006205488        111006879812        111007342098        111007450133  
     111007552024        111007648659        111007785279        111008465488  
     111008563285        111008657908        111008764233        111008863244  
     111008961265        111009565592        111009668620        111009780670  
     111009878263        111009963178        111010048129  

464499227

     111006205646        111006879856        111007342201        111007450199  
     111007552079        111007648693        111007785280        111008465501  
     111008563342        111008657964        111008764277        111008863312  
     111008961311        111009565727        111009668844        111009780692  
     111009878274        111009963190        111010048141  

464501402

     111006205679        111006879890        111007342212        111007450201  
     111007552080        111007648716        111007785291        111008465556  
     111008563476        111008657997        111008764299        111008863390  
     111008961377        111009565738        111009668901        111009780737  
     111009878285        111009963202        111010048174  

464511062

     111006205680        111006879902        111007342267        111007450267  
     111007552181        111007648761        111007785336        111008465567  
     111008563487        111008658145        111008764345        111008863402  
     111008961401        111009565772        111009668956        111009780760  
     111009878320        111009963235        111010048231  

464542570

     111006205691        111006879913        111007342346        111007450290  
     111007552215        111007648783        111007785381        111008465624  
     111008563511        111008658268        111008764435        111008863626  
     111008961456        111009565839        111009669003        111009780827  
     111009878386        111009963325        111010048253  

464545763

     111006205747        111006879924        111007342368        111007450302  
     111007552226        111007648851        111007785482        111008465646  
     111008563544        111008658314        111008764468        111008863648  
     111008961546        111009565918        111009669058        111009780849  
     111009878465        111009963437        111010048286  

464587591

     111006205837        111006879935        111007342379        111007450380  
     111007552248        111007648862        111007785550        111008465679  
     111008563588        111008658437        111008764479        111008863671  
     111008961557        111009565930        111009669092        111009780861  
     111009878487        111009963493        111010048400  

464757517

     111006205916        111006879946        111007342403        111007450403  
     111007552282        111007648895        111007785572        111008465691  
     111008563678        111008658448        111008764525        111008863772  
     111008961568        111009565952        111009669148        111009780872  
     111009878656        111009963516        111010048455  

465052306

     111006205927        111006879957        111007342605        111007450425  
     111007552327        111007648907        111007785640        111008465725  
     111008563735        111008658460        111008764581        111008863884  
     111008961670        111009566144        111009669250        111009780883  
     111009878667        111009963550        111010048466  

465076578

     111006205950        111006879991        111007342638        111007450470  
     111007552338        111007648941        111007785684        111008465736  
     111008563757        111008658516        111008764592        111008863895  
     111008961928        111009566357        111009669272        111009780894  
     111009878678        111009963583        111010048488  

465189116

     111006205972        111006880016        111007342650        111007450492  
     111007552361        111007649032        111007785695        111008465747  
     111008563780        111008658549        111008764648        111008863985  
     111008961940        111009566425        111009669317        111009780906  
     111009878689        111009963628        111010048499  

465399129

     111006206030        111006880061        111007342672        111007450504  
     111007552406        111007649122        111007785707        111008465758  
     111008563881        111008658550        111008764705        111008864009  
     111008962097        111009566447        111009669340        111009781053  
     111009878702        111009963864        111010048578  

111000393413

     111006206052        111006880083        111007342683        111007450559  
     111007552417        111007649133        111007785741        111008465770  
     111008563959        111008658561        111008764749        111008864076  
     111008962121        111009566481        111009669362        111009781064  
     111009878724        111009963943        111010048589  

111000411245

     111006206074        111006880162        111007342784        111007450582  
     111007552428        111007649302        111007785763        111008465815  
     111008564141        111008658594        111008764750        111008864111  
     111008962165        111009566515        111009669553        111009781109  
     111009878746        111009963965        111010048758  

111000474086

     111006206119        111006880195        111007342807        111007450593  
     111007552484        111007649346        111007785820        111008465826  
     111008564220        111008658606        111008764806        111008864133  
     111008962266        111009566537        111009669564        111009781121  
     111009878757        111009963987        111010048848  

111000535747

     111006206209        111006880229        111007342818        111007450649  
     111007552596        111007649368        111007785842        111008465860  
     111008564466        111008658707        111008764828        111008864144  
     111008962345        111009566560        111009669575        111009781154  
     111009878780        111009964157        111010048871  

111000556177

     111006206254        111006880320        111007342841        111007450661  
     111007552608        111007649380        111007785864        111008465905  
     111008564477        111008658729        111008764873        111008864199  
     111008962367        111009566649        111009669597        111009781468  
     111009878926        111009964180        111010048882  

111000615331

     111006206276        111006880409        111007342863        111007450728  
     111007552631        111007649425        111007785921        111008465938  
     111008564512        111008658796        111008764918        111008864201  
     111008962390        111009566672        111009669654        111009781558  
     111009878982        111009964258        111010048893  

111000618491

     111006206300        111006880443        111007342896        111007450739  
     111007552686        111007649458        111007785987        111008465994  
     111008564534        111008658910        111008764941        111008864278  
     111008962402        111009566706        111009669687        111009781604  
     111009879017        111009964270        111010048905  

111000627941

     111006206311        111006880454        111007342919        111007450830  
     111007552709        111007649469        111007786001        111008466074  
     111008564556        111008658921        111008764985        111008864324  
     111008962413        111009566728        111009669744        111009781705  
     111009879040        111009964337        111010048983  

111000663581

     111006206399        111006880487        111007342931        111007450841  
     111007552743        111007649481        111007786023        111008466131  
     111008564589        111008659012        111008765111        111008864391  
     111008962424        111009566740        111009669766        111009781716  
     111009879062        111009964371        111010049007  

111000667226

     111006206603        111006880533        111007342964        111007450852  
     111007552765        111007649526        111007786045        111008466142  
     111008564590        111008659045        111008765201        111008864425  
     111008962480        111009566830        111009669867        111009781750  
     111009879084        111009964382        111010049131  

111000881820

     111006206614        111006880612        111007343055        111007450863  
     111007552776        111007649627        111007786078        111008466175  
     111008564602        111008659056        111008765223        111008864469  
     111008962547        111009566852        111009669902        111009781783  
     111009879095        111009964393        111010049175  

111001008327

     111006206782        111006880623        111007343066        111007450874  
     111007553126        111007649638        111007786090        111008466300  
     111008564613        111008659089        111008765278        111008864548  
     111008962705        111009566863        111009669913        111009781828  
     111009879107        111009964494        111010049209  

111001019431

     111006206816        111006880634        111007343088        111007450920  
     111007553159        111007649649        111007786113        111008466333  
     111008564679        111008659090        111008765368        111008864560  
     111008962738        111009566953        111009669979        111009781840  
     111009879118        111009964584        111010049210  

111001059547

     111006206827        111006880656        111007343112        111007450931  
     111007553171        111007649706        111007786124        111008466399  
     111008564703        111008659102        111008765481        111008864627  
     111008962749        111009566986        111009670049        111009781952  
     111009879141        111009964595        111010049243  

111001082914

     111006206883        111006880690        111007343213        111007451066  
     111007553272        111007649728        111007786135        111008466412  
     111008564769        111008659124        111008765559        111008864638  
     111008962772        111009567000        111009670106        111009782054  
     111009879185        111009964607        111010049254  

111001098304

     111006206917        111006880926        111007343246        111007451099  
     111007553283        111007649740        111007786168        111008466456  
     111008564792        111008659191        111008765560        111008864649  
     111008962828        111009567066        111009670128        111009782065  
     111009879208        111009964618        111010049287  

111001118947

     111006206962        111006880993        111007343257        111007451123  
     111007553294        111007649751        111007786180        111008466489  
     111008564860        111008659225        111008765582        111008864661  
     111008962862        111009567178        111009670252        111009782087  
     111009879219        111009964663        111010049333  

111001303055

     111006207019        111006881017        111007343325        111007451134  
     111007553317        111007649773        111007786191        111008466490  
     111008564893        111008659292        111008765672        111008864672  
     111008962873        111009567190        111009670263        111009782133  
     111009879220        111009964674        111010049366  

111001359382

     111006207075        111006881039        111007343358        111007451235  
     111007553328        111007649818        111007786203        111008466524  
     111008564916        111008659348        111008765717        111008864717  
     111008962895        111009567280        111009670274        111009782177  
     111009879231        111009964708        111010049377  

111001385381

     111006207154        111006881095        111007343549        111007451291  
     111007553339        111007649852        111007786236        111008466557  
     111008564983        111008659393        111008765784        111008864762  
     111008962974        111009567303        111009670308        111009782223  
     111009879253        111009964720        111010049399  

111001450733

     111006207233        111006881129        111007343617        111007451314  
     111007553384        111007649885        111007786247        111008466580  
     111008565007        111008659416        111008765807        111008864795  
     111008962985        111009567314        111009670364        111009782256  
     111009879297        111009964753        111010049423  

111001455266

     111006207244        111006881130        111007343729        111007451370  
     111007553395        111007649896        111007786269        111008466647  
     111008565030        111008659438        111008765852        111008864841  
     111008962996        111009567336        111009670375        111009782278  
     111009879309        111009964821        111010049445  

111001455547

     111006207255        111006881196        111007343831        111007451415  
     111007553418        111007649953        111007786304        111008466681  
     111008565052        111008659472        111008765997        111008864896  
     111008963043        111009567381        111009670409        111009782313  
     111009879321        111009964843        111010049489  

111001470308

     111006207345        111006881286        111007343842        111007451516  
     111007553430        111007650001        111007786315        111008466704  
     111008565063        111008659494        111008766000        111008864975  
     111008963065        111009567392        111009670421        111009782379  
     111009879365        111009964900        111010049579  

111001471646

     111006207491        111006881387        111007343897        111007451527  
     111007553441        111007650045        111007786416        111008466726  
     111008565197        111008659506        111008766099        111008865044  
     111008963155        111009567404        111009670454        111009782391  
     111009879387        111009964922        111010049603  

111001476045

     111006207525        111006881398        111007344034        111007451549  
     111007553463        111007650067        111007786450        111008466793  
     111008565209        111008659517        111008766101        111008865066  
     111008963166        111009567460        111009670634        111009782436  
     111009879444        111009964977        111010049704  

111001490007

     111006207558        111006881400        111007344078        111007451550  
     111007553586        111007650135        111007786461        111008466838  
     111008565210        111008659539        111008766123        111008865112  
     111008963188        111009567505        111009670667        111009782515  
     111009879466        111009964988        111010049827  

111001654245

     111006207592        111006881488        111007344089        111007451572  
     111007553597        111007650180        111007786483        111008466928  
     111008565232        111008659562        111008766202        111008865257  
     111008963201        111009567550        111009670689        111009782582  
     111009879512        111009965046        111010049849  

111001672043

     111006207604        111006881578        111007344157        111007451662  
     111007553610        111007650191        111007786517        111008466939  
     111008565254        111008659607        111008766235        111008865268  
     111008963223        111009567639        111009670724        111009782649  
     111009879545        111009965068        111010049872  

111001687780

     111006207738        111006881613        111007344494        111007451695  
     111007553687        111007650214        111007786551        111008466995  
     111008565276        111008659663        111008766257        111008865336  
     111008963267        111009567640        111009670757        111009782672  
     111009879556        111009965080        111010049939  

111001765327

     111006207749        111006881792        111007344528        111007451752  
     111007553722        111007650236        111007786573        111008467008  
     111008565298        111008659753        111008766280        111008865369  
     111008963302        111009567673        111009670768        111009782728  
     111009879602        111009965125        111010049940  

111001868118

     111006207783        111006881837        111007344539        111007451819  
     111007553733        111007650247        111007786584        111008467019  
     111008565322        111008659764        111008766325        111008865437  
     111008963391        111009567730        111009670803        111009782784  
     111009879646        111009965192        111010050076  

111001899011

     111006207817        111006881961        111007344551        111007451842  
     111007553801        111007650258        111007786641        111008467097  
     111008565355        111008659775        111008766415        111008865516  
     111008963436        111009567796        111009670858        111009782795  
     111009879714        111009965237        111010050122  

111001978277

     111006207840        111006882030        111007344764        111007451909  
     111007553845        111007650450        111007786663        111008467109  
     111008565401        111008659911        111008766426        111008865550  
     111008963458        111009567808        111009670904        111009782818  
     111009879725        111009965259        111010050133  

111002012211

     111006207862        111006882074        111007344832        111007451910  
     111007553856        111007650540        111007786696        111008467121  
     111008565478        111008659933        111008766437        111008865730  
     111008963470        111009567909        111009670960        111009782829  
     111009879758        111009965260        111010050177  

111002023572

     111006207941        111006882186        111007344898        111007451932  
     111007553889        111007650573        111007786753        111008467187  
     111008565489        111008659944        111008766516        111008865752  
     111008963548        111009567910        111009670971        111009782852  
     111009879781        111009965372        111010050199  

111002033449

     111006208021        111006882243        111007344988        111007452045  
     111007553890        111007650584        111007786775        111008467233  
     111008565524        111008659955        111008766538        111008865763  
     111008963605        111009567932        111009671062        111009782931  
     111009879792        111009965417        111010050201  

111002049435

     111006208043        111006882254        111007345046        111007452102  
     111007553913        111007650696        111007786786        111008467390  
     111008565546        111008659966        111008766550        111008865774  
     111008963616        111009567965        111009671118        111009783000  
     111009879804        111009965529        111010050245  

111002081644

     111006208054        111006882625        111007345057        111007452113  
     111007553979        111007650742        111007786809        111008467446  
     111008565557        111008659988        111008766617        111008865785  
     111008963650        111009568113        111009671163        111009783033  
     111009879815        111009965530        111010050278  

111002091768

     111006208098        111006882636        111007345080        111007452203  
     111007554015        111007650775        111007787079        111008467468  
     111008565568        111008659999        111008766639        111008865842  
     111008963672        111009568269        111009671185        111009783123  
     111009879826        111009965574        111010050436  

111002094514

     111006208133        111006882647        111007345136        111007452236  
     111007554026        111007650876        111007787103        111008467503  
     111008565580        111008660025        111008766684        111008865864  
     111008963683        111009568304        111009671208        111009783156  
     111009879848        111009965585        111010050447  

111002100264

     111006208199        111006882669        111007345170        111007452247  
     111007554037        111007650911        111007787169        111008467536  
     111008565715        111008660036        111008766763        111008865886  
     111008963706        111009568315        111009671242        111009783279  
     111009879950        111009965664        111010050458  

111002113730

     111006208245        111006882670        111007345204        111007452258  
     111007554105        111007650933        111007787260        111008467558  
     111008565748        111008660058        111008766774        111008865897  
     111008963751        111009568539        111009671253        111009783303  
     111009880008        111009965697        111010050469  

111002121122

     111006208267        111006882681        111007345237        111007452270  
     111007554138        111007650977        111007787305        111008467648  
     111008565793        111008660092        111008766819        111008865943  
     111008963762        111009568551        111009671275        111009783347  
     111009880020        111009965721        111010050526  

111002123966

     111006208302        111006882692        111007345293        111007452360  
     111007554161        111007650988        111007787327        111008467693  
     111008565906        111008660148        111008766921        111008866090  
     111008963818        111009568663        111009671365        111009783358  
     111009880031        111009965732        111010050582  

111002127476

     111006208492        111006882715        111007345316        111007452461  
     111007554183        111007650999        111007787338        111008467705  
     111008565939        111008660193        111008767180        111008866168  
     111008963829        111009568696        111009671376        111009783415  
     111009880064        111009965787        111010050605  

111002130379

     111006208504        111006882917        111007345350        111007452517  
     111007554251        111007651013        111007787462        111008467716  
     111008565962        111008660249        111008767371        111008866236  
     111008963908        111009568742        111009671387        111009783527  
     111009880075        111009965798        111010050649  

111002142686

     111006208560        111006883008        111007345361        111007452584  
     111007554273        111007651068        111007787473        111008467727  
     111008566008        111008660283        111008767405        111008866270  
     111008964055        111009568775        111009671501        111009783538  
     111009880121        111009965899        111010050672  

111002162150

     111006208582        111006883244        111007345394        111007452719  
     111007554318        111007651125        111007787529        111008467738  
     111008566064        111008660294        111008767427        111008866315  
     111008964066        111009568832        111009671545        111009783561  
     111009880176        111009965901        111010050683  

111002163959

     111006208616        111006883277        111007345406        111007452731  
     111007554329        111007651215        111007787563        111008467806  
     111008566086        111008660340        111008767438        111008866382  
     111008964099        111009568887        111009671567        111009783695  
     111009880233        111009965923        111010050694  

111002168909

     111006208706        111006883334        111007345428        111007452843  
     111007554363        111007651237        111007787574        111008467817  
     111008566097        111008660351        111008767449        111008866416  
     111008964123        111009568955        111009671578        111009783707  
     111009880299        111009965945        111010050739  

111002171756

     111006208717        111006883367        111007345439        111007452898  
     111007554374        111007651259        111007787585        111008467828  
     111008566110        111008660395        111008767461        111008866427  
     111008964134        111009568977        111009671602        111009783730  
     111009880323        111009965967        111010050762  

111002182398

     111006208773        111006883389        111007345451        111007452922  
     111007554420        111007651260        111007787596        111008467839  
     111008566121        111008660441        111008767494        111008866528  
     111008964246        111009569002        111009671613        111009783819  
     111009880592        111009966036        111010050807  

111002270318

     111006208784        111006883390        111007345495        111007452933  
     111007554442        111007651316        111007787608        111008467895  
     111008566132        111008660508        111008767517        111008866539  
     111008964268        111009569091        111009671635        111009783820  
     111009880615        111009966047        111010050830  

111002386046

     111006208829        111006883457        111007345518        111007453057  
     111007554464        111007651417        111007787631        111008467918  
     111008566154        111008660520        111008767562        111008866573  
     111008964280        111009569158        111009671691        111009783831  
     111009880626        111009966272        111010050953  

111002387294

     111006208830        111006883468        111007345529        111007453068  
     111007554521        111007651585        111007787664        111008468278  
     111008566165        111008660531        111008767595        111008866618  
     111008964370        111009569170        111009671725        111009783842  
     111009880637        111009966340        111010050964  

111002388172

     111006208863        111006883491        111007345530        111007453237  
     111007554532        111007651608        111007787732        111008468324  
     111008566187        111008660553        111008767629        111008866708  
     111008964392        111009569204        111009671758        111009783886  
     111009880660        111009966362        111010050997  

111002433083

     111006208885        111006883514        111007345574        111007453248  
     111007554600        111007651619        111007787822        111008468357  
     111008566255        111008660586        111008767630        111008866731  
     111008964404        111009569248        111009671770        111009783897  
     111009880705        111009966373        111010051033  

111002470545

     111006208964        111006883525        111007345596        111007453383  
     111007554611        111007651631        111007787866        111008468368  
     111008566301        111008660722        111008767641        111008866753  
     111008964437        111009569316        111009671815        111009783909  
     111009880738        111009966395        111010051044  

111002479577

     111006208997        111006883637        111007345664        111007453462  
     111007554677        111007651653        111007787877        111008468379  
     111008566334        111008660733        111008767652        111008866810  
     111008964448        111009569338        111009671859        111009783943  
     111009880930        111009966452        111010051066  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002479678

     111006209044        111006883660        111007345686        111007453495  
     111007554723        111007651664        111007787912        111008468380  
     111008566345        111008660755        111008767663        111008866999  
     111008964460        111009569406        111009671871        111009784012  
     111009880952        111009966564        111010051099  

111002520181

     111006209055        111006883749        111007345721        111007453518  
     111007554802        111007651710        111007787934        111008468391  
     111008566356        111008660801        111008767911        111008867002  
     111008964493        111009569439        111009671916        111009784023  
     111009881010        111009966654        111010051123  

111002573538

     111006209066        111006883750        111007345732        111007453620  
     111007554891        111007651776        111007787989        111008468414  
     111008566367        111008660823        111008767922        111008867013  
     111008964550        111009569440        111009672007        111009784045  
     111009881021        111009966665        111010051145  

111002573998

     111006209077        111006883873        111007345765        111007453653  
     111007554981        111007651901        111007788003        111008468436  
     111008566402        111008660867        111008767944        111008867079  
     111008964583        111009569529        111009672052        111009784056  
     111009881054        111009966733        111010051167  

111002578364

     111006209112        111006883884        111007345787        111007453664  
     111007555027        111007652036        111007788092        111008468458  
     111008566457        111008660890        111008767955        111008867103  
     111008964617        111009569530        111009672074        111009784157  
     111009881144        111009966777        111010051178  

111002580750

     111006209167        111006883930        111007345798        111007453710  
     111007555061        111007652081        111007788159        111008468470  
     111008566468        111008660946        111008767966        111008867114  
     111008964673        111009569552        111009672120        111009784214  
     111009881155        111009966799        111010051189  

111002583449

     111006209224        111006883974        111007345833        111007453732  
     111007555140        111007652182        111007788171        111008468559  
     111008566479        111008661004        111008767977        111008867147  
     111008964729        111009569653        111009672153        111009784236  
     111009881166        111009966867        111010051190  

111002584945

     111006209235        111006884010        111007345844        111007453765  
     111007555173        111007652261        111007788182        111008468582  
     111008566558        111008661015        111008767988        111008867406  
     111008964752        111009569811        111009672164        111009784269  
     111009881199        111009966890        111010051202  

111002588400

     111006209246        111006884065        111007345899        111007453844  
     111007555207        111007652272        111007788238        111008468751  
     111008566604        111008661026        111008767999        111008867428  
     111008964763        111009569901        111009672254        111009784326  
     111009881234        111009966946        111010051224  

111002595105

     111006209268        111006884313        111007345912        111007453923  
     111007555296        111007652306        111007788261        111008468807  
     111008566660        111008661059        111008768013        111008867529  
     111008964820        111009570004        111009672265        111009784371  
     111009881267        111009966957        111010051246  

111002599570

     111006209415        111006884379        111007345945        111007454003  
     111007555331        111007652520        111007788283        111008468829  
     111008566682        111008661217        111008768024        111008867541  
     111008964831        111009570105        111009672300        111009784449  
     111009881289        111009967015        111010051257  

111002600674

     111006209448        111006884470        111007345967        111007454069  
     111007555364        111007652531        111007788294        111008468841  
     111008566750        111008661341        111008768035        111008867631  
     111008964864        111009570138        111009672322        111009784472  
     111009881313        111009967082        111010051268  

111002600708

     111006209482        111006884492        111007345990        111007454081  
     111007555421        111007652586        111007788339        111008468874  
     111008566794        111008661374        111008768046        111008867675  
     111008964886        111009570172        111009672333        111009784483  
     111009881593        111009967127        111010051280  

111002600764

     111006209516        111006884548        111007346069        111007454092  
     111007555443        111007652610        111007788340        111008468885  
     111008566828        111008661385        111008768057        111008867710  
     111008964910        111009570228        111009672489        111009784494  
     111009881649        111009967183        111010051291  

111002600865

     111006209538        111006884739        111007346104        111007454159  
     111007555487        111007652654        111007788351        111008468896  
     111008566895        111008661396        111008768079        111008867743  
     111008964932        111009570239        111009672579        111009784517  
     111009881650        111009967239        111010051314  

111002600887

     111006209583        111006885011        111007346182        111007454205  
     111007555498        111007652991        111007788407        111008468919  
     111008567043        111008661543        111008768080        111008867798  
     111008964965        111009570240        111009672603        111009784539  
     111009881683        111009967295        111010051336  

111002600922

     111006209594        111006885033        111007346227        111007454250  
     111007555533        111007653026        111007788441        111008469022  
     111008567133        111008661576        111008768103        111008867800  
     111008965078        111009570307        111009672625        111009784540  
     111009881728        111009967307        111010051347  

111002600966

     111006209707        111006885044        111007346294        111007454261  
     111007555577        111007653060        111007788485        111008469055  
     111008567188        111008661587        111008768114        111008867811  
     111008965179        111009570442        111009672737        111009784573  
     111009881773        111009967330        111010051392  

111002601024

     111006209729        111006885202        111007346306        111007454328  
     111007555599        111007653183        111007788575        111008469112  
     111008567201        111008661633        111008768125        111008867888  
     111008965180        111009570464        111009672759        111009784618  
     111009881795        111009967419        111010051404  

111002601035

     111006209796        111006885235        111007346339        111007454418  
     111007555601        111007653240        111007788586        111008469189  
     111008567223        111008661644        111008768136        111008867899  
     111008965191        111009570509        111009672760        111009784630  
     111009881807        111009967453        111010051460  

111002601103

     111006209820        111006885257        111007346429        111007454429  
     111007555612        111007653284        111007788597        111008469224  
     111008567289        111008661655        111008768158        111008867901  
     111008965258        111009570600        111009672805        111009784652  
     111009881931        111009967475        111010051538  

111002601158

     111006209842        111006885280        111007346485        111007454564  
     111007555667        111007653330        111007788609        111008469235  
     111008567380        111008661701        111008768204        111008867934  
     111008965304        111009570611        111009672827        111009784674  
     111009881942        111009967521        111010051550  

111002601170

     111006209864        111006885325        111007346508        111007454575  
     111007555689        111007653408        111007788632        111008469291  
     111008567436        111008661756        111008768226        111008867945  
     111008965326        111009570699        111009672939        111009784696  
     111009882044        111009967532        111010051572  

111002601192

     111006209954        111006885336        111007346542        111007454621  
     111007555690        111007653420        111007788643        111008469437  
     111008567447        111008661789        111008768293        111008867956  
     111008965337        111009570767        111009672940        111009784753  
     111009882088        111009967554        111010051606  

111002601822

     111006209976        111006885415        111007346553        111007454643  
     111007555780        111007653598        111007788676        111008469460  
     111008567470        111008661925        111008768305        111008867978  
     111008965438        111009570857        111009673053        111009784775  
     111009882123        111009967611        111010051628  

111002602856

     111006210002        111006885437        111007346575        111007454834  
     111007555803        111007653611        111007788700        111008469505  
     111008567492        111008662049        111008768316        111008868126  
     111008965449        111009570914        111009673097        111009784810  
     111009882134        111009967644        111010051662  

111002602878

     111006210013        111006885460        111007346597        111007454935  
     111007555814        111007653666        111007788711        111008469538  
     111008567526        111008662050        111008768327        111008868148  
     111008965461        111009571016        111009673187        111009784843  
     111009882167        111009967677        111010051673  

111002602889

     111006210079        111006885471        111007346632        111007454946  
     111007555858        111007653677        111007788744        111008469550  
     111008567537        111008662139        111008768338        111008868160  
     111008965506        111009571117        111009673200        111009784900  
     111009882189        111009967824        111010051707  

111002602902

     111006210114        111006885493        111007346711        111007455004  
     111007555926        111007653712        111007788755        111008469561  
     111008567638        111008662173        111008768349        111008868193  
     111008965551        111009571139        111009673211        111009784911  
     111009882246        111009967846        111010051718  

111002602913

     111006210237        111006885549        111007346755        111007455082  
     111007556073        111007653734        111007788766        111008469628  
     111008567896        111008662241        111008768350        111008868227  
     111008965573        111009571184        111009673222        111009784988  
     111009882303        111009967857        111010051752  

111002602968

     111006210248        111006885583        111007346777        111007455149  
     111007556095        111007653745        111007788777        111008469718  
     111008567908        111008662263        111008768361        111008868272  
     111008965607        111009571252        111009673255        111009785002  
     111009882325        111009967880        111010051763  

111002603004

     111006210259        111006885640        111007346845        111007455150  
     111007556163        111007653756        111007788801        111008469729  
     111008567931        111008662308        111008768372        111008868317  
     111008965629        111009571285        111009673277        111009785024  
     111009882336        111009967969        111010051785  

111002603037

     111006210260        111006885718        111007346878        111007455172  
     111007556275        111007653767        111007788812        111008469741  
     111008567953        111008662342        111008768406        111008868339  
     111008965630        111009571308        111009673345        111009785035  
     111009882347        111009968016        111010051796  

111002603071

     111006210305        111006885741        111007346889        111007455239  
     111007556354        111007653778        111007788845        111008469774  
     111008567975        111008662375        111008768428        111008868351  
     111008965641        111009571342        111009673367        111009785147  
     111009882369        111009968027        111010051820  

111002603082

     111006210327        111006885785        111007346902        111007455295  
     111007556444        111007653789        111007788878        111008469796  
     111008567997        111008662555        111008768484        111008868362  
     111008965652        111009571386        111009673390        111009785169  
     111009882392        111009968049        111010051886  

111002603093

     111006210349        111006885819        111007346935        111007455352  
     111007556578        111007653802        111007788902        111008469819  
     111008568099        111008662577        111008768518        111008868373  
     111008965720        111009571432        111009673479        111009785260  
     111009882415        111009968050        111010051909  

111002603149

     111006210361        111006885820        111007346979        111007455408  
     111007556646        111007653813        111007788924        111008469831  
     111008568213        111008662623        111008768529        111008868430  
     111008965731        111009571522        111009673480        111009785451  
     111009882460        111009968139        111010051910  

111002603161

     111006210372        111006885831        111007347026        111007455419  
     111007556668        111007653824        111007788946        111008469864  
     111008568224        111008662634        111008768530        111008868463  
     111008965832        111009571555        111009673514        111009785462  
     111009882493        111009968140        111010051921  

111002603206

     111006210484        111006885932        111007347048        111007455420  
     111007556770        111007653846        111007788957        111008469987  
     111008568235        111008662678        111008768552        111008868519  
     111008965900        111009571735        111009673547        111009785518  
     111009882550        111009968173        111010051998  

111002603239

     111006210529        111006886012        111007347059        111007455510  
     111007556792        111007653868        111007788991        111008469998  
     111008568246        111008662735        111008768619        111008868531  
     111008965933        111009571904        111009673558        111009785529  
     111009882628        111009968274        111010052001  

111002603778

     111006210541        111006886023        111007347071        111007455543  
     111007556859        111007653879        111007789048        111008470226  
     111008568280        111008662768        111008768631        111008868542  
     111008965944        111009572028        111009673581        111009785530  
     111009882673        111009968285        111010052023  

111002603824

     111006210620        111006886034        111007347082        111007455565  
     111007556860        111007653880        111007789127        111008470271  
     111008568347        111008662803        111008768642        111008868597  
     111008965977        111009572095        111009673604        111009785541  
     111009882729        111009968319        111010052045  

111002603857

     111006210653        111006886045        111007347127        111007455576  
     111007556905        111007653903        111007789239        111008470282  
     111008568370        111008662869        111008768653        111008868609  
     111008965999        111009572130        111009673648        111009785563  
     111009882752        111009968331        111010052090  

111002603868

     111006210754        111006886146        111007347194        111007455587  
     111007556916        111007653936        111007789240        111008470327  
     111008568381        111008662926        111008768664        111008868687  
     111008966013        111009572354        111009673705        111009785608  
     111009882763        111009968421        111010052124  

111002603879

     111006210787        111006886203        111007347228        111007455600  
     111007556927        111007653947        111007789251        111008470338  
     111008568549        111008662960        111008768709        111008868698  
     111008966046        111009572387        111009673750        111009785620  
     111009882808        111009968544        111010052214  

111002603903

     111006210912        111006886405        111007347273        111007455712  
     111007556938        111007653981        111007789262        111008470350  
     111008568550        111008663017        111008768721        111008868744  
     111008966068        111009572398        111009673873        111009785631  
     111009882820        111009968555        111010052225  

111002603947

     111006210923        111006886427        111007347329        111007455824  
     111007556949        111007653992        111007789273        111008470406  
     111008568561        111008663084        111008768754        111008868755  
     111008966136        111009572455        111009673952        111009785642  
     111009882831        111009968599        111010052236  

111002603969

     111006210945        111006886472        111007347341        111007455879  
     111007556994        111007654005        111007789295        111008470417  
     111008568572        111008663174        111008768800        111008868766  
     111008966158        111009572466        111009673963        111009785675  
     111009882853        111009968645        111010052270  

111002603981

     111006211092        111006886494        111007347363        111007455914  
     111007557197        111007654016        111007789318        111008470451  
     111008568640        111008663208        111008768811        111008868799  
     111008966170        111009572534        111009673974        111009785709  
     111009882886        111009968702        111010052315  

111002604083

     111006211104        111006886630        111007347408        111007456139  
     111007557209        111007654072        111007789341        111008470518  
     111008568707        111008663219        111008768844        111008868823  
     111008966204        111009572589        111009673985        111009785776  
     111009882897        111009968746        111010052371  

111002604106

     111006211126        111006886652        111007347464        111007456162  
     111007557210        111007654083        111007789419        111008470574  
     111008568718        111008663253        111008768855        111008868867  
     111008966226        111009572646        111009673996        111009785811  
     111009882943        111009968791        111010052405  

111002604117

     111006211148        111006886731        111007347497        111007456173  
     111007557388        111007654094        111007789464        111008470585  
     111008568729        111008663264        111008768866        111008868878  
     111008966237        111009572657        111009674009        111009785866  
     111009882954        111009968803        111010052450  

111002604140

     111006211193        111006886742        111007347521        111007456195  
     111007557423        111007654128        111007789521        111008470620  
     111008568752        111008663310        111008768888        111008868889  
     111008966248        111009572691        111009674032        111009785967  
     111009882976        111009968847        111010052483  

111002604308

     111006211205        111006886821        111007347756        111007456207  
     111007557456        111007654151        111007789532        111008470642  
     111008568763        111008663321        111008768901        111008868924  
     111008966260        111009572792        111009674043        111009786092  
     111009883012        111009968881        111010052506  

111002604342

     111006211227        111006886832        111007347778        111007456308  
     111007557478        111007654195        111007789554        111008470664  
     111008568785        111008663354        111008768912        111008868935  
     111008966282        111009572826        111009674054        111009786126  
     111009883023        111009968915        111010052540  

111002604364

     111006211283        111006886900        111007347789        111007456353  
     111007557614        111007654296        111007789576        111008470675  
     111008568796        111008663477        111008768923        111008868968  
     111008966316        111009572860        111009674065        111009786159  
     111009883034        111009968948        111010052584  

111002604410

     111006211362        111006886933        111007347925        111007456476  
     111007557704        111007654319        111007789611        111008470686  
     111008568808        111008663488        111008768934        111008869015  
     111008966338        111009572871        111009674111        111009786193  
     111009883203        111009969062        111010052595  

111002604432

     111006211429        111006886988        111007347947        111007456498  
     111007557748        111007654421        111007789666        111008470697  
     111008568831        111008663499        111008768945        111008869037  
     111008966350        111009572916        111009674177        111009786216  
     111009883225        111009969107        111010052618  

111002604476

     111006211463        111006887002        111007347970        111007456511  
     111007557872        111007654476        111007789701        111008470776  
     111008569203        111008663501        111008768967        111008869059  
     111008966394        111009572938        111009674199        111009786250  
     111009883270        111009969141        111010052652  

111002604544

     111006211519        111006887024        111007348027        111007456522  
     111007557894        111007654487        111007789723        111008470798  
     111008569270        111008663523        111008768990        111008869060  
     111008966417        111009572983        111009674256        111009786429  
     111009883304        111009969152        111010052696  

111002604690

     111006211531        111006887068        111007348049        111007456667  
     111007557951        111007654757        111007789790        111008470811  
     111008569292        111008663556        111008769058        111008869116  
     111008966451        111009573085        111009674278        111009786452  
     111009883416        111009969174        111010052720  

111002604713

     111006211586        111006887103        111007348050        111007456689  
     111007558020        111007654847        111007789868        111008470978  
     111008569348        111008663646        111008769069        111008869150  
     111008966462        111009573153        111009674289        111009786632  
     111009883427        111009969185        111010052775  

111002604768

     111006211609        111006887125        111007348140        111007456690  
     111007558053        111007654870        111007789891        111008470990  
     111008569360        111008663747        111008769070        111008869194  
     111008966495        111009573243        111009674313        111009786812  
     111009883539        111009969286        111010052832  

111002604780

     111006211610        111006887158        111007348274        111007456746  
     111007558064        111007654926        111007789925        111008471014  
     111008569371        111008663792        111008769081        111008869239  
     111008966541        111009573254        111009674481        111009786935  
     111009883573        111009969297        111010052900  

111002604915

     111006211665        111006887169        111007348319        111007456814  
     111007558075        111007655017        111007789947        111008471036  
     111008569449        111008663815        111008769115        111008869273  
     111008966563        111009573265        111009674492        111009787026  
     111009883584        111009969309        111010052911  

111002604948

     111006211687        111006887170        111007348375        111007456836  
     111007558121        111007655039        111007789958        111008471047  
     111008569483        111008663848        111008769126        111008869295  
     111008966608        111009573276        111009674537        111009787105  
     111009883607        111009969343        111010052933  

111002605006

     111006211733        111006887192        111007348409        111007456915  
     111007558132        111007655051        111007789969        111008471058  
     111008569539        111008663859        111008769137        111008869318  
     111008966631        111009573322        111009674560        111009787138  
     111009883663        111009969365        111010052977  

111002605039

     111006211777        111006887204        111007348410        111007457028  
     111007558176        111007655174        111007789981        111008471069  
     111008569551        111008663893        111008769148        111008869396  
     111008966710        111009573333        111009674593        111009787194  
     111009883731        111009969398        111010053125  

111002605051

     111006211788        111006887316        111007348421        111007457051  
     111007558233        111007655220        111007790039        111008471070  
     111008569641        111008663949        111008769160        111008869419  
     111008966743        111009573355        111009674605        111009787206  
     111009883775        111009969422        111010053158  

111002605130

     111006211799        111006887327        111007348465        111007457095  
     111007558255        111007655253        111007790062        111008471081  
     111008569674        111008663972        111008769182        111008869464  
     111008966800        111009573388        111009674627        111009787240  
     111009883786        111009969466        111010053215  

111002605242

     111006211801        111006887372        111007348498        111007457185  
     111007558301        111007655400        111007790073        111008471092  
     111008569764        111008663983        111008769193        111008869497  
     111008966833        111009573434        111009674672        111009787262  
     111009883843        111009969578        111010053248  

111002605646

     111006211867        111006887383        111007348533        111007457219  
     111007558312        111007655433        111007790174        111008471104  
     111008569775        111008664030        111008769205        111008869532  
     111008966901        111009573490        111009674694        111009787284  
     111009883900        111009969602        111010053305  

111002605736

     111006211878        111006887417        111007348577        111007457231  
     111007558389        111007655466        111007790220        111008471115  
     111008570003        111008664041        111008769238        111008869600  
     111008966912        111009573513        111009674773        111009787329  
     111009883933        111009969792        111010053361  

111002605758

     111006211980        111006887530        111007348656        111007457275  
     111007558390        111007655501        111007790242        111008471126  
     111008570014        111008664120        111008769250        111008869611  
     111008966934        111009573579        111009674784        111009787475  
     111009883977        111009969859        111010053417  

111002605770

     111006212026        111006887608        111007348713        111007457343  
     111007558660        111007655545        111007790253        111008471137  
     111008570205        111008664131        111008769283        111008869655  
     111008966945        111009573636        111009674830        111009787497  
     111009883999        111009969871        111010053428  

111002605792

     111006212037        111006887631        111007348746        111007457444  
     111007558671        111007655567        111007790264        111008471148  
     111008570227        111008664142        111008769317        111008869666  
     111008966978        111009573692        111009674841        111009787576  
     111009884002        111009969927        111010053451  

111002605826

     111006212060        111006887642        111007348757        111007457523  
     111007558806        111007655578        111007790310        111008471159  
     111008570249        111008664243        111008769339        111008869701  
     111008967047        111009573715        111009674852        111009787633  
     111009884013        111009969994        111010053518  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002605859

     111006212082        111006887675        111007348836        111007457602  
     111007558840        111007655613        111007790343        111008471171  
     111008570328        111008664254        111008769340        111008869756  
     111008967092        111009573726        111009674908        111009787745  
     111009884024        111009970031        111010053552  

111002605860

     111006212105        111006887710        111007348847        111007458007  
     111007558851        111007655714        111007790398        111008471182  
     111008570340        111008664265        111008769351        111008869767  
     111008967104        111009573793        111009674920        111009787936  
     111009884068        111009970086        111010053574  

111002605905

     111006212116        111006887732        111007348926        111007458030  
     111007558862        111007655725        111007790422        111008471193  
     111008570407        111008664298        111008769395        111008869789  
     111008967351        111009573838        111009675000        111009788049  
     111009884125        111009970097        111010053631  

111002606029

     111006212127        111006887877        111007348948        111007458074  
     111007558884        111007655781        111007790567        111008471205  
     111008570418        111008664311        111008769429        111008869790  
     111008967362        111009573883        111009675022        111009788139  
     111009884136        111009970109        111010053642  

111002606085

     111006212138        111006887888        111007348982        111007458120  
     111007558930        111007655804        111007790589        111008471216  
     111008570429        111008664344        111008769441        111008869813  
     111008967441        111009573951        111009675055        111009788184  
     111009884169        111009970121        111010053653  

111002606423

     111006212161        111006887912        111007349006        111007458210  
     111007558941        111007655826        111007790769        111008471227  
     111008570441        111008664614        111008769474        111008869835  
     111008967474        111009573973        111009675101        111009788195  
     111009884170        111009970143        111010053697  

111002606467

     111006212172        111006888025        111007349411        111007458265  
     111007558952        111007655882        111007790792        111008471283  
     111008570508        111008664670        111008769485        111008869879  
     111008967485        111009574097        111009675156        111009788218  
     111009884204        111009970187        111010053709  

111002606759

     111006212194        111006888047        111007349422        111007458298  
     111007558963        111007655927        111007790815        111008471306  
     111008570519        111008664748        111008769508        111008869880  
     111008967496        111009574121        111009675167        111009788229  
     111009884215        111009970233        111010053721  

111002619966

     111006212206        111006888070        111007349444        111007458311  
     111007559054        111007655961        111007790882        111008471340  
     111008570542        111008664849        111008769531        111008870017  
     111008967586        111009574132        111009675178        111009788320  
     111009884260        111009970277        111010053732  

111002622869

     111006212295        111006888104        111007349488        111007458399  
     111007559098        111007655983        111007790916        111008471407  
     111008570564        111008664850        111008769542        111008870040  
     111008967687        111009574187        111009675336        111009788397  
     111009884282        111009970288        111010053798  

111002622926

     111006212318        111006888126        111007349556        111007458434  
     111007559111        111007656029        111007790983        111008471430  
     111008570575        111008664861        111008769553        111008870152  
     111008967698        111009574222        111009675404        111009788555  
     111009884439        111009970299        111010053822  

111002622948

     111006212341        111006888159        111007349624        111007458489  
     111007559122        111007656041        111007791007        111008471441  
     111008570586        111008664872        111008769575        111008870174  
     111008967711        111009574334        111009675426        111009788588  
     111009884473        111009970367        111010053844  

111002622960

     111006212419        111006888160        111007349646        111007458557  
     111007559201        111007656175        111007791041        111008471485  
     111008570621        111008665019        111008769597        111008870286  
     111008967744        111009574435        111009675516        111009788599  
     111009884484        111009970378        111010053855  

111002622982

     111006212475        111006888171        111007349657        111007458579  
     111007559278        111007656197        111007791052        111008471553  
     111008570643        111008665042        111008769610        111008870354  
     111008967766        111009574480        111009675550        111009788667  
     111009884507        111009970457        111010053888  

111002623028

     111006212509        111006888193        111007349679        111007458647  
     111007559289        111007656265        111007791063        111008471597  
     111008570654        111008665200        111008769643        111008870365  
     111008967777        111009574503        111009675561        111009788689  
     111009884664        111009970480        111010053967  

111002623040

     111006212565        111006888205        111007349725        111007458670  
     111007559414        111007656311        111007791186        111008471654  
     111008570665        111008665301        111008769654        111008870387  
     111008967799        111009574525        111009675606        111009788690  
     111009884675        111009970491        111010054047  

111002623398

     111006212576        111006888216        111007349848        111007458737  
     111007559469        111007656322        111007791210        111008471700  
     111008570733        111008665345        111008769665        111008870400  
     111008967801        111009574536        111009675662        111009788724  
     111009884743        111009970503        111010054069  

111002623466

     111006212587        111006888250        111007349860        111007458748  
     111007559515        111007656344        111007791243        111008471711  
     111008570801        111008665390        111008769700        111008870466  
     111008967812        111009574558        111009675695        111009788757  
     111009884754        111009970547        111010054115  

111002623488

     111006212655        111006888328        111007349905        111007458759  
     111007559605        111007656366        111007791265        111008471788  
     111008570823        111008665402        111008769711        111008870501  
     111008967823        111009574648        111009675707        111009788836  
     111009884787        111009970569        111010054126  

111002624782

     111006212666        111006888339        111007349916        111007458760  
     111007559661        111007656489        111007791298        111008471801  
     111008570889        111008665491        111008769722        111008870512  
     111008967845        111009574671        111009675718        111009788915  
     111009884798        111009970659        111010054159  

111002624793

     111006212677        111006888373        111007349972        111007458838  
     111007559784        111007656647        111007791333        111008471845  
     111008570890        111008665525        111008769744        111008870556  
     111008967878        111009574727        111009675730        111009788960  
     111009884800        111009970738        111010054216  

111002624872

     111006212813        111006888429        111007350031        111007458849  
     111007559795        111007656940        111007791412        111008471889  
     111008570913        111008665604        111008769777        111008870567  
     111008967890        111009574783        111009675741        111009788971  
     111009884866        111009970750        111010054227  

111002625008

     111006212835        111006888452        111007350042        111007458917  
     111007559852        111007657008        111007791434        111008471902  
     111008570924        111008665637        111008769788        111008870624  
     111008967946        111009574817        111009675752        111009788993  
     111009884901        111009970761        111010054339  

111002625019

     111006212857        111006888463        111007350075        111007458973  
     111007559863        111007657020        111007791456        111008471924  
     111008570991        111008665693        111008769799        111008870725  
     111008967957        111009574839        111009675785        111009789006  
     111009884945        111009970794        111010054362  

111002625064

     111006212891        111006888474        111007350097        111007459019  
     111007559920        111007657086        111007791524        111008472048  
     111008571206        111008665738        111008769834        111008870770  
     111008967980        111009574873        111009675808        111009789073  
     111009885003        111009970862        111010054418  

111002625075

     111006212925        111006888496        111007350109        111007459042  
     111007560012        111007657109        111007791535        111008472105  
     111008571217        111008665806        111008769845        111008870781  
     111008968071        111009574929        111009675819        111009789118  
     111009885036        111009970952        111010054430  

111002625176

     111006212981        111006888531        111007350110        111007459165  
     111007560056        111007657222        111007791636        111008472127  
     111008571228        111008665817        111008769878        111008870804  
     111008968161        111009574930        111009675910        111009789152  
     111009885047        111009970963        111010054463  

111002625187

     111006213005        111006888621        111007350154        111007459211  
     111007560124        111007657244        111007791669        111008472149  
     111008571240        111008665840        111008769889        111008870848  
     111008968217        111009574952        111009675932        111009789196  
     111009885070        111009971043        111010054610  

111002625255

     111006213050        111006888632        111007350233        111007459323  
     111007560146        111007657266        111007791726        111008472228  
     111008571273        111008665851        111008769902        111008870950  
     111008968239        111009575009        111009675998        111009789253  
     111009885081        111009971054        111010054621  

111002625301

     111006213128        111006888687        111007350277        111007459424  
     111007560168        111007657277        111007791748        111008472251  
     111008571509        111008665895        111008769924        111008870972  
     111008968284        111009575010        111009676034        111009789286  
     111009885104        111009971065        111010054632  

111002625323

     111006213162        111006888733        111007350446        111007459479  
     111007560179        111007657312        111007791782        111008472318  
     111008571510        111008665929        111008769957        111008871030  
     111008968295        111009575032        111009676045        111009789332  
     111009885115        111009971076        111010054665  

111002625356

     111006213229        111006888766        111007350468        111007459480  
     111007560191        111007657389        111007791793        111008472329  
     111008571543        111008665941        111008769979        111008871041  
     111008968442        111009575144        111009676102        111009789365  
     111009885137        111009971098        111010054687  

111002625389

     111006213320        111006888777        111007350491        111007459592  
     111007560225        111007657424        111007791838        111008472385  
     111008571587        111008665963        111008769980        111008871074  
     111008968509        111009575267        111009676113        111009789387  
     111009885148        111009971100        111010054698  

111002625390

     111006213342        111006888812        111007350503        111007459659  
     111007560304        111007657435        111007791861        111008472464  
     111008571598        111008665974        111008770027        111008871085  
     111008968510        111009575324        111009676124        111009789400  
     111009885182        111009971199        111010054700  

111002625413

     111006213487        111006888823        111007350570        111007459671  
     111007560348        111007657536        111007791928        111008472497  
     111008571666        111008665996        111008770050        111008871119  
     111008968521        111009575346        111009676146        111009789411  
     111009885193        111009971223        111010054777  

111002625424

     111006213544        111006888867        111007350581        111007459761  
     111007560416        111007657558        111007791939        111008472587  
     111008571688        111008666009        111008770083        111008871186  
     111008968565        111009575379        111009676157        111009789422  
     111009885205        111009971256        111010054823  

111002625446

     111006213601        111006888890        111007350637        111007459772  
     111007560438        111007657569        111007791995        111008472655  
     111008571699        111008666144        111008770094        111008871298  
     111008968576        111009575469        111009676168        111009789444  
     111009885216        111009971302        111010054834  

111002625480

     111006213779        111006888924        111007350659        111007459794  
     111007560461        111007657604        111007792008        111008472835  
     111008571712        111008666166        111008770106        111008871401  
     111008968587        111009575492        111009676180        111009789466  
     111009885261        111009971368        111010054856  

111002625491

     111006214017        111006888946        111007350716        111007459806  
     111007560517        111007657615        111007792019        111008472925  
     111008571723        111008666278        111008770128        111008871423  
     111008968655        111009575526        111009676214        111009789488  
     111009885351        111009971414        111010054878  

111002625525

     111006214062        111006888980        111007350727        111007459817  
     111007560539        111007657648        111007792075        111008472936  
     111008571813        111008666290        111008770140        111008871478  
     111008968677        111009575537        111009676236        111009789512  
     111009885407        111009971537        111010054890  

111002625547

     111006214107        111006889015        111007350750        111007459828  
     111007560595        111007657659        111007792121        111008472969  
     111008571880        111008666324        111008770162        111008871489  
     111008968688        111009575582        111009676269        111009789590  
     111009885418        111009971559        111010054924  

111002625626

     111006214129        111006889059        111007350806        111007459840  
     111007560607        111007657794        111007792143        111008472981  
     111008571914        111008666379        111008770207        111008871513  
     111008968701        111009575616        111009676281        111009789613  
     111009885429        111009971571        111010055004  

111002625648

     111006214174        111006889060        111007350862        111007459907  
     111007560719        111007657873        111007792198        111008473050  
     111008571925        111008666380        111008770230        111008871557  
     111008968723        111009575739        111009676326        111009789668  
     111009885441        111009971616        111010055015  

111002625660

     111006214309        111006889093        111007350985        111007459930  
     111007560832        111007657895        111007792211        111008473061  
     111008572005        111008666403        111008770263        111008871580  
     111008968767        111009575784        111009676337        111009789680  
     111009885463        111009971638        111010055026  

111002625716

     111006214343        111006889127        111007351065        111007459952  
     111007560876        111007657907        111007792233        111008473083  
     111008572049        111008666414        111008770285        111008871658  
     111008968778        111009575795        111009676360        111009789725  
     111009885485        111009971649        111010055048  

111002625738

     111006214398        111006889149        111007351087        111007459963  
     111007560911        111007657929        111007792266        111008473140  
     111008572050        111008666447        111008770308        111008871670  
     111008968802        111009575841        111009676371        111009789758  
     111009885508        111009971661        111010055059  

111002625761

     111006214477        111006889239        111007351111        111007460000  
     111007560922        111007658010        111007792299        111008473184  
     111008572184        111008666470        111008770319        111008871726  
     111008968813        111009575885        111009676393        111009789770  
     111009885519        111009971728        111010055105  

111002625840

     111006214501        111006889240        111007351223        111007460134  
     111007561068        111007658054        111007792301        111008473218  
     111008572195        111008666515        111008770320        111008871737  
     111008968857        111009575919        111009676405        111009789781  
     111009885553        111009971773        111010055138  

111002625851

     111006214523        111006889251        111007351267        111007460167  
     111007561079        111007658144        111007792323        111008473263  
     111008572263        111008666537        111008770342        111008871759  
     111008968969        111009575931        111009676416        111009789815  
     111009885597        111009971818        111010055150  

111002625873

     111006214545        111006889419        111007351302        111007460213  
     111007561091        111007658289        111007792334        111008473296  
     111008572319        111008666559        111008770353        111008871760  
     111008969027        111009575942        111009676438        111009789826  
     111009885609        111009971829        111010055183  

111002625918

     111006214624        111006889509        111007351335        111007460224  
     111007561125        111007658380        111007792367        111008473397  
     111008572331        111008666571        111008770364        111008871771  
     111008969038        111009575997        111009676449        111009789916  
     111009885643        111009971830        111010055217  

111002625930

     111006214635        111006889521        111007351515        111007460280  
     111007561136        111007658403        111007792390        111008473421  
     111008572353        111008666683        111008770375        111008871816  
     111008969050        111009576022        111009676506        111009789938  
     111009885665        111009971964        111010055228  

111002625941

     111006214680        111006889565        111007351548        111007460325  
     111007561215        111007658458        111007792402        111008473498  
     111008572364        111008666717        111008770386        111008871838  
     111008969072        111009576033        111009676517        111009789972  
     111009885687        111009971986        111010055251  

111002625963

     111006214703        111006889576        111007351571        111007460347  
     111007561282        111007658469        111007792435        111008473533  
     111008572375        111008666773        111008770397        111008871861  
     111008969083        111009576077        111009676551        111009789983  
     111009885722        111009972088        111010055330  

111002626065

     111006214859        111006889600        111007351582        111007460370  
     111007561293        111007658470        111007792446        111008473544  
     111008572397        111008666784        111008770410        111008871883  
     111008969117        111009576088        111009676607        111009789994  
     111009885788        111009972112        111010055341  

111002626100

     111006214893        111006889644        111007351593        111007460437  
     111007561327        111007658638        111007792457        111008473667  
     111008572421        111008666795        111008770443        111008872132  
     111008969140        111009576099        111009676618        111009790020  
     111009885801        111009972123        111010055385  

111002626111

     111006214961        111006889947        111007351649        111007460459  
     111007561372        111007658650        111007792468        111008473724  
     111008572487        111008666896        111008770465        111008872424  
     111008969151        111009576134        111009676652        111009790132  
     111009885823        111009972156        111010055396  

111002626582

     111006215096        111006889958        111007351706        111007460471  
     111007561428        111007658672        111007792547        111008473735  
     111008572500        111008666908        111008770522        111008872446  
     111008969184        111009576303        111009676663        111009790143  
     111009885834        111009972178        111010055442  

111002626627

     111006215243        111006889981        111007351740        111007460493  
     111007561473        111007658683        111007792558        111008473779  
     111008572533        111008666920        111008770544        111008872514  
     111008969207        111009576426        111009676685        111009790200  
     111009885867        111009972189        111010055554  

111002626638

     111006215300        111006890017        111007351784        111007460617  
     111007561541        111007658728        111007792569        111008473780  
     111008572544        111008667000        111008770566        111008872570  
     111008969218        111009576448        111009676708        111009790211  
     111009885889        111009972303        111010055565  

111002626650

     111006215355        111006890040        111007351830        111007460662  
     111007561585        111007658807        111007792581        111008473803  
     111008572612        111008667022        111008770577        111008872592  
     111008969229        111009576583        111009676720        111009790222  
     111009885980        111009972325        111010055587  

111002626672

     111006215490        111006890051        111007351841        111007460673  
     111007561596        111007658919        111007792637        111008473904  
     111008572634        111008667033        111008770588        111008872604  
     111008969274        111009576594        111009676887        111009790233  
     111009886037        111009972347        111010055598  

111002626706

     111006215502        111006890118        111007351896        111007460718  
     111007561620        111007658986        111007792648        111008473926  
     111008572678        111008667044        111008770599        111008872648  
     111008969285        111009576718        111009676966        111009790301  
     111009886060        111009972415        111010055622  

111002626717

     111006215681        111006890130        111007351931        111007460741  
     111007561653        111007659000        111007792659        111008473971  
     111008572780        111008667055        111008770612        111008872659  
     111008969319        111009576763        111009677024        111009790334  
     111009886071        111009972426        111010055688  

111002626739

     111006215704        111006890196        111007351975        111007460796  
     111007561732        111007659033        111007792660        111008474006  
     111008572825        111008667099        111008770634        111008872671  
     111008969331        111009577067        111009677079        111009790389  
     111009886105        111009972493        111010055699  

111002626751

     111006215748        111006890275        111007351997        111007460808  
     111007561833        111007659088        111007792705        111008474039  
     111008572836        111008667145        111008770645        111008872693  
     111008969342        111009577124        111009677181        111009790570  
     111009886149        111009972527        111010055712  

111002626852

     111006215759        111006890297        111007352011        111007460831  
     111007561844        111007659189        111007792749        111008474107  
     111008572892        111008667189        111008770678        111008872727  
     111008969421        111009577168        111009677192        111009790604  
     111009886150        111009972538        111010055723  

111002626863

     111006215771        111006890321        111007352022        111007460853  
     111007561855        111007659190        111007806408        111008474118  
     111008572959        111008667246        111008770690        111008872749  
     111008969500        111009577270        111009677226        111009790637  
     111009886161        111009972550        111010055745  

111002626908

     111006215827        111006890400        111007352044        111007460875  
     111007561866        111007659224        111007808208        111008474130  
     111008572960        111008667257        111008770746        111008872783  
     111008969544        111009577315        111009677338        111009790648  
     111009886172        111009972640        111010055756  

111002626997

     111006215894        111006890411        111007352134        111007460897  
     111007561877        111007659235        111007808264        111008474163  
     111008573039        111008667268        111008770803        111008872794  
     111008969599        111009577359        111009677394        111009790705  
     111009886183        111009972695        111010055767  

111002627044

     111006215906        111006890422        111007352167        111007460976  
     111007561912        111007659279        111007808309        111008474242  
     111008573040        111008667291        111008770836        111008872839  
     111008969645        111009577382        111009677406        111009790772  
     111009886206        111009972741        111010055778  

111002627055

     111006215995        111006890455        111007352190        111007461023  
     111007561923        111007659291        111007808422        111008474275  
     111008573062        111008667482        111008770847        111008872851  
     111008969667        111009577405        111009677417        111009790806  
     111009886217        111009972752        111010055789  

111002627101

     111006216008        111006890499        111007352235        111007461089  
     111007561934        111007659381        111007808477        111008474286  
     111008573073        111008667516        111008770915        111008872930  
     111008969780        111009577427        111009677473        111009790828  
     111009886240        111009972819        111010055790  

111002627145

     111006216132        111006890602        111007352303        111007461203  
     111007561956        111007659437        111007808501        111008474309  
     111008573095        111008667527        111008771297        111008872941  
     111008969869        111009577494        111009677484        111009790952  
     111009886318        111009972886        111010055857  

111002627257

     111006216187        111006890613        111007352336        111007461326  
     111007561978        111007659471        111007808589        111008474398  
     111008573129        111008667561        111008771309        111008872963  
     111008969870        111009577517        111009677518        111009791009  
     111009886419        111009972943        111010055891  

111002627268

     111006216334        111006890691        111007352347        111007461337  
     111007561990        111007659482        111007808602        111008474400  
     111008573130        111008667639        111008771343        111008872996  
     111008969971        111009577663        111009677608        111009791098  
     111009886431        111009972954        111010055903  

111002627336

     111006216356        111006890848        111007352426        111007461382  
     111007562003        111007659493        111007808613        111008474422  
     111008573141        111008667651        111008771398        111008873032  
     111008970018        111009577786        111009677619        111009791144  
     111009886475        111009972987        111010055925  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002627392

     111006216390        111006890949        111007352448        111007461416  
     111007562014        111007659527        111007808624        111008474433  
     111008573174        111008667662        111008771422        111008873122  
     111008970041        111009577821        111009677697        111009791166  
     111009886510        111009973001        111010055969  

111002627448

     111006216424        111006891007        111007352459        111007461438  
     111007562047        111007659561        111007808635        111008474477  
     111008573208        111008667673        111008771444        111008873133  
     111008970074        111009577933        111009677721        111009791212  
     111009886565        111009973012        111010055981  

111002627471

     111006216435        111006891085        111007352493        111007461540  
     111007562069        111007659572        111007808646        111008474512  
     111008573220        111008667707        111008771512        111008873188  
     111008970085        111009577966        111009677743        111009791234  
     111009886576        111009973247        111010055992  

111002627482

     111006216491        111006891108        111007352527        111007461551  
     111007562070        111007659583        111007808680        111008474602  
     111008573310        111008667785        111008771534        111008873199  
     111008970131        111009577977        111009677754        111009791267  
     111009886611        111009973258        111010056106  

111002627493

     111006216503        111006891322        111007352639        111007461562  
     111007562092        111007659662        111007808691        111008474624  
     111008573354        111008667808        111008771556        111008873245  
     111008970142        111009577999        111009677776        111009791289  
     111009886633        111009973269        111010056117  

111002627527

     111006216514        111006891344        111007352729        111007461618  
     111007562115        111007659718        111007808736        111008474703  
     111008573387        111008667864        111008771590        111008873256  
     111008970209        111009578013        111009677833        111009791313  
     111009886655        111009973326        111010056139  

111002627572

     111006216569        111006891377        111007352730        111007461685  
     111007562126        111007659729        111007808769        111008474758  
     111008573455        111008667875        111008771613        111008873302  
     111008970210        111009578103        111009677855        111009791379  
     111009886666        111009973337        111010056162  

111002627594

     111006216604        111006891401        111007352741        111007461797  
     111007562137        111007660136        111007808837        111008474792  
     111008573501        111008667897        111008771635        111008873492  
     111008970366        111009578125        111009677888        111009791469  
     111009886688        111009973359        111010056184  

111002627617

     111006216648        111006891490        111007352752        111007461876  
     111007562159        111007660158        111007808882        111008474815  
     111008573792        111008667909        111008771646        111008873571  
     111008970423        111009578136        111009677899        111009791481  
     111009886734        111009973360        111010056285  

111002627662

     111006216660        111006891502        111007352763        111007461887  
     111007562160        111007660204        111007808916        111008474837  
     111008573837        111008667965        111008771680        111008873616  
     111008970467        111009578204        111009677923        111009791526  
     111009886756        111009973371        111010056296  

111002627774

     111006216671        111006891557        111007352774        111007461900  
     111007562182        111007660226        111007809030        111008474882  
     111008573848        111008668090        111008771725        111008873627  
     111008970490        111009578237        111009677967        111009791537  
     111009886802        111009973382        111010056320  

111002627808

     111006216738        111006891580        111007352796        111007461944  
     111007562216        111007660248        111007810795        111008474893  
     111008574052        111008668113        111008771736        111008873638  
     111008970502        111009578282        111009678014        111009791605  
     111009886835        111009973405        111010056331  

111002627820

     111006216750        111006891636        111007352897        111007461955  
     111007562249        111007660271        111007810807        111008474916  
     111008574085        111008668135        111008771758        111008873649  
     111008970513        111009578349        111009678081        111009791616  
     111009886857        111009973416        111010056577  

111002627842

     111006216794        111006891715        111007352909        111007461966  
     111007562261        111007660293        111007810863        111008474949  
     111008574142        111008668146        111008771769        111008873650  
     111008970535        111009578372        111009678104        111009791627  
     111009886868        111009973438        111010056588  

111002627921

     111006216840        111006891726        111007352910        111007461977  
     111007562306        111007660316        111007810975        111008475041  
     111008574209        111008668225        111008771781        111008873661  
     111008970580        111009578394        111009678126        111009791650  
     111009886891        111009973449        111010056678  

111002627932

     111006216884        111006891782        111007352965        111007461988  
     111007562328        111007660383        111007810997        111008475074  
     111008574298        111008668269        111008771815        111008873683  
     111008970603        111009578428        111009678205        111009791694  
     111009886914        111009973450        111010056689  

111002627954

     111006216952        111006891793        111007352987        111007462002  
     111007562362        111007660406        111007811011        111008475276  
     111008574355        111008668270        111008771826        111008873706  
     111008970669        111009578439        111009678238        111009791773  
     111009886969        111009973494        111010056713  

111002628012

     111006216963        111006891827        111007352998        111007462035  
     111007562407        111007660585        111007811022        111008475300  
     111008574377        111008668360        111008771837        111008873717  
     111008970760        111009578507        111009678249        111009791841  
     111009886970        111009973517        111010056724  

111002628045

     111006217010        111006891850        111007353023        111007462057  
     111007562429        111007660697        111007811055        111008475333  
     111008574388        111008668438        111008772175        111008873739  
     111008970805        111009578563        111009678261        111009791852  
     111009886992        111009973539        111010056757  

111002628078

     111006217087        111006891894        111007353034        111007462103  
     111007562463        111007660721        111007811066        111008475412  
     111008574445        111008668449        111008772287        111008873773  
     111008970849        111009578619        111009678351        111009791931  
     111009887016        111009973540        111010056779  

111002628090

     111006217098        111006891951        111007353078        111007462136  
     111007562531        111007660732        111007811101        111008475445  
     111008574456        111008668450        111008772344        111008873829  
     111008970872        111009578642        111009678395        111009792033  
     111009887038        111009973551        111010056791  

111002628113

     111006218875        111006892019        111007353089        111007462181  
     111007562553        111007660798        111007811112        111008475502  
     111008574568        111008668506        111008772355        111008873852  
     111008970928        111009578686        111009678407        111009792167  
     111009887195        111009973562        111010056847  

111002628146

     111006218897        111006892020        111007353102        111007462226  
     111007562575        111007660844        111007811134        111008475557  
     111008574580        111008668517        111008772399        111008873863  
     111008970951        111009578709        111009678418        111009792178  
     111009887229        111009973674        111010056858  

111002628157

     111006218921        111006892097        111007353191        111007462237  
     111007562586        111007660877        111007811156        111008475568  
     111008574591        111008668539        111008772401        111008873942  
     111008970962        111009578710        111009678430        111009792202  
     111009887241        111009973720        111010056870  

111002628168

     111006219056        111006892110        111007353236        111007462361  
     111007562610        111007660888        111007811190        111008475579  
     111008574658        111008668540        111008772423        111008873964  
     111008970995        111009578923        111009678520        111009792448  
     111009887252        111009973753        111010057028  

111002628191

     111006219102        111006892187        111007353247        111007462372  
     111007562621        111007660923        111007811224        111008475850  
     111008574692        111008668551        111008772456        111008873975  
     111008971020        111009578956        111009678564        111009792493  
     111009887285        111009973775        111010057040  

111002628203

     111006219113        111006892222        111007353258        111007462394  
     111007562632        111007660945        111007811235        111008475861  
     111008574715        111008668573        111008772467        111008874022  
     111008971042        111009579047        111009678575        111009792505  
     111009887397        111009973786        111010057051  

111002628214

     111006219270        111006892244        111007353270        111007462428  
     111007562654        111007661137        111007811246        111008475984  
     111008574805        111008668607        111008772490        111008874033  
     111008971075        111009579058        111009678597        111009792516  
     111009887409        111009973797        111010057118  

111002628269

     111006219315        111006892255        111007353360        111007462507  
     111007562755        111007661160        111007811279        111008476053  
     111008574850        111008668663        111008772502        111008874145  
     111008971086        111009579115        111009678609        111009792527  
     111009887410        111009973843        111010057141  

111002628304

     111006219416        111006892424        111007353371        111007462563  
     111007562766        111007661205        111007811291        111008476075  
     111008574872        111008668696        111008772524        111008874156  
     111008971097        111009579159        111009678610        111009792549  
     111009887432        111009973887        111010057219  

111002628360

     111006219517        111006892446        111007353483        111007462574  
     111007562801        111007661261        111007811303        111008476121  
     111008574906        111008668719        111008772535        111008874167  
     111008971109        111009579160        111009678801        111009792561  
     111009887500        111009973922        111010057231  

111002628371

     111006219540        111006892468        111007353539        111007462608  
     111007562812        111007661339        111007811314        111008476132  
     111008574917        111008668786        111008772546        111008874213  
     111008971187        111009579227        111009678878        111009792628  
     111009887522        111009973933        111010057253  

111002628382

     111006220531        111006892525        111007353618        111007462620  
     111007562823        111007661373        111007811336        111008476266  
     111008574940        111008668797        111008772557        111008874246  
     111008971198        111009579272        111009678924        111009792662  
     111009887599        111009973944        111010057275  

111002628427

     111006222656        111006892604        111007353629        111007462631  
     111007562845        111007661395        111007811347        111008476299  
     111008574984        111008668854        111008772603        111008874257  
     111008971233        111009579328        111009679059        111009792730  
     111009887645        111009973966        111010057309  

111002628438

     111006222713        111006892615        111007353652        111007462721  
     111007562889        111007661429        111007811381        111008476301  
     111008574995        111008668865        111008772647        111008874291  
     111008971312        111009579362        111009679082        111009792752  
     111009887735        111009973977        111010057376  

111002628450

     111006222937        111006892648        111007353685        111007462800  
     111007562924        111007661452        111007811460        111008476323  
     111008575064        111008668911        111008773031        111008874325  
     111008971345        111009579395        111009679093        111009792853  
     111009887768        111009974002        111010057400  

111002628461

     111006222948        111006892660        111007353887        111007462833  
     111007562957        111007661463        111007811471        111008476446  
     111008575132        111008668944        111008773299        111008874347  
     111008971389        111009579430        111009679105        111009792910  
     111009887779        111009974114        111010057411  

111002628528

     111006222959        111006892682        111007353898        111007462888  
     111007562968        111007661474        111007811505        111008476479  
     111008575211        111008669079        111008773323        111008874358  
     111008971435        111009579441        111009679116        111009792998  
     111009887825        111009974136        111010057422  

111002628540

     111006223039        111006892716        111007353900        111007462934  
     111007562979        111007661531        111007811684        111008476491  
     111008575222        111008669125        111008773345        111008874392  
     111008971479        111009579520        111009679138        111009793034  
     111009887858        111009974158        111010057455  

111002628607

     111006223129        111006892738        111007353933        111007462956  
     111007562980        111007661665        111007811819        111008476536  
     111008575312        111008669260        111008773367        111008874415  
     111008971547        111009579553        111009679149        111009793089  
     111009887869        111009974169        111010057512  

111002628630

     111006223174        111006892761        111007353944        111007462967  
     111007562991        111007661698        111007811831        111008476547  
     111008575367        111008669282        111008773378        111008874460  
     111008971604        111009579597        111009679150        111009793090  
     111009887870        111009974237        111010057545  

111002628652

     111006223231        111006892772        111007353955        111007462990  
     111007563015        111007661788        111007811842        111008476569  
     111008575389        111008669293        111008773435        111008874482  
     111008971615        111009579632        111009679161        111009793157  
     111009887904        111009974271        111010057567  

111002628663

     111006223253        111006893009        111007353966        111007463003  
     111007563026        111007661812        111007811886        111008476592  
     111008575424        111008669338        111008773468        111008874493  
     111008971637        111009579698        111009679183        111009793236  
     111009887915        111009974316        111010057635  

111002628832

     111006223264        111006893010        111007354013        111007463047  
     111007563037        111007661890        111007811910        111008476604  
     111008575503        111008669372        111008773480        111008874527  
     111008971828        111009579722        111009679206        111009793269  
     111009887982        111009974349        111010057680  

111002628898

     111006241703        111006893054        111007354035        111007463070  
     111007563048        111007661935        111007811943        111008476738  
     111008575525        111008669406        111008773491        111008874550  
     111008971996        111009579788        111009679217        111009793270  
     111009887993        111009974361        111010057691  

111002628988

     111006394386        111006893100        111007354136        111007463115  
     111007563060        111007661957        111007811976        111008477010  
     111008575569        111008669439        111008773514        111008874639  
     111008972122        111009579902        111009679240        111009793315  
     111009888051        111009974383        111010057736  

111002629024

     111006408562        111006893166        111007354181        111007463137  
     111007563071        111007661968        111007812056        111008477043  
     111008575637        111008669451        111008773547        111008874640  
     111008972133        111009579957        111009679262        111009793382  
     111009888062        111009974417        111010057769  

111002629046

     111006408595        111006893245        111007354226        111007463238  
     111007563082        111007662004        111007812113        111008477100  
     111008575648        111008669462        111008773570        111008874651  
     111008972155        111009580027        111009679273        111009793393  
     111009888130        111009974451        111010057770  

111002629068

     111006408618        111006893290        111007354305        111007463261  
     111007563149        111007662015        111007812124        111008477111  
     111008575671        111008669484        111008773604        111008874774  
     111008972188        111009580038        111009679318        111009793472  
     111009888163        111009974462        111010057826  

111002629125

     111006408652        111006893313        111007354316        111007463272  
     111007563161        111007662059        111007812236        111008477155  
     111008575705        111008669495        111008773626        111008874831  
     111008972201        111009580049        111009679329        111009793483  
     111009888219        111009974484        111010057859  

111002629226

     111006408685        111006893357        111007354338        111007463351  
     111007563194        111007662127        111007812270        111008477212  
     111008575716        111008669530        111008773637        111008874875  
     111008972212        111009580050        111009679341        111009793528  
     111009888309        111009974518        111010057860  

111002629271

     111006408696        111006893379        111007354361        111007463395  
     111007563228        111007662138        111007812315        111008477278  
     111008575749        111008669541        111008773648        111008874954  
     111008972234        111009580083        111009679352        111009793539  
     111009888310        111009974530        111010057882  

111002629350

     111006409125        111006893616        111007354372        111007463429  
     111007563240        111007662150        111007812371        111008477289  
     111008575828        111008669563        111008773660        111008874987  
     111008972290        111009580117        111009679374        111009793663  
     111009888376        111009974574        111010057893  

111002629552

     111006409147        111006893638        111007354383        111007463452  
     111007563295        111007662172        111007812393        111008477302  
     111008575839        111008669619        111008773671        111008875056  
     111008972379        111009580162        111009679431        111009793685  
     111009888411        111009974608        111010058041  

111002629563

     111006409158        111006893649        111007354394        111007463474  
     111007563385        111007662183        111007812416        111008477335  
     111008575884        111008669686        111008773682        111008875146  
     111008972403        111009580207        111009679442        111009793742  
     111009888444        111009974619        111010058063  

111002629574

     111006409248        111006893650        111007354406        111007463520  
     111007563396        111007662206        111007812506        111008477357  
     111008575929        111008669710        111008773716        111008875179  
     111008972436        111009580218        111009679497        111009793809  
     111009888466        111009974642        111010058074  

111002629642

     111006409518        111006893661        111007354529        111007463597  
     111007563475        111007662217        111007812573        111008477380  
     111008575941        111008669743        111008773727        111008875191  
     111008972481        111009580241        111009679598        111009793821  
     111009888523        111009974664        111010058085  

111002629653

     111006409619        111006893717        111007354530        111007463643  
     111007563509        111007662262        111007812595        111008477403  
     111008576009        111008669787        111008773738        111008875214  
     111008972515        111009580263        111009679600        111009793887  
     111009888545        111009974686        111010058131  

111002629675

     111006409620        111006893740        111007354631        111007463766  
     111007563611        111007662295        111007812630        111008477436  
     111008576010        111008669798        111008773750        111008875270  
     111008972559        111009580274        111009679611        111009793911  
     111009888578        111009974800        111010058175  

111002629686

     111006409675        111006893807        111007354653        111007463812  
     111007563644        111007662408        111007812753        111008477447  
     111008576021        111008669822        111008773761        111008875304  
     111008972571        111009580285        111009679644        111009793966  
     111009888590        111009974833        111010058265  

111002629798

     111006409686        111006893829        111007354709        111007463834  
     111007563666        111007662420        111007812786        111008477526  
     111008576054        111008669945        111008773772        111008875360  
     111008972605        111009580331        111009679655        111009793977  
     111009888679        111009974844        111010058276  

111002629800

     111006409765        111006893830        111007354732        111007463845  
     111007563712        111007662497        111007812797        111008477649  
     111008576087        111008669967        111008773794        111008875528  
     111008972638        111009580342        111009679701        111009794080  
     111009888680        111009974923        111010058333  

111002629833

     111006409798        111006893931        111007354743        111007463902  
     111007563734        111007662521        111007812809        111008477661  
     111008576111        111008670015        111008773806        111008875551  
     111008972650        111009580353        111009679723        111009794204  
     111009888747        111009974945        111010058401  

111002629899

     111006409934        111006893975        111007354754        111007463924  
     111007563745        111007662576        111007812810        111008477672  
     111008576166        111008670037        111008773828        111008875595  
     111008972661        111009580409        111009679778        111009794237  
     111009888792        111009975058        111010058423  

111002629912

     111006410262        111006894077        111007354787        111007463935  
     111007563756        111007662598        111007812911        111008477706  
     111008576177        111008670059        111008773851        111008875629  
     111008972706        111009580410        111009679813        111009794259  
     111009888804        111009975148        111010058456  

111002629945

     111006410363        111006894178        111007354811        111007464004  
     111007563767        111007662644        111007813002        111008477728  
     111008576199        111008670071        111008773884        111008875674  
     111008972784        111009580476        111009679857        111009794293  
     111009888859        111009975160        111010058467  

111002629967

     111006410396        111006894314        111007354822        111007464015  
     111007563824        111007662677        111007813024        111008477762  
     111008576278        111008670082        111008773895        111008875731  
     111008972795        111009580511        111009679903        111009794305  
     111009888905        111009975171        111010058478  

111002629978

     111006410521        111006894347        111007354855        111007464026  
     111007563857        111007662688        111007813079        111008477818  
     111008576368        111008670161        111008773918        111008875742  
     111008972807        111009580577        111009679914        111009794349  
     111009888938        111009975205        111010058502  

111002629990

     111006410554        111006894370        111007354877        111007464037  
     111007563925        111007662745        111007813103        111008477975  
     111008576447        111008670194        111008773930        111008875764  
     111008972885        111009580601        111009679936        111009794361  
     111009888983        111009975216        111010058513  

111002630060

     111006410857        111006894459        111007354888        111007464138  
     111007563970        111007662756        111007813114        111008477986  
     111008576481        111008670318        111008773941        111008875797  
     111008972896        111009580645        111009679981        111009794439  
     111009888994        111009975238        111010058524  

111002630071

     111006410879        111006894460        111007354899        111007464239  
     111007564139        111007662925        111007813136        111008478000  
     111008576560        111008670329        111008773974        111008875821  
     111008972919        111009580702        111009680017        111009794451  
     111009889007        111009975249        111010058625  

111002630082

     111006410936        111006894505        111007354901        111007464329  
     111007564151        111007662936        111007813181        111008478011  
     111008576762        111008670420        111008773996        111008875832  
     111008972986        111009580768        111009680062        111009794462  
     111009889018        111009975250        111010058647  

111002630093

     111006410947        111006894594        111007354912        111007464363  
     111007564252        111007662970        111007813215        111008478044  
     111008576829        111008670431        111008774021        111008875887  
     111008973033        111009580779        111009680095        111009794507  
     111009889074        111009975261        111010058704  

111002630105

     111006410958        111006894617        111007354934        111007464396  
     111007564285        111007662981        111007813350        111008478077  
     111008576964        111008670453        111008774032        111008875977  
     111008973123        111009580780        111009680174        111009794529  
     111009889085        111009975328        111010058737  

111002630127

     111006411049        111006894673        111007354967        111007464442  
     111007564397        111007662992        111007813394        111008478189  
     111008576986        111008670497        111008774054        111008876035  
     111008973213        111009580881        111009680208        111009794552  
     111009889153        111009975340        111010058759  

111002630228

     111006411050        111006894718        111007354989        111007464486  
     111007564409        111007663038        111007813473        111008478291  
     111008577000        111008670510        111008774065        111008876079  
     111008973235        111009580915        111009680253        111009794619  
     111009889197        111009975351        111010058782  

111002630239

     111006411061        111006894729        111007355003        111007464509  
     111007564454        111007663072        111007813563        111008478314  
     111008577033        111008670521        111008774087        111008876091  
     111008973291        111009580937        111009680286        111009794642  
     111009889209        111009975362        111010058805  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002630251

     111006411106        111006894752        111007355025        111007464543  
     111007564498        111007663083        111007813574        111008478358  
     111008577055        111008670576        111008774098        111008876103  
     111008973381        111009581028        111009680466        111009794697  
     111009889221        111009975418        111010058816  

111002630329

     111006411612        111006894864        111007355047        111007464554  
     111007564577        111007663128        111007813620        111008478381  
     111008577066        111008670598        111008774111        111008876136  
     111008973415        111009581051        111009680488        111009794743  
     111009889344        111009975463        111010058939  

111002630330

     111006411982        111006894909        111007355137        111007464600  
     111007564588        111007663139        111007813642        111008478482  
     111008577077        111008670778        111008774122        111008876147  
     111008973460        111009581084        111009680512        111009794798  
     111009889579        111009975474        111010058962  

111002630396

     111006412152        111006894954        111007355148        111007464611  
     111007564667        111007663184        111007813686        111008478549  
     111008577101        111008670824        111008774133        111008876158  
     111008973493        111009581141        111009680703        111009794811  
     111009889580        111009975553        111010058984  

111002630431

     111006412231        111006894987        111007355182        111007464622  
     111007564791        111007663296        111007813765        111008478639  
     111008577112        111008670879        111008774144        111008876181  
     111008973673        111009581152        111009680781        111009794822  
     111009889614        111009975575        111010058995  

111002630521

     111006412343        111006894998        111007355238        111007464666  
     111007564814        111007663320        111007813776        111008478662  
     111008577189        111008670880        111008774155        111008876215  
     111008973707        111009581185        111009680804        111009794844  
     111009889625        111009975698        111010059468  

111002630543

     111006412400        111006895001        111007355261        111007464778  
     111007564881        111007663410        111007813798        111008478774  
     111008577202        111008670903        111008774166        111008876260  
     111008973729        111009581220        111009680815        111009794866  
     111009889647        111009975700        111010059480  

111002630554

     111006412466        111006895135        111007355283        111007464802  
     111007564960        111007663454        111007813899        111008478921  
     111008577279        111008670936        111008774188        111008876305  
     111008973763        111009581321        111009680826        111009794899  
     111009889681        111009975722        111010059536  

111002630565

     111006412523        111006895146        111007355306        111007464947  
     111007565017        111007663476        111007813901        111008478987  
     111008577280        111008670958        111008774223        111008876316  
     111008973820        111009581376        111009680837        111009794912  
     111009889771        111009975733        111010059547  

111002630576

     111006412613        111006895203        111007355373        111007464958  
     111007565118        111007663498        111007813912        111008479023  
     111008577448        111008670970        111008774234        111008876361  
     111008973864        111009581400        111009680859        111009794978  
     111009889838        111009975788        111010059558  

111002630611

     111006412680        111006895225        111007355407        111007465027  
     111007565264        111007663522        111007813956        111008479056  
     111008577459        111008670992        111008774245        111008876372  
     111008973886        111009581411        111009680882        111009794990  
     111009889849        111009975801        111010059705  

111002630666

     111006412815        111006895348        111007355430        111007465083  
     111007565286        111007663689        111007813978        111008479067  
     111008577482        111008671005        111008774290        111008876383  
     111008973943        111009581433        111009680950        111009795069  
     111009889917        111009975924        111010059727  

111002630677

     111006412837        111006895360        111007355441        111007465128  
     111007565297        111007663690        111007813989        111008479102  
     111008577505        111008671016        111008774302        111008876406  
     111008973976        111009581488        111009681007        111009795070  
     111009889939        111009975957        111010059761  

111002630699

     111006413052        111006895371        111007355496        111007465139  
     111007565310        111007663735        111007814003        111008479157  
     111008577583        111008671094        111008774335        111008876473  
     111008974146        111009581499        111009681018        111009795092  
     111009890021        111009975979        111010059873  

111002630701

     111006413164        111006895393        111007355531        111007465173  
     111007565321        111007663757        111007814014        111008479180  
     111008577662        111008671151        111008774346        111008876530  
     111008974179        111009581567        111009681063        111009795148  
     111009890065        111009976015        111010059929  

111002630712

     111006413186        111006895427        111007355575        111007465229  
     111007565365        111007663803        111007814025        111008479225  
     111008577695        111008671173        111008774368        111008876608  
     111008974180        111009581589        111009681096        111009795159  
     111009890100        111009976059        111010059985  

111002630734

     111006413197        111006895438        111007355610        111007465230  
     111007565376        111007663825        111007814047        111008479371  
     111008577752        111008671184        111008774379        111008876619  
     111008974191        111009581602        111009681120        111009795171  
     111009890111        111009976105        111010060055  

111002630789

     111006413535        111006895450        111007355632        111007465252  
     111007565411        111007663836        111007814070        111008479438  
     111008577831        111008671195        111008774425        111008876631  
     111008974203        111009581714        111009681210        111009795227  
     111009890199        111009976127        111010060077  

111002630790

     111006413580        111006895528        111007355654        111007465296  
     111007565433        111007663858        111007814092        111008479562  
     111008577897        111008671252        111008774447        111008876798  
     111008974225        111009581758        111009681221        111009795261  
     111009890267        111009976161        111010060101  

111002630846

     111006413771        111006895630        111007355676        111007465331  
     111007565444        111007663869        111007814115        111008479573  
     111008577910        111008671353        111008774470        111008876800  
     111008974281        111009581792        111009681254        111009795407  
     111009890278        111009976183        111010060112  

111002630857

     111006413940        111006895641        111007355722        111007465409  
     111007565501        111007663870        111007814160        111008479595  
     111008578023        111008671364        111008774515        111008876833  
     111008974359        111009581815        111009681265        111009795429  
     111009890289        111009976217        111010060156  

111002630879

     111006414165        111006895719        111007355788        111007465432  
     111007565646        111007663915        111007814238        111008479685  
     111008578090        111008671375        111008774559        111008876934  
     111008974405        111009581826        111009681287        111009795496  
     111009890290        111009976284        111010060167  

111002630969

     111006414299        111006895731        111007355856        111007465454  
     111007565668        111007664129        111007814249        111008479821  
     111008578124        111008671454        111008774649        111008876989  
     111008974427        111009581837        111009681311        111009795519  
     111009890335        111009976329        111010060280  

111002631049

     111006414345        111006895753        111007355867        111007465476  
     111007565679        111007664196        111007814317        111008479832  
     111008578135        111008671555        111008774661        111008876990  
     111008974449        111009581916        111009681322        111009795722  
     111009890380        111009976352        111010060460  

111002631094

     111006414424        111006895797        111007355890        111007465500  
     111007565714        111007664253        111007814339        111008479900  
     111008578157        111008671577        111008774683        111008877036  
     111008974539        111009581927        111009681333        111009795733  
     111009890414        111009976600        111010060505  

111002631184

     111006414514        111006895865        111007355946        111007465555  
     111007565747        111007664286        111007814463        111008480070  
     111008578179        111008671612        111008774807        111008877069  
     111008974955        111009581961        111009681344        111009795744  
     111009890436        111009976622        111010060538  

111002631229

     111006414536        111006895876        111007355968        111007465634  
     111007565804        111007664332        111007814474        111008480115  
     111008578191        111008671702        111008774818        111008877115  
     111008974966        111009581972        111009681388        111009795755  
     111009890469        111009976677        111010060640  

111002631230

     111006414570        111006896080        111007355980        111007465656  
     111007565848        111007664365        111007814496        111008480137  
     111008578225        111008671791        111008774852        111008877126  
     111008975013        111009582007        111009681434        111009795799  
     111009890481        111009976688        111010060651  

111002631252

     111006414581        111006896114        111007356015        111007465746  
     111007565860        111007664422        111007814519        111008480159  
     111008578270        111008671892        111008774885        111008877148  
     111008975024        111009582120        111009681467        111009795867  
     111009890504        111009976699        111010060673  

111002631263

     111006414738        111006896282        111007356037        111007465757  
     111007565871        111007664433        111007814632        111008480250  
     111008578281        111008671904        111008774896        111008877160  
     111008975046        111009582131        111009681490        111009795924  
     111009890593        111009976756        111010060684  

111002631331

     111006414840        111006896293        111007356048        111007465780  
     111007565938        111007664466        111007814643        111008480317  
     111008578337        111008671915        111008774919        111008877193  
     111008975068        111009582142        111009681580        111009795935  
     111009890649        111009976789        111010060695  

111002631353

     111006415201        111006896372        111007356105        111007465858  
     111007566041        111007664477        111007814711        111008480328  
     111008578348        111008671982        111008774920        111008877250  
     111008975091        111009582153        111009681647        111009795946  
     111009890739        111009976824        111010060707  

111002631364

     111006415223        111006896383        111007356116        111007465960  
     111007566052        111007664488        111007814755        111008480340  
     111008578416        111008672039        111008774975        111008877261  
     111008975136        111009582175        111009681670        111009795957  
     111009890740        111009976880        111010060774  

111002631397

     111006415290        111006896451        111007356138        111007466051  
     111007566063        111007664499        111007814799        111008480373  
     111008578483        111008672062        111008775000        111008877272  
     111008975350        111009582232        111009681715        111009795968  
     111009890795        111009976891        111010060909  

111002631421

     111006415335        111006896484        111007356161        111007466129  
     111007566085        111007664523        111007814878        111008480384  
     111008578528        111008672107        111008775011        111008877283  
     111008975473        111009582243        111009681737        111009796015  
     111009890807        111009976958        111010060932  

111002631465

     111006415379        111006896507        111007356217        111007466152  
     111007566186        111007664545        111007814913        111008480991  
     111008578551        111008672196        111008775099        111008877294  
     111008975620        111009582287        111009681760        111009796059  
     111009890874        111009977038        111010060965  

111002631476

     111006415414        111006896585        111007356228        111007466275  
     111007566197        111007664578        111007814946        111008481026  
     111008578595        111008672376        111008775213        111008877328  
     111008975631        111009582298        111009681782        111009796071  
     111009890908        111009977072        111010061023  

111002631500

     111006415526        111006896608        111007356262        111007466433  
     111007566221        111007664590        111007815037        111008481037  
     111008578607        111008672398        111008775235        111008877339  
     111008975653        111009582311        111009681805        111009796093  
     111009890920        111009977083        111010061034  

111002631533

     111006415537        111006896619        111007356284        111007466488  
     111007566232        111007664646        111007815048        111008481060  
     111008578629        111008672400        111008775268        111008877430  
     111008975664        111009582344        111009681850        111009796105  
     111009890953        111009977117        111010061168  

111002631566

     111006415560        111006896620        111007356295        111007466545  
     111007566254        111007664668        111007815082        111008481071  
     111008578708        111008672411        111008775291        111008877496  
     111008975686        111009582401        111009681928        111009796150  
     111009890986        111009977140        111010061214  

111002631634

     111006415896        111006896664        111007356307        111007466590  
     111007566265        111007664747        111007815093        111008481082  
     111008578719        111008672422        111008775303        111008877542  
     111008975697        111009582412        111009681939        111009796239  
     111009891022        111009977151        111010061236  

111002631678

     111006415920        111006896787        111007356318        111007466613  
     111007566377        111007664758        111007815138        111008481116  
     111008578720        111008672433        111008775392        111008877564  
     111008975710        111009582456        111009681995        111009796341  
     111009891044        111009977162        111010061269  

111002631702

     111006415964        111006896800        111007356396        111007466680  
     111007566445        111007664792        111007815172        111008481150  
     111008578731        111008672523        111008775426        111008877575  
     111008975721        111009582513        111009682042        111009796374  
     111009891055        111009977296        111010061281  

111002631791

     111006416022        111006896811        111007356419        111007466703  
     111007566478        111007664837        111007815239        111008481172  
     111008578742        111008672556        111008775448        111008877621  
     111008975743        111009582625        111009682075        111009796565  
     111009891077        111009977342        111010061393  

111002631870

     111006416123        111006896822        111007356565        111007466747  
     111007566502        111007664848        111007815251        111008481228  
     111008578865        111008672590        111008775471        111008877665  
     111008975765        111009582658        111009682109        111009796576  
     111009891088        111009977421        111010061450  

111002631960

     111006416167        111006896866        111007356576        111007466770  
     111007566557        111007664859        111007815273        111008481251  
     111008578911        111008672613        111008775493        111008877676  
     111008975776        111009582681        111009682132        111009796677  
     111009891099        111009977465        111010061551  

111002631982

     111006416189        111006896899        111007356633        111007466792  
     111007566580        111007664916        111007815284        111008481307  
     111008578944        111008672646        111008775707        111008877698  
     111008975787        111009582692        111009682198        111009796701  
     111009891101        111009977511        111010061641  

111002632039

     111006416628        111006896912        111007356666        111007466804  
     111007566603        111007664927        111007815295        111008481318  
     111008579002        111008672657        111008775763        111008877700  
     111008975798        111009582715        111009682211        111009796745  
     111009891246        111009977555        111010061663  

111002632051

     111006416886        111006896923        111007356677        111007466927  
     111007566636        111007664938        111007815307        111008481330  
     111008579068        111008672736        111008775774        111008877777  
     111008975811        111009582737        111009682233        111009796756  
     111009891291        111009977577        111010061674  

111002632129

     111006417034        111006896934        111007356688        111007466950  
     111007566647        111007664972        111007815396        111008481363  
     111008579079        111008672859        111008775796        111008878037  
     111008975822        111009582748        111009682312        111009796767  
     111009891303        111009977588        111010061719  

111002632152

     111006417056        111006896990        111007356824        111007466961  
     111007566670        111007664983        111007815453        111008481374  
     111008579080        111008672871        111008775831        111008878060  
     111008975833        111009582759        111009682334        111009796914  
     111009891325        111009977601        111010061720  

111002632219

     111006417236        111006897003        111007356958        111007466994  
     111007566726        111007665030        111007815486        111008481408  
     111008579114        111008672949        111008775909        111008878149  
     111008975855        111009582816        111009682390        111009796969  
     111009891370        111009977667        111010061742  

111002632376

     111006417337        111006897047        111007357005        111007467018  
     111007566737        111007665096        111007815510        111008481464  
     111008579125        111008672950        111008775932        111008878183  
     111008975866        111009582827        111009682413        111009796992  
     111009891426        111009977690        111010061797  

111002632411

     111006417405        111006897081        111007357106        111007467041  
     111007566917        111007665164        111007815554        111008481510  
     111008579147        111008672972        111008775943        111008878194  
     111008975877        111009582850        111009682424        111009797140  
     111009891437        111009977724        111010061843  

111002632422

     111006417449        111006897159        111007357195        111007467096  
     111007566984        111007665243        111007815565        111008481587  
     111008579158        111008672983        111008776023        111008878217  
     111008975888        111009582872        111009682468        111009797151  
     111009891505        111009977847        111010061854  

111002632466

     111006417540        111006897171        111007357207        111007467142  
     111007567064        111007665265        111007815598        111008481655  
     111008579170        111008673052        111008776089        111008878262  
     111008975899        111009582883        111009682479        111009797207  
     111009891550        111009977892        111010061865  

111002632488

     111006417900        111006897227        111007357230        111007467186  
     111007567143        111007665276        111007815611        111008481734  
     111008579181        111008673085        111008776090        111008878284  
     111008975912        111009582894        111009682514        111009797241  
     111009891561        111009977915        111010061887  

111002632534

     111006418888        111006897238        111007357263        111007467209  
     111007567233        111007665377        111007815622        111008481745  
     111008579293        111008673119        111008776135        111008878295  
     111008976025        111009582906        111009682558        111009797285  
     111009891594        111009977959        111010061900  

111002632613

     111006419036        111006897373        111007357274        111007467221  
     111007567244        111007665434        111007815633        111008481778  
     111008579316        111008673164        111008776337        111008878329  
     111008976036        111009582973        111009682569        111009797319  
     111009891617        111009978084        111010061933  

111002632781

     111006419306        111006897418        111007357285        111007467254  
     111007567299        111007665456        111007815666        111008481824  
     111008579439        111008673197        111008776359        111008878330  
     111008976047        111009583019        111009682592        111009797320  
     111009891628        111009978141        111010061977  

111002632837

     111006419508        111006897441        111007357331        111007467399  
     111007567367        111007665467        111007815677        111008481857  
     111008579462        111008673243        111008776483        111008878442  
     111008976058        111009583020        111009682671        111009797331  
     111009891639        111009978196        111010062204  

111002632882

     111006419531        111006897452        111007357421        111007467445  
     111007567390        111007665603        111007815688        111008481879  
     111008579473        111008673276        111008776539        111008878543  
     111008976070        111009583042        111009682682        111009797353  
     111009891695        111009978208        111010062226  

111002632905

     111006419564        111006897474        111007357432        111007467456  
     111007567424        111007665614        111007815745        111008481947  
     111008579507        111008673333        111008776573        111008878565  
     111008976294        111009583109        111009682705        111009797421  
     111009891741        111009978219        111010062237  

111002632950

     111006419609        111006897508        111007357511        111007467467  
     111007567480        111007665636        111007815756        111008481970  
     111008579563        111008673399        111008776584        111008878576  
     111008976328        111009583121        111009682727        111009797432  
     111009891752        111009978231        111010062259  

111002632961

     111006419777        111006897520        111007357533        111007467535  
     111007567491        111007665669        111007815767        111008481992  
     111008579574        111008673423        111008776652        111008878598  
     111008976339        111009583176        111009682761        111009797443  
     111009891763        111009978275        111010062305  

111002633018

     111006419968        111006897610        111007357612        111007467669  
     111007567525        111007665670        111007815778        111008482005  
     111008579585        111008673489        111008776674        111008878622  
     111008976384        111009583198        111009682794        111009797465  
     111009891831        111009978286        111010062338  

111002633030

     111006420353        111006897643        111007357645        111007467681  
     111007567581        111007665681        111007815813        111008482038  
     111008579596        111008673546        111008776731        111008878633  
     111008976452        111009583200        111009682851        111009797498  
     111009891897        111009978309        111010062440  

111002633041

     111006420858        111006897654        111007357702        111007467692  
     111007567659        111007665748        111007815879        111008482061  
     111008579608        111008673603        111008776797        111008878644  
     111008976508        111009583277        111009682907        111009797500  
     111009891910        111009978310        111010062462  

111002633063

     111006420915        111006897711        111007357757        111007467726  
     111007567817        111007665771        111007815903        111008482072  
     111008579642        111008673681        111008776832        111008878666  
     111008976609        111009583301        111009682929        111009797566  
     111009891921        111009978343        111010062495  

111002633074

     111006420948        111006897799        111007357768        111007467760  
     111007567884        111007665793        111007815992        111008482083  
     111008579653        111008673816        111008776887        111008878745  
     111008976700        111009583402        111009683111        111009797599  
     111009891932        111009978354        111010062653  

111002633120

     111006421028        111006897834        111007357993        111007467771  
     111007567918        111007665850        111007816027        111008482106  
     111008579664        111008673872        111008777057        111008878789  
     111008976722        111009583446        111009683122        111009797702  
     111009891965        111009978387        111010062686  

111002633142

     111006421130        111006897867        111007358107        111007467793  
     111007567930        111007665984        111007816038        111008482151  
     111008579754        111008673894        111008777091        111008878790  
     111008976755        111009583457        111009683223        111009797746  
     111009891976        111009978398        111010062697  

111002633153

     111006421163        111006897890        111007358141        111007467849  
     111007567941        111007666020        111007816128        111008482241  
     111008579765        111008673984        111008777158        111008878813  
     111008976777        111009583468        111009683234        111009797803  
     111009892023        111009978400        111010062743  

111002633254

     111006421220        111006897946        111007358163        111007467939  
     111007567963        111007666042        111007816162        111008482274  
     111008579776        111008673995        111008777192        111008878857  
     111008976801        111009583480        111009683245        111009797937  
     111009892078        111009978433        111010062776  

111002633265

     111006421231        111006897957        111007358174        111007467995  
     111007567985        111007666086        111007816184        111008482285  
     111008579833        111008674110        111008777259        111008878880  
     111008976823        111009583491        111009683302        111009797948  
     111009892179        111009978444        111010062811  

111002633322

     111006421309        111006897991        111007358196        111007468064  
     111007568100        111007666255        111007816230        111008482319  
     111008579844        111008674211        111008777338        111008878936  
     111008976834        111009583503        111009683346        111009797993  
     111009892180        111009978466        111010062822  

111002633377

     111006421501        111006898048        111007358220        111007468075  
     111007568133        111007666288        111007816296        111008482353  
     111008579855        111008674266        111008777361        111008878947  
     111008976979        111009583536        111009683469        111009798040  
     111009892191        111009978477        111010062833  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002633513

     111006421589        111006898059        111007358231        111007468097  
     111007568166        111007666299        111007816342        111008482443  
     111008579866        111008674389        111008777394        111008878992  
     111008977015        111009583570        111009683481        111009798107  
     111009892270        111009978488        111010062956  

111002633557

     111006421668        111006898060        111007358253        111007468121  
     111007568199        111007666301        111007816409        111008482511  
     111008579899        111008674413        111008777529        111008879005  
     111008977071        111009583592        111009683560        111009798129  
     111009892337        111009978523        111010063036  

111002633568

     111006421736        111006898127        111007358297        111007468154  
     111007568267        111007666334        111007816421        111008482533  
     111008579912        111008674446        111008777585        111008879027  
     111008977105        111009583660        111009683582        111009798130  
     111009892416        111009978578        111010063047  

111002633603

     111006421747        111006898161        111007358321        111007468198  
     111007568324        111007666356        111007816465        111008482577  
     111008579923        111008674468        111008777608        111008879049  
     111008977138        111009583671        111009683728        111009798141  
     111009892427        111009978590        111010063081  

111002633636

     111006422007        111006898228        111007358343        111007468345  
     111007568425        111007666367        111007816500        111008482588  
     111008579934        111008674491        111008778069        111008879072  
     111008977240        111009583727        111009683740        111009798152  
     111009892540        111009978635        111010063126  

111002633669

     111006422018        111006898307        111007358376        111007468413  
     111007568548        111007666378        111007816511        111008482599  
     111008580161        111008674514        111008778070        111008879128  
     111008977284        111009583738        111009683773        111009798196  
     111009892551        111009978679        111010063216  

111002633771

     111006422164        111006898329        111007358433        111007468569  
     111007568694        111007666389        111007816555        111008482601  
     111008580206        111008674536        111008778115        111008879140  
     111008977307        111009583750        111009683784        111009798275  
     111009892584        111009978680        111010063227  

111002633805

     111006422209        111006898453        111007358590        111007468570  
     111007568784        111007666457        111007816577        111008482656  
     111008580239        111008674581        111008778126        111008879151  
     111008977318        111009583761        111009683829        111009798286  
     111009892674        111009978691        111010063238  

111002633838

     111006422265        111006898532        111007358602        111007468637  
     111007568818        111007666468        111007816612        111008482667  
     111008580240        111008674626        111008778137        111008879229  
     111008977385        111009583772        111009683830        111009798365  
     111009892685        111009978815        111010063283  

111002633940

     111006422423        111006898565        111007358635        111007468671  
     111007568829        111007666479        111007816645        111008482735  
     111008580262        111008674637        111008778148        111008879296  
     111008977464        111009583839        111009683852        111009798433  
     111009892696        111009978826        111010063294  

111002633962

     111006422524        111006898576        111007358668        111007468693  
     111007568830        111007666503        111007816656        111008482768  
     111008580329        111008674705        111008778159        111008879342  
     111008977543        111009583851        111009683863        111009798455  
     111009892719        111009978837        111010063407  

111002633995

     111006422636        111006898587        111007358680        111007468716  
     111007568885        111007666514        111007816678        111008482847  
     111008580330        111008674738        111008778160        111008879375  
     111008977587        111009583862        111009683874        111009798477  
     111009892720        111009978860        111010063452  

111002634019

     111006422681        111006898644        111007358691        111007468749  
     111007568975        111007666525        111007816702        111008482858  
     111008580363        111008674783        111008778171        111008879409  
     111008977611        111009583895        111009683931        111009798501  
     111009892742        111009978905        111010063496  

111002634086

     111006422715        111006898677        111007358792        111007468761  
     111007569101        111007666547        111007816735        111008482869  
     111008580396        111008674851        111008778182        111008879410  
     111008977688        111009583918        111009683964        111009798512  
     111009892753        111009978961        111010063508  

111002634097

     111006422805        111006898688        111007358804        111007468783  
     111007569213        111007666570        111007816768        111008482870  
     111008580442        111008674873        111008778205        111008879432  
     111008977891        111009583941        111009684022        111009798567  
     111009892775        111009978994        111010063564  

111002634110

     111006422827        111006898699        111007358882        111007468862  
     111007569257        111007666604        111007816825        111008482948  
     111008580464        111008674918        111008778238        111008879588  
     111008977925        111009583952        111009684101        111009798613  
     111009892786        111009979041        111010063575  

111002634132

     111006422940        111006898712        111007358916        111007468884  
     111007569415        111007666637        111007816926        111008482960  
     111008580475        111008674929        111008778250        111008879656  
     111008978038        111009583985        111009684167        111009798635  
     111009892898        111009979074        111010063665  

111002634143

     111006423132        111006898745        111007358927        111007468929  
     111007569437        111007666660        111007816948        111008482971  
     111008580497        111008674930        111008778283        111008879724  
     111008978072        111009583996        111009684178        111009798646  
     111009892933        111009979085        111010063700  

111002634165

     111006423176        111006898756        111007358972        111007469032  
     111007569460        111007666693        111007816982        111008482982  
     111008580509        111008675144        111008778294        111008879757  
     111008978117        111009584021        111009684257        111009798657  
     111009893046        111009979175        111010063711  

111002634176

     111006423288        111006898857        111007359041        111007469043  
     111007569493        111007666716        111007816993        111008483095  
     111008580510        111008675166        111008778362        111008879836  
     111008978139        111009584043        111009684280        111009798668  
     111009893057        111009979265        111010063722  

111002634244

     111006423301        111006898879        111007359119        111007469076  
     111007569505        111007666839        111007817017        111008483107  
     111008580543        111008675177        111008778395        111008879869  
     111008978184        111009584054        111009684347        111009798725  
     111009893068        111009979377        111010063788  

111002634288

     111006423323        111006898903        111007359164        111007469098  
     111007569516        111007666840        111007817039        111008483129  
     111008580576        111008675313        111008778452        111008879881  
     111008978364        111009584122        111009684437        111009798736  
     111009893091        111009979399        111010063799  

111002634312

     111006423480        111006898958        111007359197        111007469100  
     111007569572        111007666851        111007817062        111008483196  
     111008580598        111008675346        111008778520        111008879937  
     111008978397        111009584133        111009684516        111009798770  
     111009893158        111009979412        111010063812  

111002634390

     111006423491        111006898992        111007359210        111007469133  
     111007569617        111007666907        111007817084        111008483231  
     111008580600        111008675357        111008778575        111008879959  
     111008978421        111009584144        111009684572        111009798859  
     111009893170        111009979445        111010063946  

111002634424

     111006423503        111006899027        111007359265        111007469166  
     111007569639        111007666918        111007817129        111008483264  
     111008580622        111008675368        111008778632        111008880018  
     111008978612        111009584313        111009684684        111009798949  
     111009893192        111009979489        111010063968  

111002634435

     111006423536        111006899061        111007359276        111007469391  
     111007569651        111007666929        111007817444        111008483310  
     111008580633        111008675391        111008778777        111008880030  
     111008978645        111009584346        111009684729        111009798961  
     111009893248        111009979490        111010063979  

111002634468

     111006423626        111006899106        111007359298        111007469425  
     111007569718        111007666930        111007817466        111008483354  
     111008580666        111008675403        111008778823        111008880052  
     111008978678        111009584391        111009684752        111009798994  
     111009893260        111009979557        111010064048  

111002634547

     111006423693        111006899128        111007359333        111007469447  
     111007569729        111007666941        111007817477        111008483376  
     111008580756        111008675469        111008778867        111008880085  
     111008978689        111009584403        111009684763        111009799007  
     111009893316        111009979579        111010064059  

111002634615

     111006423918        111006899140        111007359344        111007469469  
     111007569741        111007666952        111007817488        111008483411  
     111008580767        111008675470        111008778889        111008880209  
     111008978702        111009584414        111009684831        111009799018  
     111009893350        111009979580        111010064071  

111002634659

     111006424043        111006899241        111007359456        111007469548  
     111007569774        111007666985        111007817499        111008483433  
     111008580813        111008675728        111008778902        111008880210  
     111008978904        111009584481        111009684921        111009799074  
     111009893372        111009979591        111010064082  

111002634693

     111006424199        111006899263        111007359546        111007469649  
     111007569853        111007667032        111007817523        111008483444  
     111008580824        111008675762        111008778924        111008880221  
     111008978937        111009584492        111009684932        111009799085  
     111009893710        111009979614        111010064093  

111002634716

     111006424212        111006899274        111007359658        111007469650  
     111007569932        111007667043        111007817556        111008483512  
     111008580857        111008675829        111008778957        111008880232  
     111008979006        111009584548        111009685269        111009799096  
     111009893721        111009979636        111010064116  

111002634749

     111006424278        111006899285        111007359715        111007469717  
     111007570035        111007667065        111007817567        111008483679  
     111008580868        111008675896        111008778980        111008880243  
     111008979028        111009584683        111009685270        111009799120  
     111009893787        111009979681        111010064149  

111002634750

     111006424469        111006899296        111007359883        111007469739  
     111007570091        111007667087        111007817578        111008483769  
     111008581016        111008675931        111008779453        111008880265  
     111008979039        111009584694        111009685393        111009799186  
     111009893798        111009979726        111010064228  

111002634794

     111006424504        111006899319        111007359928        111007469841  
     111007570125        111007667133        111007817589        111008483792  
     111008581038        111008676000        111008779587        111008880300  
     111008979118        111009584706        111009685483        111009799489  
     111009893800        111009979793        111010064239  

111002634839

     111006424694        111006899331        111007359995        111007469852  
     111007570147        111007667166        111007817590        111008483860  
     111008581050        111008676011        111008779655        111008880311  
     111008979129        111009584919        111009685506        111009799669  
     111009893844        111009979816        111010064240  

111002634851

     111006424706        111006899443        111007360010        111007470269  
     111007570226        111007667177        111007817624        111008483916  
     111008581061        111008676022        111008779677        111008880333  
     111008979141        111009584975        111009685607        111009799704  
     111009893866        111009979883        111010064318  

111002634963

     111006424953        111006899522        111007360032        111007470326  
     111007570293        111007667188        111007817668        111008483927  
     111008581106        111008676033        111008779734        111008880355  
     111008979163        111009585011        111009685641        111009799771  
     111009893912        111009979917        111010064363  

111002635021

     111006424964        111006899555        111007360098        111007470450  
     111007570338        111007667223        111007817680        111008483961  
     111008581139        111008676055        111008779813        111008880366  
     111008979174        111009585077        111009685696        111009800022  
     111009893934        111009979928        111010064453  

111002635076

     111006424986        111006899588        111007360100        111007470517  
     111007570383        111007667290        111007817747        111008483983  
     111008581195        111008676112        111008779879        111008880377  
     111008979185        111009585099        111009685810        111009800145  
     111009893956        111009979939        111010064510  

111002635100

     111006425347        111006899599        111007360122        111007470584  
     111007570406        111007667379        111007817758        111008484007  
     111008581229        111008676167        111008779880        111008880399  
     111008979196        111009585123        111009685876        111009800190  
     111009894047        111009979962        111010064576  

111002635144

     111006425358        111006899656        111007360245        111007470629  
     111007570541        111007667403        111007817770        111008484018  
     111008581252        111008676189        111008779914        111008880401  
     111008979220        111009585178        111009685922        111009800202  
     111009894126        111009979984        111010064802  

111002635155

     111006425505        111006899667        111007360267        111007470685  
     111007570574        111007667436        111007817848        111008484030  
     111008581274        111008676224        111008779925        111008880445  
     111008979264        111009585189        111009685977        111009800257  
     111009894193        111009980009        111010064813  

111002635177

     111006425527        111006899724        111007360290        111007470708  
     111007570585        111007667458        111007817871        111008484119  
     111008581331        111008676246        111008779969        111008880467  
     111008979275        111009585190        111009686024        111009800325  
     111009894249        111009980010        111010064925  

111002635357

     111006425561        111006899735        111007360302        111007470731  
     111007570619        111007667504        111007817893        111008484186  
     111008581342        111008676325        111008779970        111008880557  
     111008979309        111009585235        111009686046        111009800460  
     111009894306        111009980054        111010064969  

111002635368

     111006425718        111006899847        111007360368        111007470832  
     111007570620        111007667515        111007817927        111008484209  
     111008581353        111008676347        111008780006        111008880568  
     111008979354        111009585257        111009686068        111009800482  
     111009894351        111009980144        111010065027  

111002635436

     111006426113        111006899858        111007360380        111007470876  
     111007570642        111007667526        111007817949        111008484366  
     111008581397        111008676369        111008780051        111008880579  
     111008979398        111009585303        111009686114        111009800606  
     111009894362        111009980177        111010065072  

111002635458

     111006426124        111006899904        111007360425        111007470898  
     111007570675        111007667582        111007817972        111008484377  
     111008581498        111008676404        111008780275        111008880591  
     111008979422        111009585314        111009686181        111009800617  
     111009894373        111009980188        111010065083  

111002635470

     111006426191        111006899937        111007360447        111007470955  
     111007570710        111007667638        111007818018        111008484423  
     111008581511        111008676493        111008780310        111008880603  
     111008979444        111009585471        111009686237        111009800639  
     111009894407        111009980267        111010065128  

111002635492

     111006426203        111006900008        111007360492        111007471013  
     111007570765        111007667683        111007818029        111008484434  
     111008581555        111008676549        111008780332        111008880670  
     111008979499        111009585606        111009686248        111009800695  
     111009894463        111009980302        111010065140  

111002635548

     111006426438        111006900031        111007360515        111007471024  
     111007570776        111007667694        111007818030        111008484591  
     111008581599        111008676572        111008780578        111008880715  
     111008979501        111009585662        111009686316        111009800796  
     111009894485        111009980357        111010065184  

111002635559

     111006426584        111006900075        111007360605        111007471068  
     111007570800        111007667920        111007818041        111008484647  
     111008581623        111008676673        111008780714        111008880737  
     111008979512        111009585673        111009686338        111009800875  
     111009894508        111009980368        111010065207  

111002635605

     111006426629        111006900109        111007360649        111007471091  
     111007570811        111007667931        111007818108        111008484669  
     111008581645        111008676684        111008780769        111008880748  
     111008979589        111009585695        111009686372        111009800943  
     111009894531        111009980380        111010065241  

111002635638

     111006426696        111006900132        111007360650        111007471103  
     111007570833        111007667964        111007818142        111008484692  
     111008581678        111008676729        111008780781        111008880816  
     111008979590        111009585707        111009686406        111009801315  
     111009894542        111009980391        111010065263  

111002635672

     111006426720        111006900143        111007360706        111007471147  
     111007571182        111007668099        111007818153        111008484715  
     111008581713        111008676886        111008780815        111008880850  
     111008979646        111009585741        111009686440        111009801337  
     111009894553        111009980414        111010065274  

111002635717

     111006426810        111006900187        111007360717        111007471293  
     111007571250        111007668112        111007818164        111008484748  
     111008581746        111008676897        111008780837        111008880861  
     111008979679        111009585752        111009686473        111009801472  
     111009894564        111009980795        111010065320  

111002635740

     111006426821        111006900211        111007360728        111007471327  
     111007571328        111007668167        111007818209        111008484838  
     111008581858        111008676954        111008780927        111008880883  
     111008979747        111009585785        111009686530        111009801494  
     111009894575        111009980818        111010065375  

111002635762

     111006427079        111006900233        111007360773        111007471349  
     111007571485        111007668190        111007818265        111008484861  
     111008581937        111008677135        111008780972        111008880906  
     111008979769        111009585819        111009686653        111009801584  
     111009894687        111009980874        111010065386  

111002635795

     111006427080        111006900266        111007360784        111007471406  
     111007571496        111007668336        111007818287        111008484894  
     111008581960        111008677157        111008781052        111008880928  
     111008979792        111009585842        111009686709        111009801607  
     111009894711        111009980885        111010065409  

111002635807

     111006427158        111006900345        111007360874        111007471495  
     111007571531        111007668370        111007818300        111008484928  
     111008581971        111008677180        111008781085        111008881031  
     111008979826        111009585853        111009686721        111009801641  
     111009894766        111009980908        111010065421  

111002635829

     111006427428        111006900389        111007360885        111007471552  
     111007571564        111007668471        111007818311        111008484939  
     111008581982        111008677203        111008781254        111008881042  
     111008979848        111009585921        111009686754        111009801685  
     111009894788        111009980942        111010065544  

111002635885

     111006427822        111006900468        111007360964        111007471585  
     111007571575        111007668718        111007818322        111008484951  
     111008582028        111008677281        111008781287        111008881109  
     111008979859        111009585943        111009686855        111009801719  
     111009894801        111009980986        111010065555  

111002635919

     111006427833        111006900480        111007360986        111007471596  
     111007571609        111007668752        111007818344        111008485020  
     111008582073        111008677393        111008781300        111008881176  
     111008979905        111009585987        111009686888        111009801731  
     111009894845        111009981000        111010065588  

111002636000

     111006427866        111006900491        111007360997        111007471619  
     111007571621        111007668763        111007818355        111008485042  
     111008582174        111008677449        111008781434        111008881198  
     111008979938        111009585998        111009686899        111009801753  
     111009894935        111009981033        111010065599  

111002636022

     111006427945        111006900558        111007361022        111007471631  
     111007571676        111007668796        111007818401        111008485165  
     111008582185        111008677472        111008781467        111008881200  
     111008979949        111009586012        111009686912        111009801797  
     111009894946        111009981099        111010065645  

111002636033

     111006428115        111006900693        111007361055        111007471642  
     111007571687        111007668842        111007818412        111008485244  
     111008582196        111008677607        111008781513        111008881222  
     111008979983        111009586089        111009686945        111009801810  
     111009894968        111009981134        111010065690  

111002636044

     111006428430        111006900716        111007361134        111007471721  
     111007571700        111007668910        111007818456        111008485301  
     111008582242        111008677641        111008781524        111008881288  
     111008980109        111009586124        111009686956        111009801821  
     111009894979        111009981156        111010065713  

111002636066

     111006428586        111006900738        111007361167        111007471765  
     111007571722        111007668954        111007818467        111008485345  
     111008582310        111008677663        111008781568        111008881356  
     111008980154        111009586180        111009686978        111009801865  
     111009895004        111009981224        111010065735  

111002636101

     111006428610        111006900761        111007361178        111007471912  
     111007571733        111007669001        111007818478        111008485389  
     111008582365        111008677674        111008781816        111008881367  
     111008980187        111009586191        111009687058        111009801876  
     111009895026        111009981314        111010065779  

111002636134

     111006428867        111006900772        111007361246        111007471945  
     111007571755        111007669045        111007818489        111008485435  
     111008582398        111008677720        111008781872        111008881378  
     111008980198        111009586203        111009687115        111009801887  
     111009895082        111009981325        111010065847  

111002636291

     111006428878        111006900794        111007361280        111007472003  
     111007571766        111007669067        111007818557        111008485514  
     111008582501        111008677753        111008781883        111008881390  
     111008980288        111009586225        111009687160        111009801900  
     111009895127        111009981347        111010065858  

111002636314

     111006429307        111006900840        111007361347        111007472025  
     111007571777        111007669078        111007818579        111008485558  
     111008582523        111008677843        111008781973        111008881402  
     111008980299        111009586292        111009687193        111009801944  
     111009895307        111009981448        111010065926  

111002636358

     111006429396        111006900873        111007361426        111007472047  
     111007571834        111007669089        111007818580        111008485569  
     111008582578        111008677933        111008781995        111008881536  
     111008980378        111009586315        111009687205        111009801966  
     111009895352        111009981482        111010065948  

111002636381

     111006429431        111006900907        111007361460        111007472069  
     111007571889        111007669124        111007818636        111008485581  
     111008582589        111008677955        111008782109        111008881547  
     111008980468        111009586326        111009687250        111009802002  
     111009895363        111009981516        111010065960  

111002636415

     111006429600        111006900963        111007361482        111007472081  
     111007571890        111007669157        111007818681        111008485604  
     111008582613        111008678024        111008782121        111008881558  
     111008980569        111009586416        111009687306        111009802091  
     111009895385        111009981527        111010065993  

111002636437

     111006429712        111006901021        111007361550        111007472137  
     111007571902        111007669203        111007818704        111008485705  
     111008582646        111008678147        111008782198        111008881637  
     111008980604        111009586517        111009687418        111009802103  
     111009895431        111009981549        111010066006  

111002636459

     111006429857        111006901032        111007361662        111007472171  
     111007571979        111007669214        111007818715        111008485727  
     111008582668        111008678259        111008782299        111008881660  
     111008980671        111009586539        111009687430        111009802114  
     111009895497        111009981606        111010066062  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002636471

     111006429891        111006901212        111007361774        111007472485  
     111007571980        111007669315        111007818737        111008485772  
     111008582679        111008678260        111008782345        111008881682  
     111008980705        111009586607        111009687463        111009802125  
     111009895509        111009981639        111010066118  

111002636493

     111006429936        111006901223        111007361785        111007472519  
     111007572093        111007669337        111007818759        111008485839  
     111008582736        111008678338        111008782402        111008881716  
     111008980716        111009586629        111009687520        111009802136  
     111009895510        111009981684        111010066152  

111002636516

     111006429958        111006901391        111007361796        111007472520  
     111007572194        111007669393        111007818760        111008485884  
     111008582758        111008678350        111008782446        111008881738  
     111008980772        111009586630        111009687553        111009802170  
     111009895622        111009981741        111010066174  

111002636561

     111006430118        111006901436        111007361808        111007472654  
     111007572262        111007669461        111007818771        111008485930  
     111008582837        111008678383        111008782457        111008881783  
     111008980794        111009586641        111009687643        111009802237  
     111009895644        111009981752        111010066286  

111002636606

     111006430141        111006901458        111007361819        111007472665  
     111007572295        111007669506        111007818816        111008485941  
     111008582848        111008678394        111008782480        111008881817  
     111008980840        111009586674        111009687665        111009802282  
     111009895666        111009981774        111010066297  

111002636640

     111006430152        111006901469        111007361831        111007472766  
     111007572329        111007669517        111007818861        111008486122  
     111008582893        111008678574        111008782491        111008881873  
     111008980851        111009586809        111009687733        111009802305  
     111009895699        111009981808        111010066310  

111002636684

     111006430163        111006901481        111007361853        111007472777  
     111007572453        111007669540        111007818939        111008486144  
     111008582916        111008678596        111008782615        111008881895  
     111008980918        111009586865        111009687867        111009802316  
     111009895701        111009981831        111010066332  

111002636729

     111006430219        111006901616        111007361864        111007472812  
     111007572464        111007669584        111007819008        111008486155  
     111008582938        111008678619        111008782626        111008881907  
     111008980929        111009586898        111009687890        111009802439  
     111009895824        111009981875        111010066343  

111002636730

     111006430275        111006901638        111007361875        111007472935  
     111007572475        111007669641        111007819020        111008486199  
     111008582994        111008678620        111008782648        111008881918  
     111008980963        111009587035        111009687935        111009802484  
     111009895868        111009981897        111010066365  

111002636785

     111006430321        111006901661        111007361886        111007473004  
     111007572486        111007669685        111007819064        111008486234  
     111008583007        111008678776        111008782659        111008881985  
     111008980974        111009587147        111009688004        111009802507  
     111009895880        111009981910        111010066411  

111002636796

     111006430466        111006901694        111007361909        111007473015  
     111007572554        111007669731        111007819165        111008486256  
     111008583018        111008678798        111008782705        111008882032  
     111008981098        111009587169        111009688026        111009802541  
     111009895891        111009981943        111010066501  

111002636819

     111006430477        111006901807        111007361998        111007473059  
     111007572576        111007669786        111007819323        111008486289  
     111008583052        111008678855        111008782873        111008882098  
     111008981199        111009587170        111009688037        111009802563  
     111009895958        111009981976        111010066556  

111002636853

     111006430501        111006901830        111007362056        111007473060  
     111007572587        111007669887        111007819356        111008486302  
     111008583074        111008678866        111008782907        111008882100  
     111008981302        111009587204        111009688059        111009802585  
     111009896027        111009981987        111010066567  

111002636897

     111006430714        111006901908        111007362067        111007473127  
     111007572677        111007669911        111007819378        111008486379  
     111008583096        111008678888        111008782929        111008882199  
     111008981414        111009587215        111009688105        111009802631  
     111009896038        111009982034        111010066590  

111002636909

     111006430848        111006901975        111007362090        111007473172  
     111007572835        111007669944        111007819402        111008486380  
     111008583119        111008678912        111008782930        111008882267  
     111008981425        111009587260        111009688206        111009802686  
     111009896050        111009982078        111010066602  

111002636932

     111006430938        111006902022        111007362146        111007473240  
     111007572891        111007669966        111007819435        111008486425  
     111008583120        111008678923        111008782952        111008882289  
     111008981458        111009587282        111009688228        111009802811  
     111009896072        111009982089        111010066680  

111002636943

     111006430950        111006902033        111007362168        111007473251  
     111007572936        111007669988        111007819446        111008486526  
     111008583164        111008678978        111008783010        111008882324  
     111008981492        111009587428        111009688262        111009802833  
     111009896117        111009982135        111010066725  

111002637001

     111006431074        111006902134        111007362203        111007473284  
     111007572947        111007670003        111007819514        111008486537  
     111008583254        111008679025        111008783054        111008882391  
     111008981504        111009587462        111009688273        111009802888  
     111009896151        111009982180        111010066736  

111002637023

     111006431254        111006902268        111007362236        111007473295  
     111007573027        111007670025        111007819592        111008486571  
     111008583276        111008679115        111008783065        111008882492  
     111008981537        111009587518        111009688284        111009802934  
     111009896184        111009982214        111010066770  

111002637089

     111006431355        111006902279        111007362269        111007473307  
     111007573038        111007670070        111007819637        111008486582  
     111008583311        111008679159        111008783087        111008882526  
     111008981559        111009587529        111009688497        111009802967  
     111009896353        111009982236        111010066826  

111002637124

     111006431647        111006902314        111007362348        111007473318  
     111007573094        111007670081        111007819671        111008486649  
     111008583322        111008679182        111008783098        111008882559  
     111008981571        111009587541        111009688554        111009802990  
     111009896397        111009982269        111010066837  

111002637146

     111006431669        111006902369        111007362371        111007473396  
     111007573117        111007670126        111007819727        111008486661  
     111008583344        111008679205        111008783111        111008882616  
     111008981593        111009587563        111009688576        111009803003  
     111009896410        111009982281        111010066848  

111002637180

     111006431692        111006902437        111007362382        111007473420  
     111007573139        111007670148        111007819761        111008486683  
     111008583366        111008679227        111008783133        111008882638  
     111008981616        111009587585        111009688600        111009803070  
     111009896432        111009982326        111010066860  

111002637236

     111006431737        111006902448        111007362393        111007473453  
     111007573151        111007670160        111007819817        111008486694  
     111008583388        111008679249        111008783144        111008882649  
     111008981650        111009587653        111009688622        111009803160  
     111009896465        111009982382        111010066961  

111002637258

     111006431850        111006902527        111007362472        111007473464  
     111007573195        111007670182        111007819840        111008486740  
     111008583467        111008679395        111008783166        111008882650  
     111008981706        111009587697        111009688633        111009803216  
     111009896544        111009982427        111010066994  

111002637270

     111006431872        111006902538        111007362494        111007473497  
     111007573230        111007670193        111007819851        111008486751  
     111008583478        111008679407        111008783188        111008882661  
     111008981717        111009587743        111009688677        111009803250  
     111009896555        111009982438        111010067007  

111002637304

     111006431951        111006902550        111007362506        111007473532  
     111007573274        111007670216        111007819884        111008486762  
     111008583524        111008679418        111008783357        111008882683  
     111008981841        111009587765        111009688688        111009803283  
     111009896566        111009982450        111010067018  

111002637359

     111006431973        111006902639        111007362562        111007473543  
     111007573285        111007670250        111007819895        111008486807  
     111008583535        111008679429        111008783458        111008882728  
     111008981852        111009587776        111009688723        111009803452  
     111009896623        111009982483        111010067030  

111002637371

     111006431984        111006902695        111007362584        111007473565  
     111007573319        111007670261        111007819929        111008486818  
     111008583557        111008679463        111008783470        111008882739  
     111008981874        111009587822        111009688767        111009803463  
     111009896656        111009982517        111010067063  

111002637483

     111006432020        111006902707        111007362595        111007473611  
     111007573375        111007670328        111007819930        111008486852  
     111008583579        111008679496        111008783492        111008882740  
     111008981896        111009587855        111009688835        111009803519  
     111009896735        111009982539        111010067085  

111002637528

     111006432042        111006902730        111007362607        111007473688  
     111007573397        111007670373        111007819941        111008486863  
     111008583603        111008679508        111008783526        111008882751  
     111008981931        111009587888        111009688846        111009803553  
     111009896948        111009982562        111010067096  

111002637540

     111006432132        111006902774        111007362629        111007473699  
     111007573410        111007670384        111007820088        111008486874  
     111008583669        111008679519        111008783649        111008882784  
     111008981997        111009587912        111009688879        111009803564  
     111009896993        111009982573        111010067120  

111002637775

     111006432389        111006902785        111007362641        111007473745  
     111007573432        111007670441        111007820099        111008486931  
     111008583670        111008679520        111008783672        111008882818  
     111008982055        111009587934        111009688903        111009803610  
     111009897051        111009982630        111010067175  

111002637786

     111006432558        111006902819        111007362696        111007473802  
     111007573544        111007670508        111007820101        111008486953  
     111008583726        111008679542        111008783751        111008882908  
     111008982066        111009587945        111009689027        111009803687  
     111009897062        111009982641        111010067186  

111002637797

     111006432569        111006902853        111007362719        111007473824  
     111007573601        111007670564        111007820134        111008486975  
     111008583793        111008679575        111008783773        111008882920  
     111008982123        111009588014        111009689083        111009803711  
     111009897073        111009982719        111010067232  

111002637832

     111006432592        111006902875        111007362786        111007473835  
     111007573634        111007670575        111007820145        111008487066  
     111008583838        111008679597        111008783885        111008882931  
     111008982134        111009588047        111009689117        111009803801  
     111009897129        111009982786        111010067243  

111002637865

     111006432929        111006902909        111007362797        111007473880  
     111007573645        111007670597        111007820189        111008487101  
     111008583917        111008679621        111008783964        111008883022  
     111008982213        111009588081        111009689151        111009803913  
     111009897220        111009982810        111010067254  

111002637944

     111006433043        111006903034        111007362966        111007473891  
     111007573678        111007670609        111007820190        111008487112  
     111008583928        111008679665        111008784033        111008883066  
     111008982392        111009588092        111009689218        111009803946  
     111009897231        111009982887        111010067276  

111002637966

     111006433065        111006903045        111007363103        111007473903  
     111007573713        111007670643        111007820202        111008487123  
     111008583973        111008679777        111008784257        111008883088  
     111008982404        111009588148        111009689274        111009803991  
     111009897242        111009982911        111010067300  

111002638013

     111006433223        111006903056        111007363136        111007473936  
     111007573768        111007670665        111007820213        111008487134  
     111008584031        111008679788        111008784280        111008883101  
     111008982415        111009588159        111009689331        111009804150  
     111009897253        111009982933        111010067311  

111002638035

     111006433616        111006903078        111007363170        111007473969  
     111007573791        111007670744        111007820268        111008487167  
     111008584109        111008679823        111008784516        111008883134  
     111008982459        111009588171        111009689465        111009804239  
     111009897286        111009982955        111010067333  

111002638057

     111006433683        111006903089        111007363181        111007473992  
     111007573803        111007670801        111007820279        111008487189  
     111008584143        111008679856        111008784550        111008883202  
     111008982493        111009588182        111009689476        111009804262  
     111009897332        111009982977        111010067355  

111002638125

     111006433694        111006903102        111007363305        111007474005  
     111007573858        111007670834        111007820280        111008487190  
     111008584154        111008679878        111008784583        111008883235  
     111008982538        111009588193        111009689487        111009804408  
     111009897354        111009983002        111010067377  

111002638170

     111006433706        111006903124        111007363406        111007474016  
     111007573904        111007670889        111007820303        111008487224  
     111008584176        111008679913        111008784594        111008883257  
     111008982550        111009588216        111009689522        111009804453  
     111009897466        111009983013        111010067456  

111002638204

     111006433885        111006903146        111007363462        111007474027  
     111007573948        111007670913        111007820314        111008487235  
     111008584187        111008679924        111008784606        111008883303  
     111008982673        111009588317        111009689588        111009804475  
     111009897499        111009983057        111010067490  

111002638259

     111006434000        111006903168        111007363530        111007474038  
     111007573971        111007670935        111007820336        111008487246  
     111008584222        111008679935        111008784617        111008883369  
     111008982684        111009588351        111009689634        111009804486  
     111009897501        111009983181        111010067535  

111002638394

     111006434022        111006903191        111007363574        111007474049  
     111007574017        111007670991        111007820415        111008487325  
     111008584288        111008679946        111008784662        111008883392  
     111008982752        111009588384        111009689690        111009804497  
     111009897512        111009983215        111010067546  

111002638417

     111006434066        111006903214        111007363596        111007474083  
     111007574095        111007671048        111007820437        111008487358  
     111008584301        111008679957        111008784673        111008883460  
     111008982796        111009588508        111009689757        111009804521  
     111009897578        111009983226        111010067580  

111002638451

     111006434088        111006903225        111007363709        111007474106  
     111007574118        111007671060        111007820460        111008487471  
     111008584356        111008680049        111008784695        111008883516  
     111008982831        111009588520        111009689881        111009804633  
     111009897613        111009983259        111010067636  

111002638541

     111006434099        111006903348        111007363721        111007474139  
     111007574130        111007671116        111007820505        111008487482  
     111008584389        111008680128        111008784730        111008883617  
     111008982853        111009588553        111009689971        111009804701  
     111009897668        111009983293        111010067951  

111002638552

     111006434112        111006903449        111007363798        111007474151  
     111007574163        111007671127        111007820549        111008487527  
     111008584390        111008680140        111008784785        111008883639  
     111008982909        111009588564        111009689993        111009804756  
     111009897679        111009983305        111010067962  

111002638563

     111006434145        111006903517        111007363822        111007474173  
     111007574174        111007671150        111007820572        111008487549  
     111008584435        111008680151        111008784831        111008883651  
     111008982921        111009588609        111009690300        111009804835  
     111009897758        111009983440        111010067995  

111002638585

     111006434178        111006903539        111007363899        111007474230  
     111007574219        111007671161        111007820594        111008487550  
     111008584480        111008680195        111008784921        111008883695  
     111008982954        111009588632        111009690344        111009804936  
     111009897781        111009983462        111010068020  

111002638596

     111006434224        111006903540        111007363990        111007474263  
     111007574310        111007671172        111007820606        111008487583  
     111008584503        111008680230        111008784965        111008883707  
     111008982987        111009588654        111009690366        111009804958  
     111009897815        111009983518        111010068031  

111002638608

     111006434392        111006903663        111007364025        111007474331  
     111007574343        111007671206        111007820640        111008487628  
     111008584514        111008680353        111008785281        111008883729  
     111008983001        111009588744        111009690401        111009804969  
     111009897848        111009983529        111010068042  

111002638620

     111006434718        111006903708        111007364047        111007474364  
     111007574400        111007671239        111007820662        111008487651  
     111008584547        111008680364        111008785315        111008883741  
     111008983012        111009588867        111009690434        111009805005  
     111009897859        111009983552        111010068110  

111002638675

     111006434842        111006903719        111007364081        111007474397  
     111007574455        111007671251        111007820673        111008487673  
     111008584558        111008680397        111008785360        111008883763  
     111008983113        111009588902        111009690489        111009805139  
     111009897871        111009983619        111010068132  

111002638697

     111006434886        111006903720        111007364104        111007474410  
     111007574534        111007671284        111007820684        111008487684  
     111008584569        111008680511        111008785393        111008883785  
     111008983135        111009588991        111009690502        111009805162  
     111009897972        111009983620        111010068143  

111002638721

     111006435236        111006903731        111007364126        111007474443  
     111007574556        111007671330        111007820808        111008487729  
     111008584626        111008680544        111008785450        111008883808  
     111008983326        111009589048        111009690591        111009805173  
     111009898029        111009983653        111010068176  

111002638732

     111006435269        111006903775        111007364227        111007474465  
     111007574613        111007671374        111007820819        111008487741  
     111008584637        111008680599        111008785483        111008883853  
     111008983416        111009589116        111009690614        111009805229  
     111009898030        111009983675        111010068200  

111002638743

     111006436226        111006903854        111007364250        111007474498  
     111007574691        111007671396        111007820831        111008487864  
     111008584660        111008680601        111008785494        111008883909  
     111008983427        111009589217        111009690692        111009805252  
     111009898041        111009983686        111010068211  

111002638754

     111006436271        111006903865        111007364272        111007474566  
     111007574703        111007671408        111007820921        111008487910  
     111008584716        111008680623        111008785517        111008883910  
     111008983517        111009589239        111009690704        111009805375  
     111009898164        111009983721        111010068301  

111002638787

     111006436293        111006903876        111007364317        111007474599  
     111007574837        111007671442        111007820998        111008487965  
     111008584738        111008680735        111008785607        111008883932  
     111008983539        111009589240        111009690805        111009805409  
     111009898210        111009983732        111010068323  

111002638800

     111006436305        111006903911        111007364328        111007474678  
     111007574859        111007671554        111007821045        111008487976  
     111008584794        111008680791        111008785663        111008883998  
     111008983573        111009589251        111009690939        111009805454  
     111009898221        111009983776        111010068334  

111002638844

     111006436619        111006903944        111007364339        111007474814  
     111007574927        111007671565        111007821067        111008487987  
     111008584840        111008680847        111008785797        111008884001  
     111008983641        111009589307        111009690962        111009805566  
     111009898265        111009983901        111010068367  

111002638912

     111006436675        111006903999        111007364340        111007474836  
     111007575074        111007671655        111007821113        111008488001  
     111008584930        111008680915        111008785809        111008884034  
     111008983720        111009589341        111009690973        111009805623  
     111009898322        111009983912        111010068424  

111002638923

     111006436710        111006904002        111007364452        111007474847  
     111007575085        111007671677        111007821157        111008488012  
     111008584963        111008680960        111008785922        111008884056  
     111008983775        111009589408        111009690984        111009805690  
     111009898344        111009983923        111010068435  

111002638934

     111006436798        111006904068        111007364496        111007474892  
     111007575096        111007671723        111007821203        111008488045  
     111008584974        111008680971        111008785966        111008884078  
     111008983821        111009589420        111009691008        111009805735  
     111009898377        111009983945        111010068479  

111002638978

     111006436811        111006904079        111007364542        111007474926  
     111007575120        111007671824        111007821214        111008488067  
     111008584985        111008680993        111008786002        111008884102  
     111008983865        111009589475        111009691042        111009805768  
     111009898423        111009983989        111010068480  

111002638989

     111006436901        111006904125        111007364654        111007474948  
     111007575131        111007671868        111007821225        111008488157  
     111008585021        111008681062        111008786013        111008884113  
     111008983876        111009589486        111009691064        111009805791  
     111009898434        111009984003        111010068491  

111002639014

     111006437597        111006904147        111007364676        111007475062  
     111007575164        111007671936        111007821258        111008488203  
     111008585032        111008681141        111008786024        111008884157  
     111008983900        111009589565        111009691121        111009805803  
     111009898456        111009984036        111010068536  

111002639025

     111006437711        111006904181        111007364698        111007475118  
     111007575221        111007671969        111007821269        111008488247  
     111008585098        111008681253        111008786035        111008884179  
     111008983911        111009589598        111009691143        111009805836  
     111009898467        111009984047        111010068558  

111002639126

     111006437845        111006904204        111007364845        111007475130  
     111007575254        111007671970        111007821315        111008488258  
     111008585144        111008681264        111008786046        111008884191  
     111008983944        111009589611        111009691165        111009805869  
     111009898478        111009984081        111010068637  

111002639159

     111006438071        111006904215        111007364867        111007475152  
     111007575399        111007672049        111007821337        111008488270  
     111008585166        111008681343        111008786068        111008884225  
     111008984013        111009589633        111009691176        111009805892  
     111009898557        111009984092        111010068682  

111002639227

     111006438262        111006904226        111007364924        111007475174  
     111007575412        111007672061        111007821348        111008488281  
     111008585177        111008681354        111008786079        111008884348  
     111008984114        111009589644        111009691222        111009805960  
     111009898625        111009984205        111010068727  

111002639238

     111006438396        111006904248        111007365037        111007475208  
     111007575478        111007672083        111007821382        111008488292  
     111008585223        111008681365        111008786147        111008884359  
     111008984125        111009589701        111009691288        111009806107  
     111009898704        111009984216        111010068749  

111002639249

     111006438576        111006904259        111007365048        111007475253  
     111007575535        111007672140        111007821427        111008488304  
     111008585234        111008681376        111008786248        111008884371  
     111008984136        111009589734        111009691301        111009806163  
     111009898849        111009984238        111010068761  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111002639261

     111006438745        111006904327        111007365059        111007475387  
     111007575603        111007672184        111007821562        111008488337  
     111008585278        111008681567        111008786260        111008884405  
     111008984237        111009589969        111009691312        111009806185  
     111009898850        111009984249        111010068772  

111002639272

     111006438879        111006904383        111007365082        111007475466  
     111007575636        111007672195        111007821607        111008488517  
     111008585357        111008681859        111008786293        111008884416  
     111008984259        111009589981        111009691536        111009806242  
     111009898872        111009984250        111010068783  

111002639283

     111006438891        111006904394        111007365093        111007475477  
     111007575647        111007672218        111007821618        111008488674  
     111008585368        111008681882        111008786383        111008884427  
     111008984282        111009589992        111009691558        111009806286  
     111009898951        111009984294        111010068817  

111002639339

     111006439050        111006904417        111007365183        111007475499  
     111007575669        111007672252        111007821630        111008488719  
     111008585447        111008682007        111008786417        111008884483  
     111008984293        111009590006        111009691570        111009806354  
     111009898962        111009984351        111010068862  

111002639373

     111006439083        111006904484        111007365194        111007475556  
     111007575692        111007672296        111007821641        111008488753  
     111008585470        111008682041        111008786428        111008884494  
     111008984338        111009590028        111009691648        111009806411  
     111009899143        111009984418        111010068918  

111002639407

     111006439296        111006904507        111007365206        111007475590  
     111007575715        111007672353        111007821663        111008488821  
     111008585481        111008682108        111008786507        111008884539  
     111008984349        111009590073        111009691660        111009806422  
     111009899255        111009984430        111010068941  

111002639429

     111006439320        111006904541        111007365239        111007475668  
     111007575726        111007672364        111007821685        111008488865  
     111008585492        111008682120        111008786529        111008884607  
     111008984361        111009590141        111009691671        111009806455  
     111009899301        111009984553        111010068952  

111002639452

     111006439432        111006904563        111007365284        111007475691  
     111007575737        111007672409        111007821696        111008488876  
     111008585504        111008682142        111008786596        111008884663  
     111008984440        111009590219        111009691738        111009806646  
     111009899424        111009984586        111010068974  

111002639519

     111006439454        111006904608        111007365408        111007475758  
     111007575759        111007672476        111007821708        111008488900  
     111008585548        111008682164        111008786620        111008884696  
     111008984563        111009590343        111009691761        111009806725  
     111009899479        111009984610        111010069054  

111002639575

     111006439544        111006904631        111007365464        111007475769  
     111007575771        111007672498        111007821719        111008488966  
     111008585560        111008682197        111008786710        111008884720  
     111008984608        111009590365        111009691794        111009806736  
     111009899480        111009984687        111010069087  

111002639621

     111006439599        111006904642        111007365497        111007475792  
     111007575850        111007672533        111007821720        111008488977  
     111008585605        111008682276        111008786776        111008884753  
     111008984620        111009590398        111009691806        111009806769  
     111009899491        111009984698        111010069098  

111002639632

     111006439780        111006904710        111007365543        111007475848  
     111007576008        111007672612        111007821764        111008489169  
     111008585706        111008682311        111008786822        111008884821  
     111008984642        111009590433        111009691851        111009806815  
     111009899536        111009984711        111010069100  

111002639654

     111006439982        111006904743        111007365565        111007475871  
     111007576031        111007672780        111007821810        111008489181  
     111008585717        111008682333        111008786844        111008884832  
     111008984721        111009590466        111009691862        111009806848  
     111009899558        111009984788        111010069111  

111002639687

     111006440029        111006904765        111007365598        111007475905  
     111007576042        111007672803        111007821832        111008489192  
     111008585728        111008682388        111008786901        111008884854  
     111008984765        111009590578        111009691907        111009806905  
     111009899569        111009984979        111010069122  

111002639698

     111006440119        111006904776        111007365611        111007475927  
     111007576288        111007672870        111007821876        111008489259  
     111008585740        111008682399        111008786912        111008884887  
     111008984776        111009590590        111009691930        111009806916  
     111009899682        111009985004        111010069144  

111002639722

     111006440131        111006904787        111007365622        111007475961  
     111007576299        111007672881        111007821900        111008489338  
     111008585807        111008682489        111008786978        111008884900  
     111008984888        111009590646        111009691996        111009806938  
     111009899693        111009985048        111010069177  

111002639755

     111006440276        111006904800        111007365734        111007476007  
     111007576323        111007672892        111007821999        111008489372  
     111008585841        111008682502        111008787047        111008884911  
     111008984945        111009590680        111009692009        111009806950  
     111009899705        111009985149        111010069188  

111002639766

     111006440300        111006904811        111007365756        111007476164  
     111007576378        111007672948        111007822013        111008489451  
     111008585863        111008682513        111008787137        111008884922  
     111008984967        111009590736        111009692032        111009806983  
     111009899727        111009985206        111010069223  

111002639777

     111006440377        111006904990        111007365767        111007476210  
     111007576457        111007672960        111007822035        111008489462  
     111008585874        111008682579        111008787193        111008884944  
     111008984989        111009590781        111009692065        111009807007  
     111009899749        111009985228        111010069245  

111002639812

     111006440467        111006905014        111007365835        111007476243  
     111007576783        111007673073        111007822080        111008489529  
     111008585931        111008682614        111008787250        111008885305  
     111008985014        111009590871        111009692144        111009807041  
     111009899772        111009985251        111010069289  

111002639823

     111006440647        111006905025        111007365936        111007476254  
     111007576862        111007673174        111007822125        111008489530  
     111008586033        111008682625        111008787328        111008885316  
     111008985069        111009590916        111009692201        111009807063  
     111009899817        111009985262        111010069302  

111002639834

     111006440805        111006905069        111007365969        111007476322  
     111007576941        111007673297        111007822169        111008489619  
     111008586055        111008682636        111008787351        111008885338  
     111008985115        111009590938        111009692223        111009807186  
     111009899918        111009985273        111010069335  

111002639890

     111006440872        111006905081        111007365981        111007476355  
     111007576963        111007673411        111007822170        111008489642  
     111008586077        111008682681        111008787362        111008885361  
     111008985216        111009590949        111009692403        111009807197  
     111009899930        111009985374        111010069403  

111002639902

     111006440883        111006905092        111007366016        111007476412  
     111007577021        111007673422        111007822192        111008489653  
     111008586112        111008682737        111008787407        111008885372  
     111008985227        111009590950        111009692481        111009807221  
     111009899952        111009985396        111010069414  

111002639946

     111006440995        111006905104        111007366027        111007476456  
     111007577043        111007673433        111007822226        111008489675  
     111008586145        111008682759        111008787429        111008885406  
     111008985238        111009590994        111009692650        111009807355  
     111009899996        111009985431        111010069436  

111002639991

     111006441019        111006905115        111007366106        111007476524  
     111007577065        111007673499        111007822259        111008489686  
     111008586190        111008682771        111008787485        111008885451  
     111008985272        111009591007        111009692672        111009807412  
     111009900001        111009985442        111010069481  

111002640230

     111006441031        111006905160        111007366128        111007476614  
     111007577076        111007673589        111007822282        111008489743  
     111008586325        111008682805        111008787520        111008885484  
     111008985294        111009591041        111009692762        111009807489  
     111009900067        111009985464        111010069526  

111002640263

     111006441053        111006905182        111007366140        111007476625  
     111007577290        111007673613        111007822293        111008489798  
     111008586358        111008682849        111008787586        111008885518  
     111008985328        111009591085        111009692773        111009807535  
     111009900089        111009985510        111010069548  

111002640274

     111006441064        111006905249        111007366151        111007476669  
     111007577379        111007673646        111007822349        111008489934  
     111008586381        111008682861        111008787609        111008885529  
     111008985340        111009591153        111009692807        111009807568  
     111009900090        111009985789        111010069616  

111002641602

     111006441288        111006905250        111007366173        111007476681  
     111007577447        111007673668        111007822394        111008489945  
     111008586482        111008683053        111008787676        111008885563  
     111008985407        111009591186        111009692942        111009807579  
     111009900135        111009985879        111010069627  

111002642041

     111006441402        111006905272        111007366274        111007476748  
     111007577492        111007673714        111007822484        111008489989  
     111008586550        111008683086        111008787700        111008885619  
     111008985429        111009591287        111009692975        111009807883  
     111009900214        111009985947        111010069638  

111002642120

     111006441413        111006905362        111007366331        111007476816  
     111007577515        111007673747        111007822518        111008490015  
     111008586583        111008683097        111008787777        111008885631  
     111008985452        111009591333        111009692997        111009807940  
     111009900292        111009985958        111010069650  

111002642524

     111006441435        111006905395        111007366342        111007476951  
     111007577526        111007673770        111007822529        111008490060  
     111008586606        111008683132        111008788059        111008885642  
     111008985508        111009591344        111009693000        111009808020  
     111009900360        111009985970        111010069661  

111002647518

     111006441547        111006905407        111007366375        111007476962  
     111007577627        111007673781        111007822541        111008490093  
     111008586662        111008683198        111008788105        111008885664  
     111008985520        111009591377        111009693112        111009808031  
     111009900371        111009986049        111010069706  

111002654875

     111006441569        111006905418        111007366397        111007477053  
     111007577649        111007673815        111007822596        111008490105  
     111008586741        111008683244        111008788194        111008885686  
     111008985531        111009591434        111009693280        111009808121  
     111009900382        111009986083        111010069717  

111002674686

     111006441615        111006905429        111007366443        111007477086  
     111007577661        111007673848        111007822608        111008490127  
     111008586763        111008683446        111008788251        111008885743  
     111008985542        111009591445        111009693459        111009808176  
     111009900393        111009986139        111010069762  

111002675362

     111006441637        111006905519        111007366645        111007477109  
     111007577863        111007673860        111007822620        111008490150  
     111008586796        111008683468        111008788284        111008885754  
     111008985553        111009591456        111009693471        111009808288  
     111009900450        111009986162        111010069852  

111002686139

     111006441761        111006905531        111007366858        111007477154  
     111007578066        111007673949        111007822675        111008490183  
     111008586819        111008683503        111008788329        111008885765  
     111008985564        111009591478        111009693538        111009808334  
     111009900483        111009986173        111010069874  

111002687815

     111006441817        111006905586        111007367051        111007477176  
     111007578088        111007673983        111007822743        111008490228  
     111008586932        111008683525        111008788396        111008885776  
     111008985597        111009591524        111009693550        111009808345  
     111009900506        111009986218        111010069942  

111002694688

     111006441839        111006905610        111007367107        111007477187  
     111007578101        111007674074        111007822754        111008490251  
     111008586965        111008683547        111008788431        111008885787  
     111008985609        111009591568        111009693561        111009808367  
     111009900528        111009986229        111010069953  

111002719439

     111006441862        111006905665        111007367174        111007477198  
     111007578145        111007674108        111007822798        111008490284  
     111008587012        111008683558        111008788510        111008885822  
     111008985610        111009591579        111009693583        111009808479  
     111009900539        111009986230        111010069975  

111002719451

     111006441974        111006905744        111007367208        111007477200  
     111007578156        111007674119        111007822800        111008490329  
     111008587056        111008683581        111008788521        111008885833  
     111008985632        111009591591        111009693606        111009808491  
     111009900584        111009986241        111010070034  

111002721353

     111006442043        111006905755        111007367219        111007477244  
     111007578167        111007674186        111007822822        111008490408  
     111008587113        111008683705        111008788543        111008885855  
     111008985687        111009591614        111009693673        111009808525  
     111009900595        111009986252        111010070113  

111002723771

     111006442155        111006905834        111007367220        111007477312  
     111007578178        111007674210        111007822855        111008490486  
     111008587203        111008683738        111008788701        111008885888  
     111008985711        111009591647        111009693718        111009808592  
     111009900641        111009986263        111010070146  

111002731129

     111006442199        111006905878        111007367231        111007477378  
     111007578190        111007674254        111007822866        111008490521  
     111008587225        111008683749        111008788723        111008885923  
     111008985777        111009591658        111009693741        111009808637  
     111009900652        111009986274        111010070168  

111002732153

     111006442223        111006905902        111007367253        111007477435  
     111007578314        111007674276        111007822923        111008490543  
     111008587269        111008683761        111008788745        111008886003  
     111008985788        111009591669        111009693875        111009808817  
     111009900720        111009986285        111010070203  

111002746619

     111006442234        111006906026        111007367264        111007477479  
     111007578336        111007674333        111007822934        111008490554  
     111008587292        111008683851        111008789139        111008886058  
     111008985856        111009591715        111009693886        111009808918  
     111009900753        111009986308        111010070269  

111002750928

     111006442313        111006906116        111007367275        111007477503  
     111007578606        111007674344        111007823025        111008490677  
     111008587371        111008683862        111008789162        111008886092  
     111008985924        111009591793        111009693897        111009808929  
     111009900775        111009986320        111010070292  

111002754461

     111006442346        111006906138        111007367365        111007477514  
     111007578628        111007674423        111007823069        111008490767  
     111008587450        111008683884        111008789285        111008886137  
     111008985946        111009591816        111009693909        111009808996  
     111009900843        111009986386        111010070315  

111002761650

     111006442391        111006906149        111007367376        111007477547  
     111007578651        111007674456        111007823092        111008490778  
     111008587506        111008683918        111008789319        111008886160  
     111008985979        111009591894        111009693987        111009809043  
     111009900865        111009986421        111010070326  

111002767016

     111006442481        111006906206        111007367444        111007477604  
     111007578707        111007674524        111007823115        111008490824  
     111008587517        111008683974        111008789410        111008886193  
     111008986015        111009591917        111009694056        111009809065  
     111009900922        111009986454        111010070348  

111002774137

     111006442492        111006906262        111007367466        111007477626  
     111007578763        111007674579        111007823126        111008490879  
     111008587539        111008684009        111008789465        111008886205  
     111008986037        111009591973        111009694089        111009809076  
     111009900944        111009986465        111010070393  

111002782024

     111006442537        111006906341        111007367488        111007477738  
     111007578774        111007674580        111007823148        111008490981  
     111008587551        111008684032        111008789487        111008886216  
     111008986071        111009592020        111009694214        111009809166  
     111009900955        111009986555        111010070405  

111002799303

     111006442582        111006906363        111007367567        111007477772  
     111007578875        111007674591        111007823171        111008491005  
     111008587562        111008684166        111008789511        111008886238  
     111008986105        111009592053        111009694360        111009809177  
     111009900966        111009986577        111010070416  

111002808292

     111006442638        111006906510        111007367691        111007477806  
     111007578921        111007674625        111007823182        111008491038  
     111008587663        111008684245        111008789544        111008886249  
     111008986116        111009592109        111009694393        111009809201  
     111009900988        111009986599        111010070427  

111002824661

     111006442661        111006906521        111007367770        111007477828  
     111007579012        111007674670        111007823193        111008491050  
     111008587674        111008684256        111008789599        111008886250  
     111008986127        111009592132        111009694450        111009809302  
     111009901057        111009986645        111010070506  

111002832693

     111006442896        111006906622        111007367792        111007477862  
     111007579168        111007674849        111007823261        111008491083  
     111008587696        111008684368        111008789612        111008886261  
     111008986183        111009592154        111009694483        111009809346  
     111009901079        111009986656        111010070517  

111002836136

     111006442920        111006906633        111007367815        111007477918  
     111007579180        111007674861        111007823294        111008491094  
     111008587708        111008684403        111008789702        111008886373  
     111008986251        111009592176        111009694551        111009809414  
     111009901080        111009986667        111010070539  

111002838161

     111006442931        111006906644        111007367938        111007477929  
     111007579337        111007674883        111007823317        111008491184  
     111008587719        111008684447        111008789713        111008886384  
     111008986284        111009592211        111009694584        111009809425  
     111009901136        111009986702        111010070551  

111002839870

     111006443011        111006906655        111007368029        111007477930  
     111007579371        111007674906        111007823351        111008491229  
     111008587731        111008684469        111008789757        111008886407  
     111008986307        111009592222        111009694652        111009809492  
     111009901170        111009986724        111010070595  

111002839881

     111006443246        111006906666        111007368041        111007477985  
     111007579382        111007674917        111007823564        111008491263  
     111008587810        111008684481        111008789892        111008886429  
     111008986385        111009592266        111009694731        111009809548  
     111009901192        111009986803        111010070618  

111002840142

     111006443314        111006906712        111007368052        111007478043  
     111007579393        111007674939        111007823621        111008491285  
     111008587887        111008684515        111008789937        111008886520  
     111008986408        111009592277        111009694742        111009809571  
     111009901204        111009986814        111010070630  

111002843280

     111006443459        111006906734        111007368085        111007478054  
     111007579427        111007674940        111007823632        111008491319  
     111008587898        111008684605        111008790007        111008886531  
     111008986431        111009592312        111009694843        111009809638  
     111009901226        111009986926        111010070641  

111002851694

     111006443493        111006906756        111007368096        111007478076  
     111007579461        111007674951        111007823799        111008491331  
     111008587900        111008684706        111008790142        111008886609  
     111008986521        111009592356        111009694898        111009809661  
     111009901293        111009986937        111010070685  

111002867321

     111006443516        111006906778        111007368131        111007478188  
     111007579528        111007675020        111007823801        111008491397  
     111008587933        111008684717        111008790186        111008886700  
     111008986576        111009592503        111009694911        111009809717  
     111009901327        111009986971        111010070696  

111002871269

     111006443842        111006906789        111007368153        111007478245  
     111007579562        111007675042        111007823845        111008491410  
     111008587944        111008684773        111008790210        111008886733  
     111008986598        111009592536        111009695013        111009809773  
     111009901338        111009986993        111010070753  

111002898202

     111006444113        111006906790        111007368265        111007478256  
     111007579618        111007675110        111007823935        111008491421  
     111008587955        111008684830        111008790243        111008886812  
     111008986611        111009592547        111009695057        111009809920  
     111009901383        111009987039        111010070764  

111002899539

     111006444281        111006906813        111007368300        111007478346  
     111007579641        111007675121        111007823946        111008491432  
     111008587988        111008684852        111008790254        111008886823  
     111008986633        111009592558        111009695114        111009809931  
     111009901394        111009987040        111010070797  

111002901960

     111006444315        111006906824        111007368434        111007478380  
     111007579742        111007675132        111007824082        111008491500  
     111008588002        111008684919        111008790298        111008886845  
     111008986688        111009592637        111009695125        111009810067  
     111009901417        111009987185        111010070810  

111002904727

     111006444359        111006906846        111007368489        111007478414  
     111007579775        111007675176        111007824127        111008491533  
     111008588068        111008684975        111008790300        111008886889  
     111008986778        111009592659        111009695136        111009810113  
     111009901440        111009987208        111010070876  

111002923683

     111006444438        111006906868        111007368658        111007478425  
     111007579843        111007675200        111007824228        111008491599  
     111008588103        111008684986        111008790355        111008886913  
     111008986981        111009592671        111009695169        111009810157  
     111009901518        111009987253        111010070933  

111003092647

     111006444528        111006906879        111007368669        111007478447  
     111007579865        111007675277        111007824239        111008491623  
     111008588248        111008685044        111008790568        111008886968  
     111008987038        111009592705        111009695204        111009810236  
     111009901541        111009987264        111010070988  

111003106542

     111006444551        111006906914        111007368704        111007478492  
     111007579876        111007675323        111007824273        111008491724  
     111008588259        111008685055        111008790580        111008886980  
     111008987072        111009592783        111009695215        111009810269  
     111009901653        111009987286        111010071013  

111003135139

     111006444630        111006906947        111007368894        111007478504  
     111007579922        111007675356        111007824295        111008491735  
     111008588282        111008685099        111008790681        111008887004  
     111008987128        111009592794        111009695282        111009810348  
     111009901664        111009987354        111010071024  

111003174301

     111006444719        111006906958        111007368928        111007478616  
     111007579944        111007675389        111007824408        111008491780  
     111008588327        111008685202        111008790715        111008887048  
     111008987218        111009592895        111009695327        111009810360  
     111009901686        111009987365        111010071046  

111003225544

     111006444764        111006906969        111007368939        111007478683  
     111007580014        111007675402        111007824419        111008491915  
     111008588608        111008685426        111008790760        111008887059  
     111008987241        111009592918        111009695394        111009810405  
     111009901709        111009987466        111010071079  

111003428842

     111006444797        111006906970        111007369020        111007478706  
     111007580036        111007675435        111007824510        111008491959  
     111008588620        111008685459        111008790782        111008887060  
     111008987319        111009592930        111009695417        111009810450  
     111009901732        111009987534        111010071080  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111003431363

     111006444821        111006906992        111007369110        111007478773  
     111007580047        111007675480        111007824543        111008491993  
     111008588664        111008685482        111008790816        111008887071  
     111008987320        111009593010        111009695440        111009810641  
     111009902036        111009987545        111010071204  

111003669771

     111006444977        111006907005        111007369233        111007478795  
     111007580081        111007675547        111007824598        111008492039  
     111008588697        111008685594        111008790838        111008887161  
     111008987331        111009593021        111009695462        111009810674  
     111009902069        111009987567        111010071248  

111004357170

     111006444999        111006907016        111007369255        111007478829  
     111007580193        111007675637        111007824600        111008492073  
     111008588743        111008685707        111008790850        111008887172  
     111008987353        111009593087        111009695495        111009810764  
     111009902070        111009987624        111010071259  

111004907429

     111006445002        111006907027        111007369301        111007478830  
     111007580238        111007675648        111007824688        111008492095  
     111008588776        111008685718        111008790872        111008887217  
     111008987386        111009593177        111009695518        111009810786  
     111009902126        111009987657        111010071260  

111005557791

     111006445103        111006907038        111007369402        111007478841  
     111007580261        111007675705        111007824745        111008492163  
     111008588811        111008685730        111008790917        111008887273  
     111008987432        111009593201        111009695574        111009810843  
     111009902148        111009987736        111010071282  

111005558006

     111006445260        111006907050        111007369413        111007478874  
     111007580272        111007675716        111007824767        111008492219  
     111008588822        111008685831        111008790951        111008887307  
     111008987533        111009593267        111009695608        111009810854  
     111009902171        111009987770        111010071316  

111005568658

     111006445282        111006907094        111007369446        111007478908  
     111007580351        111007675750        111007824789        111008492231  
     111008588833        111008685853        111008791019        111008887363  
     111008987566        111009593278        111009695664        111009810876  
     111009902182        111009987781        111010071338  

111005568759

     111006445383        111006907173        111007369503        111007478919  
     111007580474        111007675794        111007824802        111008492275  
     111008588877        111008685864        111008791042        111008887419  
     111008987612        111009593302        111009695710        111009810922  
     111009902227        111009987826        111010071349  

111005568782

     111006445709        111006907218        111007369525        111007478920  
     111007580496        111007675828        111007824824        111008492332  
     111008588888        111008685886        111008791053        111008887543  
     111008987623        111009593346        111009695787        111009810988  
     111009902249        111009987848        111010071361  

111005568940

     111006445901        111006907241        111007369536        111007478953  
     111007580508        111007675840        111007824835        111008492343  
     111008588901        111008685921        111008791097        111008887576  
     111008987667        111009593379        111009696115        111009811002  
     111009902250        111009987927        111010071372  

111005568951

     111006445990        111006907263        111007369558        111007478975  
     111007580575        111007675862        111007824879        111008492376  
     111008588912        111008685932        111008791198        111008887611  
     111008987689        111009593403        111009696148        111009811013  
     111009902261        111009987938        111010071394  

111005569042

     111006446126        111006907285        111007369592        111007478986  
     111007580610        111007675884        111007824880        111008492387  
     111008588967        111008685954        111008791277        111008887644  
     111008987690        111009593436        111009696171        111009811035  
     111009902317        111009987949        111010071417  

111005569716

     111006446160        111006907296        111007369660        111007479022  
     111007580621        111007675930        111007824914        111008492444  
     111008588978        111008686001        111008791367        111008887790  
     111008987746        111009593492        111009696227        111009811080  
     111009902328        111009987961        111010071428  

111005570033

     111006446171        111006907319        111007369705        111007479099  
     111007580654        111007675963        111007824970        111008492523  
     111008589025        111008686034        111008791378        111008887835  
     111008987780        111009593515        111009696238        111009811091  
     111009902362        111009988074        111010071440  

111005570099

     111006446227        111006907320        111007369738        111007479178  
     111007580665        111007675985        111007824992        111008492545  
     111008589047        111008686067        111008791389        111008887846  
     111008987836        111009593548        111009696294        111009811125  
     111009902373        111009988142        111010071529  

111005570123

     111006446306        111006907353        111007369750        111007479190  
     111007580788        111007676177        111007825050        111008492556  
     111008589092        111008686078        111008791413        111008887857  
     111008987847        111009593616        111009696430        111009811147  
     111009902430        111009988265        111010071541  

111005570279

     111006446328        111006907409        111007369761        111007479202  
     111007580823        111007676212        111007825061        111008492578  
     111008589159        111008686180        111008791424        111008887891  
     111008987869        111009593683        111009696441        111009811181  
     111009902463        111009988276        111010071608  

111005570369

     111006446418        111006907465        111007369828        111007479213  
     111007580834        111007676256        111007825072        111008492590  
     111008589205        111008686359        111008791457        111008887947  
     111008987892        111009593694        111009696520        111009811204  
     111009902519        111009988298        111010071653  

111005570415

     111006446429        111006907487        111007369930        111007479224  
     111007580867        111007676267        111007825139        111008492747  
     111008589249        111008686461        111008791491        111008887958  
     111008987948        111009593740        111009696575        111009811259  
     111009902520        111009988377        111010071664  

111005570471

     111006446520        111006907498        111007369941        111007479246  
     111007580902        111007676357        111007825140        111008492860  
     111008589340        111008686494        111008791525        111008888005  
     111008987960        111009593773        111009696586        111009811260  
     111009902553        111009988502        111010071721  

111005570516

     111006446687        111006907533        111007370022        111007479257  
     111007580924        111007676380        111007825151        111008492871  
     111008589395        111008686539        111008791604        111008888072  
     111008987971        111009593841        111009696643        111009811417  
     111009902564        111009988524        111010071776  

111005570549

     111006446766        111006907544        111007370033        111007479303  
     111007580946        111007676469        111007825195        111008492949  
     111008589407        111008686630        111008791660        111008888106  
     111008988017        111009593863        111009696654        111009811563  
     111009902586        111009988557        111010071798  

111005570550

     111006446801        111006907599        111007370077        111007479314  
     111007581026        111007676504        111007825241        111008492983  
     111008589430        111008686999        111008791817        111008888117  
     111008988095        111009593896        111009696755        111009811608  
     111009902610        111009988603        111010071811  

111005570561

     111006446845        111006907601        111007370134        111007479370  
     111007581037        111007676559        111007825308        111008493007  
     111008589441        111008687170        111008791851        111008888162  
     111008988118        111009593953        111009696812        111009811675  
     111009902621        111009988692        111010071822  

111005570594

     111006446991        111006907656        111007370415        111007479381  
     111007581060        111007676571        111007825331        111008493052  
     111008589496        111008687237        111008791907        111008888195  
     111008988163        111009593964        111009696913        111009811787  
     111009902632        111009988748        111010071855  

111005570639

     111006447048        111006907724        111007370527        111007479459  
     111007581150        111007676582        111007825342        111008493074  
     111008589553        111008687271        111008791929        111008888285  
     111008988185        111009593997        111009696946        111009811899  
     111009902654        111009988805        111010071866  

111005570651

     111006447082        111006907779        111007370583        111007479460  
     111007581228        111007676593        111007825375        111008493120  
     111008589575        111008687327        111008791952        111008888308  
     111008988286        111009594099        111009696957        111009811923  
     111009902687        111009988816        111010071888  

111005570662

     111006447127        111006907825        111007370594        111007479493  
     111007581385        111007676605        111007825386        111008493287  
     111008589665        111008687439        111008791974        111008888342  
     111008988309        111009594178        111009696991        111009811934  
     111009902777        111009988861        111010071899  

111005570684

     111006447161        111006907836        111007370628        111007479628  
     111007581497        111007676649        111007825555        111008493298  
     111008589687        111008687664        111008791996        111008888364  
     111008988321        111009594202        111009697060        111009811990  
     111009902957        111009988906        111010071967  

111005570729

     111006447363        111006907858        111007370673        111007479752  
     111007581532        111007676672        111007825599        111008493311  
     111008589700        111008687697        111008792021        111008888409  
     111008988466        111009594224        111009697082        111009812003  
     111009902979        111009988939        111010072003  

111005570730

     111006447543        111006907870        111007370684        111007479785  
     111007581644        111007676683        111007825645        111008493366  
     111008589799        111008687721        111008792032        111008888443  
     111008988477        111009594257        111009697116        111009812036  
     111009903059        111009989075        111010072036  

111005570763

     111006447666        111006907904        111007370763        111007479853  
     111007581666        111007676739        111007825667        111008493434  
     111008589812        111008687798        111008792043        111008888465  
     111008988499        111009594336        111009697161        111009812104  
     111009903149        111009989187        111010072115  

111005570819

     111006447688        111006907926        111007370796        111007479875  
     111007581712        111007676762        111007825690        111008493467  
     111008589889        111008687855        111008792065        111008888476  
     111008988590        111009594392        111009697194        111009812115  
     111009903172        111009989222        111010072148  

111005570820

     111006447723        111006907937        111007370808        111007480068  
     111007581734        111007676830        111007825757        111008493546  
     111008589902        111008687866        111008792100        111008888511  
     111008988613        111009594482        111009697330        111009812159  
     111009903206        111009989323        111010072182  

111005570831

     111006447767        111006907959        111007370897        111007480103  
     111007581767        111007676874        111007825803        111008493568  
     111008589991        111008687956        111008792111        111008888566  
     111008988703        111009594493        111009697385        111009812171  
     111009903239        111009989367        111010072205  

111005570909

     111006447790        111006907971        111007370976        111007480125  
     111007581778        111007676885        111007825869        111008493579  
     111008590005        111008688014        111008792122        111008888577  
     111008988714        111009594572        111009697475        111009812193  
     111009903240        111009989390        111010072283  

111005570943

     111006447868        111006907982        111007371089        111007480169  
     111007581813        111007676919        111007825870        111008493580  
     111008590027        111008688069        111008792155        111008888623  
     111008988725        111009594695        111009697509        111009812216  
     111009903251        111009989558        111010072351  

111005570998

     111006447947        111006907993        111007371124        111007480170  
     111007581846        111007676953        111007825892        111008493591  
     111008590050        111008688070        111008792278        111008888634  
     111008988770        111009594718        111009697521        111009812227  
     111009903330        111009989569        111010072384  

111005571023

     111006448005        111006908039        111007371157        111007480181  
     111007581879        111007676997        111007825904        111008493625  
     111008590139        111008688126        111008792290        111008888645  
     111008988916        111009594842        111009697611        111009812261  
     111009903341        111009989570        111010072429  

111005571078

     111006448016        111006908084        111007371191        111007480237  
     111007581880        111007677101        111007825915        111008493681  
     111008590140        111008688384        111008792313        111008888678  
     111008988972        111009594886        111009697655        111009812339  
     111009903374        111009989592        111010072485  

111005571135

     111006448274        111006908095        111007371214        111007480248  
     111007581936        111007677112        111007825937        111008493726  
     111008590151        111008688395        111008792425        111008888768  
     111008989153        111009594909        111009697701        111009812384  
     111009903442        111009989604        111010072553  

111005571157

     111006448375        111006908118        111007371281        111007480282  
     111007582005        111007677134        111007825948        111008493805  
     111008590184        111008688508        111008792492        111008888780  
     111008989175        111009594910        111009697734        111009812418  
     111009903486        111009989615        111010072586  

111005571168

     111006448386        111006908129        111007371337        111007480293  
     111007582050        111007677178        111007825960        111008493861  
     111008590207        111008688519        111008792593        111008888814  
     111008989186        111009594943        111009697778        111009812463  
     111009903532        111009989626        111010072597  

111005571180

     111006448487        111006908130        111007371360        111007480305  
     111007582061        111007677189        111007825982        111008493973  
     111008590229        111008688531        111008792627        111008888870  
     111008989287        111009594954        111009697802        111009812474  
     111009903565        111009989648        111010072621  

111005571203

     111006448498        111006908141        111007371584        111007480349  
     111007582151        111007677190        111007826084        111008493984  
     111008590331        111008688610        111008792638        111008888915  
     111008989311        111009594987        111009697857        111009812485  
     111009903576        111009989659        111010072643  

111005571269

     111006448500        111006908152        111007371595        111007480394  
     111007582207        111007677202        111007826185        111008493995  
     111008590410        111008688845        111008792672        111008888959  
     111008989322        111009595034        111009697868        111009812496  
     111009903587        111009989671        111010072665  

111005571382

     111006448511        111006908220        111007371731        111007480406  
     111007582218        111007677279        111007826196        111008494008  
     111008590443        111008688968        111008792694        111008888982  
     111008989333        111009595090        111009697880        111009812520  
     111009903598        111009989682        111010072676  

111005571416

     111006448522        111006908264        111007371764        111007480440  
     111007582241        111007677280        111007826275        111008494020  
     111008590465        111008689093        111008792717        111008889006  
     111008989445        111009595135        111009697925        111009812531  
     111009903633        111009989693        111010072698  

111005571427

     111006448533        111006908309        111007371843        111007480518  
     111007582263        111007677325        111007826310        111008494042  
     111008590511        111008689150        111008792740        111008889017  
     111008989467        111009595179        111009697958        111009812564  
     111009903644        111009989716        111010072744  

111005571450

     111006448577        111006908321        111007371876        111007480574  
     111007582353        111007677336        111007826321        111008494053  
     111008590522        111008689183        111008792751        111008889073  
     111008989478        111009595203        111009698049        111009812575  
     111009903666        111009989738        111010072755  

111005571506

     111006448623        111006908332        111007371898        111007480619  
     111007582443        111007677347        111007826332        111008494086  
     111008590544        111008689206        111008792841        111008889141  
     111008989535        111009595214        111009698072        111009812676  
     111009903734        111009989750        111010072777  

111005571517

     111006448656        111006908343        111007371944        111007480709  
     111007582476        111007677381        111007826556        111008494109  
     111008590555        111008689273        111008793000        111008889185  
     111008989557        111009595269        111009698128        111009812766  
     111009903835        111009989761        111010072812  

111005571528

     111006449006        111006908365        111007372024        111007480765  
     111007582487        111007677392        111007826590        111008494143  
     111008590588        111008689385        111008793257        111008889220  
     111008989579        111009595270        111009698139        111009812801  
     111009903880        111009989806        111010072834  

111005571629

     111006449028        111006908411        111007372079        111007480822  
     111007582498        111007677415        111007826613        111008494165  
     111008590599        111008689396        111008793268        111008889264  
     111008989614        111009595337        111009698162        111009812823  
     111009903958        111009989817        111010072889  

111005571641

     111006449039        111006908444        111007372080        111007480866  
     111007582577        111007677460        111007826679        111008494176  
     111008590623        111008689543        111008793291        111008889286  
     111008989669        111009595382        111009698173        111009812834  
     111009903992        111009989828        111010072913  

111005571652

     111006449084        111006908455        111007372158        111007480899  
     111007582656        111007677493        111007826725        111008494222  
     111008590634        111008689554        111008793336        111008889309  
     111008989737        111009595393        111009698230        111009812845  
     111009904005        111009989839        111010072957  

111005571685

     111006449309        111006908602        111007372204        111007480901  
     111007582689        111007677516        111007826747        111008494277  
     111008590678        111008689565        111008793381        111008889376  
     111008989816        111009595427        111009698285        111009812889  
     111009904027        111009989862        111010072979  

111005571696

     111006449387        111006908613        111007372215        111007480934  
     111007582735        111007677527        111007826770        111008494312  
     111008590689        111008689644        111008793482        111008889400  
     111008989849        111009595438        111009698296        111009812980  
     111009904117        111009989884        111010072980  

111005571719

     111006449400        111006908624        111007372237        111007480956  
     111007582847        111007677538        111007826815        111008494345  
     111008590960        111008689734        111008793549        111008889444  
     111008989894        111009595461        111009698319        111009813037  
     111009904139        111009989895        111010073015  

111005571720

     111006449624        111006908635        111007372259        111007480978  
     111007582926        111007677550        111007826983        111008494457  
     111008590982        111008689846        111008793561        111008889466  
     111008989906        111009595517        111009698320        111009813060  
     111009904195        111009989918        111010073026  

111005571775

     111006449725        111006908769        111007372260        111007480989  
     111007583028        111007677594        111007827007        111008494480  
     111008591006        111008689857        111008793617        111008889578  
     111008989939        111009595528        111009698353        111009813082  
     111009904229        111009989930        111010073037  

111005571809

     111006449837        111006908859        111007372282        111007480990  
     111007583040        111007677628        111007827029        111008494503  
     111008591051        111008689880        111008793730        111008889590  
     111008989951        111009595708        111009698410        111009813127  
     111009904252        111009989941        111010073059  

111005571876

     111006449848        111006908871        111007372372        111007481014  
     111007583095        111007677640        111007827052        111008494592  
     111008591073        111008689891        111008793785        111008889613  
     111008989984        111009595809        111009698443        111009813172  
     111009904274        111009989952        111010073105  

111005572068

     111006449860        111006908905        111007372473        111007481025  
     111007583107        111007677684        111007827074        111008494604  
     111008591084        111008689925        111008793796        111008889882  
     111008990021        111009595900        111009698500        111009813206  
     111009904308        111009989985        111010073116  

111005572125

     111006450097        111006908950        111007372574        111007481047  
     111007583163        111007677853        111007827131        111008494615  
     111008591141        111008689947        111008793897        111008889927  
     111008990043        111009595944        111009698511        111009813228  
     111009904319        111009989996        111010073183  

111005572158

     111006450198        111006908961        111007372653        111007481058  
     111007583219        111007677886        111007827153        111008494637  
     111008591174        111008690017        111008793943        111008889950  
     111008990065        111009596013        111009698599        111009813240  
     111009904331        111009990000        111010073206  

111005572349

     111006450389        111006909030        111007372664        111007481148  
     111007583286        111007677965        111007827197        111008494659  
     111008591219        111008690039        111008794001        111008889983  
     111008990111        111009596147        111009698601        111009813352  
     111009904397        111009990011        111010073251  

111005572507

     111006450547        111006909052        111007372710        111007481205  
     111007583309        111007677976        111007827265        111008494682  
     111008591220        111008690129        111008794045        111008890019  
     111008990177        111009596158        111009698634        111009813408  
     111009904443        111009990022        111010073284  

111005572541

     111006450558        111006909142        111007372765        111007481250  
     111007583332        111007678034        111007827287        111008494750  
     111008591242        111008690196        111008794056        111008890132  
     111008990212        111009596169        111009698645        111009813464  
     111009904487        111009990033        111010073363  

111005572664

     111006450592        111006909164        111007372776        111007481340  
     111007583376        111007678089        111007827298        111008494772  
     111008591310        111008690310        111008794067        111008890143  
     111008990256        111009596259        111009698689        111009813587  
     111009904498        111009990055        111010073396  

111005572710

     111006450659        111006909175        111007372800        111007481362  
     111007583433        111007678113        111007827333        111008494783  
     111008591400        111008690321        111008794270        111008890154  
     111008990289        111009596451        111009698702        111009813600  
     111009904500        111009990077        111010073419  

111005572743

     111006450682        111006909209        111007372822        111007481430  
     111007583545        111007678157        111007827456        111008494794  
     111008591422        111008690354        111008794304        111008890165  
     111008990302        111009596484        111009698768        111009813666  
     111009904533        111009990088        111010073701  

111005572776

     111006450705        111006909221        111007372877        111007481463  
     111007583758        111007678168        111007827478        111008494884  
     111008591433        111008690400        111008794360        111008890176  
     111008990313        111009596653        111009698915        111009813699  
     111009904555        111009990099        111010073745  

111005572787

     111006450761        111006909287        111007372901        111007481508  
     111007583792        111007678179        111007827502        111008494918  
     111008591455        111008690444        111008794438        111008890200  
     111008990324        111009596697        111009698959        111009813778  
     111009904566        111009990190        111010073767  

111005572800

     111006450996        111006909300        111007372967        111007481519  
     111007583837        111007678281        111007827535        111008494930  
     111008591602        111008690512        111008794494        111008890211  
     111008990346        111009596709        111009699028        111009813802  
     111009904577        111009990235        111010073824  

111005572855

     111006451043        111006909366        111007372978        111007481520  
     111007583893        111007678315        111007827546        111008495009  
     111008591635        111008690556        111008794528        111008890222  
     111008990414        111009596710        111009699084        111009813846  
     111009904612        111009990279        111010073879  

111005572912

     111006451054        111006909399        111007372990        111007481531  
     111007583983        111007678326        111007827591        111008495021  
     111008591668        111008690567        111008794539        111008890288  
     111008990458        111009596765        111009699095        111009813880  
     111009904656        111009990369        111010073947  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005572923

     111006451133        111006909434        111007373069        111007481553  
     111007584018        111007678393        111007827658        111008495054  
     111008591679        111008690680        111008794685        111008890367  
     111008990469        111009596787        111009699118        111009813970  
     111009904667        111009990370        111010073969  

111005572945

     111006451188        111006909467        111007373092        111007481597  
     111007584029        111007678416        111007827670        111008495076  
     111008591703        111008690703        111008794720        111008890424  
     111008990616        111009596798        111009699163        111009813992  
     111009904702        111009990392        111010073981  

111005572967

     111006451302        111006909478        111007373148        111007481609  
     111007584030        111007678438        111007827692        111008495098  
     111008591725        111008690725        111008794731        111008890446  
     111008990638        111009596800        111009699174        111009814005  
     111009904779        111009990404        111010073992  

111005572990

     111006451391        111006909490        111007373238        111007481610  
     111007584052        111007678461        111007827704        111008495122  
     111008591769        111008690769        111008794742        111008890491  
     111008990661        111009596833        111009699196        111009814027  
     111009904825        111009990437        111010074005  

111005573014

     111006451470        111006909502        111007373351        111007481665  
     111007584074        111007678540        111007827726        111008495133  
     111008591781        111008690804        111008794775        111008890536  
     111008990672        111009596877        111009699220        111009814038  
     111009904836        111009990538        111010074027  

111005573047

     111006451504        111006909524        111007373373        111007481700  
     111007584085        111007678618        111007827760        111008495199  
     111008591804        111008690815        111008794786        111008890569  
     111008990706        111009596888        111009699242        111009814049  
     111009904847        111009990561        111010074049  

111005573070

     111006451515        111006909546        111007373384        111007481711  
     111007584164        111007678629        111007827771        111008495234  
     111008591927        111008690826        111008794955        111008890570  
     111008990739        111009596912        111009699253        111009814106  
     111009904869        111009990572        111010074117  

111005573137

     111006451559        111006909557        111007373407        111007481801  
     111007584186        111007678630        111007827782        111008495245  
     111008591983        111008690893        111008795013        111008890581  
     111008990807        111009596989        111009699354        111009814128  
     111009904904        111009990684        111010074162  

111005573171

     111006451616        111006909603        111007373485        111007481812  
     111007584197        111007678652        111007827827        111008495256  
     111008592007        111008690916        111008795068        111008890626  
     111008990830        111009596990        111009699387        111009814139  
     111009904926        111009990695        111010074184  

111005573306

     111006451627        111006909647        111007373496        111007481823  
     111007584210        111007678663        111007827849        111008495267  
     111008592029        111008691018        111008795103        111008890637  
     111008990874        111009597036        111009699398        111009814443  
     111009904937        111009990707        111010074229  

111005573362

     111006451650        111006909670        111007373519        111007481902  
     111007584221        111007678696        111007827894        111008495324  
     111008592041        111008691085        111008795170        111008890671  
     111008990908        111009597069        111009699400        111009814465  
     111009904948        111009990718        111010074274  

111005573373

     111006451795        111006909692        111007373520        111007481924  
     111007584243        111007678719        111007827951        111008495357  
     111008592096        111008691142        111008795259        111008890705  
     111008991000        111009597070        111009699411        111009814487  
     111009904959        111009990785        111010074320  

111005573384

     111006451920        111006909704        111007373542        111007481946  
     111007584300        111007678731        111007827962        111008495391  
     111008592119        111008691186        111008795271        111008890750  
     111008991011        111009597092        111009699455        111009814500  
     111009904960        111009990820        111010074432  

111005573463

     111006451942        111006909737        111007373676        111007481968  
     111007584355        111007678764        111007827995        111008495458  
     111008592120        111008691209        111008795349        111008890828  
     111008991044        111009597126        111009699488        111009814533  
     111009904982        111009990864        111010074498  

111005573496

     111006452213        111006909759        111007373733        111007482015  
     111007584423        111007678797        111007828008        111008495605  
     111008592209        111008691243        111008795350        111008890839  
     111008991099        111009597137        111009699499        111009814599  
     111009905006        111009990875        111010074500  

111005573508

     111006452381        111006909760        111007373823        111007482037  
     111007584434        111007678821        111007828097        111008495649  
     111008592210        111008691254        111008795383        111008890895  
     111008991134        111009597159        111009699534        111009814645  
     111009905084        111009990897        111010074533  

111005573531

     111006452437        111006909805        111007373889        111007482116  
     111007584445        111007678865        111007828187        111008495706  
     111008592254        111008691298        111008795417        111008890907  
     111008991167        111009597160        111009699668        111009814667  
     111009905129        111009990987        111010074544  

111005573542

     111006452594        111006909849        111007373913        111007482228  
     111007584490        111007678922        111007828198        111008495740  
     111008592298        111008691355        111008795439        111008890930  
     111008991178        111009597171        111009699680        111009814678  
     111009905141        111009991034        111010074599  

111005573564

     111006452707        111006909850        111007373979        111007482284  
     111007584557        111007679057        111007828211        111008495751  
     111008592300        111008691388        111008795451        111008890952  
     111008991190        111009597182        111009699736        111009814702  
     111009905152        111009991078        111010074667  

111005573610

     111006452910        111006909894        111007373980        111007482385  
     111007584568        111007679080        111007828222        111008495773  
     111008592333        111008691445        111008795462        111008890963  
     111008991246        111009597193        111009699758        111009814713  
     111009905208        111009991090        111010074678  

111005573621

     111006452921        111006909940        111007374071        111007482408  
     111007584579        111007679215        111007828288        111008495807  
     111008592344        111008691467        111008795473        111008890985  
     111008991303        111009597205        111009699770        111009814746  
     111009905219        111009991102        111010074724  

111005573700

     111006452954        111006909984        111007374149        111007482510  
     111007584580        111007679237        111007828312        111008495829  
     111008592399        111008691513        111008795484        111008891065  
     111008991314        111009597249        111009699792        111009814768  
     111009905231        111009991157        111010074768  

111005573777

     111006452987        111006910032        111007374161        111007482521  
     111007584737        111007679293        111007828334        111008495830  
     111008592467        111008691557        111008795608        111008891098  
     111008991325        111009597250        111009699837        111009814780  
     111009905242        111009991168        111010074779  

111005573834

     111006453089        111006910100        111007374183        111007482576  
     111007584748        111007679305        111007828413        111008495852  
     111008592489        111008691580        111008795619        111008891177  
     111008991336        111009597261        111009699859        111009814791  
     111009905264        111009991292        111010074791  

111005573913

     111006453506        111006910335        111007374228        111007482677  
     111007584805        111007679338        111007828435        111008495919  
     111008592535        111008691591        111008795631        111008891245  
     111008991628        111009597272        111009699893        111009814825  
     111009905297        111009991304        111010074836  

111005574026

     111006453630        111006910368        111007374330        111007482745  
     111007584838        111007679361        111007828468        111008495964  
     111008592557        111008691614        111008795686        111008891324  
     111008991651        111009597429        111009699927        111009814858  
     111009905321        111009991315        111010074858  

111005574059

     111006453764        111006910391        111007374352        111007482790  
     111007584849        111007679440        111007828503        111008495986  
     111008592580        111008691692        111008795811        111008891335  
     111008991684        111009597452        111009699994        111009814869  
     111009905332        111009991326        111010074870  

111005574082

     111006454057        111006910403        111007374363        111007482970  
     111007584894        111007679473        111007828514        111008496000  
     111008592647        111008691704        111008795990        111008891582  
     111008991718        111009597463        111009700009        111009814960  
     111009905343        111009991359        111010074904  

111005574093

     111006454079        111006910526        111007374396        111007483038  
     111007584984        111007679507        111007828536        111008496077  
     111008592658        111008691715        111008796014        111008891627  
     111008991729        111009597474        111009700122        111009815040  
     111009905354        111009991393        111010074926  

111005574138

     111006454215        111006910537        111007374408        111007483049  
     111007585075        111007679620        111007828547        111008496280  
     111008592669        111008691748        111008796069        111008891638  
     111008991763        111009597485        111009700144        111009815051  
     111009905387        111009991528        111010074960  

111005574149

     111006454226        111006910571        111007374419        111007483083  
     111007585109        111007679642        111007828569        111008496325  
     111008592704        111008691760        111008796126        111008891661  
     111008991842        111009597676        111009700199        111009815118  
     111009905398        111009991539        111010074971  

111005574206

     111006454237        111006910582        111007374442        111007483140  
     111007585110        111007679709        111007828626        111008496336  
     111008592748        111008691838        111008796148        111008891672  
     111008991875        111009597700        111009700212        111009815129  
     111009905400        111009991584        111010074982  

111005574217

     111006454282        111006910605        111007374510        111007483151  
     111007585154        111007679721        111007828659        111008496493  
     111008592759        111008691872        111008796160        111008891683  
     111008991886        111009597924        111009700223        111009815185  
     111009905422        111009991641        111010075028  

111005574228

     111006454327        111006910638        111007374532        111007483229  
     111007585176        111007679776        111007828671        111008496516  
     111008592793        111008691939        111008796216        111008891751  
     111008991897        111009597968        111009700346        111009815208  
     111009905501        111009991742        111010075062  

111005574239

     111006454394        111006910650        111007374543        111007483364  
     111007585222        111007679787        111007828705        111008496561  
     111008592850        111008691962        111008796249        111008891773  
     111008991909        111009598037        111009700515        111009815220  
     111009905512        111009991764        111010075095  

111005574262

     111006454484        111006910661        111007374554        111007483375  
     111007585244        111007679811        111007828749        111008496583  
     111008592861        111008691984        111008796261        111008891896  
     111008991910        111009598048        111009700526        111009815231  
     111009905567        111009991786        111010075129  

111005574295

     111006454495        111006910818        111007374576        111007483410  
     111007585266        111007679822        111007828761        111008496594  
     111008592883        111008692064        111008796272        111008891908  
     111008991943        111009598071        111009700593        111009815297  
     111009905635        111009991809        111010075130  

111005574318

     111006454541        111006910829        111007374598        111007483432  
     111007585277        111007679844        111007828783        111008496673  
     111008592940        111008692097        111008796340        111008891942  
     111008991965        111009598206        111009700650        111009815400  
     111009905679        111009991887        111010075163  

111005574330

     111006454653        111006910830        111007374611        111007483465  
     111007585301        111007679912        111007828828        111008496729  
     111008592951        111008692165        111008796463        111008891964  
     111008991976        111009598239        111009700672        111009815422  
     111009905680        111009991955        111010075196  

111005574431

     111006454776        111006910841        111007374644        111007483533  
     111007585345        111007679923        111007828839        111008496730  
     111008593020        111008692198        111008796520        111008892178  
     111008992089        111009598251        111009700706        111009815444  
     111009905758        111009991977        111010075208  

111005574453

     111006454787        111006910863        111007374712        111007483667  
     111007585356        111007679945        111007828840        111008496831  
     111008593086        111008692255        111008796553        111008892202  
     111008992326        111009598374        111009700728        111009815488  
     111009905792        111009991999        111010075231  

111005574475

     111006454899        111006910953        111007374723        111007483690  
     111007585378        111007679989        111007828851        111008497045  
     111008593132        111008692266        111008796564        111008892213  
     111008992348        111009598453        111009700739        111009815499  
     111009905804        111009992103        111010075264  

111005574543

     111006454989        111006910986        111007374745        111007483757  
     111007585389        111007680015        111007828862        111008497067  
     111008593345        111008692277        111008796575        111008892235  
     111008992483        111009598464        111009700740        111009815556  
     111009905882        111009992125        111010075275  

111005574554

     111006455025        111006911000        111007374802        111007483825  
     111007585435        111007680037        111007828873        111008497078  
     111008593356        111008692288        111008796609        111008892246  
     111008992506        111009598497        111009700773        111009815590  
     111009905905        111009992204        111010075309  

111005574565

     111006455047        111006911044        111007374857        111007484017  
     111007585480        111007680116        111007828895        111008497090  
     111008593468        111008692299        111008796610        111008892279  
     111008992528        111009598521        111009700795        111009815602  
     111009905916        111009992440        111010075321  

111005574598

     111006455452        111006911066        111007374868        111007484040  
     111007585525        111007680127        111007829021        111008497102  
     111008593503        111008692301        111008796665        111008892291  
     111008992562        111009598532        111009700807        111009815691  
     111009905961        111009992462        111010075343  

111005574600

     111006455463        111006911088        111007374903        111007484084  
     111007585558        111007680150        111007829032        111008497135  
     111008593570        111008692345        111008796676        111008892303  
     111008992595        111009598543        111009700841        111009815703  
     111009905994        111009992664        111010075354  

111005574633

     111006455553        111006911123        111007374970        111007484107  
     111007585569        111007680206        111007829111        111008497203  
     111008593581        111008692424        111008796698        111008892314  
     111008992618        111009598565        111009700863        111009815725  
     111009906074        111009992675        111010075422  

111005574655

     111006455609        111006911134        111007375050        111007484141  
     111007585570        111007680217        111007829177        111008497225  
     111008593626        111008692457        111008796733        111008892347  
     111008992641        111009598587        111009700885        111009815736  
     111009906119        111009992697        111010075433  

111005574688

     111006455610        111006911145        111007375151        111007484174  
     111007585592        111007680240        111007829201        111008497236  
     111008593660        111008692503        111008796766        111008892358  
     111008992685        111009598677        111009700920        111009815747  
     111009906232        111009992721        111010075499  

111005574802

     111006455632        111006911178        111007375230        111007484196  
     111007585660        111007680284        111007829245        111008497281  
     111008593671        111008692547        111008796799        111008892381  
     111008992731        111009598699        111009700953        111009815770  
     111009906243        111009992732        111010075534  

111005574879

     111006455665        111006911190        111007375241        111007484220  
     111007585671        111007680295        111007829289        111008497292  
     111008593761        111008692570        111008796801        111008892392  
     111008992742        111009598745        111009700975        111009815804  
     111009906344        111009992743        111010075556  

111005574925

     111006455676        111006911246        111007375263        111007484286  
     111007585705        111007680318        111007829324        111008497304  
     111008593783        111008692615        111008796812        111008892404  
     111008992753        111009598756        111009700986        111009815837  
     111009906377        111009992754        111010075578  

111005574947

     111006455698        111006911291        111007375285        111007484310  
     111007585716        111007680374        111007829335        111008497348  
     111008593817        111008692648        111008796867        111008892550  
     111008992764        111009598802        111009701011        111009815848  
     111009906399        111009992800        111010075589  

111005575016

     111006455788        111006911325        111007375296        111007484365  
     111007585750        111007680419        111007829346        111008497382  
     111008593839        111008692671        111008796878        111008892561  
     111008992810        111009598824        111009701123        111009815860  
     111009906412        111009992811        111010075613  

111005575038

     111006455823        111006911347        111007375319        111007484444  
     111007585806        111007680510        111007829380        111008497449  
     111008593884        111008692682        111008796913        111008892617  
     111008992955        111009599218        111009701178        111009815961  
     111009906423        111009992855        111010075624  

111005575050

     111006455980        111006911404        111007375320        111007484545  
     111007585828        111007680532        111007829458        111008497461  
     111008593941        111008692693        111008796924        111008892640  
     111008992999        111009599230        111009701291        111009816052  
     111009906467        111009992901        111010075691  

111005575061

     111006456037        111006911459        111007375386        111007484567  
     111007585839        111007680565        111007829515        111008497483  
     111008593963        111008692716        111008796946        111008892662  
     111008993002        111009599263        111009701314        111009816074  
     111009906535        111009992934        111010075736  

111005575094

     111006456329        111006911482        111007375410        111007484602  
     111007585851        111007680576        111007829559        111008497506  
     111008594009        111008692749        111008797004        111008892684  
     111008993046        111009599285        111009701336        111009816096  
     111009906568        111009992978        111010075747  

111005575117

     111006456408        111006911538        111007375511        111007484613  
     111007585873        111007680587        111007829560        111008497551  
     111008594087        111008692794        111008797015        111008892707  
     111008993079        111009599331        111009701347        111009816186  
     111009906603        111009992990        111010075826  

111005575151

     111006456565        111006911628        111007375566        111007484624  
     111007585918        111007680666        111007829605        111008497595  
     111008594111        111008692851        111008797026        111008892752  
     111008993091        111009599421        111009701370        111009816197  
     111009906614        111009993058        111010075837  

111005575173

     111006456767        111006911640        111007375656        111007484657  
     111007586009        111007680756        111007829616        111008497629  
     111008594245        111008692907        111008797060        111008892763  
     111008993125        111009599454        111009701392        111009816322  
     111009906625        111009993069        111010075893  

111005575252

     111006456802        111006911707        111007375713        111007484680  
     111007586010        111007680789        111007829650        111008497652  
     111008594267        111008692918        111008797093        111008892796  
     111008993136        111009599487        111009701426        111009816344  
     111009906636        111009993148        111010075916  

111005575263

     111006456813        111006911831        111007375735        111007484770  
     111007586021        111007680880        111007829661        111008497674  
     111008594278        111008693100        111008797127        111008892820  
     111008993158        111009599533        111009701448        111009816377  
     111009906647        111009993171        111010075950  

111005575308

     111006457241        111006911853        111007375791        111007484792  
     111007586032        111007680891        111007829672        111008497719  
     111008594289        111008693144        111008797150        111008892886  
     111008993170        111009599566        111009701482        111009816434  
     111009906669        111009993193        111010075961  

111005575319

     111006457274        111006911875        111007375870        111007484837  
     111007586256        111007680903        111007829717        111008497742  
     111008594290        111008693155        111008797172        111008892943  
     111008993181        111009599577        111009701493        111009816445  
     111009906692        111009993216        111010075972  

111005575320

     111006457599        111006911910        111007375915        111007484848  
     111007586278        111007680936        111007829762        111008497753  
     111008594638        111008693166        111008797183        111008893001  
     111008993192        111009599601        111009701516        111009816478  
     111009906748        111009993227        111010075994  

111005575342

     111006457825        111006911932        111007375937        111007484882  
     111007586289        111007680970        111007829818        111008497786  
     111008594683        111008693199        111008797194        111008893012  
     111008993204        111009599645        111009701549        111009816490  
     111009906760        111009993249        111010076018  

111005575353

     111006457892        111006911976        111007375982        111007484927  
     111007586346        111007680981        111007829829        111008497797  
     111008594751        111008693245        111008797240        111008893124  
     111008993282        111009599667        111009701561        111009816625  
     111009906771        111009993294        111010076029  

111005575397

     111006457960        111006912102        111007376118        111007484938  
     111007586368        111007680992        111007829852        111008497832  
     111008594841        111008693267        111008797262        111008893135  
     111008993338        111009599689        111009701583        111009816658  
     111009906782        111009993306        111010076052  

111005575454

     111006457971        111006912113        111007376152        111007484972  
     111007586469        111007681005        111007829908        111008497843  
     111008594863        111008693379        111008797363        111008893191  
     111008993350        111009599779        111009701606        111009816704  
     111009906793        111009993328        111010076074  

111005575487

     111006458028        111006912157        111007376163        111007484983  
     111007586492        111007681049        111007829920        111008497900  
     111008594885        111008693391        111008797408        111008893214  
     111008993417        111009599780        111009701639        111009816782  
     111009906827        111009993339        111010076119  

111005575500

     111006458118        111006912179        111007376219        111007485030  
     111007586504        111007681061        111007829942        111008497933  
     111008594975        111008693470        111008797464        111008893236  
     111008993507        111009599791        111009701673        111009816816  
     111009906849        111009993430        111010076120  

111005575601

     111006458163        111006912203        111007376242        111007485052  
     111007586548        111007681072        111007830056        111008497988  
     111008594997        111008693526        111008797532        111008893270  
     111008993541        111009599803        111009701741        111009816894  
     111009906850        111009993531        111010076164  

111005575702

     111006458264        111006912214        111007376275        111007485063  
     111007586560        111007681094        111007830067        111008497999  
     111008595033        111008693560        111008797565        111008893326  
     111008993552        111009599814        111009701808        111009816928  
     111009906872        111009993575        111010076186  

111005575724

     111006458275        111006912427        111007376309        111007485085  
     111007586627        111007681139        111007830090        111008498080  
     111008595044        111008693571        111008797598        111008893393  
     111008993608        111009599847        111009701820        111009816939  
     111009906917        111009993586        111010076210  

111005575768

     111006458321        111006912438        111007376332        111007485108  
     111007586638        111007681140        111007830135        111008498158  
     111008595123        111008693706        111008797600        111008893416  
     111008993619        111009599870        111009701853        111009816951  
     111009906984        111009993665        111010076254  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005575779

     111006458343        111006912517        111007376387        111007485175  
     111007586649        111007681173        111007830179        111008498181  
     111008595303        111008693740        111008797666        111008893472  
     111008993697        111009599892        111009701864        111009817019  
     111009907020        111009993766        111010076276  

111005575803

     111006458477        111006912573        111007376400        111007485232  
     111007586672        111007681229        111007830247        111008498260  
     111008595347        111008693751        111008797734        111008893483  
     111008993732        111009600008        111009701897        111009817031  
     111009907042        111009993788        111010076333  

111005575881

     111006458523        111006912618        111007376422        111007485243  
     111007586717        111007681319        111007830270        111008498293  
     111008595358        111008693762        111008797745        111008893494  
     111008993787        111009600019        111009701943        111009817042  
     111009907053        111009993890        111010076344  

111005575915

     111006458589        111006912663        111007376444        111007485311  
     111007586762        111007681342        111007830281        111008498372  
     111008595381        111008693863        111008797756        111008893629  
     111008993822        111009600097        111009702001        111009817064  
     111009907064        111009993902        111010076423  

111005575959

     111006458691        111006912731        111007376477        111007485546  
     111007586852        111007681353        111007830315        111008498451  
     111008595392        111008693885        111008797789        111008893641  
     111008993833        111009600143        111009702012        111009817097  
     111009907109        111009993913        111010076434  

111005576040

     111006458792        111006912797        111007376488        111007485580  
     111007586908        111007681364        111007830360        111008498495  
     111008595415        111008693920        111008797992        111008893685  
     111008993844        111009600165        111009702023        111009817109  
     111009907110        111009993935        111010076456  

111005576073

     111006458882        111006912832        111007376589        111007485614  
     111007586942        111007681410        111007830416        111008498642  
     111008595482        111008694066        111008798050        111008893731  
     111008993855        111009600244        111009702067        111009817154  
     111009907143        111009993979        111010076467  

111005576084

     111006459209        111006912876        111007376590        111007485636  
     111007586964        111007681498        111007830450        111008498664  
     111008595527        111008694134        111008798094        111008893764  
     111008993899        111009600277        111009702102        111009817176  
     111009907176        111009994026        111010076513  

111005576095

     111006459467        111006912887        111007376646        111007485681  
     111007586986        111007681555        111007830517        111008498697  
     111008595550        111008694156        111008798140        111008893775  
     111008993912        111009600299        111009702191        111009817200  
     111009907211        111009994082        111010076535  

111005576107

     111006459579        111006912900        111007376668        111007485704  
     111007586997        111007681634        111007830528        111008498709  
     111008595808        111008694246        111008798207        111008893810  
     111008993934        111009600402        111009702225        111009817211  
     111009907277        111009994093        111010076557  

111005576152

     111006459793        111006912966        111007376679        111007485748  
     111007587000        111007681678        111007830562        111008498743  
     111008595864        111008694279        111008798285        111008893832  
     111008993967        111009600446        111009702269        111009817222  
     111009907301        111009994116        111010076568  

111005576163

     111006459838        111006912977        111007376691        111007485760  
     111007587011        111007681702        111007830630        111008498765  
     111008595909        111008694325        111008798308        111008893865  
     111008994003        111009600491        111009702315        111009817301  
     111009907356        111009994127        111010076625  

111005576174

     111006459849        111006912999        111007376871        111007485782  
     111007587022        111007681791        111007830641        111008498787  
     111008595954        111008694336        111008798342        111008893898  
     111008994081        111009600525        111009702360        111009817312  
     111009907378        111009994161        111010076647  

111005576185

     111006459861        111006913035        111007376950        111007485793  
     111007587044        111007681825        111007830674        111008498811  
     111008596023        111008694358        111008798476        111008893933  
     111008994126        111009600558        111009702371        111009817389  
     111009907389        111009994251        111010076658  

111005576196

     111006459872        111006913057        111007376972        111007485850  
     111007587055        111007681836        111007830708        111008498855  
     111008596056        111008694459        111008798555        111008893988  
     111008994137        111009600569        111009702416        111009817390  
     111009907390        111009994330        111010076669  

111005576253

     111006460098        111006913068        111007376983        111007485940  
     111007587088        111007681858        111007830786        111008498989  
     111008596146        111008694527        111008798623        111008894002  
     111008994160        111009600570        111009702461        111009817424  
     111009907424        111009994352        111010076692  

111005576321

     111006460313        111006913125        111007377030        111007485973  
     111007587101        111007681869        111007830843        111008499104  
     111008596179        111008694538        111008798634        111008894046  
     111008994205        111009600626        111009702472        111009817480  
     111009907480        111009994396        111010076715  

111005576354

     111006460357        111006913406        111007377108        111007485995  
     111007587167        111007681892        111007830898        111008499159  
     111008596203        111008694549        111008798678        111008894080  
     111008994216        111009600637        111009702506        111009817514  
     111009907491        111009994408        111010076759  

111005576365

     111006460470        111006913417        111007377119        111007486053  
     111007587178        111007682006        111007830922        111008499160  
     111008596225        111008694550        111008798735        111008894125  
     111008994238        111009600648        111009702584        111009817536  
     111009907514        111009994420        111010076760  

111005576376

     111006460627        111006913440        111007377197        111007486110  
     111007587202        111007682039        111007830977        111008499216  
     111008596292        111008694729        111008798746        111008894136  
     111008994294        111009600682        111009702595        111009817570  
     111009907536        111009994442        111010076771  

111005576398

     111006460706        111006913473        111007377243        111007486187  
     111007587280        111007682040        111007831013        111008499250  
     111008596405        111008694730        111008798847        111008894158  
     111008994317        111009600750        111009702663        111009817581  
     111009907570        111009994453        111010076872  

111005576400

     111006460739        111006913518        111007377276        111007486244  
     111007587336        111007682051        111007831035        111008499395  
     111008596517        111008694763        111008798869        111008894372  
     111008994328        111009600839        111009702674        111009817604  
     111009907604        111009994475        111010076906  

111005576411

     111006460740        111006913619        111007377300        111007486312  
     111007587347        111007682130        111007831046        111008499429  
     111008596630        111008694796        111008798915        111008894406  
     111008994373        111009600884        111009702685        111009817727  
     111009907626        111009994554        111010076939  

111005576433

     111006460751        111006913787        111007377366        111007486334  
     111007587358        111007682174        111007831080        111008499520  
     111008596708        111008694853        111008798937        111008894439  
     111008994418        111009600907        111009702898        111009817828  
     111009907648        111009994565        111010076984  

111005576477

     111006460931        111006913888        111007377388        111007486345  
     111007587426        111007682219        111007831091        111008499531  
     111008596719        111008694910        111008799297        111008894473  
     111008994463        111009600941        111009702900        111009817884  
     111009907659        111009994598        111010077019  

111005576512

     111006461066        111006913967        111007377456        111007486389  
     111007587550        111007682220        111007831147        111008499553  
     111008596764        111008694954        111008799310        111008894596  
     111008994474        111009600952        111009702911        111009817996  
     111009907693        111009994677        111010077020  

111005576523

     111006461112        111006914115        111007377478        111007486424  
     111007587594        111007682242        111007831192        111008499586  
     111008596775        111008695023        111008799354        111008894642  
     111008994531        111009600996        111009702933        111009818076  
     111009907705        111009994712        111010077075  

111005576602

     111006461123        111006914160        111007377535        111007486479  
     111007587606        111007682253        111007831260        111008499597  
     111008596832        111008695034        111008799387        111008894653  
     111008994553        111009601009        111009702955        111009818098  
     111009907727        111009994734        111010077110  

111005576613

     111006461448        111006914227        111007377557        111007486536  
     111007587651        111007682275        111007831293        111008499610  
     111008596854        111008695056        111008799635        111008894710  
     111008994586        111009601076        111009703013        111009818133  
     111009907750        111009994813        111010077154  

111005576646

     111006461527        111006914418        111007377625        111007486637  
     111007587842        111007682501        111007831316        111008499665  
     111008596898        111008695067        111008799714        111008894721  
     111008994643        111009601098        111009703024        111009818144  
     111009907761        111009994857        111010077211  

111005576668

     111006461583        111006914463        111007377748        111007486693  
     111007587910        111007682512        111007831383        111008499845  
     111008596922        111008695180        111008799769        111008894787  
     111008994665        111009601133        111009703046        111009818155  
     111009907772        111009994891        111010077299  

111005576679

     111006461785        111006914597        111007377759        111007486716  
     111007587976        111007682545        111007831417        111008499946  
     111008596966        111008695191        111008799781        111008894798  
     111008994698        111009601166        111009703079        111009818177  
     111009907862        111009994903        111010077323  

111005576680

     111006462168        111006914609        111007377827        111007486930  
     111007587998        111007682590        111007831462        111008500017  
     111008597170        111008695203        111008799848        111008894833  
     111008994722        111009601223        111009703136        111009818212  
     111009907907        111009994936        111010077356  

111005576725

     111006462214        111006914610        111007377849        111007486985  
     111007588045        111007682679        111007831484        111008500220  
     111008597204        111008695236        111008799882        111008894901  
     111008994744        111009601245        111009703158        111009818289  
     111009907918        111009994970        111010077367  

111005576882

     111006462360        111006914621        111007377872        111007487111  
     111007588056        111007682703        111007831495        111008500231  
     111008597226        111008695292        111008799938        111008894912  
     111008994766        111009601278        111009703226        111009818313  
     111009907929        111009994981        111010077413  

111005576949

     111006462584        111006914643        111007377939        111007487133  
     111007588078        111007682770        111007831507        111008500286  
     111008597248        111008695315        111008799961        111008894956  
     111008994823        111009601324        111009703260        111009818403  
     111009907952        111009995038        111010077468  

111005576994

     111006462674        111006914676        111007378031        111007487177  
     111007588102        111007682859        111007831518        111008500332  
     111008597260        111008695326        111008799972        111008895014  
     111008994845        111009601346        111009703293        111009818436  
     111009907974        111009995050        111010077480  

111005577030

     111006462708        111006914687        111007378086        111007487199  
     111007588146        111007682927        111007831541        111008500343  
     111008597293        111008695337        111008800032        111008895159  
     111008994856        111009601391        111009703316        111009818470  
     111009908010        111009995072        111010077536  

111005577186

     111006462775        111006914698        111007378143        111007487223  
     111007588179        111007682949        111007831552        111008500376  
     111008597305        111008695382        111008800144        111008895193  
     111008994867        111009601425        111009703372        111009818694  
     111009908155        111009995117        111010077569  

111005577265

     111006462797        111006914711        111007378233        111007487256  
     111007588180        111007683052        111007831585        111008500387  
     111008597372        111008695416        111008800313        111008895205  
     111008994935        111009601458        111009703383        111009818717  
     111009908188        111009995230        111010077671  

111005577287

     111006462843        111006914722        111007378244        111007487267  
     111007588359        111007683108        111007831620        111008500411  
     111008597417        111008695438        111008800414        111008895227  
     111008994957        111009601470        111009703417        111009818920  
     111009908199        111009995241        111010077750  

111005577355

     111006462854        111006914733        111007378312        111007487368  
     111007588360        111007683175        111007831664        111008500466  
     111008597473        111008695494        111008800447        111008895261  
     111008995004        111009601481        111009703440        111009818942  
     111009908201        111009995285        111010077794  

111005577366

     111006462933        111006914744        111007378378        111007487414  
     111007588393        111007683232        111007832070        111008500488  
     111008597541        111008695517        111008800548        111008895272  
     111008995138        111009601492        111009703462        111009818986  
     111009908234        111009995320        111010077840  

111005577401

     111006463002        111006914766        111007378413        111007487470  
     111007588506        111007683344        111007832104        111008500499  
     111008597563        111008695528        111008800582        111008895339  
     111008995420        111009601650        111009703507        111009818997  
     111009908245        111009995500        111010077851  

111005577434

     111006463024        111006914788        111007378435        111007487638  
     111007588540        111007683355        111007832126        111008500512  
     111008597585        111008695551        111008800649        111008895351  
     111008995576        111009601661        111009703541        111009819033  
     111009908256        111009995522        111010077929  

111005577456

     111006463192        111006914799        111007378446        111007487661  
     111007588629        111007683366        111007832205        111008500590  
     111008597619        111008695595        111008800672        111008895519  
     111008995598        111009601694        111009703574        111009819167  
     111009908278        111009995577        111010077930  

111005577524

     111006463215        111006914812        111007378468        111007487672  
     111007588696        111007683412        111007832216        111008500613  
     111008597642        111008695629        111008800717        111008895542  
     111008995677        111009601728        111009703608        111009819189  
     111009908289        111009995667        111010077952  

111005577546

     111006463260        111006914823        111007378525        111007487739  
     111007588809        111007683445        111007832249        111008500635  
     111008597686        111008695630        111008800762        111008895564  
     111008995712        111009601795        111009703642        111009819235  
     111009908313        111009995948        111010077963  

111005577557

     111006463406        111006914845        111007378570        111007487784  
     111007588810        111007683524        111007832283        111008500668  
     111008597697        111008695652        111008800773        111008895621  
     111008995789        111009601841        111009703664        111009819246  
     111009908324        111009995959        111010077974  

111005577603

     111006463495        111006914856        111007378592        111007488077  
     111007588911        111007683546        111007832339        111008500680  
     111008597710        111008695663        111008800841        111008895698  
     111008995824        111009601908        111009703787        111009819291  
     111009908335        111009996040        111010077985  

111005577625

     111006463709        111006914867        111007378626        111007488134  
     111007588922        111007683603        111007832362        111008500736  
     111008597721        111008695685        111008800885        111008895722  
     111008997804        111009601986        111009703822        111009819303  
     111009908391        111009996084        111010077996  

111005577658

     111006463798        111006914889        111007378671        111007488190  
     111007588999        111007683658        111007832384        111008500770  
     111008597787        111008695720        111008800896        111008895788  
     111008997837        111009602033        111009703945        111009819358  
     111009908414        111009996152        111010078009  

111005577670

     111006463811        111006914890        111007378705        111007488246  
     111007589002        111007683669        111007832407        111008500837  
     111008597800        111008695731        111008800919        111008895902  
     111008997893        111009602044        111009704137        111009819404  
     111009908425        111009996163        111010078065  

111005577704

     111006463866        111006914902        111007378749        111007488279  
     111007589013        111007683737        111007832418        111008501029  
     111008597811        111008695898        111008800964        111008895957  
     111008997916        111009602077        111009704160        111009819437  
     111009908447        111009996220        111010078076  

111005577737

     111006463967        111006914935        111007378750        111007488291  
     111007589035        111007683838        111007832430        111008501063  
     111008597923        111008695966        111008801145        111008895968  
     111008998074        111009602112        111009704216        111009819448  
     111009908469        111009996231        111010078087  

111005577760

     111006464070        111006914946        111007378783        111007488325  
     111007589057        111007683883        111007832463        111008501085  
     111008597945        111008695999        111008801156        111008896015  
     111008998085        111009602178        111009704407        111009819538  
     111009908470        111009996253        111010084589  

111005577883

     111006464261        111006914979        111007378806        111007488392  
     111007589080        111007683917        111007832496        111008501108  
     111008597956        111008696091        111008801189        111008896161  
     111009504584        111009602189        111009704418        111009819550  
     111009908504        111009996264        111010085265  

111005577973

     111006464890        111006915004        111007378817        111007488437  
     111007589103        111007683939        111007832519        111008501119  
     111008597989        111008696103        111008801213        111008896239  
     111009504618        111009602280        111009704429        111009819583  
     111009908548        111009996275        111010089304  

111005578031

     111006465093        111006915060        111007378839        111007488459  
     111007589125        111007683973        111007832542        111008501197  
     111008598025        111008696136        111008801291        111008896273  
     111009504630        111009602291        111009704441        111009819606  
     111009908593        111009996297        111010089326  

111005578053

     111006465183        111006915105        111007378851        111007488493  
     111007589170        111007684020        111007832586        111008501221  
     111008598070        111008696169        111008801336        111008896341  
     111009504641        111009602314        111009704474        111009819651  
     111009908649        111009996321        111010089348  

111005578187

     111006465284        111006915116        111007378907        111007488516  
     111007589192        111007684064        111007832597        111008501243  
     111008598081        111008696260        111008801392        111008896408  
     111009504652        111009602369        111009704496        111009819853  
     111009908650        111009996332        111010089359  

111005578244

     111006465374        111006915127        111007378930        111007488538  
     111007589248        111007684121        111007832632        111008501276  
     111008598092        111008696271        111008801437        111008896442  
     111009504663        111009602404        111009704553        111009820013  
     111009908739        111009996354        111010089360  

111005578301

     111006465408        111006915149        111007378996        111007488606  
     111007589260        111007684154        111007832698        111008501298  
     111008598104        111008696372        111008801460        111008896464  
     111009504674        111009602448        111009704610        111009820046  
     111009908740        111009996400        111010089405  

111005578367

     111006465497        111006915161        111007379054        111007488662  
     111007589282        111007684198        111007832700        111008501311  
     111008598171        111008696417        111008801527        111008896554  
     111009504685        111009602482        111009704665        111009820103  
     111009908751        111009996411        111010089416  

111005578389

     111006465745        111006915183        111007379065        111007488684  
     111007589495        111007684211        111007832733        111008501388  
     111008598193        111008696541        111008801538        111008896565  
     111009504696        111009602505        111009704733        111009820147  
     111009908762        111009996433        111010089438  

111005578390

     111006465835        111006915194        111007379076        111007488729  
     111007589507        111007684266        111007832799        111008501399  
     111008598238        111008696574        111008801549        111008896576  
     111009504708        111009602538        111009704755        111009820169  
     111009908773        111009996444        111010089450  

111005578435

     111006465846        111006915262        111007379098        111007488785  
     111007589518        111007684299        111007832823        111008501434  
     111008598250        111008696709        111008801640        111008896598  
     111009504720        111009602628        111009704766        111009820226  
     111009908784        111009996455        111010089472  

111005578446

     111006465958        111006915284        111007379100        111007488820  
     111007589563        111007684323        111007832890        111008501737  
     111008598261        111008696765        111008801662        111008896611  
     111009504742        111009602651        111009704777        111009820260  
     111009908795        111009996499        111010089551  

111005578457

     111006465969        111006915318        111007379290        111007488831  
     111007589631        111007684334        111007832979        111008501759  
     111008598306        111008696833        111008801864        111008896644  
     111009504753        111009602673        111009704856        111009820271  
     111009908807        111009996613        111010089595  

111005578479

     111006466016        111006915330        111007379335        111007489001  
     111007589664        111007684345        111007833105        111008501760  
     111008598317        111008696844        111008801943        111008896813  
     111009504775        111009602718        111009704924        111009820383  
     111009908841        111009996646        111010089618  

111005578480

     111006466027        111006915341        111007379346        111007489078  
     111007589675        111007684356        111007833116        111008501793  
     111008598339        111008696877        111008802078        111008896925  
     111009504797        111009602730        111009705037        111009820552  
     111009908852        111009996679        111010089629  

111005578525

     111006466083        111006915352        111007379391        111007489102  
     111007589721        111007684378        111007833127        111008501872  
     111008598340        111008696888        111008802124        111008897005  
     111009504809        111009602819        111009705217        111009820585  
     111009908863        111009996725        111010089652  

111005578570

     111006466140        111006915374        111007379403        111007489124  
     111007589743        111007684390        111007833149        111008501883  
     111008598362        111008696901        111008802168        111008897027  
     111009504810        111009602820        111009705284        111009820619  
     111009908896        111009996758        111010089696  

111005578581

     111006466173        111006915385        111007379414        111007489179  
     111007589822        111007684446        111007833150        111008501906  
     111008598373        111008696912        111008802225        111008897038  
     111009504843        111009602831        111009705600        111009820653  
     111009908908        111009996815        111010089753  

111005578604

     111006466207        111006915396        111007379447        111007489236  
     111007589877        111007684626        111007833183        111008501917  
     111008598430        111008696923        111008802270        111008897072  
     111009504865        111009602932        111009705633        111009820664  
     111009908931        111009996837        111010089810  

111005578659

     111006466274        111006915408        111007379469        111007489281  
     111007589912        111007684727        111007833262        111008501939  
     111008598441        111008696956        111008802315        111008897128  
     111009504900        111009602954        111009705677        111009820675  
     111009908986        111009996848        111010089821  

111005578682

     111006466397        111006915431        111007379481        111007489304  
     111007589978        111007684750        111007833329        111008502008  
     111008598452        111008696990        111008802326        111008897139  
     111009504922        111009602987        111009705701        111009820732  
     111009909055        111009996916        111010089832  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005578693

     111006466544        111006915464        111007379492        111007489360  
     111007589989        111007684783        111007833330        111008502042  
     111008598463        111008697014        111008802450        111008897207  
     111009504988        111009603034        111009705789        111009820743  
     111009909134        111009997029        111010089854  

111005578705

     111006466566        111006915532        111007379582        111007489371  
     111007590071        111007684794        111007833408        111008502086  
     111008598485        111008697058        111008802461        111008897230  
     111009504999        111009603045        111009705835        111009820765  
     111009909156        111009997041        111010089887  

111005578738

     111006466601        111006915600        111007379605        111007489405  
     111007590194        111007684817        111007833419        111008502200  
     111008598496        111008697069        111008802528        111008897252  
     111009505057        111009603102        111009705925        111009820844  
     111009909167        111009997063        111010089898  

111005578750

     111006466689        111006915622        111007379683        111007489506  
     111007590206        111007684828        111007833442        111008502312  
     111008598508        111008697092        111008802573        111008897397  
     111009505192        111009603180        111009705958        111009820912  
     111009909190        111009997119        111010089955  

111005578806

     111006466779        111006915633        111007379694        111007489539  
     111007590251        111007684862        111007833554        111008502323  
     111008598519        111008697238        111008802595        111008897410  
     111009505271        111009603203        111009705970        111009820967  
     111009909224        111009997153        111010089977  

111005578828

     111006466780        111006915701        111007379717        111007489562  
     111007590262        111007684930        111007833576        111008502367  
     111008598531        111008697249        111008802607        111008897432  
     111009505316        111009603214        111009706027        111009820990  
     111009909257        111009997186        111010089999  

111005578862

     111006466892        111006915712        111007379751        111007489573  
     111007590352        111007685021        111007833600        111008502390  
     111008598542        111008697452        111008802652        111008897500  
     111009505327        111009603269        111009706184        111009821115  
     111009909280        111009997197        111010090036  

111005578895

     111006466926        111006915734        111007379773        111007489595  
     111007590374        111007685032        111007833622        111008502491  
     111008598553        111008697474        111008802753        111008897678  
     111009505417        111009603270        111009706218        111009821193  
     111009909303        111009997210        111010090070  

111005578907

     111006467062        111006915745        111007379795        111007489696  
     111007590464        111007685166        111007833699        111008502503  
     111008598564        111008697485        111008802775        111008897702  
     111009505439        111009603304        111009706241        111009821227  
     111009909347        111009997254        111010090081  

111005578952

     111006467297        111006915789        111007379830        111007489708  
     111007590497        111007685199        111007833712        111008502525  
     111008598575        111008697519        111008802843        111008897724  
     111009505473        111009603393        111009706296        111009821249  
     111009909358        111009997265        111010090092  

111005579009

     111006467332        111006915790        111007379852        111007489720  
     111007590509        111007685201        111007833734        111008502536  
     111008598586        111008697520        111008802865        111008897803  
     111009505495        111009603438        111009706319        111009821328  
     111009909404        111009997287        111010090104  

111005579010

     111006467387        111006915824        111007379874        111007489775  
     111007590532        111007685245        111007833790        111008502592  
     111008598597        111008697610        111008802887        111008897836  
     111009505563        111009603494        111009706353        111009821340  
     111009909448        111009997311        111010090137  

111005579054

     111006467488        111006915835        111007379919        111007489865  
     111007590600        111007685290        111007833835        111008502659  
     111008598610        111008697700        111008802922        111008897869  
     111009505709        111009603630        111009706386        111009821362  
     111009909459        111009997355        111010090148  

111005579087

     111006467523        111006915879        111007379920        111007489898  
     111007590622        111007685357        111007833846        111008502682  
     111008598632        111008697766        111008802966        111008897881  
     111009505844        111009603652        111009706421        111009821407  
     111009909460        111009997377        111010090171  

111005579133

     111006467624        111006915880        111007379964        111007489999  
     111007590655        111007685425        111007833857        111008502716  
     111008598643        111008697788        111008802977        111008898017  
     111009505912        111009603821        111009706465        111009821418  
     111009909527        111009997399        111010090193  

111005579201

     111006467635        111006915936        111007379986        111007490003  
     111007590677        111007685436        111007833914        111008502918  
     111008598722        111008697812        111008803035        111008898028  
     111009505989        111009603843        111009706476        111009821430  
     111009909538        111009997401        111010090216  

111005579234

     111006467679        111006915970        111007380102        111007490014  
     111007590712        111007685469        111007833992        111008502930  
     111008598733        111008697834        111008803068        111008898040  
     111009506081        111009603944        111009706487        111009821665  
     111009909550        111009997423        111010090227  

111005579245

     111006467758        111006916005        111007380191        111007490126  
     111007590723        111007685492        111007834005        111008503009  
     111008598755        111008697867        111008803103        111008898051  
     111009506148        111009604013        111009706599        111009821711  
     111009909561        111009997445        111010090238  

111005579278

     111006467815        111006916016        111007380225        111007490148  
     111007590745        111007685526        111007834016        111008503043  
     111008598766        111008697890        111008803158        111008898107  
     111009506171        111009604024        111009706623        111009821744  
     111009909572        111009997490        111010090294  

111005579302

     111006467871        111006916038        111007380292        111007490227  
     111007590767        111007685582        111007834094        111008503054  
     111008598777        111008697902        111008803204        111008898141  
     111009506205        111009604147        111009706634        111009821755  
     111009909606        111009997546        111010090317  

111005579324

     111006467949        111006916049        111007380304        111007490351  
     111007590925        111007685593        111007834117        111008503076  
     111008598788        111008697935        111008803237        111008898152  
     111009506249        111009604169        111009706656        111009821823  
     111009909617        111009997579        111010090362  

111005579368

     111006468029        111006916050        111007380337        111007490407  
     111007590936        111007685638        111007834140        111008503212  
     111008598799        111008697968        111008803260        111008898185  
     111009506261        111009604215        111009706678        111009821834  
     111009909662        111009997580        111010090373  

111005579379

     111006468041        111006916072        111007380427        111007490452  
     111007590958        111007685661        111007834184        111008503223  
     111008598801        111008697979        111008803316        111008898242  
     111009506328        111009604248        111009706847        111009821845  
     111009909864        111009997591        111010090553  

111005579380

     111006468300        111006916083        111007380438        111007490463  
     111007591005        111007685717        111007834230        111008503289  
     111008598834        111008697980        111008803406        111008898253  
     111009506362        111009604259        111009706858        111009821867  
     111009909886        111009997603        111010090564  

111005579391

     111006468344        111006916128        111007380450        111007490575  
     111007591038        111007685795        111007834263        111008503290  
     111008598845        111008698071        111008803439        111008898275  
     111009506508        111009604271        111009706892        111009821878  
     111009909910        111009997636        111010090586  

111005579425

     111006468412        111006916140        111007380506        111007490744  
     111007591050        111007685841        111007834296        111008503313  
     111008598867        111008698093        111008803484        111008898387  
     111009506542        111009604338        111009706904        111009821890  
     111009909921        111009997647        111010090597  

111005579436

     111006468456        111006916162        111007380539        111007490856  
     111007591061        111007685863        111007834331        111008503335  
     111008598878        111008698127        111008803530        111008898398  
     111009506553        111009604440        111009706960        111009821913  
     111009909954        111009997692        111010090609  

111005579447

     111006468568        111006916184        111007380540        111007491015  
     111007591083        111007685975        111007834410        111008503469  
     111008598890        111008698161        111008803653        111008898455  
     111009506564        111009604484        111009707006        111009821935  
     111009909976        111009997726        111010090621  

111005579458

     111006468579        111006916218        111007380607        111007491060  
     111007591094        111007685986        111007834421        111008503481  
     111008599004        111008698183        111008803686        111008898466  
     111009506586        111009604507        111009707017        111009822037  
     111009909987        111009997759        111010090687  

111005579492

     111006468625        111006916229        111007380630        111007491150  
     111007591128        111007686022        111007834432        111008503504  
     111008599048        111008698251        111008803743        111008898477  
     111009506665        111009604518        111009707095        111009822071  
     111009909998        111009997782        111010090698  

111005579559

     111006468669        111006916274        111007380708        111007491251  
     111007591139        111007686101        111007834443        111008503560  
     111008599082        111008698262        111008803798        111008898523  
     111009506755        111009604653        111009707174        111009822150  
     111009910035        111009997793        111010090700  

111005579616

     111006468681        111006916296        111007380720        111007491307  
     111007591162        111007686123        111007834454        111008503593  
     111008599105        111008698273        111008804025        111008898534  
     111009506766        111009604664        111009707253        111009822251  
     111009910103        111009997805        111010090777  

111005579627

     111006468715        111006916308        111007380821        111007491363  
     111007591218        111007686167        111007834465        111008503706  
     111008599161        111008698284        111008804036        111008898602  
     111009506890        111009604697        111009707310        111009822295  
     111009910114        111009997849        111010090812  

111005579649

     111006468737        111006916319        111007380898        111007491374  
     111007591229        111007686202        111007834476        111008503784  
     111008599217        111008698385        111008804047        111008898668  
     111009506902        111009604721        111009707321        111009822318  
     111009910158        111009997850        111010090834  

111005579661

     111006468748        111006916353        111007380966        111007491453  
     111007591263        111007686213        111007834487        111008503920  
     111008599228        111008698431        111008804092        111008898680  
     111009506968        111009604732        111009707354        111009822330  
     111009910169        111009997883        111010091183  

111005579672

     111006468760        111006916375        111007381103        111007491486  
     111007591319        111007686224        111007834522        111008503942  
     111008599239        111008698464        111008804159        111008898714  
     111009506979        111009604754        111009707387        111009822419  
     111009910192        111009998019        111010091262  

111005579717

     111006468827        111006916421        111007381215        111007491509  
     111007591320        111007686268        111007834544        111008503964  
     111008599295        111008698655        111008804193        111008898758  
     111009506980        111009604765        111009707534        111009822442  
     111009910248        111009998031        111010091284  

111005579739

     111006468973        111006916487        111007381237        111007491598  
     111007591421        111007686325        111007834599        111008504077  
     111008599318        111008698701        111008804249        111008898837  
     111009507060        111009604776        111009707545        111009822453  
     111009910305        111009998110        111010091295  

111005579773

     111006469211        111006916522        111007381259        111007491600  
     111007591454        111007686358        111007834702        111008504101  
     111008599329        111008698712        111008804294        111008898871  
     111009507093        111009604912        111009707567        111009822475  
     111009910372        111009998244        111010091330  

111005579784

     111006469266        111006916599        111007381260        111007491655  
     111007591465        111007686369        111007834724        111008504156  
     111008599363        111008698813        111008804340        111008898893  
     111009507127        111009604923        111009707714        111009822509  
     111009910394        111009998255        111010091374  

111005579807

     111006469288        111006916623        111007381271        111007491666  
     111007591498        111007686415        111007834768        111008504167  
     111008599374        111008698879        111008804351        111008899018  
     111009507161        111009604945        111009707758        111009822611  
     111009910417        111009998288        111010091385  

111005579818

     111006469312        111006916634        111007381327        111007491701  
     111007591533        111007686437        111007834779        111008504202  
     111008599453        111008698880        111008804430        111008899186  
     111009507194        111009604990        111009707781        111009822622  
     111009910484        111009998323        111010091419  

111005579841

     111006469334        111006916656        111007381349        111007491824  
     111007591555        111007686460        111007834780        111008504235  
     111008599475        111008698914        111008804452        111008899197  
     111009507206        111009605069        111009707826        111009822633  
     111009910507        111009998345        111010091420  

111005579953

     111006469402        111006916667        111007381372        111007491835  
     111007591566        111007686572        111007834791        111008504314  
     111008599509        111008698947        111008804496        111008899210  
     111009507239        111009605171        111009707871        111009822712  
     111009910529        111009998390        111010091509  

111005579975

     111006469558        111006916678        111007381383        111007491868  
     111007591588        111007686583        111007834803        111008504347  
     111008599532        111008698970        111008804564        111008899298  
     111009507251        111009605362        111009707938        111009822734  
     111009910552        111009998413        111010091554  

111005579997

     111006469660        111006916713        111007381417        111007491969  
     111007591601        111007686594        111007834847        111008504482  
     111008599576        111008699094        111008804621        111008899456  
     111009507262        111009605395        111009707972        111009822745  
     111009910642        111009998468        111010091576  

111005580001

     111006469840        111006916735        111007381451        111007492027  
     111007591690        111007686684        111007834870        111008504493  
     111008599633        111008699128        111008804654        111008899478  
     111009507329        111009605407        111009708030        111009822756  
     111009910697        111009998547        111010091587  

111005580023

     111006469985        111006916746        111007381484        111007492173  
     111007591702        111007686695        111007834904        111008504549  
     111008599723        111008699139        111008804687        111008899489  
     111009507330        111009605418        111009708096        111009822789  
     111009910721        111009998569        111010091611  

111005580034

     111006470123        111006916757        111007381530        111007492229  
     111007591724        111007686730        111007834959        111008504550  
     111008599778        111008699195        111008804722        111008899513  
     111009507341        111009605429        111009708119        111009822790  
     111009910787        111009998570        111010091622  

111005580078

     111006470167        111006916768        111007381619        111007492241  
     111007591735        111007686741        111007834960        111008504572  
     111008599802        111008699241        111008804799        111008899535  
     111009507374        111009605430        111009708175        111009822857  
     111009910798        111009998592        111010091677  

111005580089

     111006470280        111006916825        111007381721        111007492263  
     111007591803        111007686831        111007834971        111008504583  
     111008599835        111008699252        111008804957        111008899579  
     111009507420        111009605474        111009708186        111009822970  
     111009910844        111009998682        111010091723  

111005580090

     111006470381        111006916836        111007381776        111007492421  
     111007591814        111007686897        111007834993        111008504617  
     111008599846        111008699274        111008804968        111008899625  
     111009507453        111009605531        111009708243        111009822981  
     111009910855        111009998727        111010091789  

111005580113

     111006470404        111006916847        111007381787        111007492511  
     111007591881        111007686910        111007835006        111008504640  
     111008599857        111008699285        111008805037        111008899681  
     111009507464        111009605575        111009708287        111009823027  
     111009910866        111009998749        111010091813  

111005580124

     111006470448        111006916869        111007381800        111007492667  
     111007591915        111007686921        111007835028        111008504651  
     111008599891        111008699296        111008805048        111008899726  
     111009507486        111009605610        111009708355        111009823049  
     111009910888        111009998761        111010091846  

111005580135

     111006470538        111006916892        111007381844        111007492690  
     111007591993        111007686932        111007835118        111008504673  
     111008599903        111008699331        111008805059        111008899748  
     111009507497        111009605621        111009708388        111009823072  
     111009910901        111009998817        111010091891  

111005580146

     111006470606        111006916915        111007381866        111007492870  
     111007592062        111007686943        111007835185        111008504729  
     111008599969        111008699353        111008805093        111008899759  
     111009507510        111009605632        111009708434        111009823139  
     111009910934        111009998839        111010091925  

111005580168

     111006470796        111006916926        111007381901        111007492892  
     111007592073        111007686987        111007835220        111008504752  
     111008600018        111008699465        111008805127        111008899771  
     111009507521        111009605643        111009708445        111009823184  
     111009910956        111009998884        111010092049  

111005580191

     111006470819        111006916948        111007381923        111007492960  
     111007592084        111007687113        111007835231        111008504864  
     111008600029        111008699500        111008805138        111008899793  
     111009507554        111009605698        111009708467        111009823285  
     111009910967        111009998930        111010092083  

111005580203

     111006471146        111006916993        111007381990        111007492982  
     111007592129        111007687146        111007835309        111008504875  
     111008600085        111008699601        111008805149        111008899838  
     111009507565        111009605711        111009708513        111009823296  
     111009911014        111009998963        111010092139  

111005580236

     111006471270        111006917006        111007382003        111007493039  
     111007592141        111007687168        111007835387        111008505135  
     111008600142        111008699612        111008805183        111008899849  
     111009507576        111009605722        111009708568        111009823308  
     111009911025        111009998974        111010092173  

111005580258

     111006471551        111006917017        111007382047        111007493084  
     111007592152        111007687258        111007835398        111008505146  
     111008600210        111008699678        111008805217        111008899872  
     111009507688        111009605788        111009708580        111009823353  
     111009911069        111009998996        111010092263  

111005580360

     111006471900        111006917040        111007382115        111007493130  
     111007592253        111007687281        111007835422        111008505203  
     111008600232        111008699689        111008805239        111008899928  
     111009507699        111009605913        111009708614        111009823375  
     111009911148        111009999065        111010092274  

111005580371

     111006472215        111006917051        111007382137        111007493152  
     111007592286        111007687427        111007835444        111008505247  
     111008600298        111008699690        111008805240        111008899939  
     111009507756        111009605935        111009708670        111009823421  
     111009911160        111009999289        111010092285  

111005580438

     111006472642        111006917073        111007382182        111007493208  
     111007592297        111007687450        111007835499        111008505292  
     111008600300        111008699713        111008805295        111008899940  
     111009507936        111009605946        111009708692        111009823476  
     111009911340        111009999302        111010092296  

111005580528

     111006472743        111006917095        111007382238        111007493488  
     111007592400        111007687461        111007835501        111008505337  
     111008600388        111008699724        111008805307        111008900000  
     111009507992        111009605979        111009708704        111009823487  
     111009911373        111009999313        111010092320  

111005580540

     111006472855        111006917118        111007382496        111007493512  
     111007592411        111007687517        111007835523        111008505360  
     111008600401        111008699768        111008805318        111008900044  
     111009508061        111009605991        111009708759        111009823498  
     111009911384        111009999368        111010092342  

111005580551

     111006472899        111006917309        111007382632        111007493534  
     111007592422        111007687551        111007835578        111008505371  
     111008600524        111008699791        111008805329        111008900099  
     111009508319        111009606004        111009708850        111009823511  
     111009911586        111009999414        111010092397  

111005580562

     111006472901        111006917321        111007382665        111007493545  
     111007592433        111007687630        111007835590        111008505427  
     111008600546        111008700019        111008805330        111008900101  
     111009508409        111009606037        111009708928        111009823522  
     111009911698        111009999481        111010092410  

111005580595

     111006473148        111006917332        111007382733        111007493556  
     111007592488        111007687708        111007835635        111008505438  
     111008600591        111008700042        111008805352        111008900189  
     111009508634        111009606071        111009708939        111009823555  
     111009911700        111009999504        111010092443  

111005580641

     111006473238        111006917365        111007382755        111007493589  
     111007592501        111007687719        111007835668        111008505449  
     111008600625        111008700121        111008805419        111008900202  
     111009508656        111009606082        111009709019        111009823566  
     111009911733        111009999560        111010092500  

111005580685

     111006473395        111006917376        111007382777        111007493602  
     111007592556        111007687720        111007835679        111008505573  
     111008600704        111008700198        111008805442        111008900246  
     111009508667        111009606116        111009709020        111009823588  
     111009911755        111009999627        111010092522  

111005580719

     111006473722        111006917466        111007382801        111007493635  
     111007592635        111007687731        111007835680        111008505584  
     111008600715        111008700211        111008805453        111008900257  
     111009508713        111009606149        111009709031        111009823645  
     111009911777        111009999638        111010092566  

111005580775

     111006473845        111006917501        111007382812        111007493646  
     111007592703        111007687786        111007835703        111008505595  
     111008600771        111008700222        111008805486        111008900549  
     111009508836        111009606172        111009709042        111009823667  
     111009911788        111009999661        111010092656  

111005580821

     111006473913        111006917523        111007382823        111007493691  
     111007592769        111007687821        111007835714        111008505629  
     111008600782        111008700233        111008805554        111008900718  
     111009508858        111009606206        111009709053        111009823678  
     111009911812        111009999672        111010092678  

111005580832

     111006474071        111006917589        111007382845        111007493714  
     111007592871        111007688079        111007835804        111008505641  
     111008600827        111008700413        111008805598        111008900729  
     111009508870        111009606228        111009709075        111009823713  
     111009911889        111009999683        111010092814  

111005580887

     111006474138        111006917624        111007382878        111007493725  
     111007592927        111007688080        111007835837        111008505719  
     111008600838        111008700446        111008805600        111008900785  
     111009508937        111009606251        111009709097        111009823757  
     111009911902        111009999717        111010092825  

111005580911

     111006474172        111006917635        111007382889        111007493781  
     111007592938        111007688091        111007835871        111008505742  
     111008600850        111008700479        111008805622        111008900808  
     111009508959        111009606262        111009709132        111009823780  
     111009911979        111009999740        111010092915  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number     Loan Number  
  Loan Number     Loan Number     Loan Number     Loan Number  

111005580999

    111006474206       111006917657       111007382902       111007493871      
111007592949       111007688125       111007835882       111008505786      
111008600962       111008700514       111008805880       111008900842      
111009509006       111009606284       111009709143       111009823791      
111009911980       111009999829       111010092993  

111005581068

    111006474374       111006917668       111007382913       111007493938      
111007593018       111007688136       111007835893       111008505797      
111008600995       111008700604       111008805947       111008900886      
111009509051       111009606295       111009709176       111009823814      
111009912004       111009999874       111010093028  

111005581079

    111006474408       111006917679       111007382946       111007493961      
111007593041       111007688192       111007835916       111008505809      
111008601008       111008700615       111008805992       111008900897      
111009509152       111009606486       111009709211       111009823847      
111009912015       111009999931       111010093107  

111005581080

    111006474464       111006917680       111007382980       111007494052      
111007593052       111007688282       111007835927       111008505832      
111008601019       111008700637       111008806005       111008901089      
111009509163       111009606666       111009709244       111009823858      
111009912048       111009999942       111010093118  

111005581147

    111006474521       111006917703       111007382991       111007494063      
111007593063       111007688327       111007835949       111008505854      
111008601031       111008700716       111008806117       111008901090      
111009509196       111009606712       111009709288       111009823937      
111009912060       111010000015       111010093129  

111005581158

    111006474712       111006917736       111007383026       111007494074      
111007593074       111007688338       111007836029       111008505865      
111008601042       111008700738       111008806128       111008901124      
111009509219       111009606778       111009709301       111009823959      
111009912150       111010000026       111010093152  

111005581271

    111006474992       111006917792       111007383037       111007494085      
111007593085       111007688372       111007836041       111008505887      
111008601086       111008700873       111008806162       111008901203      
111009509231       111009606790       111009709367       111009823993      
111009912161       111010000048       111010093310  

111005581282

    111006475218       111006917804       111007383048       111007494108      
111007593096       111007688394       111007836063       111008505944      
111008601154       111008700895       111008806184       111008901214      
111009509242       111009606813       111009709389       111009824017      
111009912217       111010000059       111010093354  

111005581293

    111006475498       111006917848       111007383059       111007494119      
111007593131       111007688406       111007836096       111008505966      
111008601176       111008700918       111008806195       111008901292      
111009509286       111009606857       111009709457       111009824039      
111009912295       111010000093       111010093365  

111005581372

    111006475690       111006917860       111007383071       111007494243      
111007593153       111007688428       111007836210       111008505977      
111008601187       111008701021       111008806274       111008901371      
111009509310       111009606936       111009709468       111009824095      
111009912318       111010000105       111010093444  

111005581428

    111006475780       111006917950       111007383082       111007494254      
111007593287       111007688440       111007836254       111008506013      
111008601198       111008701065       111008806296       111008901405      
111009509321       111009606969       111009709491       111009824118      
111009912329       111010000138       111010093556  

111005581440

    111006475982       111006917961       111007383105       111007494300      
111007593377       111007688462       111007836322       111008506079      
111008601211       111008701087       111008806319       111008901416      
111009509332       111009607016       111009709750       111009824174      
111009912486       111010000172       111010093567  

111005581608

    111006476028       111006917983       111007383116       111007494333      
111007593401       111007688518       111007836388       111008506136      
111008601222       111008701100       111008806320       111008901427      
111009509365       111009607128       111009709817       111009824208      
111009912600       111010000183       111010093578  

111005581642

    111006476062       111006918018       111007383149       111007494423      
111007593412       111007688608       111007836401       111008506226      
111008601233       111008701111       111008806375       111008901449      
111009509455       111009607296       111009709985       111009824309      
111009912666       111010000217       111010093635  

111005581675

    111006476107       111006918041       111007383161       111007494445      
111007593478       111007688653       111007836423       111008506248      
111008601457       111008701155       111008806443       111008901517      
111009509488       111009607353       111009710044       111009824332      
111009912701       111010000228       111010093657  

111005581710

    111006476286       111006918052       111007383172       111007494513      
111007593502       111007688697       111007836434       111008506417      
111008601479       111008701166       111008806476       111008901584      
111009509523       111009607386       111009710088       111009824365      
111009912712       111010000273       111010093668  

111005581800

    111006476332       111006918096       111007383183       111007494568      
111007593658       111007688765       111007836467       111008506440      
111008601570       111008701199       111008806623       111008901685      
111009509534       111009607454       111009710145       111009824387      
111009912723       111010000329       111010093680  

111005581844

    111006476411       111006918142       111007383240       111007494579      
111007593681       111007688800       111007836478       111008506518      
111008601615       111008701313       111008806690       111008901708      
111009509545       111009607465       111009710167       111009824433      
111009912789       111010000330       111010093758  

111005581855

    111006476422       111006918153       111007383251       111007494614      
111007593704       111007688833       111007836489       111008506596      
111008601659       111008701368       111008806702       111008901720      
111009509589       111009607500       111009710189       111009824444      
111009912813       111010000363       111010093781  

111005581877

    111006476488       111006918164       111007383273       111007494625      
111007593715       111007688866       111007836557       111008506608      
111008601693       111008701537       111008806735       111008901764      
111009509613       111009607533       111009710325       111009824488      
111009912857       111010000521       111010093804  

111005581901

    111006476624       111006918210       111007383295       111007494704      
111007593737       111007688877       111007836568       111008506631      
111008601727       111008701559       111008806746       111008901832      
111009509679       111009607588       111009710369       111009824556      
111009912914       111010000532       111010093860  

111005581912

    111006476859       111006918243       111007383307       111007494760      
111007593759       111007688978       111007836579       111008506721      
111008601817       111008701795       111008806768       111008901843      
111009509680       111009607612       111009710459       111009824578      
111009913016       111010000576       111010093871  

111005581923

    111006476927       111006918298       111007383330       111007494805      
111007593782       111007688990       111007836580       111008506743      
111008601918       111008701841       111008806779       111008901876      
111009509691       111009607689       111009710550       111009824590      
111009913061       111010000611       111010093927  

111005581934

    111006476994       111006918366       111007383341       111007494849      
111007593816       111007689025       111007836591       111008506822      
111008601952       111008701852       111008806858       111008901911      
111009509815       111009607713       111009710606       111009824624      
111009913083       111010000622       111010093961  

111005581990

    111006477030       111006918388       111007383352       111007494850      
111007593838       111007689104       111007836603       111008506855      
111008601985       111008701863       111008806881       111008901966      
111009509859       111009607746       111009710628       111009824657      
111009913106       111010000644       111010093983  

111005582126

    111006477108       111006918423       111007383396       111007494861      
111007593872       111007689159       111007836647       111008506866      
111008602043       111008701896       111008806937       111008902035      
111009509860       111009607779       111009710730       111009824691      
111009913184       111010000666       111010094007  

111005582137

    111006477276       111006918490       111007383419       111007494872      
111007593906       111007689205       111007836669       111008506901      
111008602098       111008701920       111008806959       111008902103      
111009509949       111009607881       111009710808       111009824714      
111009913229       111010000701       111010094085  

111005582159

    111006477333       111006918524       111007383453       111007494917      
111007593917       111007689216       111007836670       111008507070      
111008602144       111008701931       111008806960       111008902169      
111009509972       111009607892       111009711078       111009824837      
111009913285       111010000745       111010094108  

111005582193

    111006477489       111006918535       111007383464       111007494940      
111007593940       111007689249       111007836692       111008507115      
111008602177       111008701997       111008806982       111008902260      
111009510075       111009607937       111009711102       111009824859      
111009913353       111010000790       111010094164  

111005582205

    111006477535       111006918568       111007383521       111007494962      
111007594110       111007689294       111007836715       111008507159      
111008602212       111008702011       111008807129       111008902305      
111009510097       111009607959       111009711461       111009824871      
111009913375       111010000802       111010094175  

111005582216

    111006477704       111006918715       111007383532       111007494984      
111007594132       111007689306       111007836726       111008507205      
111008602256       111008702022       111008807185       111008902316      
111009510132       111009608006       111009711472       111009824905      
111009913397       111010000824       111010094186  

111005582238

    111006477748       111006918726       111007383554       111007495042      
111007594165       111007689317       111007836894       111008507227      
111008602335       111008702066       111008807253       111008902338      
111009510176       111009608017       111009711528       111009824916      
111009913421       111010000903       111010094232  

111005582249

    111006477805       111006918805       111007383611       111007495075      
111007594187       111007689362       111007836917       111008507283      
111008602357       111008702134       111008807309       111008902440      
111009510255       111009608073       111009711629       111009824972      
111009913522       111010000914       111010094243  

111005582272

    111006477951       111006918850       111007383644       111007495132      
111007594198       111007689474       111007836928       111008507317      
111008602391       111008702156       111008807376       111008902552      
111009510266       111009608084       111009711630       111009825085      
111009913599       111010000936       111010094254  

111005582283

    111006478042       111006918861       111007383655       111007495187      
111007594312       111007689520       111007836973       111008507328      
111008602414       111008702178       111008807387       111008902608      
111009510323       111009608219       111009711708       111009825108      
111009913623       111010000958       111010094265  

111005582340

    111006478053       111006918872       111007383677       111007495299      
111007594435       111007689564       111007837020       111008507430      
111008602425       111008702213       111008807398       111008902631      
111009510345       111009608354       111009711764       111009825142      
111009913645       111010001005       111010094490  

111005582441

    111006478266       111006918928       111007383701       111007495301      
111007594457       111007689575       111007837042       111008507474      
111008602470       111008702279       111008807501       111008902664      
111009510378       111009608387       111009711786       111009825175      
111009913735       111010001139       111010094502  

111005582542

    111006478367       111006918951       111007383868       111007495356      
111007594468       111007689665       111007837109       111008507496      
111008602481       111008702280       111008807512       111008902686      
111009510390       111009608455       111009711900       111009825197      
111009913768       111010001151       111010094546  

111005582575

    111006478446       111006918984       111007383969       111007495402      
111007594491       111007689676       111007837110       111008507519      
111008602492       111008702325       111008807680       111008902709      
111009510503       111009608466       111009711911       111009825209      
111009913779       111010001252       111010094614  

111005582621

    111006478569       111006919109       111007383970       111007495491      
111007594503       111007689700       111007837132       111008507520      
111008602515       111008702358       111008807691       111008902776      
111009510514       111009608499       111009712091       111009825265      
111009913780       111010001274       111010094669  

111005582632

    111006478659       111006919165       111007384106       111007495503      
111007594514       111007689722       111007837154       111008507553      
111008602560       111008702370       111008807725       111008902811      
111009510604       111009608578       111009712237       111009825287      
111009913791       111010001409       111010094670  

111005582687

    111006478738       111006919187       111007384117       111007495525      
111007594525       111007689733       111007837165       111008507575      
111008602605       111008702415       111008807758       111008902844      
111009510626       111009608781       111009712248       111009825298      
111009913836       111010001410       111010094704  

111005582698

    111006478828       111006919198       111007384128       111007495536      
111007594558       111007689755       111007837198       111008507609      
111008602616       111008702448       111008807848       111008902923      
111009510648       111009608792       111009712721       111009825300      
111009913858       111010001555       111010094726  

111005582700

    111006478839       111006919222       111007384139       111007495569      
111007594581       111007689766       111007837200       111008507676      
111008602627       111008702471       111008807860       111008902934      
111009510659       111009608826       111009712732       111009825344      
111009913869       111010001612       111010094760  

111005582733

    111006479010       111006919255       111007384320       111007495570      
111007594615       111007689801       111007837255       111008507698      
111008602649       111008702493       111008807871       111008902956      
111009510671       111009608837       111009713126       111009825388      
111009913870       111010001634       111010094771  

111005582766

    111006479043       111006919266       111007384409       111007495592      
111007594648       111007689845       111007837312       111008507722      
111008602650       111008702505       111008807882       111008902967      
111009510772       111009608905       111009713205       111009825399      
111009913881       111010001667       111010094816  

111005582777

    111006479223       111006919323       111007384410       111007495626      
111007594738       111007689889       111007837413       111008507878      
111008602672       111008702538       111008807893       111008902989      
111009510794       111009608927       111009713227       111009825445      
111009913915       111010001713       111010094861  

111005582788

    111006479302       111006919334       111007384599       111007495660      
111007594783       111007689924       111007837468       111008507935      
111008602717       111008702628       111008807927       111008903070      
111009510817       111009608949       111009713238       111009825478      
111009913960       111010001746       111010094917  

111005582812

    111006479571       111006919907       111007384779       111007495738      
111007594806       111007689935       111007837514       111008507968      
111008602728       111008702640       111008808007       111008903092      
111009510884       111009609074       111009713261       111009825535      
111009914006       111010001814       111010094928  

111005582856

    111006479661       111006919941       111007384803       111007495749      
111007594895       111007690038       111007837536       111008507991      
111008602874       111008702673       111008808052       111008903126      
111009510895       111009609131       111009713283       111009825557      
111009914039       111010001892       111010094951  

111005582889

    111006479852       111006919952       111007384870       111007495761      
111007594930       111007690072       111007837615       111008508071      
111008602896       111008702730       111008808153       111008903362      
111009510918       111009609175       111009713294       111009825568      
111009914062       111010001915       111010094973  

111005582924

    111006479863       111006919974       111007385017       111007495783      
111007594963       111007690162       111007837637       111008508116      
111008602908       111008702741       111008808164       111008903430      
111009510974       111009609209       111009713306       111009825603      
111009914073       111010001959       111010094984  

111005583004

    111006479908       111006920011       111007385174       111007495851      
111007594974       111007690173       111007837716       111008508138      
111008602931       111008702763       111008808197       111008903531      
111009510985       111009609210       111009713520       111009825670      
111009914095       111010001982       111010094995  

111005583026

    111006479919       111006920022       111007385253       111007495862      
111007594985       111007690195       111007837727       111008508172      
111008603011       111008702785       111008808243       111008903553      
111009511010       111009609265       111009713542       111009825715      
111009914118       111010002006       111010095042  

111005583037

    111006480337       111006920033       111007385286       111007495884      
111007594996       111007690230       111007837749       111008508183      
111008603077       111008702796       111008808276       111008903564      
111009511021       111009609355       111009713575       111009825737      
111009914163       111010002040       111010095053  

111005583116

    111006480405       111006920044       111007385310       111007496076      
111007595009       111007690308       111007837750       111008508206      
111008603112       111008702875       111008808298       111008903586      
111009511054       111009609412       111009713621       111009825771      
111009914174       111010002095       111010095110  

111005583161

    111006480438       111006920099       111007385343       111007496098      
111007595010       111007690342       111007837772       111008508240      
111008603213       111008702909       111008808399       111008903654      
111009511100       111009609489       111009713698       111009826132      
111009914196       111010002107       111010095154  

111005583172

    111006480663       111006920101       111007385433       111007496199      
111007595032       111007690364       111007837794       111008508251      
111008603235       111008702921       111008808401       111008903665      
111009511111       111009609513       111009713834       111009826143      
111009914208       111010002141       111010095200  

111005583251

    111006480720       111006920112       111007385512       111007496302      
111007595043       111007690386       111007837895       111008508262      
111008603257       111008703001       111008808412       111008903698      
111009511122       111009609557       111009713856       111009826244      
111009914220       111010002152       111010095345  

111005583363

    111006480786       111006920167       111007385657       111007496335      
111007595098       111007690409       111007837974       111008508273      
111008603291       111008703045       111008808557       111008903733      
111009511155       111009609603       111009713867       111009826288      
111009914231       111010002219       111010095356  

111005583419

    111006481260       111006920213       111007385679       111007496414      
111007595111       111007690443       111007838032       111008508295      
111008603303       111008703078       111008808579       111008903744      
111009511166       111009609614       111009713946       111009826299      
111009914242       111010002242       111010095424  

111005583464

    111006481271       111006920235       111007385848       111007496616      
111007595155       111007690465       111007838043       111008508352      
111008603314       111008703135       111008808603       111008903834      
111009511201       111009609625       111009713979       111009826301      
111009914253       111010002297       111010095435  

111005583475

    111006481495       111006920268       111007385882       111007496627      
111007595199       111007690476       111007838100       111008508363      
111008603325       111008703179       111008808614       111008903856      
111009511234       111009609636       111009713980       111009826413      
111009914264       111010002310       111010095446  

111005583486

    111006481529       111006920291       111007386007       111007496661      
111007595223       111007690498       111007838122       111008508453      
111008603358       111008703180       111008808647       111008903913      
111009511302       111009609647       111009714004       111009826435      
111009914286       111010002387       111010095457  

111005583543

    111006481798       111006920303       111007386063       111007496728      
111007595234       111007690500       111007838166       111008508554      
111008603370       111008703359       111008808681       111008903980      
111009511346       111009609669       111009714037       111009826468      
111009914310       111010002411       111010095468  

111005583565

    111006481978       111006920314       111007386108       111007496807      
111007595267       111007690511       111007838256       111008508565      
111008603460       111008703360       111008808692       111008904026      
111009511391       111009609715       111009714194       111009826480      
111009914411       111010002422       111010095479  

111005583655

    111006482058       111006920369       111007386254       111007496830      
111007595302       111007690577       111007838278       111008508587      
111008603482       111008703382       111008808782       111008904048      
111009511492       111009609748       111009714228       111009826626      
111009914433       111010002444       111010095503  

111005583666

    111006482115       111006920370       111007386344       111007496885      
111007595515       111007690588       111007838289       111008508622      
111008603493       111008703483       111008808849       111008904071      
111009511504       111009609816       111009714318       111009826671      
111009914512       111010002578       111010095547  

111005583699

    111006482272       111006920381       111007386434       111007496953      
111007595559       111007690599       111007838335       111008508677      
111008603527       111008703539       111008808973       111008904116      
111009511515       111009609838       111009714341       111009826682      
111009914578       111010002679       111010095570  

111005583712

    111006482283       111006920392       111007386445       111007496975      
111007595571       111007690601       111007838403       111008508734      
111008603550       111008703540       111008809031       111008904183      
111009511526       111009609850       111009714419       111009826705      
111009914613       111010002680       111010095626  

111005583745

    111006482373       111006920459       111007386490       111007497022      
111007595593       111007690656       111007838694       111008508767      
111008603561       111008703641       111008809064       111008904329      
111009511548       111009609861       111009714420       111009826738      
111009914646       111010002747       111010095648  

111005583790

    111006482474       111006920460       111007386546       111007497033      
111007595920       111007690689       111007838728       111008508790      
111008603572       111008703764       111008809075       111008904330      
111009511571       111009609973       111009714453       111009826794      
111009914736       111010002826       111010095761  

111005583802

    111006482698       111006920482       111007386603       111007497077      
111007595942       111007690702       111007838762       111008508835      
111008603583       111008703797       111008809109       111008904363      
111009511582       111009610021       111009714475       111009826839      
111009914769       111010002893       111010095772  

111005583846

    111006482823       111006920549       111007386692       111007497088      
111007596022       111007690881       111007838908       111008508857      
111008603617       111008703843       111008809132       111008904396      
111009511649       111009610043       111009714497       111009826862      
111009914804       111010002927       111010095806  

111005583868

    111006482902       111006920640       111007386726       111007497123      
111007596033       111007690892       111007838920       111008508958      
111008603662       111008703898       111008809154       111008904475      
111009511683       111009610065       111009714510       111009826873      
111009914860       111010002972       111010095851  

111005583903

    111006483194       111006920684       111007386849       111007497167      
111007596123       111007691006       111007838931       111008508969      
111008603673       111008703944       111008809165       111008904598      
111009511706       111009610087       111009714611       111009826895      
111009915007       111010002983       111010095862  

111005583914

    111006483217       111006920695       111007386850       111007497303      
111007596190       111007691062       111007838975       111008509049      
111008603684       111008703988       111008809198       111008904611      
111009511728       111009610098       111009714712       111009827009      
111009915221       111010003041       111010095873  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005583958

     111006483251        111006920763        111007386872        111007497347  
     111007596246        111007691073        111007838986        111008509061  
     111008603796        111008703999        111008809211        111008904699  
     111009511829        111009610122        111009714734        111009827065  
     111009915298        111010003085        111010096100  

111005584005

     111006483295        111006920864        111007386883        111007497415  
     111007596314        111007691141        111007839011        111008509106  
     111008603808        111008704046        111008809312        111008905061  
     111009511841        111009610155        111009714756        111009827087  
     111009915311        111010003108        111010096144  

111005584061

     111006483497        111006920921        111007386939        111007497482  
     111007596325        111007691219        111007839099        111008509117  
     111008603831        111008704079        111008809334        111008905106  
     111009511896        111009610177        111009714767        111009827122  
     111009915388        111010003119        111010096166  

111005584072

     111006483509        111006921180        111007386984        111007497505  
     111007596415        111007691220        111007839123        111008509128  
     111008603932        111008704091        111008809514        111008905162  
     111009511919        111009610201        111009714846        111009827144  
     111009915399        111010003120        111010096201  

111005584083

     111006483521        111006921191        111007387064        111007497549  
     111007596471        111007691253        111007839189        111008509140  
     111008603998        111008704103        111008809536        111008905207  
     111009512055        111009610267        111009714857        111009827188  
     111009915546        111010003153        111010096212  

111005584094

     111006483587        111006921269        111007387121        111007497561  
     111007596505        111007691309        111007839280        111008509184  
     111008604078        111008704169        111008809569        111008905263  
     111009512066        111009610290        111009715027        111009827201  
     111009915557        111010003456        111010096245  

111005584128

     111006483767        111006921270        111007387165        111007497594  
     111007596549        111007691310        111007839303        111008509218  
     111008604090        111008704170        111008809570        111008905296  
     111009512123        111009610313        111009715094        111009827234  
     111009915625        111010003490        111010096256  

111005584195

     111006483846        111006921292        111007387277        111007497606  
     111007596550        111007691343        111007839314        111008509230  
     111008604146        111008704192        111008809660        111008905308  
     111009512202        111009610335        111009715106        111009827245  
     111009915748        111010003513        111010096289  

111005584285

     111006483903        111006921315        111007387312        111007497640  
     111007596730        111007691422        111007839325        111008509274  
     111008604157        111008704260        111008809671        111008905353  
     111009512224        111009610368        111009715117        111009827256  
     111009915759        111010003524        111010096290  

111005584319

     111006483925        111006921326        111007387389        111007497684  
     111007596763        111007691433        111007839404        111008509308  
     111008604180        111008704338        111008809682        111008905500  
     111009512550        111009610380        111009715139        111009827267  
     111009915760        111010003557        111010096324  

111005584511

     111006484005        111006921359        111007387390        111007497730  
     111007596820        111007691455        111007839437        111008509364  
     111008604214        111008704440        111008809705        111008905588  
     111009512651        111009610436        111009715151        111009827278  
     111009915771        111010003580        111010096414  

111005584601

     111006484050        111006921405        111007387457        111007497741  
     111007596886        111007691466        111007839448        111008509409  
     111008604225        111008704495        111008809727        111008905612  
     111009512695        111009610559        111009715218        111009827289  
     111009915782        111010003603        111010096436  

111005584689

     111006484072        111006921427        111007387468        111007497785  
     111007596909        111007691477        111007839459        111008509421  
     111008604247        111008704563        111008809738        111008905645  
     111009512842        111009610650        111009715252        111009827302  
     111009915883        111010003625        111010096447  

111005584702

     111006484106        111006921449        111007387514        111007497976  
     111007596943        111007691512        111007839460        111008509443  
     111008604270        111008704608        111008809895        111008905858  
     111009512921        111009610661        111009715263        111009827313  
     111009915906        111010003647        111010096458  

111005584779

     111006484173        111006921641        111007387525        111007498023  
     111007597034        111007691523        111007839538        111008509476  
     111008604326        111008704798        111008809907        111008905869  
     111009512932        111009610740        111009715331        111009827403  
     111009915951        111010003658        111010096470  

111005584791

     111006484184        111006921652        111007387570        111007498056  
     111007597124        111007691589        111007839549        111008509533  
     111008604337        111008704934        111008810011        111008905881  
     111009513045        111009610773        111009715386        111009827481  
     111009915962        111010003726        111010096560  

111005584803

     111006484207        111006921674        111007387659        111007498090  
     111007597179        111007691624        111007839561        111008509612  
     111008604360        111008705014        111008810055        111008905948  
     111009513135        111009610807        111009715476        111009827492  
     111009915995        111010003748        111010096571  

111005584825

     111006484241        111006921685        111007387738        111007498157  
     111007597236        111007691635        111007839572        111008509656  
     111008604494        111008705025        111008810066        111008905959  
     111009513146        111009610818        111009715487        111009827548  
     111009916008        111010003760        111010096582  

111005584847

     111006484319        111006921797        111007387794        111007498225  
     111007597315        111007691657        111007839583        111008509690  
     111008604506        111008705070        111008810178        111008905971  
     111009513157        111009610829        111009715566        111009827593  
     111009916042        111010003805        111010096627  

111005584870

     111006484320        111007282305        111007387839        111007498315  
     111007597337        111007691714        111007839628        111008509713  
     111008604517        111008705104        111008810202        111008905993  
     111009513179        111009610830        111009715667        111009827672  
     111009916097        111010003827        111010096672  

111005584948

     111006484353        111007282349        111007387895        111007498360  
     111007597382        111007691736        111007839640        111008509814  
     111008604562        111008705137        111008810213        111008906017  
     111009513180        111009610841        111009715689        111009827694  
     111009916110        111010003861        111010096740  

111005584960

     111006484690        111007282361        111007387918        111007498393  
     111007597450        111007691747        111007839729        111008509825  
     111008604607        111008705148        111008810257        111008906073  
     111009513214        111009610863        111009715690        111009827739  
     111009916165        111010003883        111010096807  

111005584971

     111006484825        111007282372        111007387930        111007498449  
     111007597539        111007691792        111007839763        111008509869  
     111008604629        111008705193        111008810268        111008906130  
     111009513236        111009610920        111009715735        111009827762  
     111009916187        111010003951        111010096852  

111005584982

     111006485152        111007282383        111007387952        111007498483  
     111007597573        111007691815        111007839774        111008509937  
     111008604696        111008705294        111008810279        111008906219  
     111009513258        111009610986        111009715803        111009827784  
     111009916198        111010003995        111010096885  

111005585073

     111006485174        111007282394        111007387985        111007498494  
     111007597641        111007691826        111007839819        111008509960  
     111008604810        111008705351        111008810325        111008906398  
     111009513438        111009610997        111009715836        111009827807  
     111009916200        111010004020        111010096931  

111005585095

     111006485411        111007282406        111007388054        111007498629  
     111007597696        111007691837        111007839864        111008509982  
     111008604887        111008705395        111008810336        111008906488  
     111009513506        111009611055        111009716006        111009827829  
     111009916233        111010004086        111010096975  

111005585118

     111006485422        111007282417        111007388267        111007498696  
     111007597708        111007691916        111007839886        111008510018  
     111008605046        111008705430        111008810347        111008906512  
     111009513562        111009611134        111009716028        111009827841  
     111009916244        111010004110        111010096986  

111005585141

     111006485444        111007282428        111007388380        111007498720  
     111007597821        111007691949        111007839897        111008510030  
     111008605114        111008705452        111008810358        111008906556  
     111009513584        111009611167        111009716118        111009827874  
     111009916277        111010004154        111010097022  

111005585163

     111006485578        111007282439        111007388414        111007498764  
     111007597876        111007692029        111007839965        111008510041  
     111008605147        111008705520        111008810369        111008906590  
     111009513595        111009611190        111009716130        111009827908  
     111009916301        111010004198        111010097044  

111005585208

     111006485590        111007282462        111007388458        111007498775  
     111007597898        111007692030        111007840013        111008510108  
     111008605181        111008705542        111008810404        111008906657  
     111009513607        111009611202        111009716163        111009827964  
     111009916334        111010004222        111010097101  

111005585220

     111006485725        111007282541        111007388470        111007498810  
     111007597900        111007692120        111007840035        111008510131  
     111008605237        111008705575        111008810482        111008906747  
     111009513641        111009611213        111009716297        111009827975  
     111009916402        111010004233        111010097134  

111005585309

     111006485769        111007282563        111007388492        111007498854  
     111007597922        111007692197        111007840068        111008510344  
     111008605248        111008705621        111008810505        111008906804  
     111009513652        111009611246        111009716310        111009827997  
     111009916413        111010004266        111010097189  

111005585365

     111006485949        111007282608        111007388526        111007498865  
     111007597999        111007692221        111007840080        111008510377  
     111008605293        111008705654        111008810842        111008906860  
     111009513663        111009611336        111009716354        111009828189  
     111009916468        111010004299        111010097190  

111005585400

     111006486108        111007282642        111007388559        111007499103  
     111007598002        111007692232        111007840091        111008510399  
     111008605316        111008705687        111008810864        111008906871  
     111009513720        111009611358        111009716387        111009828190  
     111009916480        111010004323        111010097268  

111005585466

     111006486153        111007282787        111007388593        111007499259  
     111007598013        111007692287        111007840103        111008510456  
     111008605338        111008705698        111008810910        111008906916  
     111009513876        111009611370        111009716398        111009828279  
     111009916525        111010004345        111010097279  

111005585488

     111006486197        111007282934        111007388672        111007499271  
     111007598068        111007692401        111007840114        111008510478  
     111008605451        111008705711        111008810954        111008906938  
     111009513900        111009611471        111009716455        111009828303  
     111009916547        111010004390        111010097280  

111005585523

     111006486265        111007283058        111007388683        111007499350  
     111007598079        111007692423        111007840158        111008510489  
     111008605507        111008705733        111008810987        111008906961  
     111009513922        111009611493        111009716477        111009828314  
     111009916570        111010004424        111010097314  

111005585590

     111006486355        111007283250        111007388706        111007499383  
     111007598091        111007692502        111007840170        111008510535  
     111008605530        111008705777        111008811089        111008907131  
     111009513933        111009611538        111009716680        111009828325  
     111009916581        111010004457        111010097358  

111005585613

     111006486388        111007283261        111007388717        111007499406  
     111007598147        111007692546        111007840237        111008510670  
     111008605563        111008705968        111008811113        111008907142  
     111009513944        111009611594        111009716736        111009828415  
     111009916705        111010004491        111010097369  

111005585635

     111006486692        111007283283        111007388762        111007499428  
     111007598158        111007692557        111007840248        111008510748  
     111008605732        111008705979        111008811179        111008907153  
     111009513966        111009611628        111009716770        111009828493  
     111009916727        111010004514        111010097381  

111005585679

     111006487075        111007283294        111007388784        111007499440  
     111007598169        111007692603        111007840282        111008510760  
     111008605811        111008706060        111008811180        111008907164  
     111009513988        111009611639        111009716860        111009828527  
     111009916750        111010004547        111010097426  

111005585725

     111006487345        111007283317        111007388829        111007499462  
     111007598170        111007692658        111007840293        111008510771  
     111008605822        111008706082        111008811214        111008907175  
     111009514068        111009611707        111009716950        111009828538  
     111009916794        111010004581        111010097482  

111005585770

     111006487413        111007283395        111007388896        111007499631  
     111007598260        111007692715        111007840305        111008510782  
     111008606014        111008706138        111008811270        111008907186  
     111009514125        111009611718        111009716961        111009828549  
     111009916828        111010004592        111010097493  

111005585871

     111006487491        111007283452        111007388942        111007499653  
     111007598293        111007692861        111007840383        111008510793  
     111008606025        111008706194        111008811359        111008907210  
     111009514136        111009611763        111009716983        111009828640  
     111009916941        111010004637        111010097505  

111005585983

     111006487525        111007283597        111007388964        111007499675  
     111007598305        111007692883        111007840439        111008510816  
     111008606092        111008706206        111008811382        111008907478  
     111009514147        111009611875        111009717052        111009828651  
     111009917032        111010004659        111010097549  

111005585994

     111006487839        111007283610        111007389101        111007499686  
     111007598327        111007692928        111007840451        111008510850  
     111008606126        111008706240        111008811416        111008907535  
     111009514170        111009611886        111009717254        111009828695  
     111009917054        111010004682        111010097561  

111005586120

     111006487996        111007283777        111007389123        111007499709  
     111007598349        111007693019        111007840473        111008510940  
     111008606148        111008706307        111008811427        111008907579  
     111009514192        111009611954        111009717311        111009828718  
     111009917087        111010004693        111010097684  

111005586164

     111006488054        111007283799        111007389145        111007499754  
     111007598394        111007693020        111007840530        111008510951  
     111008606160        111008706318        111008811472        111008907636  
     111009514215        111009612012        111009717344        111009828808  
     111009917111        111010004727        111010097718  

111005586209

     111006488133        111007283889        111007389189        111007499787  
     111007598406        111007693064        111007840563        111008511266  
     111008606171        111008706329        111008811494        111008907647  
     111009514237        111009612023        111009717399        111009828820  
     111009917133        111010004738        111010097741  

111005586254

     111006488177        111007283913        111007389246        111007499798  
     111007598439        111007693154        111007840608        111008511299  
     111008606283        111008706396        111008811506        111008907669  
     111009514282        111009612045        111009717467        111009828831  
     111009917155        111010004749        111010097752  

111005586287

     111006488289        111007283968        111007389257        111007499811  
     111007598484        111007693491        111007840642        111008511356  
     111008606474        111008706408        111008811528        111008907692  
     111009514327        111009612113        111009717489        111009828842  
     111009917278        111010004772        111010097763  

111005586311

     111006488335        111007284026        111007389279        111007499844  
     111007598495        111007693503        111007840664        111008511389  
     111008606520        111008706420        111008811540        111008907704  
     111009514406        111009612124        111009717546        111009828886  
     111009917313        111010004806        111010097842  

111005586388

     111006488649        111007284071        111007389336        111007499899  
     111007598552        111007693514        111007840710        111008511402  
     111008606531        111008706431        111008811595        111008907771  
     111009514417        111009612135        111009717614        111009828897  
     111009917391        111010004828        111010097909  

111005586434

     111006488830        111007284329        111007389347        111007499934  
     111007598563        111007693525        111007840765        111008511491  
     111008606564        111008706521        111008811629        111008907782  
     111009514428        111009612315        111009717636        111009828932  
     111009917425        111010004873        111010097910  

111005586456

     111006488885        111007284330        111007389392        111007499945  
     111007598574        111007693536        111007840798        111008511581  
     111008606643        111008706598        111008811641        111008907849  
     111009514451        111009612337        111009717669        111009828976  
     111009917548        111010004907        111010097932  

111005586502

     111006489000        111007284396        111007389572        111007499956  
     111007598620        111007693558        111007840822        111008511592  
     111008606665        111008706677        111008811663        111008907861  
     111009514462        111009612382        111009717726        111009829023  
     111009917717        111010004929        111010097976  

111005586568

     111006489022        111007284431        111007389651        111007499990  
     111007598664        111007693615        111007840877        111008511648  
     111008606676        111008706813        111008811696        111008907872  
     111009514552        111009612393        111009717759        111009829067  
     111009917739        111010004963        111010098001  

111005586636

     111006489066        111007284521        111007389673        111007500027  
     111007598675        111007693659        111007840912        111008511705  
     111008606755        111008706880        111008811708        111008907883  
     111009514585        111009612427        111009717793        111009829102  
     111009917773        111010005054        111010098056  

111005586681

     111006489202        111007284565        111007389718        111007500049  
     111007598697        111007693660        111007840923        111008511749  
     111008606788        111008706891        111008811731        111008908019  
     111009514608        111009612438        111009717827        111009829157  
     111009917784        111010005065        111010098090  

111005586726

     111006489257        111007284622        111007389730        111007500061  
     111007598721        111007693682        111007840934        111008511761  
     111008606812        111008707061        111008811764        111008908075  
     111009514619        111009612472        111009717838        111009829191  
     111009917807        111010005076        111010098102  

111005586760

     111006489538        111007284701        111007389741        111007500229  
     111007598754        111007693705        111007840989        111008511794  
     111008606856        111008707117        111008811786        111008908097  
     111009514653        111009612539        111009717872        111009829203  
     111009917841        111010005122        111010098247  

111005586805

     111006489684        111007284723        111007389774        111007500274  
     111007598877        111007693716        111007841025        111008511806  
     111008606890        111008707218        111008811821        111008908109  
     111009514776        111009612562        111009717906        111009829281  
     111009917919        111010005133        111010098258  

111005586894

     111006489729        111007285061        111007389831        111007500320  
     111007598923        111007693727        111007841069        111008511862  
     111008606957        111008707241        111008811865        111008908154  
     111009514798        111009612595        111009718020        111009829304  
     111009917942        111010005144        111010098269  

111005586928

     111006489910        111007285139        111007389909        111007500397  
     111007598990        111007693750        111007841115        111008511918  
     111008606979        111008707353        111008811887        111008908301  
     111009514833        111009612630        111009718109        111009829315  
     111009917953        111010005177        111010098270  

111005586984

     111006489954        111007285162        111007389954        111007500432  
     111007599025        111007693772        111007841148        111008511929  
     111008607026        111008707421        111008811988        111008908389  
     111009514877        111009612719        111009718121        111009829427  
     111009917975        111010005188        111010098348  

111005587086

     111006490125        111007285274        111007390080        111007500544  
     111007599159        111007693794        111007841160        111008511974  
     111008607048        111008707432        111008812013        111008908413  
     111009514945        111009612854        111009718390        111009829528  
     111009917997        111010005212        111010098382  

111005587109

     111006490833        111007285364        111007390103        111007500645  
     111007599193        111007693839        111007841171        111008511985  
     111008607059        111008707599        111008812079        111008908491  
     111009514989        111009612922        111009718570        111009829539  
     111009918011        111010005267        111010098405  

111005587110

     111006490912        111007285498        111007390114        111007500702  
     111007599205        111007693862        111007841227        111008511996  
     111008607082        111008707667        111008812158        111008908525  
     111009515036        111009612955        111009718581        111009829551  
     111009918022        111010005289        111010098416  

111005587121

     111006491069        111007285500        111007390136        111007500803  
     111007599227        111007693895        111007841306        111008512009  
     111008607093        111008707678        111008812170        111008908569  
     111009515058        111009612999        111009718592        111009829562  
     111009918088        111010005302        111010098450  

111005587176

     111006491452        111007285522        111007390259        111007500847  
     111007599249        111007693930        111007841339        111008512010  
     111008607105        111008707713        111008812248        111008908570  
     111009515069        111009613068        111009718615        111009829607  
     111009918101        111010005313        111010098461  

111005587198

     111006491632        111007285612        111007390271        111007500870  
     111007599261        111007693941        111007841362        111008512021  
     111008607194        111008707724        111008812259        111008908659  
     111009515137        111009613080        111009718671        111009829630  
     111009918167        111010005379        111010098494  

111005587211

     111006491665        111007285623        111007390585        111007500892  
     111007599272        111007693952        111007841384        111008512032  
     111008607206        111008707791        111008812271        111008908660  
     111009515148        111009613103        111009718716        111009829663  
     111009918190        111010005391        111010098506  

111005587222

     111006491823        111007285746        111007390664        111007500904  
     111007599306        111007693963        111007841430        111008512054  
     111008607240        111008707959        111008812293        111008908693  
     111009515159        111009613125        111009718783        111009829708  
     111009918224        111010005403        111010098528  

111005587255

     111006491935        111007285780        111007390697        111007500993  
     111007599328        111007693985        111007841474        111008512065  
     111008607262        111008708006        111008812316        111008908716  
     111009515182        111009613147        111009718806        111009829720  
     111009918257        111010005414        111010098584  

111005587277

     111006492116        111007285971        111007390800        111007501062  
     111007599351        111007693996        111007841519        111008512098  
     111008607318        111008708017        111008812372        111008908727  
     111009515193        111009613237        111009718873        111009829775  
     111009918336        111010005425        111010098595  

111005587299

     111006492206        111007286040        111007390877        111007501073  
     111007599407        111007694010        111007841542        111008512155  
     111008607330        111008708185        111008812394        111008908783  
     111009515205        111009613248        111009718930        111009829821  
     111009918370        111010005458        111010098630  

111005587301

     111006492431        111007286084        111007390901        111007501152  
     111007599418        111007694087        111007841610        111008512177  
     111008607420        111008708219        111008812451        111008908839  
     111009515227        111009613282        111009718963        111009829933  
     111009918381        111010005481        111010098720  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005587345

     111006492453        111007286095        111007390945        111007501174  
     111007599441        111007694098        111007841654        111008512234  
     111008607509        111008708220        111008812484        111008908851  
     111009515340        111009613293        111009718974        111009830036  
     111009918415        111010005492        111010098731  

111005587378

     111006492497        111007286196        111007390978        111007501231  
     111007599452        111007694122        111007841676        111008512267  
     111008607510        111008708398        111008812507        111008908873  
     111009515418        111009613316        111009718985        111009830047  
     111009918426        111010005526        111010098753  

111005587390

     111006492565        111007286264        111007391003        111007501253  
     111007599463        111007694166        111007841687        111008512335  
     111008607521        111008708422        111008812552        111008908884  
     111009515508        111009613349        111009719032        111009830126  
     111009918459        111010005571        111010098775  

111005587402

     111006492587        111007286275        111007391137        111007501354  
     111007599474        111007694212        111007841733        111008512346  
     111008607532        111008708567        111008812563        111008908952  
     111009515520        111009613350        111009719054        111009830193  
     111009918471        111010005649        111010098786  

111005587457

     111006492891        111007286297        111007391159        111007501398  
     111007599519        111007694234        111007841744        111008512357  
     111008607600        111008708589        111008812574        111008909166  
     111009515553        111009613383        111009719144        111009830216  
     111009918482        111010005706        111010098809  

111005587514

     111006493263        111007286321        111007391216        111007501422  
     111007599553        111007694245        111007841889        111008512380  
     111008607701        111008708602        111008812585        111008909188  
     111009515609        111009613394        111009719212        111009830283  
     111009918493        111010005818        111010098865  

111005587569

     111006493443        111007286365        111007391294        111007501444  
     111007599597        111007694302        111007841890        111008512470  
     111008607745        111008708657        111008812631        111008909212  
     111009515610        111009613406        111009719245        111009830294  
     111009918572        111010005829        111010098933  

111005587581

     111006493522        111007286387        111007391395        111007501477  
     111007599610        111007694313        111007841946        111008512481  
     111008607756        111008708668        111008812675        111008909289  
     111009515621        111009613507        111009719278        111009830328  
     111009918594        111010005830        111010098977  

111005587592

     111006493533        111007286545        111007391407        111007501512  
     111007599687        111007694436        111007841968        111008512515  
     111008607767        111008708679        111008812709        111008909313  
     111009515643        111009613518        111009719302        111009830384  
     111009918606        111010005863        111010099002  

111005587615

     111006493667        111007286556        111007391429        111007501534  
     111007599744        111007694470        111007842004        111008512582  
     111008607846        111008708815        111008812743        111008909324  
     111009515788        111009613541        111009719368        111009830519  
     111009918639        111010005885        111010099024  

111005587626

     111006493690        111007286590        111007391553        111007501613  
     111007599777        111007694481        111007842015        111008512593  
     111008607925        111008708826        111008812754        111008909346  
     111009515867        111009613552        111009719414        111009830542  
     111009918651        111010005896        111010099035  

111005587659

     111006493757        111007286635        111007391621        111007501714  
     111007599788        111007694515        111007842060        111008512627  
     111008607992        111008708837        111008812787        111008909379  
     111009515878        111009613642        111009719560        111009830586  
     111009918684        111010005931        111010099091  

111005587671

     111006493825        111007286725        111007391632        111007501747  
     111007599799        111007694582        111007842093        111008512717  
     111008608005        111008708871        111008812877        111008909436  
     111009515957        111009613664        111009719593        111009830643  
     111009918707        111010005942        111010099103  

111005587705

     111006493892        111007286736        111007391643        111007501770  
     111007599801        111007694605        111007842194        111008512739  
     111008608106        111008708949        111008812967        111008909469  
     111009515980        111009613732        111009719638        111009830698  
     111009918718        111010005964        111010099125  

111005587716

     111006493926        111007286792        111007391654        111007501859  
     111007599812        111007694672        111007842206        111008512885  
     111008608162        111008709041        111008813070        111008909481  
     111009515991        111009613787        111009719649        111009830766  
     111009918853        111010005975        111010099136  

111005587749

     111006494017        111007286859        111007391698        111007501916  
     111007599834        111007694706        111007842239        111008512920  
     111008608173        111008709052        111008813081        111008909526  
     111009516015        111009613822        111009719650        111009830913  
     111009918864        111010006011        111010099158  

111005587772

     111006494310        111007286882        111007391700        111007501938  
     111007599878        111007694717        111007842240        111008512942  
     111008608218        111008709085        111008813092        111008909593  
     111009516026        111009613901        111009719728        111009830957  
     111009918886        111010006022        111010099170  

111005587794

     111006494433        111007286905        111007391935        111007501950  
     111007599902        111007694728        111007842329        111008513000  
     111008608274        111008709120        111008813126        111008909605  
     111009516093        111009613912        111009719740        111009830979  
     111009918965        111010006044        111010099181  

111005587806

     111006494501        111007286927        111007391957        111007502030  
     111007600095        111007694773        111007842363        111008513123  
     111008608331        111008709175        111008813137        111008909616  
     111009516183        111009613923        111009719751        111009830980  
     111009918976        111010006099        111010099226  

111005587817

     111006494512        111007286950        111007391968        111007502063  
     111007600107        111007694807        111007842408        111008513156  
     111008608353        111008709186        111008813160        111008909649  
     111009516228        111009613967        111009719795        111009830991  
     111009919012        111010006112        111010099237  

111005587839

     111006494556        111007286972        111007391991        111007502096  
     111007600129        111007694818        111007842486        111008513189  
     111008608375        111008709265        111008813216        111008909683  
     111009516385        111009613978        111009719852        111009831004  
     111009919157        111010006123        111010099248  

111005587895

     111006494613        111007287186        111007392037        111007502120  
     111007600196        111007694841        111007842510        111008513224  
     111008608409        111008709276        111008813249        111008909694  
     111009516408        111009614003        111009719863        111009831037  
     111009919203        111010006134        111010099282  

111005587907

     111006494657        111007287210        111007392105        111007502142  
     111007600231        111007694852        111007842521        111008513347  
     111008608476        111008709333        111008813283        111008909740  
     111009516419        111009614025        111009719908        111009831059  
     111009919247        111010006156        111010099361  

111005587930

     111006494736        111007287243        111007392150        111007502197  
     111007600253        111007694885        111007842611        111008513404  
     111008608498        111008709412        111008813317        111008909762  
     111009516420        111009614069        111009719920        111009831116  
     111009919304        111010006167        111010099406  

111005587941

     111006494860        111007287254        111007392161        111007502265  
     111007600343        111007694942        111007842723        111008513426  
     111008608500        111008709557        111008813340        111008909784  
     111009516510        111009614070        111009719953        111009831149  
     111009919315        111010006189        111010099451  

111005588009

     111006494938        111007287265        111007392206        111007502311  
     111007600387        111007694997        111007842778        111008513471  
     111008608612        111008709591        111008813351        111008909795  
     111009516532        111009614092        111009720067        111009831150  
     111009919337        111010006291        111010099484  

111005588065

     111006495018        111007287276        111007392228        111007502322  
     111007600422        111007695022        111007842813        111008513493  
     111008608634        111008709670        111008813362        111008909818  
     111009516600        111009614126        111009720078        111009831161  
     111009919359        111010006303        111010099529  

111005588111

     111006495119        111007287298        111007392239        111007502399  
     111007600433        111007695066        111007842824        111008513516  
     111008608667        111008709759        111008813441        111008909874  
     111009516622        111009614137        111009720113        111009831206  
     111009919449        111010006325        111010099530  

111005588122

     111006495197        111007287344        111007392273        111007502401  
     111007600488        111007695101        111007842879        111008513572  
     111008608702        111008709793        111008813564        111008909908  
     111009516666        111009614148        111009720168        111009831217  
     111009919450        111010006336        111010099552  

111005588144

     111006495209        111007287445        111007392330        111007502456  
     111007600499        111007695123        111007842891        111008513695  
     111008608713        111008709816        111008813654        111008909919  
     111009516688        111009614159        111009720371        111009831228  
     111009919483        111010006392        111010099585  

111005588177

     111006495333        111007287535        111007392521        111007502467  
     111007600512        111007695156        111007843128        111008513730  
     111008608724        111008709883        111008813711        111008909931  
     111009516868        111009614160        111009720393        111009831262  
     111009919517        111010006448        111010099608  

111005588201

     111006495399        111007287557        111007392565        111007502489  
     111007600578        111007695178        111007843151        111008513752  
     111008608803        111008709917        111008813766        111008909964  
     111009516879        111009614261        111009720405        111009831307  
     111009919618        111010006459        111010099653  

111005588256

     111006495872        111007287704        111007392611        111007502502  
     111007600613        111007695189        111007843274        111008513819  
     111008608814        111008709939        111008813834        111008910045  
     111009516880        111009614328        111009720427        111009831330  
     111009919641        111010006460        111010099675  

111005588267

     111006495940        111007287816        111007392644        111007502647  
     111007600770        111007695202        111007843285        111008513909  
     111008608858        111008709962        111008813913        111008910102  
     111009516914        111009614339        111009720438        111009831363  
     111009919720        111010006505        111010099754  

111005588302

     111006496053        111007287827        111007392655        111007502658  
     111007600792        111007695279        111007843308        111008513910  
     111008608869        111008709995        111008813924        111008910113  
     111009516925        111009614452        111009720472        111009831385  
     111009919786        111010006550        111010099787  

111005588335

     111006496109        111007287838        111007392677        111007502669  
     111007600916        111007695369        111007843320        111008513921  
     111008608892        111008710122        111008813935        111008910157  
     111009516936        111009614496        111009720506        111009831408  
     111009919797        111010006561        111010099811  

111005588414

     111006496255        111007287883        111007392824        111007502771  
     111007600972        111007695505        111007843364        111008513932  
     111008608915        111008710155        111008813979        111008910180  
     111009516947        111009614519        111009720517        111009831464  
     111009919876        111010006606        111010099855  

111005588436

     111006496266        111007287928        111007392835        111007502838  
     111007600983        111007695550        111007843645        111008513943  
     111008608959        111008710188        111008813991        111008910191  
     111009516992        111009614531        111009720573        111009831475  
     111009919911        111010006639        111010099866  

111005588447

     111006496491        111007287939        111007392970        111007502872  
     111007601007        111007695639        111007843656        111008513998  
     111008608982        111008710223        111008814037        111008910281  
     111009517140        111009614542        111009720618        111009831486  
     111009919933        111010006640        111010099945  

111005588458

     111006496738        111007287940        111007393016        111007502940  
     111007601108        111007695729        111007843667        111008514034  
     111008609006        111008710245        111008814059        111008910304  
     111009517173        111009614597        111009720696        111009831521  
     111009919966        111010006662        111010099956  

111005588470

     111006496884        111007287951        111007393072        111007502962  
     111007601131        111007695752        111007843689        111008514067  
     111008609084        111008710290        111008814105        111008910315  
     111009517207        111009614621        111009720720        111009831565  
     111009919977        111010006741        111010099978  

111005588515

     111006497144        111007288019        111007393094        111007502973  
     111007601153        111007695763        111007843724        111008514089  
     111008609163        111008710335        111008814138        111008910359  
     111009517230        111009614632        111009720731        111009831655  
     111009919988        111010006752        111010100038  

111005588526

     111006497223        111007288042        111007393140        111007503176  
     111007601164        111007695875        111007843768        111008514179  
     111008609219        111008710368        111008814183        111008910360  
     111009517285        111009614643        111009720764        111009831666  
     111009920047        111010006785        111010100050  

111005588559

     111006497267        111007288143        111007393195        111007503211  
     111007601175        111007695909        111007843847        111008514180  
     111008609321        111008710380        111008814273        111008910382  
     111009517308        111009614654        111009720854        111009831677  
     111009920058        111010006796        111010100128  

111005588560

     111006497289        111007288154        111007393218        111007503299  
     111007601197        111007696045        111007843870        111008514359  
     111008609332        111008710403        111008814341        111008910427  
     111009517320        111009614744        111009720865        111009831712  
     111009920137        111010006819        111010100139  

111005588582

     111006497290        111007288233        111007393241        111007503301  
     111007601209        111007696056        111007843937        111008514438  
     111008609398        111008710425        111008814420        111008910449  
     111009517397        111009614755        111009721013        111009831723  
     111009920182        111010006831        111010100184  

111005588649

     111006497302        111007288277        111007393409        111007503389  
     111007601221        111007696090        111007844051        111008514450  
     111008609433        111008710447        111008814464        111008910461  
     111009517443        111009614788        111009721091        111009831734  
     111009920238        111010006897        111010100218  

111005588661

     111006497379        111007288301        111007393443        111007503457  
     111007601232        111007696236        111007844107        111008514506  
     111008609477        111008710469        111008814497        111008910494  
     111009517533        111009614834        111009721125        111009831789  
     111009920294        111010006909        111010100241  

111005588717

     111006497380        111007288323        111007393533        111007503581  
     111007601311        111007696247        111007844118        111008514607  
     111008609488        111008710492        111008814509        111008910562  
     111009517555        111009614856        111009721147        111009831846  
     111009920328        111010006921        111010100263  

111005588874

     111006497559        111007288378        111007393544        111007503604  
     111007601344        111007696528        111007844129        111008514786  
     111008609578        111008710504        111008814565        111008910595  
     111009517566        111009614867        111009721507        111009831857  
     111009920395        111010006943        111010100410  

111005588975

     111006497560        111007288446        111007393634        111007503727  
     111007601355        111007696584        111007844130        111008514832  
     111008609657        111008710548        111008814587        111008910641  
     111009517588        111009614946        111009721608        111009831868  
     111009920418        111010006998        111010100421  

111005589077

     111006497829        111007288514        111007393678        111007503738  
     111007601366        111007696595        111007844253        111008514854  
     111008609668        111008710559        111008814622        111008910652  
     111009517656        111009614991        111009721620        111009831958  
     111009920429        111010007001        111010100498  

111005589088

     111006497931        111007288525        111007393713        111007503749  
     111007601388        111007696652        111007844309        111008514922  
     111008609680        111008710605        111008814633        111008910685  
     111009517702        111009615015        111009721664        111009832061  
     111009920441        111010007012        111010100522  

111005589101

     111006497942        111007288592        111007393779        111007503750  
     111007601401        111007696696        111007844343        111008514933  
     111008609758        111008710739        111008814699        111008910719  
     111009517713        111009615026        111009721709        111009832083  
     111009920520        111010007045        111010100533  

111005589123

     111006497975        111007288626        111007393814        111007503772  
     111007601412        111007696742        111007844499        111008514977  
     111008609848        111008710863        111008814723        111008910887  
     111009517735        111009615059        111009721754        111009832128  
     111009920597        111010007113        111010100601  

111005589145

     111006498000        111007288660        111007393858        111007503817  
     111007601423        111007697080        111007844523        111008514999  
     111008609859        111008710942        111008814745        111008910911  
     111009517768        111009615093        111009721798        111009832353  
     111009920621        111010007124        111010100623  

111005589156

     111006498044        111007288671        111007393960        111007503828  
     111007601456        111007697158        111007844545        111008515024  
     111008609871        111008710953        111008814789        111008910944  
     111009517779        111009615116        111009722272        111009832375  
     111009920643        111010007135        111010100724  

111005589167

     111006498167        111007288682        111007393982        111007503839  
     111007601490        111007697226        111007844736        111008515079  
     111008609905        111008710986        111008814802        111008910955  
     111009517836        111009615127        111009722474        111009832386  
     111009920676        111010007157        111010100746  

111005589224

     111006498235        111007288693        111007394028        111007503929  
     111007601513        111007697237        111008338689        111008515080  
     111008609916        111008711000        111008814857        111008910966  
     111009517892        111009615149        111009722496        111009832432  
     111009920700        111010007168        111010100757  

111005589280

     111006498280        111007288817        111007394039        111007504054  
     111007601524        111007697282        111008406034        111008515114  
     111008609950        111008711101        111008814868        111008911035  
     111009517915        111009615172        111009722609        111009832454  
     111009920766        111010007225        111010100768  

111005589303

     111006498291        111007288828        111007394185        111007504100  
     111007601535        111007697529        111008416653        111008515125  
     111008610053        111008711167        111008814880        111008911091  
     111009517948        111009615206        111009722698        111009832465  
     111009920777        111010007247        111010100791  

111005589314

     111006498392        111007288839        111007394196        111007504144  
     111007601715        111007697596        111008416675        111008515136  
     111008610109        111008711178        111008814903        111008911125  
     111009517959        111009615217        111009722867        111009832522  
     111009920812        111010007269        111010100881  

111005589325

     111006498460        111007288929        111007394309        111007504155  
     111007601760        111007697608        111008416754        111008515181  
     111008610110        111008711583        111008814914        111008911158  
     111009517971        111009615228        111009722878        111009832555  
     111009920845        111010007270        111010100993  

111005589336

     111006498505        111007288930        111007394387        111007504166  
     111007601917        111007697709        111008416800        111008515293  
     111008610211        111008711594        111008815027        111008911169  
     111009517982        111009615239        111009722890        111009832656  
     111009920913        111010007304        111010101051  

111005589381

     111006498516        111007288974        111007394400        111007504177  
     111007602121        111007697743        111008416822        111008515440  
     111008610244        111008711640        111008815038        111008911293  
     111009518028        111009615341        111009722957        111009832678  
     111009920980        111010007315        111010101095  

111005589392

     111006498763        111007288996        111007394433        111007504199  
     111007602154        111007736938        111008416855        111008515495  
     111008610299        111008711707        111008815083        111008911305  
     111009518152        111009615464        111009722968        111009832724  
     111009921004        111010007337        111010101118  

111005589459

     111006498875        111007289054        111007394714        111007504223  
     111007602233        111007742856        111008416923        111008515541  
     111008610367        111008711752        111008815094        111008911350  
     111009518231        111009615475        111009722979        111009832779  
     111009921015        111010007348        111010101130  

111005589460

     111006498886        111007289144        111007394725        111007504267  
     111007602312        111007742890        111008417058        111008515563  
     111008610378        111008711763        111008815140        111008911406  
     111009518242        111009615497        111009722980        111009832836  
     111009921026        111010007393        111010101185  

111005589482

     111006498976        111007289177        111007394769        111007504302  
     111007602334        111007742902        111008417092        111008515608  
     111008610435        111008711808        111008815151        111008911417  
     111009518398        111009615510        111009722991        111009832881  
     111009921048        111010007416        111010101208  

111005589493

     111006499001        111007289199        111007394792        111007504335  
     111007602356        111007742935        111008417182        111008515631  
     111008610446        111008711875        111008815207        111008911507  
     111009518455        111009615543        111009723059        111009832915  
     111009921059        111010007438        111010101253  

111005589538

     111006499157        111007289223        111007394826        111007504368  
     111007602378        111007742946        111008417362        111008515686  
     111008610480        111008711909        111008815241        111008911530  
     111009518466        111009615554        111009723273        111009832937  
     111009921060        111010007449        111010101275  

111005589549

     111006499494        111007289267        111007394871        111007504379  
     111007602390        111007742968        111008417430        111008515765  
     111008610491        111008711965        111008815308        111008911552  
     111009518488        111009615565        111009723318        111009832960  
     111009921082        111010007663        111010101309  

111005589550

     111006499663        111007289391        111007394994        111007504470  
     111007602435        111007742979        111008417542        111008515776  
     111008610503        111008712034        111008815319        111008911608  
     111009518556        111009615576        111009723329        111009833006  
     111009921105        111010007696        111010101310  

111005589572

     111006499708        111007289414        111007395052        111007504492  
     111007602491        111007742980        111008417597        111008515877  
     111008610525        111008712089        111008815364        111008911631  
     111009518567        111009615600        111009723330        111009833039  
     111009921138        111010007719        111010101411  

111005589594

     111006499977        111007289436        111007395186        111007504504  
     111007602558        111007743015        111008417610        111008515899  
     111008610558        111008712113        111008815487        111008911743  
     111009518578        111009615633        111009723363        111009833040  
     111009921150        111010007742        111010101422  

111005589606

     111006500004        111007289469        111007395209        111007504526  
     111007602581        111007743037        111008417711        111008515934  
     111008610660        111008712179        111008815555        111008911787  
     111009518668        111009615655        111009723385        111009833073  
     111009921161        111010007753        111010101444  

111005589639

     111006500093        111007289571        111007395300        111007504571  
     111007602671        111007743048        111008417722        111008515967  
     111008610738        111008712304        111008815588        111008911877  
     111009518691        111009615677        111009723396        111009833163  
     111009921239        111010007898        111010101455  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005589673

     111006500396        111007289582        111007395401        111007504650  
     111007602682        111007743060        111008417812        111008515978  
     111008610750        111008712337        111008815612        111008911899  
     111009518736        111009615701        111009723408        111009833219  
     111009921295        111010007922        111010101466  

111005589695

     111006500790        111007289616        111007395478        111007504661  
     111007602705        111007743071        111008417823        111008516003  
     111008610761        111008712359        111008815634        111008911934  
     111009518859        111009615712        111009723509        111009833253  
     111009921363        111010007944        111010101512  

111005589718

     111006500824        111007289649        111007395489        111007504694  
     111007602738        111007743105        111008417889        111008516014  
     111008610772        111008712416        111008815667        111008911945  
     111009518916        111009615745        111009723789        111009833310  
     111009921374        111010007977        111010101556  

111005589729

     111006500970        111007289694        111007395502        111007504740  
     111007602794        111007743150        111008417890        111008516058  
     111008610828        111008712449        111008815689        111008912003  
     111009519030        111009615778        111009723802        111009833387  
     111009921497        111010007999        111010101646  

111005589752

     111006500981        111007289728        111007395568        111007504885  
     111007602817        111007743161        111008417902        111008516081  
     111008610873        111008712483        111008815713        111008912058  
     111009519096        111009615789        111009723824        111009833400  
     111009921587        111010008024        111010101860  

111005589763

     111006501083        111007289740        111007395603        111007504953  
     111007602828        111007743183        111008417924        111008516193  
     111008610884        111008712506        111008815746        111008912126  
     111009519209        111009615824        111009723835        111009833422  
     111009921622        111010008035        111010101905  

111005589954

     111006501184        111007289852        111007395658        111007505022  
     111007602839        111007743206        111008417946        111008516205  
     111008610907        111008712517        111008815757        111008912159  
     111009519243        111009615947        111009723846        111009833455  
     111009921723        111010008136        111010101938  

111005589998

     111006501230        111007289953        111007395670        111007505033  
     111007602873        111007743217        111008417957        111008516216  
     111008610930        111008712562        111008815836        111008912193  
     111009519287        111009615981        111009723857        111009833488  
     111009921790        111010008158        111010102018  

111005590035

     111006501409        111007290045        111007395692        111007505055  
     111007602918        111007743228        111008418015        111008516429  
     111008610941        111008712607        111008815892        111008912216  
     111009519333        111009615992        111009723879        111009833567  
     111009921857        111010008170        111010102052  

111005590068

     111006501656        111007290326        111007395715        111007505066  
     111007602941        111007743239        111008418037        111008516496  
     111008610974        111008712719        111008815904        111008912418  
     111009519344        111009616005        111009723914        111009833602  
     111009921880        111010008237        111010102120  

111005590103

     111006501702        111007290359        111007395748        111007505123  
     111007602952        111007743251        111008418161        111008516520  
     111008610996        111008712731        111008815937        111008912463  
     111009519366        111009616139        111009723936        111009833714  
     111009921925        111010008271        111010102175  

111005590147

     111006501836        111007290450        111007395793        111007505145  
     111007602963        111007743352        111008418172        111008516597  
     111008611009        111008712764        111008815959        111008912508  
     111009519377        111009616162        111009723969        111009833770  
     111009921958        111010008338        111010102209  

111005590169

     111006501847        111007290461        111007395805        111007505178  
     111007602974        111007743396        111008418206        111008516643  
     111008611076        111008712876        111008815982        111008912531  
     111009519412        111009616173        111009723970        111009833781  
     111009922005        111010008372        111010102276  

111005590204

     111006501869        111007290528        111007395816        111007505213  
     111007602996        111007743431        111008418228        111008516654  
     111008611188        111008712911        111008816028        111008912553  
     111009519423        111009616184        111009724049        111009833893  
     111009922061        111010008439        111010102298  

111005590237

     111006501982        111007290539        111007395883        111007505235  
     111007603010        111007743509        111008418307        111008516733  
     111008611212        111008712955        111008816039        111008912632  
     111009519434        111009616252        111009724050        111009833938  
     111009922072        111010008440        111010102322  

111005590271

     111006502141        111007290540        111007395951        111007505246  
     111007603032        111007743644        111008418633        111008516856  
     111008611234        111008712977        111008816073        111008912654  
     111009519478        111009616331        111009724061        111009834096  
     111009922083        111010008451        111010102344  

111005590316

     111006512984        111007290595        111007395962        111007505268  
     111007603043        111007743655        111008418734        111008516878  
     111008611245        111008713024        111008816219        111008912665  
     111009519490        111009616342        111009724094        111009834276  
     111009922094        111010008529        111010102355  

111005590327

     111006523560        111007290607        111007396008        111007505314  
     111007603054        111007743723        111008418745        111008516889  
     111008611278        111008713079        111008816264        111008912676  
     111009519580        111009616364        111009724128        111009834287  
     111009922128        111010008563        111010102399  

111005590350

     111006524932        111007290708        111007396042        111007505325  
     111007603076        111007743734        111008418756        111008516946  
     111008611290        111008713091        111008816275        111008912698  
     111009519591        111009616386        111009724140        111009834298  
     111009922140        111010008596        111010102401  

111005590473

     111006528756        111007290720        111007396075        111007505404  
     111007603100        111007743745        111008418790        111008516979  
     111008611313        111008713170        111008816578        111008912700  
     111009519603        111009616410        111009724151        111009834333  
     111009922151        111010008608        111010102412  

111005590541

     111006562406        111007290832        111007396086        111007505460  
     111007603133        111007743756        111008418802        111008516991  
     111008611324        111008713226        111008816624        111008912744  
     111009519625        111009616454        111009724162        111009834366  
     111009922162        111010008675        111010102456  

111005590563

     111006576366        111007290898        111007396097        111007505471  
     111007603155        111007743767        111008418813        111008517015  
     111008611346        111008713237        111008816668        111008912766  
     111009519704        111009616487        111009724195        111009834377  
     111009922184        111010008709        111010102489  

111005590596

     111006594366        111007290933        111007396110        111007505549  
     111007603166        111007743802        111008418835        111008517071  
     111008611380        111008713293        111008816714        111008912777  
     111009519715        111009616498        111009724207        111009834490  
     111009922218        111010008743        111010102579  

111005590619

     111006598708        111007290999        111007396491        111007505550  
     111007603177        111007743813        111008418879        111008517093  
     111008611458        111008713327        111008816916        111008912867  
     111009519737        111009616500        111009724229        111009834557  
     111009922320        111010008754        111010102591  

111005590642

     111006617227        111007291002        111007396514        111007505628  
     111007603199        111007743824        111008418891        111008517105  
     111008611504        111008713338        111008816938        111008912890  
     111009519748        111009616522        111009724263        111009834568  
     111009922342        111010008787        111010102692  

111005590721

     111006651315        111007291035        111007396569        111007505639  
     111007603212        111007743846        111008418925        111008517116  
     111008611571        111008713451        111008816950        111008912902  
     111009519759        111009616544        111009724274        111009834715  
     111009922386        111010008822        111010102759  

111005590765

     111006669538        111007291080        111007396570        111007505651  
     111007603368        111007743857        111008419049        111008517150  
     111008611593        111008713585        111008817030        111008912924  
     111009519894        111009616566        111009724285        111009834748  
     111009922432        111010008888        111010102760  

111005590877

     111006684861        111007291181        111007396660        111007505695  
     111007603379        111007743947        111008419050        111008517183  
     111008611605        111008713608        111008817131        111008913004  
     111009519962        111009616599        111009724296        111009834816  
     111009922487        111010008901        111010102771  

111005590888

     111006703605        111007291215        111007396738        111007505729  
     111007603414        111007744061        111008419106        111008517228  
     111008611616        111008713619        111008817186        111008913093  
     111009519973        111009616612        111009724544        111009834872  
     111009922555        111010008967        111010102782  

111005590912

     111006749706        111007291226        111007396749        111007505774  
     111007603447        111007744083        111008419117        111008517240  
     111008611661        111008713721        111008817210        111008913206  
     111009520065        111009616623        111009724634        111009834894  
     111009922588        111010008990        111010102793  

111005590934

     111006770924        111007291259        111007396907        111007505808  
     111007603560        111007744117        111008419140        111008517307  
     111008611683        111008713732        111008817254        111008913228  
     111009520087        111009616656        111009724690        111009834962  
     111009922634        111010009025        111010102805  

111005590967

     111006773499        111007291271        111007396941        111007505853  
     111007603740        111007744139        111008419195        111008517329  
     111008611694        111008713798        111008817276        111008913284  
     111009520098        111009616689        111009724713        111009834973  
     111009922656        111010009070        111010102816  

111005590978

     111006775941        111007291293        111007396963        111007505875  
     111007603751        111007744151        111008419207        111008517464  
     111008611717        111008713822        111008817311        111008913295  
     111009520122        111009616702        111009724746        111009835020  
     111009922689        111010009126        111010102827  

111005591036

     111006788158        111007291349        111007396996        111007505897  
     111007603784        111007744263        111008419454        111008517587  
     111008611728        111008713877        111008817412        111008913341  
     111009520133        111009616713        111009724779        111009835064  
     111009922746        111010009137        111010102849  

111005591160

     111006799835        111007291394        111007397009        111007505909  
     111007603807        111007744296        111008419487        111008517600  
     111008611751        111008713901        111008817502        111008913374  
     111009520177        111009616724        111009724814        111009835075  
     111009922825        111010009148        111010102850  

111005591171

     111006807644        111007291495        111007397065        111007505998  
     111007603829        111007744544        111008419511        111008517701  
     111008611773        111008713912        111008817546        111008913396  
     111009520188        111009616735        111009724825        111009835086  
     111009922926        111010009216        111010102861  

111005591193

     111006834587        111007291798        111007397087        111007506012  
     111007603830        111007744566        111008419689        111008517712  
     111008611784        111008714014        111008817557        111008913587  
     111009520234        111009616803        111009724915        111009835109  
     111009922971        111010009227        111010102894  

111005591249

     111006839829        111007291800        111007397155        111007506023  
     111007603885        111007744645        111008419791        111008517734  
     111008611830        111008714058        111008817591        111008913598  
     111009520335        111009616836        111009725017        111009835110  
     111009923017        111010009238        111010102906  

111005591261

     111006839852        111007291811        111007397166        111007506045  
     111007603908        111007744746        111008419814        111008517778  
     111008611841        111008714069        111008817625        111008913622  
     111009520357        111009616870        111009725039        111009835154  
     111009923028        111010009250        111010102917  

111005591351

     111006839919        111007291877        111007397256        111007506089  
     111007603953        111007744803        111008419825        111008517790  
     111008611863        111008714104        111008817647        111008913666  
     111009520414        111009616948        111009725107        111009835165  
     111009923062        111010009272        111010102928  

111005591373

     111006839920        111007291945        111007397289        111007506102  
     111007603964        111007744814        111008419836        111008517835  
     111008611975        111008714193        111008817681        111008913688  
     111009520436        111009616993        111009725129        111009835233  
     111009923084        111010009283        111010102940  

111005591384

     111006839931        111007291956        111007397290        111007506124  
     111007603997        111007744870        111008419926        111008517880  
     111008612033        111008714216        111008817726        111008913712  
     111009520470        111009617017        111009725141        111009835244  
     111009923118        111010009306        111010103008  

111005591407

     111006839964        111007291967        111007397302        111007506203  
     111007604000        111007744904        111008419937        111008517891  
     111008612066        111008714238        111008817759        111008913789  
     111009520515        111009617028        111009725152        111009835288  
     111009923129        111010009317        111010103042  

111005591474

     111006839997        111007291990        111007397324        111007506359  
     111007604022        111007744960        111008419959        111008517925  
     111008612088        111008714340        111008817771        111008913790  
     111009520560        111009617062        111009725174        111009835299  
     111009923152        111010009328        111010103064  

111005591531

     111006840001        111007292003        111007397368        111007506427  
     111007604044        111007745051        111008419971        111008517936  
     111008612101        111008714418        111008817805        111008913857  
     111009520661        111009617118        111009725185        111009835334  
     111009923196        111010009395        111010103110  

111005591553

     111006840012        111007292047        111007397379        111007506449  
     111007604077        111007745062        111008419993        111008517969  
     111008612189        111008714474        111008817838        111008913868  
     111009520717        111009617152        111009725264        111009835389  
     111009923219        111010009407        111010103198  

111005591586

     111006840146        111007292058        111007397391        111007506517  
     111007604101        111007745073        111008420074        111008518319  
     111008612190        111008714485        111008817849        111008913914  
     111009520728        111009617231        111009725275        111009835413  
     111009923220        111010009429        111010103222  

111005591609

     111006840157        111007292069        111007397414        111007506595  
     111007604112        111007745095        111008420221        111008518410  
     111008612437        111008714496        111008818075        111008913969  
     111009520762        111009617242        111009725286        111009835435  
     111009923264        111010009474        111010103255  

111005591733

     111006840203        111007292092        111007397504        111007506618  
     111007604134        111007745107        111008420401        111008518511  
     111008612460        111008714508        111008818143        111008914038  
     111009520773        111009617310        111009725297        111009835558  
     111009923309        111010009520        111010103323  

111005591744

     111006840214        111007292126        111007397537        111007506629  
     111007604213        111007745196        111008420489        111008518533  
     111008612505        111008714575        111008818176        111008914218  
     111009520807        111009617488        111009725321        111009835592  
     111009923310        111010009553        111010103424  

111005591788

     111006840225        111007292193        111007397559        111007506685  
     111007604246        111007745253        111008420557        111008518566  
     111008612527        111008714586        111008818198        111008914229  
     111009520863        111009617545        111009725332        111009835604  
     111009923321        111010009609        111010103457  

111005591799

     111006840269        111007292238        111007397739        111007506708  
     111007604257        111007745264        111008420568        111008518588  
     111008612549        111008714609        111008818288        111008914230  
     111009520953        111009617556        111009725343        111009835637  
     111009923444        111010009610        111010103480  

111005591845

     111006840270        111007292249        111007397784        111007506719  
     111007604280        111007745309        111008420603        111008518601  
     111008612640        111008714610        111008818299        111008914308  
     111009520997        111009617567        111009725400        111009835682  
     111009923455        111010009621        111010103503  

111005591902

     111006840304        111007292272        111007397829        111007506720  
     111007604303        111007745310        111008420658        111008518724  
     111008612729        111008714665        111008818378        111008914319  
     111009521022        111009617578        111009725411        111009835750  
     111009923488        111010009654        111010103525  

111005591946

     111006840359        111007292531        111007397863        111007506764  
     111007604314        111007745343        111008420726        111008518791  
     111008612741        111008714687        111008818402        111008914331  
     111009521099        111009617589        111009725422        111009835783  
     111009923512        111010009687        111010103536  

111005591957

     111006840449        111007292542        111007397942        111007506797  
     111007604325        111007745400        111008420782        111008518814  
     111008612808        111008714711        111008818479        111008914353  
     111009521123        111009617590        111009725477        111009835839  
     111009923781        111010009766        111010103569  

111005591968

     111006840461        111007292597        111007397975        111007506887  
     111007604347        111007745411        111008420827        111008518858  
     111008612897        111008714733        111008818503        111008914421  
     111009521134        111009617602        111009725499        111009835873  
     111009923815        111010009777        111010103581  

111005592082

     111006840472        111007292621        111007398000        111007506900  
     111007604426        111007745433        111008420883        111008518870  
     111008612921        111008714755        111008818536        111008914443  
     111009521202        111009617624        111009725523        111009835895  
     111009923837        111010009845        111010103604  

111005592105

     111006840562        111007292643        111007398011        111007506955  
     111007604448        111007745444        111008420906        111008518915  
     111008613001        111008714845        111008818592        111008914454  
     111009521213        111009617657        111009725567        111009835907  
     111009923882        111010009890        111010103637  

111005592149

     111006840618        111007292654        111007398022        111007507002  
     111007604460        111007745455        111008420939        111008518971  
     111008613012        111008714856        111008818615        111008914500  
     111009521235        111009617679        111009725578        111009835941  
     111009923938        111010009902        111010103648  

111005592172

     111006840629        111007292687        111007398101        111007507013  
     111007604550        111007745477        111008420940        111008518982  
     111008613023        111008714878        111008818626        111008914566  
     111009521257        111009617680        111009725589        111009836021  
     111009923994        111010010050        111010103659  

111005592183

     111006840641        111007292700        111007398280        111007507024  
     111007604594        111007745501        111008421031        111008519028  
     111008613034        111008714902        111008818648        111008914601  
     111009521280        111009617714        111009725590        111009836054  
     111009924018        111010010061        111010103671  

111005592228

     111006840652        111007292755        111007398303        111007507091  
     111007604628        111007745613        111008421075        111008519051  
     111008613078        111008715059        111008818671        111008914678  
     111009521303        111009617725        111009725602        111009836087  
     111009924041        111010010072        111010103738  

111005592239

     111006840674        111007292788        111007398325        111007507215  
     111007604651        111007745646        111008421109        111008519062  
     111008613157        111008715150        111008818705        111008914690  
     111009521325        111009617736        111009725646        111009836100  
     111009924074        111010010083        111010103817  

111005592251

     111006840685        111007292924        111007398347        111007507260  
     111007604684        111007745657        111008421132        111008519141  
     111008613179        111008715172        111008818828        111008914724  
     111009521404        111009617747        111009725657        111009836234  
     111009924197        111010010094        111010103839  

111005592273

     111006840696        111007292935        111007398437        111007507282  
     111007604695        111007745703        111008421143        111008519174  
     111008613180        111008715228        111008818839        111008914735  
     111009521572        111009617769        111009725859        111009836267  
     111009924300        111010010106        111010103862  

111005592329

     111006840810        111007292979        111007398482        111007507372  
     111007604718        111007745769        111008421165        111008519185  
     111008613270        111008715307        111008818840        111008914779  
     111009521606        111009617781        111009725893        111009836290  
     111009924355        111010010139        111010103884  

111005592385

     111006840832        111007292980        111007398493        111007507394  
     111007604730        111007745770        111008421198        111008519264  
     111008613292        111008715330        111008818862        111008914780  
     111009521628        111009617792        111009725949        111009836324  
     111009924388        111010010184        111010103930  

111005592486

     111006840843        111007293071        111007398505        111007507440  
     111007604741        111007745815        111008421288        111008519297  
     111008613337        111008715374        111008818895        111008914836  
     111009521730        111009617804        111009725972        111009836335  
     111009924434        111010010195        111010103963  

111005592509

     111006840854        111007293093        111007398516        111007507462  
     111007604808        111007745826        111008421301        111008519387  
     111008613348        111008715385        111008819043        111008914858  
     111009521785        111009617815        111009726018        111009836436  
     111009924467        111010010285        111010104065  

111005592521

     111006840865        111007293217        111007398538        111007507484  
     111007604820        111007745882        111008421312        111008519400  
     111008613393        111008715453        111008819133        111008914892  
     111009521864        111009617826        111009726197        111009836481  
     111009924489        111010010320        111010104098  

111005592532

     111006840876        111007293228        111007398640        111007507585  
     111007604897        111007745905        111008421323        111008519422  
     111008613416        111008715510        111008819256        111008914904  
     111009521875        111009617859        111009726221        111009836559  
     111009924513        111010010353        111010104122  

111005592576

     111006840887        111007293284        111007398673        111007507642  
     111007604921        111007745916        111008421345        111008519466  
     111008613427        111008715521        111008819289        111008914971  
     111009521897        111009617893        111009726243        111009836593  
     111009924535        111010010364        111010104144  

111005592655

     111006840911        111007293295        111007398718        111007507653  
     111007604943        111007745994        111008421424        111008519512  
     111008613438        111008715532        111008819302        111008915028  
     111009521954        111009617905        111009726276        111009836616  
     111009924580        111010010409        111010104188  

111005592723

     111006840933        111007293330        111007398774        111007507710  
     111007604976        111007746029        111008421446        111008519523  
     111008613551        111008715565        111008819357        111008915039  
     111009521965        111009617916        111009726300        111009836638  
     111009924591        111010010476        111010104212  

111005592745

     111006840944        111007293352        111007398785        111007507822  
     111007604998        111007746119        111008421491        111008519646  
     111008613797        111008715576        111008819414        111008915062  
     111009521976        111009617927        111009726366        111009836740  
     111009924636        111010010487        111010104223  

111005592880

     111006840955        111007293374        111007398910        111007507923  
     111007605034        111007746120        111008421536        111008519725  
     111008613821        111008715598        111008819526        111008915152  
     111009522045        111009617961        111009726423        111009836807  
     111009924692        111010010634        111010104234  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005592903

     111006840977        111007293510        111007398943        111007507967  
     111007605089        111007746221        111008421570        111008519758  
     111008613832        111008715688        111008819593        111008915163  
     111009522113        111009617983        111009726456        111009836829  
     111009924782        111010010678        111010104245  

111005592936

     111006841002        111007293532        111007398965        111007508092  
     111007605168        111007746399        111008421604        111008519792  
     111008613854        111008715789        111008819694        111008915220  
     111009522124        111009617994        111009726647        111009836830  
     111009924883        111010010689        111010104267  

111005592970

     111006841068        111007293712        111007399012        111007508104  
     111007605180        111007746434        111008421615        111008519815  
     111008613865        111008715846        111008819706        111008915231  
     111009522348        111009618029        111009726748        111009836841  
     111009924939        111010010690        111010104278  

111005592992

     111006841079        111007293745        111007399045        111007508171  
     111007605203        111007746456        111008421783        111008519860  
     111008613988        111008715903        111008819829        111008915242  
     111009522416        111009618041        111009726759        111009836920  
     111009924973        111010010702        111010104380  

111005593027

     111006841080        111007293846        111007399135        111007508182  
     111007605214        111007746478        111008421839        111008519893  
     111008614002        111008715914        111008819841        111008915264  
     111009522450        111009618063        111009726760        111009837055  
     111009924984        111010010746        111010104391  

111005593061

     111006841451        111007293891        111007399269        111007508227  
     111007605270        111007746502        111008421840        111008519916  
     111008614024        111008715947        111008819919        111008915275  
     111009522517        111009618074        111009726816        111009837066  
     111009925031        111010010768        111010104403  

111005593117

     111006841495        111007293969        111007399292        111007508272  
     111007605304        111007746580        111008421918        111008519949  
     111008614079        111008715969        111008819920        111008915332  
     111009522562        111009618085        111009726849        111009837178  
     111009925075        111010010780        111010104447  

111005593296

     111006841552        111007293992        111007399359        111007508283  
     111007605393        111007746625        111008421930        111008519983  
     111008614169        111008716072        111008819942        111008915422  
     111009522595        111009618119        111009726861        111009837189  
     111009925097        111010010791        111010104458  

111005593308

     111006841574        111007294061        111007399382        111007508531  
     111007605483        111007746737        111008421941        111008520020  
     111008614192        111008716106        111008819997        111008915444  
     111009522663        111009618120        111009726872        111009837190  
     111009925198        111010010803        111010104548  

111005593319

     111006841596        111007294072        111007399450        111007508801  
     111007605506        111007746759        111008421996        111008520086  
     111008614237        111008716173        111008820067        111008915523  
     111009522674        111009618131        111009727008        111009837224  
     111009925288        111010010847        111010104560  

111005593342

     111006841631        111007294083        111007399472        111007508845  
     111007605584        111007746793        111008422021        111008520110  
     111008614327        111008716263        111008820089        111008915578  
     111009522696        111009618142        111009727402        111009837268  
     111009925345        111010010858        111010104571  

111005593364

     111006841653        111007294106        111007399517        111007508889  
     111007605630        111007746838        111008422032        111008520200  
     111008614361        111008716285        111008820157        111008915590  
     111009522720        111009618232        111009727435        111009837279  
     111009925390        111010010960        111010104593  

111005593397

     111006841664        111007294117        111007399528        111007508957  
     111007605641        111007746906        111008422043        111008520233  
     111008614462        111008716296        111008820179        111008915602  
     111009522753        111009618243        111009727479        111009837280  
     111009925457        111010010982        111010104650  

111005593432

     111006841686        111007294296        111007399551        111007508980  
     111007605663        111007746939        111008422098        111008520277  
     111008614495        111008716353        111008820281        111008915635  
     111009522797        111009618298        111009727604        111009837291  
     111009925479        111010011006        111010104683  

111005593465

     111006841721        111007294319        111007399584        111007509015  
     111007605674        111007746962        111008422155        111008520288  
     111008614507        111008716386        111008820348        111008915657  
     111009522821        111009618344        111009727772        111009837303  
     111009925514        111010011084        111010104706  

111005593476

     111006841732        111007294342        111007399629        111007509026  
     111007605685        111007746984        111008422234        111008520312  
     111008614541        111008716409        111008820359        111008915668  
     111009522865        111009618355        111009727806        111009837325  
     111009925569        111010011095        111010104773  

111005593522

     111006841743        111007294397        111007399630        111007509059  
     111007605719        111007747020        111008422289        111008520367  
     111008614585        111008716421        111008820427        111008915680  
     111009522876        111009618388        111009727817        111009837404  
     111009925570        111010011118        111010104795  

111005593555

     111006841776        111007294409        111007399753        111007509071  
     111007605720        111007747042        111008422290        111008520402  
     111008614709        111008716443        111008820483        111008915691  
     111009522933        111009618524        111009727952        111009837459  
     111009925615        111010011129        111010104829  

111005593588

     111006841822        111007294421        111007399775        111007509082  
     111007605753        111007747053        111008422425        111008520413  
     111008614787        111008716476        111008820528        111008915781  
     111009522944        111009618535        111009727985        111009837527  
     111009925626        111010011185        111010104830  

111005593689

     111006841844        111007294432        111007399843        111007509138  
     111007605764        111007747086        111008422470        111008520480  
     111008614866        111008716566        111008820562        111008915837  
     111009522999        111009618579        111009728032        111009837617  
     111009925648        111010011219        111010104841  

111005593702

     111006841888        111007294443        111007399887        111007509172  
     111007605775        111007747097        111008422504        111008520503  
     111008614901        111008716689        111008820595        111008915961  
     111009523068        111009618580        111009728199        111009837707  
     111009925716        111010011275        111010104863  

111005593735

     111006841899        111007294498        111007399922        111007509239  
     111007605810        111007747109        111008422560        111008520592  
     111008614945        111008716757        111008820607        111008916063  
     111009523080        111009618591        111009728223        111009837729  
     111009925750        111010011309        111010104920  

111005593825

     111006841912        111007294500        111007399944        111007509240  
     111007605854        111007747222        111008422616        111008520659  
     111008614956        111008716780        111008820641        111008916164  
     111009523259        111009618603        111009728256        111009837730  
     111009925783        111010011365        111010104931  

111005593870

     111006841990        111007294522        111007400026        111007509273  
     111007605887        111007747233        111008422627        111008520738  
     111008614967        111008716791        111008820685        111008916175  
     111009523305        111009618614        111009728290        111009837741  
     111009925794        111010011387        111010104997  

111005593881

     111006842025        111007294533        111007400105        111007509318  
     111007605900        111007747255        111008422638        111008520749  
     111008615069        111008716825        111008820753        111008916210  
     111009523316        111009618636        111009728346        111009837875  
     111009925806        111010011398        111010105000  

111005593904

     111006842036        111007294588        111007400183        111007509329  
     111007605911        111007747312        111008422649        111008520794  
     111008615126        111008716847        111008820764        111008916232  
     111009523439        111009618658        111009728357        111009837932  
     111009925817        111010011400        111010105011  

111005593948

     111006842047        111007294612        111007400194        111007509363  
     111007605922        111007747345        111008422694        111008520851  
     111008615160        111008716869        111008820865        111008916300  
     111009523462        111009618670        111009728391        111009838001  
     111009925839        111010011433        111010105066  

111005593959

     111006842058        111007294634        111007400239        111007509419  
     111007606002        111007747390        111008422784        111008520963  
     111008615249        111008716870        111008820898        111008916311  
     111009523484        111009618704        111009728458        111009838089  
     111009925873        111010011477        111010105112  

111005594040

     111006842070        111007294702        111007400408        111007509442  
     111007606024        111007747413        111008422818        111008521010  
     111008615317        111008716904        111008820900        111008916333  
     111009523585        111009618715        111009728469        111009838113  
     111009925974        111010011499        111010105202  

111005594051

     111006842081        111007294757        111007400431        111007509486  
     111007606035        111007747424        111008422829        111008521021  
     111008615340        111008716915        111008820933        111008916344  
     111009523776        111009618726        111009728492        111009838281  
     111009925996        111010011523        111010105246  

111005594073

     111006842104        111007294814        111007400611        111007509510  
     111007606192        111007747468        111008422975        111008521076  
     111008615373        111008716948        111008820944        111008916445  
     111009523899        111009618737        111009728504        111009838292  
     111009926076        111010011545        111010105257  

111005594118

     111006842115        111007294870        111007400622        111007509633  
     111007606215        111007747480        111008423022        111008521144  
     111008615395        111008717017        111008821013        111008916669  
     111009523967        111009618850        111009728537        111009838304  
     111009926122        111010011567        111010105268  

111005594219

     111006842148        111007294937        111007400644        111007509677  
     111007606226        111007747525        111008423044        111008521212  
     111008615407        111008717039        111008821035        111008916692  
     111009524126        111009618861        111009728795        111009838326  
     111009926144        111010011602        111010105279  

111005594231

     111006842227        111007294982        111007400655        111007509734  
     111007606237        111007747581        111008423145        111008521267  
     111008615418        111008717062        111008821068        111008916782  
     111009524160        111009618872        111009728986        111009838348  
     111009926155        111010011646        111010105280  

111005594264

     111006842238        111007294993        111007400666        111007509824  
     111007606248        111007747637        111008423268        111008521335  
     111008615520        111008717095        111008821080        111008916849  
     111009524193        111009618894        111009729101        111009838405  
     111009926166        111010011691        111010105336  

111005594275

     111006842249        111007295017        111007400688        111007509914  
     111007606259        111007747705        111008423279        111008521357  
     111008615609        111008717141        111008821091        111008916894  
     111009524205        111009618939        111009729167        111009838472  
     111009926201        111010011736        111010105381  

111005594297

     111006842272        111007295084        111007400701        111007509958  
     111007606271        111007747749        111008423347        111008521368  
     111008615687        111008717174        111008821170        111008916940  
     111009524249        111009618940        111009729189        111009838483  
     111009926234        111010011758        111010105392  

111005594398

     111006842283        111007295118        111007400767        111007509970  
     111007606349        111007747761        111008423381        111008521414  
     111008615766        111008717208        111008821192        111008916951  
     111009524283        111009618973        111009729190        111009838494  
     111009926256        111010011938        111010105415  

111005594400

     111006842294        111007295129        111007400813        111007509981  
     111007606350        111007747772        111008423392        111008521458  
     111008615856        111008717310        111008821237        111008916962  
     111009524294        111009619019        111009729268        111009838573  
     111009926267        111010011961        111010105460  

111005594477

     111006842317        111007295130        111007400903        111007509992  
     111007606451        111007747794        111008423404        111008521470  
     111008615889        111008717354        111008821349        111008916973  
     111009524317        111009619031        111009729314        111009838618  
     111009926290        111010011983        111010105471  

111005594523

     111006842340        111007295152        111007400970        111007510039  
     111007606541        111007747817        111008423426        111008521481  
     111008615957        111008717400        111008821372        111008917020  
     111009524531        111009619042        111009729336        111009838652  
     111009926302        111010012007        111010105482  

111005594589

     111006842452        111007295196        111007401049        111007510051  
     111007606653        111007747828        111008423662        111008521515  
     111008615991        111008717433        111008821417        111008917053  
     111009524564        111009619064        111009729347        111009838674  
     111009926368        111010012029        111010105505  

111005594590

     111006842474        111007295253        111007401061        111007510130  
     111007606743        111007747840        111008423673        111008521593  
     111008616048        111008717444        111008821439        111008917064  
     111009524586        111009619097        111009729369        111009838708  
     111009926391        111010012030        111010105527  

111005594679

     111006842485        111007295297        111007401083        111007510163  
     111007606776        111007747851        111008423741        111008521616  
     111008616127        111008717477        111008821552        111008917097  
     111009524654        111009619121        111009729415        111009838742  
     111009926414        111010012074        111010105538  

111005594781

     111006842496        111007295365        111007401128        111007510219  
     111007606866        111007747929        111008423763        111008521638  
     111008616138        111008717512        111008821620        111008917187  
     111009524676        111009619154        111009729460        111009838775  
     111009926458        111010012085        111010105561  

111005594792

     111006842520        111007295387        111007401140        111007510310  
     111007606934        111007748043        111008423820        111008521650  
     111008616239        111008717523        111008821653        111008917198  
     111009524700        111009619165        111009729516        111009838843  
     111009926470        111010012096        111010105606  

111005594815

     111006842744        111007295523        111007401331        111007510321  
     111007606956        111007748065        111008423864        111008521661  
     111008616251        111008717534        111008821664        111008917255  
     111009524722        111009619176        111009729527        111009838922  
     111009926515        111010012108        111010105673  

111005594859

     111006842755        111007295624        111007401500        111007510332  
     111007606978        111007748111        111008423875        111008521706  
     111008616262        111008717567        111008821743        111008917345  
     111009525037        111009619200        111009729561        111009838977  
     111009926548        111010012131        111010105718  

111005595007

     111006842799        111007295635        111007401667        111007510343  
     111007606989        111007748155        111008423932        111008521740  
     111008616273        111008717589        111008821754        111008917356  
     111009525059        111009619222        111009729594        111009838988  
     111009926560        111010012142        111010105774  

111005595074

     111006842902        111007295736        111007401702        111007510411  
     111007607070        111007748201        111008423987        111008521773  
     111008616295        111008717602        111008821787        111008917390  
     111009525273        111009619244        111009729741        111009839024  
     111009926571        111010012221        111010105796  

111005595108

     111006842924        111007296007        111007401713        111007510444  
     111007607081        111007748212        111008424023        111008521795  
     111008616318        111008717613        111008821833        111008917435  
     111009525318        111009619255        111009729796        111009839035  
     111009926593        111010012254        111010105808  

111005595131

     111006843037        111007296030        111007401836        111007510477  
     111007607137        111007748223        111008424034        111008521874  
     111008616329        111008717680        111008821888        111008917491  
     111009525363        111009619277        111009729808        111009839215  
     111009926616        111010012276        111010105820  

111005595153

     111006843059        111007296052        111007401847        111007510556  
     111007607148        111007748403        111008424045        111008521908  
     111008616330        111008717747        111008821899        111008917514  
     111009525408        111009619301        111009729819        111009839226  
     111009926650        111010012344        111010105864  

111005595254

     111006843060        111007296063        111007401881        111007510590  
     111007607171        111007748481        111008424067        111008521986  
     111008616420        111008717758        111008821967        111008917569  
     111009525419        111009619334        111009729820        111009839248  
     111009926672        111010012355        111010105897  

111005595287

     111006843127        111007296085        111007401892        111007510602  
     111007607553        111007748560        111008424191        111008521997  
     111008616442        111008717769        111008821978        111008917648  
     111009525453        111009619402        111009729853        111009839260  
     111009926694        111010012366        111010105932  

111005595355

     111006843206        111007296108        111007401915        111007510613  
     111007607564        111007748593        111008424214        111008522077  
     111008616521        111008717770        111008822069        111008917659  
     111009525532        111009619424        111009729864        111009839271  
     111009926739        111010012388        111010105965  

111005595399

     111006843262        111007296243        111007401937        111007510624  
     111007607654        111007748605        111008424236        111008522101  
     111008616622        111008717815        111008822081        111008917671  
     111009525600        111009619479        111009729875        111009839305  
     111009926740        111010012399        111010106045  

111005595412

     111006843307        111007296366        111007401959        111007510679  
     111007607665        111007748627        111008424258        111008522112  
     111008616633        111008717837        111008822159        111008917716  
     111009525644        111009619491        111009729976        111009839316  
     111009926762        111010012401        111010106090  

111005595490

     111006843318        111007296388        111007402220        111007510680  
     111007607676        111007748649        111008424281        111008522123  
     111008616688        111008717905        111008822272        111008917727  
     111009525655        111009619514        111009729998        111009839327  
     111009926795        111010012423        111010106102  

111005595546

     111006843330        111007296434        111007402242        111007510770  
     111007607733        111007748650        111008424292        111008522134  
     111008616712        111008717950        111008822283        111008917738  
     111009525734        111009619581        111009730002        111009839338  
     111009926852        111010012445        111010106146  

111005595580

     111006843341        111007296478        111007402264        111007510781  
     111007607766        111007748672        111008424337        111008522178  
     111008616778        111008717972        111008822340        111008917749  
     111009525868        111009619671        111009730035        111009839361  
     111009926896        111010012456        111010106157  

111005595625

     111006843497        111007296490        111007402523        111007510804  
     111007607788        111007748683        111008424371        111008522189  
     111008616824        111008717994        111008822407        111008917862  
     111009525914        111009619727        111009730057        111009839664  
     111009926931        111010012489        111010106214  

111005595681

     111006843509        111007296568        111007402578        111007510860  
     111007607801        111007748740        111008424393        111008522202  
     111008616846        111008718029        111008822733        111008917918  
     111009525925        111009619738        111009730079        111009839743  
     111009926953        111010012490        111010106269  

111005595704

     111006843510        111007296579        111007402590        111007510871  
     111007607845        111007748773        111008424405        111008522358  
     111008616868        111008718052        111008822788        111008917929  
     111009525936        111009619851        111009730158        111009839787  
     111009927011        111010012502        111010106281  

111005595771

     111006843521        111007296603        111007402725        111007510927  
     111007607867        111007748818        111008424438        111008522404  
     111008616879        111008718063        111008822799        111008917963  
     111009525947        111009619873        111009730259        111009839912  
     111009927123        111010012535        111010106337  

111005595782

     111006843543        111007296669        111007402736        111007510950  
     111007607890        111007748874        111008424449        111008522415  
     111008616880        111008718108        111008822867        111008917974  
     111009525958        111009619918        111009730282        111009839956  
     111009927134        111010012591        111010106359  

111005595849

     111006843565        111007296692        111007402747        111007510994  
     111007607935        111007748931        111008424506        111008522426  
     111008616903        111008718120        111008822890        111008918009  
     111009525969        111009619929        111009730732        111009839967  
     111009927145        111010012614        111010106405  

111005595894

     111006843598        111007296704        111007402770        111007511007  
     111007607957        111007748986        111008424528        111008522482  
     111008616936        111008718153        111008823059        111008918054  
     111009525981        111009620022        111009730754        111009839990  
     111009927189        111010012625        111010106584  

111005595939

     111006843633        111007296805        111007402826        111007511018  
     111007607980        111007749134        111008424584        111008522527  
     111008616970        111008718164        111008823082        111008918155  
     111009526038        111009620055        111009730776        111009840004  
     111009927190        111010012636        111010106607  

111005595962

     111006843644        111007296816        111007402848        111007511029  
     111007608015        111007749145        111008424607        111008522561  
     111008616981        111008718298        111008823093        111008918234  
     111009526049        111009620077        111009730800        111009840015  
     111009927257        111010012669        111010106618  

111005595973

     111006843655        111007296838        111007402871        111007511074  
     111007608037        111007749224        111008424618        111008522673  
     111008616992        111008718300        111008823138        111008918256  
     111009526050        111009620112        111009730811        111009840048  
     111009927347        111010012692        111010106629  

111005596019

     111006843666        111007296849        111007402882        111007511186  
     111007608082        111007749246        111008424652        111008522718  
     111008617061        111008718311        111008823150        111008918267  
     111009526106        111009620123        111009730912        111009840059  
     111009927459        111010012748        111010106652  

111005596042

     111006843688        111007296894        111007402905        111007511197  
     111007608150        111007749303        111008424674        111008522763  
     111008617117        111008718333        111008823161        111008918357  
     111009526128        111009620202        111009730923        111009840127  
     111009927493        111010012782        111010106685  

111005596075

     111006843699        111007296906        111007402949        111007511254  
     111007608183        111007749358        111008424696        111008522796  
     111008617139        111008718377        111008823172        111008918380  
     111009526162        111009620246        111009731025        111009840138  
     111009927516        111010012939        111010106708  

111005596086

     111006843712        111007296939        111007402972        111007511265  
     111007608262        111007749415        111008424708        111008522853  
     111008617140        111008718388        111008823183        111008918436  
     111009526173        111009620268        111009731058        111009840183  
     111009927538        111010012940        111010106719  

111005596109

     111006843723        111007296940        111007402983        111007511287  
     111007608273        111007749459        111008424719        111008522875  
     111008617151        111008718401        111008823206        111008918470  
     111009526207        111009620279        111009731137        111009840295  
     111009927561        111010012951        111010106720  

111005596121

     111006843734        111007296995        111007403074        111007511298  
     111007608295        111007749460        111008424731        111008522886  
     111008617195        111008718423        111008823217        111008918481  
     111009526218        111009620280        111009731182        111009840341  
     111009927572        111010012962        111010106731  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005596143

     111006843745        111007297064        111007403085        111007511300  
     111007608307        111007749493        111008424832        111008522897  
     111008617229        111008718467        111008823330        111008918548  
     111009526230        111009620325        111009731216        111009840374  
     111009927594        111010013008        111010106775  

111005596154

     111006843756        111007297110        111007403120        111007511322  
     111007608341        111007749505        111008424933        111008522910  
     111008617353        111008718478        111008823352        111008918560  
     111009526320        111009620358        111009731238        111009840408  
     111009927628        111010013019        111010106809  

111005596198

     111006843767        111007297367        111007403131        111007511434  
     111007608486        111007749516        111008424966        111008522932  
     111008617386        111008718490        111008823408        111008918605  
     111009526421        111009620392        111009731283        111009840419  
     111009927639        111010013031        111010106810  

111005596200

     111006843813        111007297378        111007403142        111007511467  
     111007608510        111007749538        111008424977        111008522998  
     111008617397        111008718580        111008823453        111008918649  
     111009526487        111009620437        111009731351        111009840420  
     111009927640        111010013042        111010106821  

111005596211

     111006843824        111007297480        111007403153        111007511478  
     111007608532        111007749673        111008424988        111008523023  
     111008617410        111008718591        111008823464        111008918650  
     111009526498        111009620459        111009731441        111009840464  
     111009927662        111010013075        111010106865  

111005596288

     111006843835        111007297514        111007403298        111007511524  
     111007608587        111007749718        111008424999        111008523113  
     111008617421        111008718906        111008823486        111008918694  
     111009526555        111009620460        111009731676        111009840486  
     111009927673        111010013086        111010106900  

111005596312

     111006843857        111007297592        111007403377        111007511579  
     111007608644        111007749853        111008425002        111008523146  
     111008617623        111008718928        111008823497        111008918740  
     111009526612        111009620471        111009731687        111009840600  
     111009927707        111010013109        111010106922  

111005596323

     111006843879        111007297615        111007403401        111007511580  
     111007608677        111007749965        111008425013        111008523179  
     111008617645        111008718939        111008823509        111008918773  
     111009526645        111009620550        111009731711        111009840611  
     111009927729        111010013121        111010106944  

111005596345

     111006843925        111007297637        111007403434        111007511647  
     111007608734        111007750002        111008425035        111008523191  
     111008617678        111008718951        111008823510        111008918863  
     111009526656        111009620628        111009731733        111009840633  
     111009927741        111010013143        111010106955  

111005596356

     111006843969        111007297659        111007403478        111007511681  
     111007608745        111007750091        111008425136        111008523225  
     111008617702        111008718962        111008823554        111008918874  
     111009526690        111009620639        111009731744        111009840644  
     111009927808        111010013211        111010106988  

111005596378

     111006844005        111007297660        111007403502        111007511704  
     111007608789        111007750147        111008425248        111008523281  
     111008617713        111008719020        111008823587        111008918885  
     111009526746        111009620651        111009732048        111009840688  
     111009927820        111010013222        111010107024  

111005596480

     111006844027        111007297783        111007403614        111007511771  
     111007608802        111007750226        111008425260        111008523405  
     111008617780        111008719109        111008823600        111008918908  
     111009526768        111009620662        111009732082        111009840723  
     111009927831        111010013266        111010107057  

111005596693

     111006844049        111007297806        111007403726        111007511816  
     111007608936        111007750260        111008425293        111008523449  
     111008617858        111008719110        111008823611        111008918931  
     111009526780        111009620684        111009732150        111009840745  
     111009927943        111010013299        111010107080  

111005596772

     111006844106        111007297929        111007403759        111007511849  
     111007608981        111007750327        111008425361        111008523450  
     111008617892        111008719143        111008823622        111008919011  
     111009526881        111009620695        111009732228        111009840756  
     111009927954        111010013301        111010107125  

111005596783

     111006844139        111007297952        111007403816        111007511951  
     111007609005        111007750372        111008425428        111008523506  
     111008617948        111008719154        111008823677        111008919055  
     111009526892        111009620707        111009732284        111009840802  
     111009927976        111010013323        111010107136  

111005596817

     111006844140        111007298009        111007403883        111007511995  
     111007609038        111007750383        111008425653        111008523528  
     111008618017        111008719211        111008823789        111008919066  
     111009526926        111009620718        111009732318        111009840868  
     111009928001        111010013356        111010107158  

111005596840

     111006844207        111007298010        111007403894        111007512031  
     111007609162        111007750406        111008425664        111008523562  
     111008618040        111008719301        111008823891        111008919134  
     111009526937        111009620741        111009732329        111009840879  
     111009928012        111010013424        111010107169  

111005596873

     111006844229        111007298054        111007403951        111007512042  
     111007609207        111007750440        111008425686        111008523629  
     111008618073        111008719334        111008823947        111008919145  
     111009526982        111009620752        111009732374        111009840880  
     111009928023        111010013435        111010107181  

111005596930

     111006844252        111007298133        111007403973        111007512086  
     111007609230        111007750451        111008425721        111008523641  
     111008618163        111008719356        111008824049        111008919202  
     111009527051        111009620819        111009732453        111009840936  
     111009928034        111010013446        111010107192  

111005596985

     111006844263        111007298166        111007404109        111007512097  
     111007609263        111007750462        111008425765        111008523652  
     111008618185        111008719389        111008824128        111008919280  
     111009527073        111009620842        111009732475        111009840969  
     111009928045        111010013468        111010107215  

111005597009

     111006844274        111007298199        111007404143        111007512110  
     111007609320        111007750686        111008426025        111008523663  
     111008618264        111008719435        111008824140        111008919314  
     111009527084        111009620853        111009732510        111009840981  
     111009928078        111010013480        111010107259  

111005597032

     111006844319        111007298201        111007404211        111007512187  
     111007609331        111007750697        111008426159        111008523674  
     111008618310        111008719503        111008824195        111008919369  
     111009527118        111009620886        111009732521        111009841027  
     111009928090        111010013693        111010107271  

111005597043

     111006844320        111007298212        111007404255        111007512435  
     111007609375        111007750710        111008426227        111008523731  
     111008618376        111008719514        111008824207        111008919459  
     111009527129        111009620897        111009732565        111009841072  
     111009928102        111010013705        111010107282  

111005597087

     111006844364        111007298278        111007404301        111007512446  
     111007609432        111007750787        111008426238        111008523764  
     111008618387        111008719570        111008824319        111008919527  
     111009527130        111009620909        111009732622        111009841094  
     111009928135        111010013716        111010107293  

111005597111

     111006844409        111007298391        111007404367        111007512468  
     111007609612        111007750811        111008426249        111008523786  
     111008618422        111008719660        111008824397        111008919684  
     111009527185        111009620932        111009732655        111009841173  
     111009928168        111010013772        111010107305  

111005597122

     111006844421        111007298458        111007404402        111007512569  
     111007609623        111007750844        111008426250        111008523797  
     111008618444        111008719750        111008824409        111008919741  
     111009527196        111009620965        111009732789        111009841207  
     111009928179        111010013806        111010107316  

111005597144

     111006844487        111007298470        111007404503        111007512581  
     111007609678        111007750866        111008426328        111008523898  
     111008618477        111008719772        111008824421        111008919752  
     111009527253        111009620976        111009732824        111009841229  
     111009928203        111010013817        111010107338  

111005597177

     111006844511        111007298582        111007404547        111007512648  
     111007609780        111007750877        111008426340        111008523966  
     111008618488        111008719840        111008824588        111008919763  
     111009527286        111009620987        111009732846        111009841241  
     111009928214        111010013862        111010107394  

111005597223

     111006844533        111007298638        111007404570        111007512671  
     111007609803        111007750923        111008426362        111008523988  
     111008618499        111008719907        111008824612        111008919785  
     111009527309        111009621012        111009732868        111009841285  
     111009928236        111010013884        111010107406  

111005597234

     111006844544        111007298717        111007404626        111007512794  
     111007609858        111007750967        111008426384        111008524057  
     111008618545        111008719930        111008824645        111008919796  
     111009527321        111009621023        111009732981        111009841409  
     111009928269        111010013907        111010107417  

111005597289

     111006844577        111007298751        111007404659        111007512806  
     111007609904        111007750989        111008426429        111008524079  
     111008618567        111008719985        111008824713        111008919864  
     111009527376        111009621034        111009732992        111009841465  
     111009928337        111010013985        111010107440  

111005597302

     111006844689        111007298773        111007404660        111007512851  
     111007609982        111007751036        111008426441        111008524091  
     111008618578        111008719996        111008824768        111008919886  
     111009527387        111009621045        111009733038        111009841533  
     111009928438        111010014010        111010107529  

111005597346

     111006844690        111007298795        111007404671        111007512862  
     111007610007        111007751070        111008426531        111008524103  
     111008618590        111008720011        111008824779        111008919921  
     111009527398        111009621089        111009733094        111009841566  
     111009928449        111010014054        111010107530  

111005597379

     111006844702        111007298807        111007404705        111007512907  
     111007610018        111007751126        111008426542        111008524114  
     111008618804        111008720022        111008824836        111008919932  
     111009527444        111009621124        111009733173        111009841588  
     111009928472        111010014098        111010107574  

111005597559

     111006844768        111007298818        111007404716        111007512941  
     111007610030        111007751182        111008426575        111008524170  
     111008618815        111008720066        111008824847        111008919987  
     111009527455        111009621146        111009733195        111009841601  
     111009928483        111010014100        111010107585  

111005597571

     111006844791        111007298852        111007404749        111007512963  
     111007610164        111007751216        111008426597        111008524215  
     111008618882        111008720088        111008824881        111008920002  
     111009527466        111009621157        111009733229        111009841634  
     111009928494        111010014144        111010107619  

111005597593

     111006844959        111007298885        111007404806        111007512996  
     111007610265        111007751238        111008426632        111008524237  
     111008618893        111008720099        111008824904        111008920079  
     111009527556        111009621168        111009733230        111009841667  
     111009928506        111010014188        111010107631  

111005597616

     111006844971        111007298896        111007404839        111007513087  
     111007610276        111007751249        111008426665        111008524248  
     111008618927        111008720145        111008824960        111008920103  
     111009527602        111009621247        111009733274        111009841689  
     111009928876        111010014201        111010107642  

111005597650

     111006844993        111007299022        111007404873        111007513100  
     111007610287        111007751261        111008426722        111008524259  
     111008619007        111008720224        111008825040        111008920114  
     111009527613        111009621348        111009733364        111009841724  
     111009928887        111010014212        111010107686  

111005597773

     111006845006        111007299134        111007404963        111007513122  
     111007610322        111007751294        111008426733        111008524260  
     111008619018        111008720235        111008825185        111008920158  
     111009527635        111009621360        111009733409        111009841779  
     111009928898        111010014223        111010107697  

111005597795

     111006845051        111007299145        111007405111        111007513199  
     111007610333        111007751340        111008426744        111008524271  
     111008619029        111008720279        111008825208        111008920192  
     111009527680        111009621472        111009733410        111009841780  
     111009928911        111010014234        111010107710  

111005597829

     111006845174        111007299178        111007405122        111007513223  
     111007610434        111007751362        111008426834        111008524293  
     111008619041        111008720280        111008825231        111008920237  
     111009527736        111009621483        111009733454        111009841836  
     111009928922        111010014289        111010107721  

111005597885

     111006845208        111007299291        111007405144        111007513245  
     111007610513        111007751373        111008426913        111008524305  
     111008619131        111008720291        111008825275        111008920259  
     111009527769        111009621528        111009733476        111009841847  
     111009928966        111010014346        111010107765  

111005597908

     111006845365        111007299336        111007405234        111007513289  
     111007610568        111007751384        111008426924        111008524316  
     111008619265        111008720325        111008825310        111008920305  
     111009527770        111009621539        111009733533        111009841869  
     111009928988        111010014470        111010107787  

111005597919

     111006845400        111007299358        111007405313        111007513290  
     111007610580        111007751407        111008427048        111008524349  
     111008619355        111008720358        111008825321        111008920316  
     111009527781        111009621540        111009733623        111009841904  
     111009929068        111010014559        111010107844  

111005597942

     111006845523        111007299392        111007405346        111007513346  
     111007610591        111007751418        111008427127        111008524383  
     111008619401        111008720370        111008825365        111008920327  
     111009527837        111009621562        111009733656        111009841915  
     111009929136        111010014560        111010107855  

111005598033

     111006845534        111007299415        111007405357        111007513357  
     111007610603        111007751452        111008427183        111008524417  
     111008619434        111008720404        111008825433        111008920338  
     111009527859        111009621595        111009733713        111009841959  
     111009929158        111010014582        111010107923  

111005598055

     111006845578        111007299426        111007405379        111007513414  
     111007610636        111007751508        111008427239        111008524451  
     111008619456        111008720415        111008825444        111008920350  
     111009527882        111009621630        111009733869        111009841960  
     111009929204        111010014593        111010108036  

111005598088

     111006845589        111007299437        111007405436        111007513436  
     111007610681        111007751520        111008427251        111008524484  
     111008619467        111008720437        111008825499        111008920361  
     111009527983        111009621641        111009733870        111009841971  
     111009929237        111010014627        111010108047  

111005598123

     111006845602        111007299448        111007405470        111007513470  
     111007610726        111007751621        111008427273        111008524518  
     111008619490        111008720448        111008825534        111008920462  
     111009527994        111009621652        111009733881        111009842017  
     111009929259        111010014649        111010108137  

111005598202

     111006845624        111007299482        111007405627        111007513548  
     111007610737        111007751698        111008427307        111008524585  
     111008619546        111008720459        111008825590        111008920495  
     111009528029        111009621719        111009734017        111009842073  
     111009929293        111010014672        111010108238  

111005598235

     111006845646        111007299516        111007405672        111007513559  
     111007610906        111007751700        111008427318        111008524620  
     111008619557        111008720538        111008825714        111008920563  
     111009528074        111009621731        111009734107        111009842107  
     111009929327        111010014694        111010108250  

111005598257

     111006845691        111007299549        111007405706        111007513571  
     111007610928        111007751755        111008427330        111008524697  
     111008619579        111008720561        111008825725        111008920596  
     111009528108        111009621865        111009734118        111009842118  
     111009929338        111010014706        111010108261  

111005598280

     111006845703        111007299617        111007405751        111007513728  
     111007610939        111007751788        111008427408        111008524721  
     111008619636        111008720606        111008825804        111008920631  
     111009528120        111009621876        111009734219        111009842174  
     111009929350        111010014728        111010108351  

111005598303

     111006845736        111007299673        111007405762        111007513740  
     111007610962        111007751801        111008427431        111008524732  
     111008619726        111008720662        111008825826        111008920709  
     111009528131        111009621900        111009734332        111009842220  
     111009929372        111010014740        111010108441  

111005598325

     111006845769        111007299684        111007405773        111007513751  
     111007610995        111007751890        111008427497        111008524754  
     111008619737        111008720730        111008825837        111008920710  
     111009528142        111009621911        111009734354        111009842242  
     111009929462        111010014773        111010108520  

111005598336

     111006845826        111007299752        111007405931        111007513863  
     111007611042        111007751902        111008427532        111008524798  
     111008619872        111008720752        111008825882        111008920833  
     111009528164        111009621933        111009734387        111009842264  
     111009929473        111010014829        111010108542  

111005598392

     111006845837        111007299796        111007405953        111007513874  
     111007611075        111007751946        111008427598        111008524855  
     111008619894        111008720820        111008825893        111008920855  
     111009528175        111009621944        111009734477        111009842275  
     111009929495        111010014863        111010108711  

111005598404

     111006845905        111007299820        111007406033        111007513920  
     111007611121        111007751991        111008427600        111008524866  
     111008619906        111008720831        111008825949        111008920866  
     111009528197        111009621999        111009734501        111009842286  
     111009929518        111010014885        111010108744  

111005598459

     111006845972        111007299842        111007406044        111007513986  
     111007611211        111007752015        111008427611        111008524934  
     111008619962        111008720910        111008826085        111008920901  
     111009528298        111009622035        111009734567        111009842310  
     111009929529        111010014908        111010108766  

111005598460

     111006846029        111007299875        111007406077        111007514044  
     111007611356        111007752037        111008427655        111008525014  
     111008619984        111008720954        111008826276        111008921216  
     111009528355        111009622181        111009734590        111009842398  
     111009929608        111010015088        111010108777  

111005598471

     111006846119        111007299909        111007406112        111007514077  
     111007611413        111007752059        111008427699        111008525047  
     111008619995        111008720976        111008826298        111008921227  
     111009528580        111009622226        111009734624        111009842411  
     111009929686        111010015101        111010108788  

111005598516

     111006846175        111007299921        111007406202        111007514101  
     111007611435        111007752060        111008427701        111008525069  
     111008620122        111008721012        111008826300        111008921249  
     111009528647        111009622293        111009734668        111009842455  
     111009929697        111010015213        111010108812  

111005598527

     111006846298        111007299932        111007406224        111007514178  
     111007611446        111007752071        111008427712        111008525070  
     111008620155        111008721078        111008826423        111008921317  
     111009528658        111009622338        111009734725        111009842523  
     111009929709        111010015224        111010108834  

111005598538

     111006846489        111007299976        111007406268        111007514213  
     111007611480        111007752127        111008427734        111008525137  
     111008620256        111008721090        111008826467        111008921339  
     111009528692        111009622440        111009734736        111009842534  
     111009929765        111010015246        111010108902  

111005598561

     111006846490        111007300014        111007406279        111007514224  
     111007611491        111007752172        111008427846        111008525395  
     111008620267        111008721113        111008826478        111008921340  
     111009528726        111009622451        111009734747        111009842567  
     111009929800        111010015280        111010108979  

111005598572

     111006846513        111007300070        111007406336        111007514246  
     111007611536        111007752206        111008427879        111008525429  
     111008620302        111008721168        111008826502        111008921351  
     111009528748        111009622462        111009734804        111009842589  
     111009929822        111010015303        111010108980  

111005598583

     111006846535        111007300126        111007406448        111007514257  
     111007611558        111007752228        111008427925        111008525474  
     111008620346        111008721179        111008826513        111008921407  
     111009528838        111009622484        111009734860        111009842613  
     111009929855        111010015314        111010109004  

111005598662

     111006846546        111007300148        111007406459        111007514358  
     111007611659        111007752251        111008427992        111008525496  
     111008620414        111008721236        111008826568        111008921485  
     111009528850        111009622686        111009734893        111009842668  
     111009929989        111010015325        111010109026  

111005598752

     111006846568        111007300216        111007406516        111007514482  
     111007611671        111007752284        111008428027        111008525508  
     111008620447        111008721281        111008826658        111008921496  
     111009528928        111009622710        111009735007        111009842703  
     111009930015        111010015358        111010109048  

111005598808

     111006846760        111007300249        111007406527        111007514583  
     111007611738        111007752330        111008428195        111008525766  
     111008620469        111008721315        111008826692        111008921519  
     111009528962        111009622822        111009735018        111009842747  
     111009930037        111010015392        111010109059  

111005598853

     111006846771        111007300272        111007406538        111007514594  
     111007611761        111007752341        111008428218        111008525812  
     111008620492        111008721326        111008826748        111008921553  
     111009529020        111009622888        111009735052        111009842770  
     111009930048        111010015448        111010109116  

111005598910

     111006846793        111007300384        111007406572        111007514628  
     111007611783        111007752352        111008428230        111008525867  
     111008620504        111008721359        111008826771        111008921609  
     111009529042        111009622956        111009735120        111009842848  
     111009930071        111010015493        111010109262  

111005598976

     111006846805        111007300407        111007406730        111007514639  
     111007611828        111007752385        111008428285        111008525924  
     111008620515        111008721360        111008826793        111008921676  
     111009529064        111009622967        111009735131        111009842871  
     111009930082        111010015527        111010109330  

111005599034

     111006846838        111007300542        111007406785        111007514651  
     111007611839        111007752419        111008428319        111008526161  
     111008620526        111008721382        111008826805        111008921711  
     111009529110        111009622989        111009735175        111009842905  
     111009930116        111010015550        111010109374  

111005599067

     111006846850        111007300553        111007406796        111007514662  
     111007611851        111007752420        111008428320        111008526183  
     111008620537        111008721427        111008826838        111008921755  
     111009529154        111009623069        111009735197        111009842994  
     111009930138        111010015561        111010109419  

111005610207

     111006847020        111007300586        111007406886        111007514673  
     111007611918        111007752431        111008428353        111008526194  
     111008620548        111008721450        111008826861        111008921812  
     111009529200        111009623104        111009735423        111009843041  
     111009930150        111010015572        111010109420  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005610230

     111006847053        111007300597        111007406943        111007514695  
     111007611930        111007752464        111008428364        111008526273  
     111008620560        111008721461        111008826883        111008921823  
     111009529222        111009623126        111009735513        111009843096  
     111009930183        111010015594        111010109442  

111005610241

     111006847154        111007300609        111007406998        111007514729  
     111007611985        111007752475        111008428410        111008526363  
     111008620661        111008721573        111008826951        111008921924  
     111009529312        111009623193        111009735580        111009843153  
     111009930217        111010015606        111010109464  

111005610252

     111006847233        111007300632        111007407146        111007514785  
     111007612009        111007752532        111008428454        111008526408  
     111008620683        111008721641        111008827064        111008921979  
     111009529390        111009623216        111009735591        111009843197  
     111009930240        111010015640        111010109565  

111005610308

     111006847356        111007300777        111007407168        111007514796  
     111007612065        111007752576        111008428544        111008526442  
     111008620706        111008721685        111008827086        111008921980  
     111009529413        111009623249        111009735603        111009843265  
     111009930251        111010015651        111010109598  

111005610319

     111006847402        111007300799        111007407191        111007514808  
     111007612100        111007752598        111008428555        111008526464  
     111008620740        111008721696        111008827165        111008922015  
     111009529446        111009623261        111009735681        111009843311  
     111009930262        111010015774        111010109600  

111005610353

     111006847479        111007300856        111007407203        111007514819  
     111007612133        111007752600        111008428689        111008526486  
     111008620852        111008721719        111008827198        111008922048  
     111009529468        111009623328        111009735849        111009843333  
     111009930284        111010015897        111010109644  

111005610500

     111006847536        111007300878        111007407258        111007514820  
     111007612177        111007752644        111008428713        111008526497  
     111008620919        111008721731        111008827266        111008922127  
     111009529491        111009623362        111009736031        111009843399  
     111009930363        111010015910        111010109666  

111005610533

     111006847547        111007300890        111007407269        111007514831  
     111007612256        111007752677        111008428779        111008526532  
     111008621066        111008721775        111008827299        111008922240  
     111009529503        111009623418        111009736064        111009843445  
     111009930420        111010015921        111010109688  

111005610599

     111006847558        111007300913        111007407292        111007514842  
     111007612289        111007752734        111008428825        111008526565  
     111008621088        111008721843        111008827334        111008922307  
     111009529514        111009623519        111009736097        111009843456  
     111009930431        111010015954        111010109723  

111005610612

     111006847592        111007301183        111007407315        111007514897  
     111007612290        111007752789        111008428836        111008526598  
     111008621123        111008721977        111008827356        111008922330  
     111009529536        111009623542        111009736109        111009843478  
     111009930509        111010015987        111010109778  

111005610678

     111006847750        111007301251        111007407337        111007514921  
     111007612436        111007752802        111008428847        111008526600  
     111008621145        111008722035        111008827413        111008922396  
     111009529570        111009623564        111009736176        111009843490  
     111009930521        111010015998        111010109789  

111005610713

     111006847783        111007301329        111007407360        111007514954  
     111007612458        111007752857        111008428858        111008526611  
     111008621202        111008722079        111008827435        111008922408  
     111009529761        111009623665        111009736198        111009843579  
     111009930611        111010016012        111010109802  

111005610746

     111006847794        111007301330        111007407393        111007514998  
     111007612469        111007752868        111008428960        111008526655  
     111008621235        111008722158        111008827446        111008922420  
     111009529839        111009623733        111009736301        111009843603  
     111009930644        111010016034        111010109835  

111005610791

     111006847806        111007301374        111007407427        111007515001  
     111007612470        111007752936        111008428982        111008526712  
     111008621257        111008722215        111008827457        111008922431  
     111009529851        111009623845        111009736345        111009843726  
     111009930712        111010016269        111010109857  

111005610803

     111006847873        111007301396        111007407438        111007515179  
     111007612481        111007752958        111008429253        111008526756  
     111008621280        111008722259        111008827468        111008922464  
     111009529907        111009623867        111009736390        111009843737  
     111009930767        111010016337        111010109925  

111005610904

     111006847918        111007301419        111007407450        111007515191  
     111007612515        111007753061        111008429286        111008526778  
     111008621347        111008722507        111008827503        111008922475  
     111009529941        111009623889        111009736402        111009843748  
     111009930789        111010016371        111010109981  

111005610926

     111006848043        111007301464        111007407539        111007515269  
     111007612560        111007753072        111008429321        111008526802  
     111008621404        111008722552        111008827525        111008922532  
     111009530055        111009623902        111009736479        111009843759  
     111009930802        111010016405        111010110028  

111005610993

     111006848087        111007301509        111007407607        111007515292  
     111007612582        111007753083        111008429343        111008526835  
     111008621415        111008722596        111008827558        111008922598  
     111009530101        111009623924        111009736503        111009843883  
     111009930846        111010016483        111010110039  

111005611017

     111006848100        111007301521        111007407618        111007515348  
     111007612627        111007753117        111008429354        111008526846  
     111008621448        111008722631        111008827569        111008922611  
     111009530257        111009623946        111009736592        111009843951  
     111009930891        111010016494        111010110040  

111005611040

     111006848133        111007301576        111007407685        111007515371  
     111007612672        111007753128        111008429376        111008526891  
     111008621493        111008722653        111008827604        111008922688  
     111009530268        111009623991        111009736604        111009844008  
     111009930914        111010016595        111010110051  

111005611095

     111006848188        111007301598        111007407809        111007515427  
     111007612706        111007753241        111008429444        111008526925  
     111008621505        111008722686        111008827615        111008922745  
     111009530291        111009624004        111009736626        111009844031  
     111009930936        111010016629        111010110118  

111005611118

     111006848223        111007301611        111007407821        111007515449  
     111007612751        111007753308        111008429477        111008526969  
     111008621549        111008722754        111008827660        111008922778  
     111009530303        111009624037        111009736930        111009844042  
     111009930970        111010016641        111010110129  

111005611141

     111006848245        111007301622        111007407865        111007515483  
     111007613066        111007753319        111008429512        111008526981  
     111008621550        111008722765        111008827738        111008922813  
     111009530370        111009624105        111009736941        111009844121  
     111009930992        111010016708        111010110130  

111005611185

     111006848267        111007301633        111007407887        111007515584  
     111007613077        111007753320        111008429545        111008527016  
     111008621561        111008722776        111008827895        111008922835  
     111009530448        111009624138        111009736952        111009844132  
     111009931005        111010016786        111010110398  

111005611219

     111006848313        111007301655        111007407898        111007515595  
     111007613145        111007753353        111008429567        111008527061  
     111008621606        111008722798        111008827907        111008922846  
     111009530505        111009624149        111009737043        111009844198  
     111009931049        111010016854        111010110422  

111005611242

     111006848324        111007301677        111007408204        111007515708  
     111007613156        111007753375        111008429646        111008527106  
     111008621617        111008722800        111008828054        111008923016  
     111009530538        111009624509        111009737087        111009844211  
     111009931072        111010016865        111010110433  

111005611321

     111006848346        111007301701        111007408248        111007515742  
     111007613189        111007753421        111008429668        111008527140  
     111008621640        111008722833        111008828087        111008923027  
     111009530550        111009624510        111009737098        111009844244  
     111009931162        111010016922        111010110488  

111005611332

     111006848403        111007301723        111007408260        111007515764  
     111007613224        111007753443        111008429725        111008527151  
     111008621651        111008722866        111008828166        111008923128  
     111009530572        111009624543        111009737100        111009844277  
     111009931207        111010016933        111010110499  

111005611534

     111006848425        111007301790        111007408305        111007515843  
     111007613280        111007753498        111008429781        111008527207  
     111008621695        111008722877        111008828212        111008923139  
     111009530662        111009624576        111009737133        111009844323  
     111009931229        111010016944        111010110501  

111005611567

     111006848469        111007301868        111007408327        111007515876  
     111007613358        111007753500        111008429804        111008527218  
     111008621718        111008722923        111008828256        111008923151  
     111009530729        111009624598        111009737201        111009844345  
     111009931241        111010017024        111010110523  

111005611624

     111006848740        111007301879        111007408338        111007515911  
     111007613459        111007753544        111008429815        111008527230  
     111008621785        111008722934        111008828290        111008923207  
     111009530741        111009624600        111009737335        111009844356  
     111009931308        111010017035        111010110545  

111005611703

     111006848751        111007301914        111007408349        111007515922  
     111007613460        111007753555        111008429882        111008527241  
     111008621897        111008722967        111008828313        111008923274  
     111009530820        111009624622        111009737346        111009844367  
     111009931320        111010017080        111010110556  

111005611770

     111006848908        111007301936        111007408484        111007515933  
     111007613505        111007753566        111008429905        111008527274  
     111008621965        111008722989        111008828324        111008923320  
     111009530864        111009624633        111009737380        111009844402  
     111009931331        111010017147        111010110590  

111005611837

     111006848920        111007301981        111007408530        111007515944  
     111007613561        111007753599        111008430064        111008527308  
     111008621987        111008723014        111008828335        111008923443  
     111009530886        111009624688        111009737650        111009844435  
     111009931342        111010017181        111010110624  

111005611848

     111006848931        111007302151        111007408642        111007515955  
     111007613583        111007753702        111008430086        111008527331  
     111008622001        111008723036        111008828346        111008923476  
     111009530909        111009624701        111009737694        111009844592  
     111009931386        111010017192        111010110679  

111005611859

     111006848975        111007302218        111007408653        111007515977  
     111007613628        111007753713        111008430132        111008527342  
     111008622034        111008723069        111008828379        111008923498  
     111009530943        111009624778        111009737784        111009844671  
     111009931409        111010017204        111010110714  

111005611860

     111006849011        111007302241        111007408800        111007516002  
     111007613640        111007753779        111008430165        111008527353  
     111008622090        111008723351        111008828425        111008923522  
     111009530965        111009624824        111009737841        111009844693  
     111009931410        111010017226        111010110725  

111005611961

     111006849033        111007302263        111007408822        111007516068  
     111007613651        111007753791        111008430176        111008527397  
     111008622168        111008723373        111008828436        111008923533  
     111009531023        111009624835        111009737852        111009844705  
     111009931443        111010017248        111010110781  

111005611994

     111006849077        111007302308        111007408844        111007516091  
     111007613730        111007753904        111008430187        111008527432  
     111008622179        111008723430        111008828526        111008923601  
     111009531056        111009624868        111009737919        111009844884  
     111009931487        111010017259        111010110826  

111005612007

     111006849101        111007302331        111007408855        111007516103  
     111007613774        111007753971        111008430244        111008527487  
     111008622180        111008723485        111008828571        111008923623  
     111009531090        111009624879        111009737920        111009844974  
     111009931555        111010017305        111010110860  

111005612153

     111006849112        111007302364        111007409025        111007516316  
     111007613785        111007753982        111008430266        111008527566  
     111008622236        111008723520        111008828661        111008923689  
     111009531102        111009624880        111009738044        111009845111  
     111009931601        111010017417        111010110916  

111005612186

     111006849145        111007302533        111007409058        111007516361  
     111007613796        111007754006        111008430389        111008527577  
     111008622281        111008723610        111008828706        111008923724  
     111009531157        111009624891        111009738055        111009845166  
     111009931634        111010017428        111010111007  

111005612243

     111006849202        111007302544        111007409159        111007516372  
     111007613819        111007754073        111008430480        111008527601  
     111008622360        111008723654        111008828717        111008923780  
     111009531168        111009624925        111009738077        111009845199  
     111009931645        111010017440        111010111096  

111005612298

     111006849213        111007302612        111007409171        111007516394  
     111007613820        111007754107        111008430592        111008527612  
     111008622416        111008723665        111008828728        111008923847  
     111009531203        111009624970        111009738099        111009845302  
     111009931678        111010017462        111010111142  

111005612311

     111006849224        111007302656        111007409193        111007516406  
     111007613853        111007754118        111008430626        111008527656  
     111008622427        111008723676        111008828751        111008923915  
     111009531236        111009625016        111009738123        111009845335  
     111009931689        111010017473        111010111175  

111005612322

     111006849303        111007302667        111007409238        111007516462  
     111007613897        111007754130        111008430637        111008527678  
     111008622540        111008723700        111008828841        111008923926  
     111009531247        111009625038        111009738134        111009845403  
     111009931702        111010017495        111010111197  

111005612333

     111006849336        111007302702        111007409250        111007516473  
     111007613910        111007754141        111008430660        111008527689  
     111008622641        111008723733        111008828852        111008923971  
     111009531258        111009625050        111009738167        111009845447  
     111009931746        111010017518        111010111265  

111005612366

     111006849358        111007302724        111007409373        111007516518  
     111007613932        111007754185        111008430716        111008527702  
     111008622663        111008723777        111008828863        111008924039  
     111009531304        111009625139        111009738178        111009845469  
     111009931779        111010017574        111010111287  

111005612412

     111006849392        111007302746        111007409395        111007516541  
     111007614023        111007754309        111008430749        111008527724  
     111008622685        111008723788        111008828896        111008924185  
     111009531337        111009625140        111009738202        111009845481  
     111009931869        111010017596        111010111366  

111005612434

     111006849415        111007302779        111007409441        111007516574  
     111007614113        111007754321        111008430761        111008527735  
     111008622775        111008723812        111008828919        111008924253  
     111009531371        111009625162        111009738213        111009845548  
     111009931915        111010017619        111010111490  

111005612445

     111006849459        111007302791        111007409485        111007516585  
     111007614135        111007754365        111008430772        111008527803  
     111008622810        111008723823        111008828964        111008924264  
     111009531393        111009625184        111009738224        111009845751  
     111009931937        111010017710        111010111614  

111005612456

     111006849471        111007302847        111007409586        111007516596  
     111007614191        111007754422        111008430783        111008527870  
     111008622821        111008723834        111008829000        111008924286  
     111009531427        111009625195        111009738235        111009845818  
     111009931959        111010017732        111010111692  

111005612513

     111006849482        111007302869        111007409812        111007516686  
     111007614203        111007754512        111008430929        111008527926  
     111008622900        111008723856        111008829033        111008924398  
     111009531438        111009625218        111009738279        111009845829  
     111009931960        111010017765        111010111715  

111005612524

     111006849516        111007302881        111007409823        111007516877  
     111007614225        111007754545        111008430941        111008527948  
     111008622966        111008723924        111008829044        111008924411  
     111009531483        111009625229        111009738280        111009845908  
     111009931971        111010017776        111010111737  

111005612557

     111006849527        111007302904        111007409878        111007516901  
     111007614258        111007754567        111008430952        111008527960  
     111008623068        111008723979        111008829099        111008924466  
     111009531494        111009625230        111009738291        111009845919  
     111009931982        111010017811        111010111759  

111005612580

     111006849538        111007303095        111007409924        111007516923  
     111007614269        111007754680        111008431098        111008527982  
     111008623080        111008724071        111008829156        111008924499  
     111009531517        111009625241        111009738336        111009845920  
     111009931993        111010017833        111010111760  

111005612726

     111006849572        111007303219        111007409935        111007516978  
     111007614281        111007754703        111008431199        111008528006  
     111008623091        111008724093        111008829178        111008924512  
     111009531540        111009625252        111009738347        111009845975  
     111009932017        111010017844        111010111771  

111005612737

     111006849617        111007303231        111007409946        111007516989  
     111007614315        111007754747        111008431201        111008528095  
     111008623103        111008724150        111008829202        111008924523  
     111009531630        111009625263        111009738358        111009846000  
     111009932039        111010017899        111010111793  

111005612771

     111006849730        111007303343        111007409979        111007517003  
     111007614348        111007754758        111008431223        111008528107  
     111008623114        111008724161        111008829246        111008924590  
     111009531641        111009625296        111009738459        111009846022  
     111009932095        111010017967        111010111816  

111005612816

     111006849741        111007303365        111007409980        111007517025  
     111007614360        111007754792        111008431256        111008528130  
     111008623158        111008724295        111008829303        111008924624  
     111009531652        111009625308        111009738493        111009846055  
     111009932141        111010017978        111010111838  

111005612827

     111006849752        111007303477        111007409991        111007517036  
     111007614393        111007754815        111008431368        111008528141  
     111008623248        111008724497        111008829774        111008924804  
     111009531685        111009625320        111009738505        111009846077  
     111009932174        111010017989        111010111849  

111005612940

     111006849796        111007303567        111007410083        111007517058  
     111007614405        111007754837        111008431447        111008528174  
     111008623259        111008724554        111008829796        111008924826  
     111009531731        111009625342        111009738538        111009846099  
     111009932185        111010018003        111010111894  

111005612951

     111006849819        111007303602        111007410207        111007517081  
     111007614427        111007754859        111008431469        111008528220  
     111008623338        111008724587        111008829820        111008924871  
     111009531753        111009625364        111009738583        111009846134  
     111009932253        111010018104        111010111906  

111005612962

     111006849864        111007303679        111007410263        111007517104  
     111007614472        111007754916        111008431492        111008528264  
     111008623383        111008724611        111008829875        111008924949  
     111009531775        111009625375        111009738617        111009846167  
     111009932286        111010018205        111010111917  

111005612973

     111006849910        111007303691        111007410331        111007517115  
     111007614483        111007754927        111008431504        111008528297  
     111008623406        111008724677        111008829886        111008924983  
     111009531786        111009625397        111009738673        111009846178  
     111009932309        111010018227        111010111995  

111005612995

     111006849921        111007303703        111007410386        111007517126  
     111007614551        111007754950        111008431515        111008528332  
     111008623451        111008724712        111008829909        111008925096  
     111009531810        111009625409        111009738718        111009846202  
     111009932354        111010018238        111010112031  

111005613121

     111006849965        111007303826        111007410409        111007517148  
     111007614562        111007754961        111008431560        111008528354  
     111008623507        111008724802        111008829987        111008925108  
     111009531865        111009625421        111009738785        111009846235  
     111009932365        111010018250        111010112121  

111005613132

     111006849987        111007303860        111007410421        111007517205  
     111007614584        111007754972        111008431582        111008528376  
     111008623574        111008724903        111008830035        111008925131  
     111009531876        111009625432        111009738853        111009846246  
     111009932398        111010018272        111010112165  

111005613211

     111006850024        111007303905        111007410476        111007517216  
     111007614629        111007755007        111008431627        111008528387  
     111008623619        111008725061        111008830068        111008925142  
     111009531898        111009625465        111009738864        111009846257  
     111009932400        111010018294        111010112176  

111005613222

     111006850169        111007303916        111007410577        111007517227  
     111007614696        111007755153        111008431649        111008528466  
     111008623620        111008725072        111008830079        111008925175  
     111009531922        111009625533        111009738954        111009846268  
     111009932433        111010018564        111010112198  

111005613233

     111006850170        111007303938        111007410735        111007517249  
     111007614720        111007755232        111008431683        111008528488  
     111008623776        111008725106        111008830080        111008925209  
     111009531944        111009625588        111009738998        111009846280  
     111009932444        111010018597        111010112200  

111005613299

     111006850271        111007303950        111007410803        111007517306  
     111007614731        111007755311        111008431795        111008528523  
     111008623855        111008725162        111008830091        111008925221  
     111009532024        111009625601        111009739001        111009846336  
     111009932488        111010018609        111010112222  

111005613312

     111006850439        111007303961        111007410870        111007517340  
     111007614786        111007755344        111008431807        111008528556  
     111008624014        111008725353        111008830103        111008925232  
     111009532125        111009625645        111009739023        111009846370  
     111009932512        111010018665        111010112266  

111005613457

     111006850664        111007304029        111007410892        111007517418  
     111007614809        111007755355        111008431818        111008528567  
     111008624058        111008725577        111008830147        111008925254  
     111009532170        111009625757        111009739089        111009846381  
     111009932556        111010018676        111010112277  

111005613547

     111006850743        111007304041        111007410960        111007517452  
     111007614900        111007755658        111008431863        111008528646  
     111008624148        111008725599        111008830169        111008925287  
     111009532215        111009625779        111009739124        111009846505  
     111009932679        111010018687        111010112288  

111005613569

     111006850754        111007304052        111007411062        111007517496  
     111007614944        111007755805        111008431874        111008528679  
     111008624159        111008725634        111008830170        111008925322  
     111009532316        111009625791        111009739157        111009846561  
     111009932972        111010018698        111010112299  

111005613592

     111006850800        111007304074        111007411095        111007517531  
     111007615013        111007755906        111008431942        111008528691  
     111008624250        111008726006        111008830192        111008925388  
     111009532338        111009625814        111009739203        111009846640  
     111009933029        111010018711        111010112323  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005613659

     111006850822        111007304153        111007411107        111007517643  
     111007615035        111007755951        111008431964        111008528703  
     111008624272        111008726017        111008830215        111008925401  
     111009532349        111009625892        111009739214        111009846651  
     111009933197        111010018733        111010112345  

111005613682

     111006850833        111007304197        111007411174        111007517676  
     111007615169        111007755995        111008431986        111008528725  
     111008624328        111008726039        111008830350        111008925412  
     111009532383        111009625937        111009739247        111009846662  
     111009933311        111010018755        111010112390  

111005613693

     111006850844        111007304210        111007411185        111007517722  
     111007615181        111007756064        111008432088        111008528736  
     111008624340        111008726040        111008830406        111008925478  
     111009532394        111009625959        111009739258        111009846718  
     111009933355        111010018766        111010112479  

111005613716

     111006850877        111007304221        111007411220        111007517801  
     111007615215        111007756075        111008432123        111008528747  
     111008624373        111008726062        111008830428        111008925568  
     111009532417        111009626118        111009739270        111009846729  
     111009933412        111010018799        111010112491  

111005613727

     111006850912        111007304276        111007411231        111007517856  
     111007615349        111007756086        111008432134        111008528781  
     111008624441        111008726084        111008830439        111008925647  
     111009532428        111009626130        111009739304        111009846752  
     111009933456        111010018902        111010112514  

111005613738

     111006850967        111007304322        111007411242        111007517902  
     111007615428        111007756097        111008432145        111008528792  
     111008624463        111008726095        111008830530        111008925669  
     111009532507        111009626152        111009739326        111009846785  
     111009933502        111010018957        111010112536  

111005613749

     111006851003        111007304388        111007411253        111007517979  
     111007615451        111007756121        111008432178        111008528815  
     111008624496        111008726107        111008830563        111008925670  
     111009532664        111009626185        111009739360        111009846864  
     111009933658        111010019048        111010112569  

111005613761

     111006851025        111007304434        111007411264        111007518026  
     111007615495        111007756154        111008432189        111008528837  
     111008624519        111008726129        111008830596        111008925759  
     111009532675        111009626196        111009739427        111009846875  
     111009933669        111010019082        111010112581  

111005613794

     111006851069        111007304502        111007411321        111007518071  
     111007615507        111007756211        111008432235        111008529007  
     111008624665        111008726130        111008830619        111008925771  
     111009532732        111009626275        111009739438        111009846909  
     111009933670        111010019105        111010112592  

111005613806

     111006851104        111007304513        111007411354        111007518150  
     111007615710        111007756233        111008432347        111008529074  
     111008624766        111008726152        111008830620        111008925782  
     111009532866        111009626309        111009739494        111009847001  
     111009933940        111010019116        111010112604  

111005613839

     111006851182        111007304535        111007411365        111007518217  
     111007615721        111007756277        111008432369        111008529120  
     111008624788        111008726163        111008830631        111008925827  
     111009532877        111009626321        111009739708        111009847023  
     111009933951        111010019150        111010112648  

111005613862

     111006851205        111007304568        111007411376        111007518239  
     111007615765        111007756345        111008432437        111008529131  
     111008624856        111008726174        111008830653        111008925838  
     111009532912        111009626422        111009739797        111009847045  
     111009933962        111010019217        111010112660  

111005613952

     111006851227        111007304636        111007411400        111007518251  
     111007615923        111007756367        111008432516        111008529153  
     111008624878        111008726196        111008830710        111008925861  
     111009533003        111009626444        111009739810        111009847078  
     111009934031        111010019228        111010112671  

111005613974

     111006851294        111007304928        111007411411        111007518273  
     111007616014        111007756390        111008432606        111008529164  
     111008624890        111008726208        111008830787        111008925883  
     111009533014        111009626455        111009739821        111009847124  
     111009934097        111010019262        111010112705  

111005614021

     111006851306        111007304951        111007411455        111007518295  
     111007616036        111007756468        111008432741        111008529175  
     111008624935        111008726219        111008830798        111008925894  
     111009533069        111009626499        111009739876        111009847157  
     111009934132        111010019307        111010112738  

111005614032

     111006851328        111007305031        111007411523        111007518329  
     111007616047        111007756514        111008432774        111008529210  
     111008624957        111008726231        111008830822        111008926008  
     111009533070        111009626512        111009739966        111009847168  
     111009934165        111010019329        111010112750  

111005614065

     111006851339        111007305097        111007411556        111007518419  
     111007616069        111007756547        111008432785        111008529243  
     111008624979        111008726242        111008830844        111008926031  
     111009533092        111009626545        111009739977        111009847292  
     111009934301        111010019363        111010112761  

111005614076

     111006851373        111007305143        111007411578        111007518453  
     111007616250        111007756592        111008432796        111008529388  
     111008624980        111008726264        111008830888        111008926086  
     111009533104        111009626668        111009739988        111009847304  
     111009934312        111010019431        111010112840  

111005614100

     111006851384        111007305200        111007411657        111007518497  
     111007616317        111007756615        111008432831        111008529412  
     111008625037        111008726275        111008830978        111008926097  
     111009533137        111009626691        111009740115        111009847326  
     111009934323        111010019442        111010112895  

111005614111

     111006851418        111007305211        111007411893        111007518509  
     111007616339        111007756660        111008432976        111008529423  
     111008625048        111008726286        111008831003        111008926109  
     111009533171        111009626703        111009740126        111009847348  
     111009934367        111010019532        111010112929  

111005614122

     111006851429        111007305222        111007411972        111007518521  
     111007616395        111007756682        111008433012        111008529434  
     111008625059        111008726297        111008831126        111008926468  
     111009533216        111009626714        111009740250        111009847371  
     111009934413        111010019554        111010112930  

111005614199

     111006851452        111007305244        111007411983        111007518532  
     111007616441        111007756749        111008433078        111008529445  
     111008625127        111008726309        111008831159        111008926491  
     111009533249        111009626792        111009740306        111009847427  
     111009934468        111010019611        111010112952  

111005614290

     111006851463        111007305255        111007412108        111007518790  
     111007616463        111007756761        111008433089        111008529513  
     111008625172        111008726343        111008831272        111008926514  
     111009533340        111009626905        111009740317        111009847449  
     111009934480        111010019712        111010112974  

111005614313

     111006851564        111007305266        111007412119        111007518914  
     111007616508        111007756794        111008433102        111008529546  
     111008625228        111008726365        111008831317        111008926569  
     111009533384        111009626949        111009740463        111009847461  
     111009934671        111010019835        111010112996  

111005614324

     111006851609        111007305301        111007412164        111007518969  
     111007616520        111007756817        111008433113        111008529568  
     111008625273        111008726400        111008831339        111008926604  
     111009533395        111009627063        111009740474        111009847494  
     111009934682        111010019846        111010113076  

111005614368

     111006851676        111007305367        111007412287        111007519140  
     111007616553        111007756907        111008433124        111008529579  
     111008625330        111008726882        111008831395        111008926693  
     111009533429        111009627108        111009740485        111009847551  
     111009934750        111010019879        111010113100  

111005614379

     111006851766        111007305390        111007412377        111007519173  
     111007616597        111007756929        111008433191        111008529580  
     111008625408        111008726905        111008831407        111008926738  
     111009533441        111009627142        111009740531        111009847584  
     111009934783        111010019891        111010113111  

111005614380

     111006851788        111007305402        111007412401        111007519285  
     111007616609        111007757009        111008433225        111008529614  
     111008625497        111008726916        111008831520        111008926749  
     111009533597        111009627490        111009740542        111009847629  
     111009934806        111010020028        111010113155  

111005614447

     111006851823        111007305446        111007412805        111007519320  
     111007616610        111007757043        111008433258        111008529681  
     111008625509        111008726927        111008831553        111008926806  
     111009533610        111009627658        111009740553        111009847652  
     111009934828        111010020039        111010113166  

111005614616

     111006851878        111007305491        111007412849        111007519386  
     111007616621        111007757054        111008433270        111008529793  
     111008625521        111008726950        111008831665        111008926839  
     111009533621        111009627759        111009740621        111009847674  
     111009934839        111010020118        111010113188  

111005614683

     111006851924        111007305503        111007413200        111007519397  
     111007616643        111007757098        111008433292        111008529805  
     111008625532        111008726972        111008831711        111008926929  
     111009533687        111009627782        111009740676        111009847797  
     111009934873        111010020219        111010113201  

111005614784

     111006851946        111007305525        111007413299        111007519601  
     111007616722        111007757100        111008433359        111008529816  
     111008625633        111008726983        111008831733        111008926930  
     111009533700        111009627861        111009740698        111009847898  
     111009934895        111010020242        111010113290  

111005614807

     111006851968        111007305604        111007413323        111007519656  
     111007616766        111007757111        111008433371        111008529838  
     111008625655        111008727063        111008831755        111008926941  
     111009533711        111009628008        111009740823        111009847955  
     111009934907        111010020264        111010113313  

111005614818

     111006851980        111007305626        111007413356        111007519746  
     111007616902        111007757122        111008433472        111008529861  
     111008625688        111008727108        111008831788        111008926974  
     111009533766        111009628020        111009740913        111009847977  
     111009934918        111010020309        111010113324  

111005614830

     111006852004        111007305637        111007413389        111007519779  
     111007616913        111007757335        111008433562        111008529872  
     111008625723        111008727120        111008831823        111008927010  
     111009533777        111009628031        111009740935        111009847988  
     111009934996        111010020321        111010113335  

111005614841

     111006852015        111007305727        111007413402        111007519814  
     111007616935        111007757379        111008433630        111008529917  
     111008626106        111008727164        111008831902        111008927021  
     111009533902        111009628109        111009740980        111009847999  
     111009935010        111010020387        111010113368  

111005614874

     111006852060        111007305761        111007413581        111007520029  
     111007616957        111007757470        111008433719        111008529939  
     111008626117        111008727197        111008831980        111008927054  
     111009533946        111009628132        111009740991        111009848068  
     111009935100        111010020422        111010113379  

111005614885

     111006852093        111007305783        111007413604        111007520041  
     111007617015        111007757515        111008433731        111008529951  
     111008626319        111008727232        111008832015        111008927087  
     111009533979        111009628299        111009741015        111009848103  
     111009935111        111010020444        111010113403  

111005614975

     111006852149        111007305817        111007413648        111007520063  
     111007617273        111007757560        111008433797        111008529984  
     111008626320        111008727254        111008832059        111008927144  
     111009534015        111009628390        111009741284        111009848125  
     111009935166        111010020455        111010113414  

111005614997

     111006852150        111007305828        111007413727        111007520108  
     111007617318        111007757627        111008433821        111008530054  
     111008626331        111008727287        111008832239        111008927155  
     111009534093        111009628402        111009741295        111009848170  
     111009935199        111010020466        111010113425  

111005615011

     111006852161        111007305839        111007413750        111007520120  
     111007617330        111007757650        111008433854        111008530065  
     111008626465        111008727298        111008832295        111008927188  
     111009534127        111009628468        111009741385        111009848192  
     111009935267        111010020499        111010113458  

111005615088

     111006852172        111007305873        111007413794        111007520131  
     111007617352        111007757661        111008433887        111008530122  
     111008626476        111008727388        111008832307        111008927201  
     111009534149        111009628479        111009741442        111009848248  
     111009935290        111010020545        111010113470  

111005615101

     111006852194        111007305985        111007413828        111007520164  
     111007617486        111007757739        111008433966        111008530144  
     111008626522        111008727399        111008832408        111008927212  
     111009534172        111009628604        111009741486        111009848282  
     111009935324        111010020556        111010113504  

111005615156

     111006852206        111007306010        111007413839        111007520175  
     111007617611        111007757740        111008433977        111008530201  
     111008626566        111008727467        111008832464        111008927278  
     111009534239        111009628660        111009741521        111009848293  
     111009935335        111010020590        111010113560  

111005615246

     111006852217        111007306133        111007413929        111007520388  
     111007617767        111007757751        111008433999        111008530212  
     111008626599        111008727535        111008832497        111008927324  
     111009534341        111009628682        111009741532        111009848316  
     111009935357        111010020613        111010113616  

111005615303

     111006852228        111007306155        111007413963        111007520399  
     111007617970        111007757784        111008434068        111008530223  
     111008626634        111008727579        111008832509        111008927379  
     111009534396        111009628750        111009741633        111009848372  
     111009935368        111010020624        111010113661  

111005615426

     111006852240        111007306177        111007414032        111007520412  
     111007618005        111007757795        111008434125        111008530289  
     111008626645        111008727580        111008832622        111008927403  
     111009534431        111009628929        111009741666        111009848394  
     111009935414        111010020635        111010113706  

111005615437

     111006852318        111007306302        111007414043        111007520524  
     111007618027        111007757818        111008434147        111008530290  
     111008627028        111008727591        111008832644        111008927414  
     111009534464        111009628963        111009741701        111009848462  
     111009935548        111010020646        111010113852  

111005615460

     111006852330        111007306324        111007414111        111007520535  
     111007618072        111007757852        111008434169        111008530302  
     111008627084        111008727603        111008832655        111008927526  
     111009534497        111009628985        111009741745        111009848541  
     111009935559        111010020657        111010113908  

111005615505

     111006852352        111007306470        111007414122        111007520580  
     111007618128        111007757942        111008434259        111008530324  
     111008627130        111008727647        111008832677        111008927627  
     111009534644        111009629021        111009741756        111009848585  
     111009935560        111010020679        111010113931  

111005615516

     111006852396        111007306560        111007414212        111007520603  
     111007618139        111007757964        111008434305        111008530380  
     111008627242        111008727692        111008832699        111008927661  
     111009534677        111009629043        111009741789        111009848631  
     111009935593        111010020680        111010114022  

111005615538

     111006852408        111007306627        111007414335        111007520614  
     111007618218        111007757975        111008434349        111008530403  
     111008627275        111008727759        111008832701        111008927717  
     111009534723        111009629054        111009741824        111009848709  
     111009935605        111010020703        111010114044  

111005615561

     111006852420        111007306649        111007414346        111007520625  
     111007618230        111007758088        111008434484        111008530425  
     111008627321        111008727771        111008832756        111008927728  
     111009534745        111009629087        111009741891        111009848787  
     111009935807        111010020736        111010114066  

111005615606

     111006852442        111007306672        111007414447        111007520647  
     111007618296        111007758099        111008434563        111008530436  
     111008627332        111008727782        111008832789        111008927829  
     111009534813        111009629098        111009741914        111009848978  
     111009935818        111010020826        111010114112  

111005615617

     111006852464        111007306739        111007414515        111007520658  
     111007618320        111007758123        111008434675        111008530469  
     111008627365        111008727827        111008832790        111008927863  
     111009534824        111009629144        111009741936        111009849092  
     111009935829        111010020837        111010114167  

111005615640

     111006852510        111007306762        111007414649        111007520748  
     111007618353        111007758134        111008434697        111008530526  
     111008627433        111008727849        111008832824        111008927885  
     111009534880        111009629155        111009742038        111009849126  
     111009935863        111010020859        111010114178  

111005615651

     111006852666        111007306773        111007414650        111007520771  
     111007618386        111007758167        111008434732        111008530537  
     111008627488        111008727894        111008832880        111008927908  
     111009534903        111009629177        111009742106        111009849148  
     111009935931        111010020882        111010114213  

111005615673

     111006852712        111007306784        111007414694        111007520816  
     111007618397        111007758303        111008434743        111008530582  
     111008627501        111008728019        111008832925        111008927919  
     111009534925        111009629199        111009742128        111009849159  
     111009935964        111010020893        111010114235  

111005615831

     111006852723        111007306818        111007414706        111007520838  
     111007618577        111007758314        111008434855        111008530605  
     111008627523        111008728367        111008832970        111008927920  
     111009534958        111009629256        111009742162        111009849171  
     111009936112        111010020916        111010114257  

111005615842

     111006852734        111007306841        111007414717        111007520861  
     111007618623        111007758369        111008435115        111008530661  
     111008627567        111008728435        111008833140        111008928000  
     111009534992        111009629267        111009742274        111009849216  
     111009936123        111010020927        111010114291  

111005615853

     111006852813        111007306852        111007414773        111007520940  
     111007618634        111007758370        111008435137        111008530739  
     111008627668        111008728480        111008833230        111008928033  
     111009535005        111009629289        111009742285        111009849238  
     111009936178        111010020972        111010114303  

111005615875

     111006852846        111007306931        111007414852        111007520984  
     111007618656        111007758471        111008435171        111008530863  
     111008627725        111008728569        111008833285        111008928167  
     111009535061        111009629324        111009742364        111009849328  
     111009936235        111010021007        111010114325  

111005615976

     111006852958        111007307044        111007414863        111007521042  
     111007618678        111007758527        111008435216        111008530874  
     111008627770        111008728604        111008833296        111008928268  
     111009535083        111009629357        111009742555        111009849362  
     111009936268        111010021018        111010114358  

111005615987

     111006853027        111007307088        111007414874        111007521053  
     111007618724        111007758549        111008435249        111008530908  
     111008627815        111008728648        111008833353        111008928280  
     111009535117        111009629368        111009742634        111009849654  
     111009936303        111010021029        111010114381  

111005616078

     111006853049        111007307112        111007415066        111007521110  
     111007618746        111007758550        111008435250        111008530975  
     111008627848        111008728682        111008833397        111008928303  
     111009535140        111009629447        111009742689        111009849676  
     111009936314        111010021254        111010114392  

111005616102

     111006853072        111007307145        111007415099        111007521121  
     111007618814        111007758606        111008435339        111008531257  
     111008627859        111008728794        111008833410        111008928381  
     111009535162        111009629470        111009742746        111009849687  
     111009936325        111010021287        111010114448  

111005616124

     111006853083        111007307156        111007415156        111007521198  
     111007618847        111007758673        111008435429        111008531268  
     111008627871        111008728839        111008833421        111008928426  
     111009535207        111009629526        111009742768        111009849698  
     111009936369        111010021322        111010114471  

111005616168

     111006853094        111007307235        111007415224        111007521222  
     111007618915        111007758684        111008435430        111008531279  
     111008627938        111008728840        111008833432        111008928448  
     111009535229        111009629548        111009742780        111009849711  
     111009936437        111010021478        111010114538  

111005616180

     111006853128        111007307246        111007415235        111007521277  
     111007618937        111007758707        111008435519        111008531303  
     111008627949        111008728884        111008833498        111008928460  
     111009535241        111009629559        111009742881        111009849722  
     111009936448        111010021513        111010114561  

111005616225

     111006853229        111007307291        111007415291        111007521288  
     111007618993        111007758774        111008435542        111008531369  
     111008627961        111008728918        111008833511        111008928538  
     111009535252        111009629616        111009742892        111009849733  
     111009936516        111010021557        111010114583  

111005616236

     111006853241        111007307303        111007415336        111007521299  
     111007619006        111007758796        111008435586        111008531448  
     111008628096        111008728952        111008833566        111008928561  
     111009535421        111009629762        111009742915        111009849744  
     111009936538        111010021568        111010114640  

111005616247

     111006853263        111007307358        111007415347        111007521312  
     111007619040        111007758808        111008435665        111008531460  
     111008628197        111008729177        111008833599        111008928617  
     111009535500        111009629863        111009742926        111009849755  
     111009936549        111010021579        111010114662  

111005616270

     111006853319        111007307392        111007415448        111007521323  
     111007619084        111007758853        111008435856        111008531505  
     111008628209        111008729290        111008833601        111008928695  
     111009535544        111009629942        111009743118        111009849777  
     111009936594        111010021580        111010114673  

111005616360

     111006853320        111007307459        111007415482        111007521378  
     111007619095        111007758875        111008435890        111008531617  
     111008628377        111008729346        111008833645        111008928729  
     111009535555        111009629997        111009743163        111009849788  
     111009936617        111010021591        111010114695  

111005616427

     111006853331        111007307493        111007415493        111007521402  
     111007619242        111007758897        111008435902        111008531718  
     111008628388        111008729391        111008833689        111008928752  
     111009535612        111009630001        111009743185        111009849957  
     111009936695        111010021603        111010114718  

111005616528

     111006853342        111007307550        111007415516        111007521480  
     111007619264        111007758921        111008435924        111008531729  
     111008628456        111008729414        111008833757        111008928808  
     111009535623        111009630012        111009743231        111009849980  
     111009936707        111010021636        111010114730  

111005616595

     111006853386        111007307561        111007415583        111007521503  
     111007619321        111007758987        111008436037        111008531730  
     111008628489        111008729425        111008833814        111008928819  
     111009535735        111009630078        111009743321        111009850016  
     111009936730        111010021658        111010114752  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005616629

     111006853397        111007307572        111007415606        111007521581  
     111007619365        111007759056        111008436060        111008531752  
     111008628513        111008729469        111008833870        111008928864  
     111009535814        111009630102        111009743455        111009850050  
     111009936741        111010021692        111010114785  

111005616630

     111006853421        111007307606        111007415640        111007521604  
     111007619376        111007759135        111008436127        111008531808  
     111008628524        111008729537        111008833948        111008928897  
     111009535847        111009630124        111009743466        111009850072  
     111009936763        111010021737        111010114820  

111005616641

     111006853443        111007307617        111007415741        111007521637  
     111007619400        111007759179        111008436138        111008532113  
     111008628557        111008729560        111008833960        111008928954  
     111009535869        111009630304        111009743501        111009850128  
     111009936796        111010021782        111010114831  

111005616674

     111006853454        111007307639        111007415763        111007521749  
     111007619433        111007759180        111008436183        111008532124  
     111008628670        111008729795        111008833982        111008929067  
     111009535904        111009630315        111009743545        111009850162  
     111009936875        111010021827        111010114864  

111005616696

     111006853498        111007307684        111007415774        111007521761  
     111007619455        111007759236        111008436217        111008532203  
     111008628861        111008729829        111008834006        111008929078  
     111009535959        111009630359        111009743567        111009850173  
     111009936886        111010021872        111010114965  

111005616708

     111006853544        111007307730        111007415785        111007521783  
     111007619624        111007759258        111008436228        111008532270  
     111008628883        111008729920        111008834017        111008929090  
     111009535960        111009630382        111009743578        111009850207  
     111009936897        111010021928        111010114987  

111005616719

     111006853566        111007307741        111007415796        111007521794  
     111007619668        111007759315        111008436329        111008532393  
     111008629020        111008729942        111008834039        111008929113  
     111009535971        111009630438        111009743635        111009850364  
     111009936965        111010021962        111010115056  

111005616720

     111006853599        111007307853        111007415808        111007521873  
     111007619837        111007759405        111008436385        111008532449  
     111008629031        111008729975        111008834051        111008929191  
     111009536017        111009630483        111009743646        111009850397  
     111009936998        111010021973        111010115067  

111005616742

     111006853656        111007307864        111007415864        111007521974  
     111007619871        111007759416        111008436396        111008532551  
     111008629086        111008730089        111008834073        111008929203  
     111009536040        111009630494        111009743871        111009850410  
     111009937034        111010021995        111010115078  

111005616753

     111006853713        111007307897        111007415954        111007522021  
     111007619905        111007759438        111008436419        111008532652  
     111008629097        111008730090        111008834084        111008929247  
     111009536073        111009630539        111009743893        111009850476  
     111009937102        111010022031        111010115090  

111005616809

     111006853768        111007307921        111007416045        111007522122  
     111007619949        111007759450        111008436510        111008532674  
     111008629200        111008730113        111008834118        111008929258  
     111009536185        111009630595        111009743949        111009850487  
     111009937146        111010022064        111010115102  

111005616865

     111006853780        111007307932        111007416078        111007522212  
     111007619972        111007759472        111008436565        111008532742  
     111008629255        111008730124        111008834141        111008929270  
     111009536220        111009630607        111009743983        111009850533  
     111009937180        111010022086        111010115135  

111005617035

     111006853803        111007307998        111007416113        111007522223  
     111007620019        111007759483        111008436576        111008532764  
     111008629266        111008730180        111008834163        111008929326  
     111009536231        111009630630        111009744007        111009850555  
     111009937270        111010022097        111010115157  

111005617079

     111006853858        111007308146        111007416157        111007522245  
     111007620031        111007759517        111008436611        111008532797  
     111008629312        111008730214        111008834174        111008929348  
     111009536253        111009630719        111009744029        111009850566  
     111009937292        111010022121        111010115180  

111005617103

     111006853870        111007308168        111007416258        111007522256  
     111007620064        111007759528        111008436622        111008532821  
     111008629378        111008730236        111008834231        111008929360  
     111009536365        111009630731        111009744041        111009850599  
     111009937337        111010022187        111010115203  

111005617147

     111006853892        111007308247        111007416359        111007522278  
     111007620086        111007759562        111008436677        111008532876  
     111008629446        111008730359        111008834286        111008929371  
     111009536400        111009630753        111009744063        111009850645  
     111009937359        111010022222        111010115236  

111005617169

     111006853915        111007308292        111007416360        111007522289  
     111007620110        111007759595        111008436712        111008532900  
     111008629503        111008730382        111008834332        111008929551  
     111009536466        111009630786        111009744074        111009850667  
     111009937449        111010022277        111010115247  

111005617181

     111006853926        111007308326        111007416371        111007522335  
     111007620121        111007759630        111008436790        111008532944  
     111008629558        111008730438        111008834376        111008929607  
     111009536624        111009630810        111009744119        111009850678  
     111009937472        111010022301        111010115258  

111005617237

     111006853937        111007308360        111007416438        111007522380  
     111007620222        111007759663        111008436891        111008532966  
     111008629604        111008730449        111008834433        111008929618  
     111009536657        111009630887        111009744210        111009850713  
     111009937494        111010022356        111010115292  

111005617293

     111006854017        111007308382        111007416551        111007522436  
     111007620255        111007759696        111008436969        111008532999  
     111008629817        111008730461        111008834488        111008929652  
     111009536668        111009630977        111009744221        111009850746  
     111009937539        111010022367        111010115304  

111005617327

     111006854107        111007308461        111007416595        111007522470  
     111007620323        111007759708        111008437016        111008533147  
     111008629828        111008730472        111008834499        111008929742  
     111009536725        111009630999        111009744311        111009850757  
     111009937708        111010022468        111010115348  

111005617349

     111006854130        111007308483        111007416685        111007522593  
     111007620389        111007759731        111008437038        111008533158  
     111008629884        111008730528        111008834501        111008929764  
     111009536758        111009631002        111009744344        111009850768  
     111009937786        111010022536        111010115360  

111005617372

     111006854141        111007308506        111007416719        111007522649  
     111007620457        111007759742        111008437049        111008533169  
     111008629929        111008730540        111008834512        111008929797  
     111009536837        111009631013        111009744490        111009850780  
     111009937809        111010022547        111010115382  

111005617394

     111006854219        111007308708        111007416742        111007522751  
     111007620503        111007759775        111008437072        111008533372  
     111008629941        111008730562        111008834602        111008929809  
     111009537007        111009631035        111009744658        111009850803  
     111009937810        111010022569        111010115393  

111005617473

     111006854275        111007308719        111007416753        111007522807  
     111007620637        111007759809        111008437106        111008533383  
     111008629952        111008730607        111008834635        111008929876  
     111009537018        111009631147        111009744669        111009850847  
     111009937832        111010022604        111010115405  

111005617686

     111006854343        111007308731        111007416775        111007522818  
     111007620659        111007759843        111008437117        111008533507  
     111008629963        111008730887        111008834668        111008929887  
     111009537074        111009631181        111009744726        111009850858  
     111009937933        111010022626        111010115427  

111005617721

     111006854354        111007308764        111007416797        111007522919  
     111007620682        111007759898        111008437162        111008533574  
     111008630066        111008730898        111008834769        111008929911  
     111009537142        111009631215        111009744737        111009850892  
     111009937966        111010022648        111010115438  

111005617888

     111006854365        111007308786        111007416854        111007522942  
     111007620716        111007759900        111008437173        111008533596  
     111008630088        111008730988        111008834770        111008929966  
     111009537186        111009631226        111009744939        111009850915  
     111009937977        111010022682        111010115461  

111005617899

     111006854398        111007308944        111007416900        111007522953  
     111007620749        111007759933        111008437218        111008533642  
     111008630101        111008731002        111008834815        111008929977  
     111009537197        111009631259        111009745042        111009850926  
     111009938013        111010022738        111010115506  

111005617912

     111006854400        111007308966        111007416999        111007522964  
     111007620806        111007759977        111008437274        111008533709  
     111008630190        111008731079        111008834871        111008930025  
     111009537209        111009631327        111009745064        111009851028  
     111009938035        111010022749        111010115539  

111005617934

     111006854567        111007308999        111007417125        111007522986  
     111007620828        111007759999        111008437285        111008533787  
     111008630224        111008731158        111008834893        111008930047  
     111009537232        111009631350        111009745086        111009851040  
     111009938046        111010022761        111010115562  

111005617978

     111006854657        111007309114        111007417215        111007523000  
     111007621009        111007760025        111008437296        111008533800  
     111008630257        111008731170        111008834916        111008930058  
     111009537298        111009631372        111009745165        111009851062  
     111009938068        111010022817        111010115584  

111005618003

     111006854668        111007309136        111007417237        111007523066  
     111007621021        111007760126        111008437320        111008533811  
     111008630291        111008731248        111008834938        111008930115  
     111009537311        111009631417        111009745187        111009851073  
     111009938079        111010022840        111010115595  

111005618014

     111006854769        111007309215        111007417305        111007523077  
     111007621054        111007760159        111008437331        111008533833  
     111008630314        111008731293        111008834949        111008930159  
     111009537423        111009631484        111009745288        111009851095  
     111009938091        111010022895        111010115618  

111005618070

     111006854815        111007309293        111007417372        111007523088  
     111007621087        111007760160        111008437375        111008533855  
     111008630358        111008731349        111008834950        111008930160  
     111009537434        111009631495        111009745301        111009851141  
     111009938158        111010022907        111010115685  

111005618081

     111006854860        111007309361        111007417383        111007523167  
     111007621098        111007760227        111008437410        111008533866  
     111008630370        111008731428        111008834972        111008930171  
     111009537489        111009631552        111009745479        111009851152  
     111009938169        111010022941        111010115719  

111005618126

     111006854882        111007309394        111007417451        111007523257  
     111007621256        111007760306        111008437421        111008533956  
     111008630437        111008731451        111008835018        111008930193  
     111009537524        111009631585        111009745716        111009851185  
     111009938170        111010023010        111010115720  

111005618182

     111006854905        111007309484        111007417484        111007523279  
     111007621313        111007760317        111008437432        111008534069  
     111008630459        111008731462        111008835030        111008930227  
     111009537579        111009631664        111009745750        111009851231  
     111009938192        111010023087        111010115775  

111005618216

     111006855108        111007309518        111007417844        111007523280  
     111007621368        111007760485        111008437443        111008534104  
     111008630493        111008731518        111008835041        111008930249  
     111009537625        111009631686        111009745806        111009851275  
     111009938248        111010023098        111010115786  

111005618294

     111006855119        111007309530        111007417855        111007523381  
     111007621403        111007760496        111008437498        111008534137  
     111008630527        111008731686        111008835085        111008930272  
     111009537636        111009631800        111009745862        111009851376  
     111009938327        111010023133        111010115797  

111005618339

     111006855142        111007309552        111007417978        111007523404  
     111007621469        111007760508        111008437588        111008534306  
     111008630561        111008731697        111008835153        111008930294  
     111009537669        111009631811        111009745895        111009851398  
     111009938349        111010023166        111010115809  

111005618351

     111006855164        111007309563        111007418058        111007523426  
     111007621515        111007760553        111008437599        111008534373  
     111008630572        111008731743        111008835209        111008930328  
     111009537715        111009631912        111009746009        111009851400  
     111009938383        111010023199        111010115821  

111005618373

     111006855232        111007309619        111007418070        111007523527  
     111007621582        111007760632        111008437612        111008534597  
     111008630617        111008731754        111008835300        111008930407  
     111009537737        111009631923        111009746010        111009851411  
     111009938417        111010023289        111010115832  

111005618395

     111006855243        111007309620        111007418081        111007523538  
     111007621739        111007760665        111008437634        111008534609  
     111008630640        111008731833        111008835311        111008930429  
     111009537748        111009632070        111009746021        111009851433  
     111009938462        111010023302        111010115876  

111005618418

     111006855254        111007309844        111007418159        111007523583  
     111007621852        111007760733        111008437713        111008534610  
     111008630673        111008731844        111008835445        111008930430  
     111009537760        111009632159        111009746043        111009851444  
     111009938507        111010023324        111010115887  

111005618441

     111006855276        111007309866        111007418249        111007523707  
     111007621885        111007760744        111008437724        111008534834  
     111008630820        111008731912        111008835681        111008930474  
     111009537782        111009632171        111009746054        111009851455  
     111009938518        111010023346        111010115898  

111005618586

     111006855287        111007309934        111007418261        111007523785  
     111007621908        111007760812        111008437803        111008534867  
     111008630886        111008731923        111008835692        111008930496  
     111009537793        111009632182        111009746076        111009851488  
     111009938529        111010023357        111010115900  

111005618711

     111006855311        111007309990        111007418340        111007523820  
     111007621986        111007760834        111008437825        111008534889  
     111008630943        111008731978        111008835715        111008930508  
     111009537816        111009632249        111009746100        111009851545  
     111009938563        111010023380        111010115999  

111005618744

     111006855322        111007310093        111007418429        111007523831  
     111007622011        111007760878        111008437869        111008535060  
     111008630954        111008732003        111008835782        111008930520  
     111009537872        111009632328        111009746166        111009851567  
     111009938619        111010023391        111010116002  

111005618777

     111006855377        111007310150        111007418441        111007523897  
     111007622022        111007760991        111008437881        111008535105  
     111008630976        111008732036        111008835805        111008930553  
     111009537928        111009632340        111009746177        111009851613  
     111009938675        111010023403        111010116068  

111005618788

     111006855412        111007310183        111007418520        111007523909  
     111007622101        111007761059        111008438017        111008535116  
     111008631034        111008732081        111008835849        111008930597  
     111009537939        111009632351        111009746223        111009851770  
     111009938754        111010023469        111010116079  

111005618867

     111006855434        111007310206        111007418609        111007523987  
     111007622178        111007761082        111008438028        111008535127  
     111008631056        111008732227        111008835850        111008930610  
     111009537951        111009632418        111009746245        111009851826  
     111009938787        111010023470        111010116091  

111005618878

     111006855467        111007310228        111007418755        111007524023  
     111007622426        111007761116        111008438118        111008535228  
     111008631078        111008732238        111008835894        111008930632  
     111009537962        111009632474        111009746290        111009851860  
     111009938811        111010023593        111010116125  

111005631974

     111006855478        111007310341        111007418788        111007524034  
     111007622493        111007761161        111008438129        111008535239  
     111008631135        111008732249        111008835906        111008930654  
     111009537995        111009632496        111009746302        111009851871  
     111009938934        111010023605        111010116147  

111005634630

     111006855524        111007310352        111007418799        111007524102  
     111007622516        111007761217        111008438152        111008535262  
     111008631157        111008732294        111008835928        111008930755  
     111009538020        111009632553        111009746436        111009851938  
     111009938945        111010023627        111010116170  

111005644877

     111006855603        111007310420        111007419015        111007524179  
     111007622550        111007761240        111008438185        111008535318  
     111008631203        111008732362        111008835939        111008930801  
     111009538121        111009632575        111009746447        111009852029  
     111009938956        111010023650        111010116406  

111005649120

     111006855625        111007310431        111007419048        111007524281  
     111007622583        111007761262        111008438220        111008535329  
     111008631269        111008732384        111008836019        111008930812  
     111009538132        111009632586        111009746469        111009852030  
     111009938989        111010023818        111010116439  

111005651246

     111006855669        111007310509        111007419060        111007524326  
     111007622594        111007761284        111008438242        111008535341  
     111008631371        111008732430        111008836031        111008930834  
     111009538211        111009632654        111009746470        111009852085  
     111009939025        111010023829        111010116462  

111005753429

     111006855681        111007310510        111007419082        111007524360  
     111007622651        111007761374        111008438321        111008535352  
     111008631393        111008732452        111008836075        111008930935  
     111009538222        111009632755        111009746481        111009852108  
     111009939036        111010023942        111010116518  

111005756028

     111006855692        111007310622        111007419127        111007524393  
     111007622662        111007761408        111008438332        111008535374  
     111008631405        111008732463        111008836110        111008930968  
     111009538266        111009632878        111009746560        111009852153  
     111009939115        111010023953        111010116585  

111005777278

     111006855748        111007310712        111007419149        111007524405  
     111007622673        111007761419        111008438387        111008535385  
     111008631438        111008732520        111008836165        111008930979  
     111009538277        111009633059        111009746571        111009852164  
     111009939137        111010023964        111010116608  

111005792714

     111006855759        111007310767        111007419183        111007524551  
     111007622785        111007761420        111008438400        111008535396  
     111008631540        111008732553        111008836198        111008930980  
     111009538288        111009633116        111009746638        111009852175  
     111009939238        111010023986        111010116620  

111005795032

     111006855805        111007310789        111007419240        111007524562  
     111007622875        111007761431        111008438444        111008535408  
     111008631551        111008732597        111008836211        111008931071  
     111009538345        111009633127        111009746694        111009852186  
     111009939249        111010024000        111010116664  

111005815608

     111006855827        111007310880        111007419251        111007524595  
     111007622886        111007761442        111008438455        111008535419  
     111008631573        111008732643        111008836312        111008931093  
     111009538356        111009633161        111009746706        111009852232  
     111009939261        111010024112        111010116675  

111005831831

     111006855883        111007310891        111007419497        111007524618  
     111007622954        111007761509        111008438523        111008535453  
     111008631719        111008732698        111008836334        111008931127  
     111009538402        111009633194        111009746717        111009852254  
     111009939395        111010024145        111010116686  

111005841562

     111006855939        111007310925        111007419509        111007524685  
     111007622976        111007761510        111008438545        111008535464  
     111008631742        111008732722        111008836468        111008931172  
     111009538424        111009633420        111009746751        111009852276  
     111009939430        111010024190        111010116721  

111005843092

     111006855951        111007310936        111007419521        111007524696  
     111007622998        111007761521        111008438668        111008535475  
     111008631753        111008732733        111008836514        111008931217  
     111009538604        111009633442        111009746863        111009852298  
     111009939485        111010024224        111010116798  

111005849076

     111006855962        111007310947        111007419532        111007524719  
     111007623045        111007761611        111008438747        111008535486  
     111008631809        111008732777        111008836604        111008931228  
     111009538637        111009633453        111009746908        111009852355  
     111009939586        111010024235        111010116800  

111005877099

     111006856086        111007311005        111007419543        111007524764  
     111007623067        111007761622        111008438758        111008535497  
     111008631955        111008732799        111008836615        111008931240  
     111009538682        111009633509        111009746920        111009852399  
     111009939597        111010024268        111010116934  

111005896067

     111006856097        111007311016        111007419554        111007524786  
     111007623102        111007761644        111008438815        111008535509  
     111008632024        111008732856        111008836626        111008931273  
     111009538738        111009633778        111009746931        111009852401  
     111009939610        111010024280        111010116945  

111005896157

     111006856121        111007311027        111007419600        111007524911  
     111007623135        111007761789        111008438882        111008535510  
     111008632035        111008732890        111008836682        111008931330  
     111009538761        111009633813        111009746975        111009852434  
     111009939654        111010024336        111010116978  

111005910468

     111006856154        111007311061        111007419633        111007524922  
     111007623146        111007761813        111008438905        111008535521  
     111008632114        111008732902        111008836693        111008931419  
     111009538772        111009633835        111009747077        111009852524  
     111009939711        111010024369        111010116990  

111005917881

     111006856176        111007311207        111007419734        111007524955  
     111007623247        111007761835        111008438927        111008535532  
     111008632125        111008732935        111008836705        111008931486  
     111009538783        111009633857        111009747099        111009852535  
     111009939766        111010024572        111010117025  

111005924306

     111006856367        111007311229        111007419789        111007525002  
     111007623382        111007761879        111008438949        111008535543  
     111008632158        111008733060        111008836738        111008931509  
     111009538840        111009633868        111009747123        111009852546  
     111009939788        111010024583        111010117069  

111005934251

     111006856457        111007311241        111007419868        111007525035  
     111007623483        111007761936        111008439007        111008535554  
     111008632181        111008733183        111008836750        111008931543  
     111009538873        111009633891        111009747156        111009852568  
     111009939834        111010024606        111010117126  

111005940102

     111006856468        111007311285        111007419891        111007525057  
     111007623494        111007761970        111008439052        111008535565  
     111008632192        111008733206        111008836839        111008931565  
     111009538884        111009633914        111009747178        111009852580  
     111009939845        111010024617        111010117148  

111005945501

     111006856480        111007311319        111007419958        111007525147  
     111007623562        111007762050        111008439063        111008535587  
     111008632260        111008733318        111008836840        111008931598  
     111009538895        111009633936        111009747202        111009852591  
     111009939867        111010024639        111010117159  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111005946580

     111006856491        111007311386        111007420051        111007525158  
     111007623630        111007762072        111008439131        111008535600  
     111008632305        111008733385        111008836862        111008931600  
     111009538930        111009633958        111009747246        111009852625  
     111009939890        111010024651        111010117216  

111005948289

     111006856503        111007311409        111007420141        111007525169  
     111007623809        111007762083        111008439197        111008535622  
     111008632338        111008733396        111008836873        111008931622  
     111009538952        111009634005        111009747280        111009852658  
     111009939924        111010024673        111010117250  

111005974086

     111006856659        111007311432        111007420185        111007525181  
     111007624103        111007762151        111008439221        111008535666  
     111008632394        111008733419        111008836918        111008931644  
     111009538963        111009634049        111009747303        111009852681  
     111009939946        111010024707        111010117261  

111006000650

     111006856671        111007311500        111007420309        111007525215  
     111007624204        111007762184        111008439287        111008535677  
     111008632406        111008733497        111008836929        111008931655  
     111009538974        111009634050        111009747314        111009852692  
     111009940050        111010024718        111010117272  

111006004137

     111006856750        111007311511        111007420354        111007525260  
     111007624226        111007762207        111008439300        111008535688  
     111008632518        111008733521        111008836941        111008931756  
     111009538985        111009634083        111009747369        111009852726  
     111009940072        111010024729        111010117317  

111006009828

     111006856817        111007311533        111007420365        111007525293  
     111007624237        111007762218        111008439344        111008535756  
     111008632574        111008733600        111008836963        111008931789  
     111009539009        111009634117        111009747392        111009852838  
     111009940140        111010024730        111010117351  

111006019773

     111006856828        111007311555        111007420556        111007525305  
     111007624305        111007762296        111008439388        111008535778  
     111008632585        111008733655        111008836974        111008931868  
     111009539032        111009634229        111009747415        111009852850  
     111009940195        111010024741        111010117384  

111006033814

     111006856839        111007311690        111007420567        111007525350  
     111007624327        111007762319        111008439478        111008535789  
     111008632608        111008733677        111008836985        111008931880  
     111009539043        111009634274        111009747448        111009852861  
     111009940308        111010024774        111010117429  

111006034219

     111006856840        111007311803        111007420578        111007525372  
     111007624439        111007762320        111008439489        111008535813  
     111008632642        111008733699        111008837098        111008931903  
     111009539166        111009634331        111009747459        111009852894  
     111009940320        111010024819        111010117430  

111006047099

     111006856929        111007311926        111007420646        111007525394  
     111007624462        111007762342        111008439502        111008535835  
     111008632675        111008733712        111008837100        111008931936  
     111009539289        111009634375        111009747482        111009852928  
     111009940375        111010024842        111010117452  

111006048371

     111006856963        111007311993        111007420668        111007525406  
     111007624473        111007762353        111008439513        111008535846  
     111008632800        111008733891        111008837111        111008931969  
     111009539290        111009634386        111009747493        111009852984  
     111009940465        111010024864        111010117508  

111006062782

     111006857021        111007312118        111007420714        111007525417  
     111007624518        111007762409        111008439546        111008535880  
     111008632822        111008733958        111008837144        111008932038  
     111009539324        111009634432        111009747538        111009853143  
     111009940588        111010024875        111010117520  

111006063570

     111006857100        111007312130        111007420769        111007525552  
     111007624675        111007762421        111008439580        111008535914  
     111008632833        111008734049        111008837212        111008932375  
     111009539335        111009634476        111009747561        111009853211  
     111009940656        111010024886        111010117531  

111006065886

     111006857267        111007312242        111007420859        111007525563  
     111007624732        111007762454        111008439625        111008535970  
     111008632912        111008734072        111008837234        111008932443  
     111009539346        111009634511        111009747628        111009853277  
     111009940689        111010024921        111010117609  

111006075809

     111006857335        111007312264        111007420860        111007525585  
     111007624776        111007762511        111008439647        111008535992  
     111008632967        111008734117        111008837368        111008932465  
     111009539537        111009634623        111009747639        111009853299  
     111009940791        111010025001        111010117632  

111006083347

     111006857391        111007312297        111007420961        111007525619  
     111007624822        111007762588        111008439669        111008536005  
     111008632990        111008734274        111008837391        111008932487  
     111009539616        111009634678        111009747651        111009853468  
     111009940847        111010025012        111010117643  

111006119314

     111006857414        111007312343        111007420972        111007525642  
     111007625003        111007762612        111008439962        111008536016  
     111008633003        111008734285        111008837403        111008932511  
     111009539649        111009634689        111009747730        111009853479  
     111009940870        111010025023        111010117654  

111006119617

     111006857481        111007312455        111007421029        111007525664  
     111007625069        111007762634        111008440009        111008536128  
     111008633025        111008734296        111008837492        111008932522  
     111009539706        111009634735        111009747752        111009853514  
     111009940937        111010025078        111010117722  

111006137369

     111006857504        111007312523        111007421063        111007525675  
     111007625115        111007762656        111008440021        111008536140  
     111008633104        111008734308        111008837526        111008932533  
     111009539807        111009634780        111009747808        111009853525  
     111009940971        111010025203        111010117733  

111006137459

     111006857526        111007312567        111007421074        111007525709  
     111007625126        111007762690        111008440032        111008536207  
     111008633126        111008734364        111008837616        111008932577  
     111009539829        111009634814        111009747820        111009853570  
     111009940982        111010025214        111010117744  

111006137460

     111006857559        111007312646        111007421096        111007525721  
     111007625182        111007762779        111008440043        111008536241  
     111008633182        111008734410        111008837627        111008932599  
     111009539863        111009634881        111009747842        111009853581  
     111009941028        111010025247        111010117766  

111006137471

     111006857605        111007312714        111007421120        111007525800  
     111007625227        111007762803        111008440133        111008536308  
     111008633205        111008734421        111008837638        111008932623  
     111009539874        111009634915        111009747853        111009853604  
     111009941039        111010025270        111010117777  

111006137640

     111006857627        111007312736        111007421164        111007525811  
     111007625272        111007762836        111008440166        111008536319  
     111008633238        111008734465        111008837649        111008932645  
     111009539908        111009634960        111009747864        111009853615  
     111009941040        111010025292        111010117788  

111006137673

     111006857694        111007312916        111007421197        111007525844  
     111007625328        111007762847        111008440177        111008536454  
     111008633249        111008734487        111008837650        111008932656  
     111009539953        111009635062        111009747875        111009853716  
     111009941051        111010025416        111010117834  

111006137741

     111006857740        111007312927        111007421276        111007525899  
     111007625340        111007762869        111008440199        111008536476  
     111008633317        111008734746        111008837717        111008932768  
     111009540012        111009635073        111009747910        111009853727  
     111009941062        111010025483        111010117845  

111006137875

     111006857829        111007312950        111007421366        111007526081  
     111007625373        111007762870        111008440212        111008536522  
     111008633395        111008734779        111008837762        111008932870  
     111009540124        111009635174        111009747976        111009853738  
     111009941095        111010025494        111010117889  

111006137909

     111006857863        111007313153        111007421445        111007526160  
     111007625395        111007762904        111008440278        111008536533  
     111008633452        111008734803        111008837807        111008932881  
     111009540203        111009635231        111009748001        111009853750  
     111009941107        111010025562        111010117890  

111006137910

     111006857874        111007313175        111007421478        111007526216  
     111007625407        111007762915        111008440289        111008536544  
     111008633474        111008734870        111008837841        111008932937  
     111009540214        111009635297        111009748023        111009853817  
     111009941129        111010025573        111010117902  

111006137932

     111006857896        111007313210        111007421557        111007526238  
     111007625418        111007762926        111008440290        111008536566  
     111008633531        111008734915        111008837852        111008932948  
     111009540247        111009635309        111009748078        111009854098  
     111009941141        111010025607        111010117924  

111006137976

     111006857919        111007313232        111007421568        111007526249  
     111007625463        111007763039        111008440335        111008536656  
     111008633553        111008734926        111008837863        111008933017  
     111009540359        111009635376        111009748191        111009854100  
     111009941174        111010025663        111010117935  

111006138089

     111006857942        111007313333        111007421647        111007526261  
     111007625508        111007763062        111008440391        111008536678  
     111008633586        111008734959        111008837942        111008933062  
     111009540393        111009635398        111009748247        111009854122  
     111009941219        111010025674        111010117957  

111006138102

     111006857964        111007313366        111007421658        111007526339  
     111007625553        111007763073        111008440403        111008536713  
     111008633665        111008734960        111008837964        111008933073  
     111009540416        111009635400        111009748258        111009854166  
     111009941264        111010025685        111010117968  

111006138113

     111006857986        111007313412        111007421692        111007526407  
     111007625609        111007763107        111008440469        111008536724  
     111008633676        111008734982        111008837975        111008933095  
     111009540551        111009635422        111009748337        111009854199  
     111009941275        111010025708        111010118004  

111006138124

     111006857997        111007313489        111007421715        111007526520  
     111007625610        111007763208        111008440616        111008536779  
     111008633687        111008735017        111008837986        111008933220  
     111009540573        111009635488        111009748393        111009854201  
     111009941286        111010025720        111010118026  

111006138179

     111006858033        111007313490        111007421793        111007526564  
     111007625632        111007763231        111008440627        111008536791  
     111008633845        111008735107        111008838055        111008933253  
     111009540584        111009635501        111009748427        111009854234  
     111009941343        111010025731        111010118037  

111006138214

     111006858099        111007313579        111007421861        111007526586  
     111007625643        111007763253        111008440638        111008536803  
     111008633856        111008735163        111008838099        111008933286  
     111009540641        111009635512        111009748528        111009854256  
     111009941398        111010025764        111010118059  

111006138292

     111006858101        111007313591        111007421872        111007526609  
     111007625665        111007763297        111008440717        111008536814  
     111008633946        111008735208        111008838112        111008933310  
     111009540719        111009635613        111009748540        111009854278  
     111009941455        111010025809        111010118093  

111006138359

     111006858134        111007313669        111007421940        111007526610  
     111007625698        111007763309        111008440740        111008536847  
     111008633991        111008735286        111008838123        111008933376  
     111009540720        111009635624        111009748584        111009854289  
     111009941523        111010025843        111010118105  

111006138360

     111006858178        111007313670        111007421951        111007526621  
     111007625700        111007763376        111008440830        111008536858  
     111008634037        111008735297        111008838134        111008933501  
     111009540809        111009635646        111009748607        111009854290  
     111009941646        111010025911        111010118138  

111006138371

     111006858224        111007313715        111007421995        111007526812  
     111007625711        111007763398        111008440841        111008536869  
     111008634138        111008735332        111008838156        111008933523  
     111009540821        111009635668        111009748641        111009854357  
     111009941691        111010025933        111010118150  

111006138382

     111006858279        111007313737        111007422086        111007526913  
     111007625744        111007763400        111008440874        111008536870  
     111008634172        111008735365        111008838291        111008933534  
     111009540876        111009635747        111009748674        111009854391  
     111009941770        111010025955        111010118161  

111006138393

     111006858303        111007313759        111007422121        111007526968  
     111007625834        111007763466        111008440908        111008536892  
     111008634194        111008735387        111008838347        111008933545  
     111009540887        111009635769        111009748685        111009854425  
     111009941781        111010026002        111010118228  

111006138416

     111006858347        111007313760        111007422154        111007527015  
     111007625913        111007763578        111008440919        111008536959  
     111008634240        111008735556        111008838370        111008933556  
     111009540911        111009635826        111009748719        111009854447  
     111009941792        111010026013        111010118239  

111006138427

     111006858448        111007313782        111007422255        111007527048  
     111007626004        111007763635        111008440920        111008537006  
     111008634262        111008735589        111008838392        111008933578  
     111009541259        111009635893        111009748731        111009854515  
     111009941815        111010026068        111010118240  

111006138438

     111006858459        111007313827        111007422378        111007527059  
     111007626026        111007763725        111008440975        111008537017  
     111008634330        111008735590        111008838471        111008933589  
     111009541271        111009635938        111009748742        111009854526  
     111009941859        111010026091        111010118251  

111006138461

     111006858482        111007313849        111007422435        111007527116  
     111007626127        111007763736        111008440986        111008537095  
     111008634374        111008735736        111008838707        111008933613  
     111009541350        111009635950        111009748753        111009854649  
     111009941905        111010026103        111010118273  

111006138528

     111006858505        111007314008        111007422604        111007527150  
     111007626149        111007763747        111008441011        111008537152  
     111008634408        111008735758        111008838741        111008933624  
     111009541394        111009636029        111009748809        111009854672  
     111009941972        111010026136        111010118284  

111006138562

     111006858516        111007314019        111007422615        111007527194  
     111007626150        111007763770        111008441044        111008537219  
     111008634420        111008736007        111008838785        111008933635  
     111009541440        111009636142        111009748810        111009854818  
     111009942018        111010026147        111010118307  

111006138573

     111006858527        111007314109        111007422626        111007527206  
     111007626161        111007763781        111008441088        111008537231  
     111008634431        111008736085        111008838820        111008933646  
     111009541451        111009636186        111009748832        111009854829  
     111009942029        111010026237        111010118329  

111006138607

     111006858538        111007314222        111007422682        111007527239  
     111007626194        111007763804        111008441101        111008537253  
     111008634475        111008736096        111008838921        111008933679  
     111009541507        111009636221        111009748898        111009854830  
     111009942041        111010026248        111010118374  

111006138618

     111006858594        111007314277        111007423010        111007527318  
     111007626217        111007763815        111008441112        111008537309  
     111008634497        111008736108        111008839034        111008933680  
     111009541608        111009636287        111009748911        111009854841  
     111009942052        111010026260        111010118385  

111006138652

     111006858606        111007314378        111007423054        111007527330  
     111007626318        111007763826        111008441134        111008537332  
     111008634622        111008736120        111008839067        111008933781  
     111009541664        111009636333        111009748922        111009854874  
     111009942120        111010026495        111010118408  

111006138674

     111006858752        111007314413        111007423267        111007527419  
     111007626341        111007763848        111008441235        111008537343  
     111008634633        111008736322        111008839157        111008933804  
     111009541732        111009636355        111009748933        111009854885  
     111009942142        111010026507        111010118453  

111006138696

     111006858785        111007314457        111007423368        111007527509  
     111007626352        111007763905        111008441246        111008537624  
     111008634644        111008736377        111008839168        111008933871  
     111009541743        111009636456        111009748955        111009854896  
     111009942221        111010026518        111010118521  

111006138708

     111006858808        111007314514        111007423403        111007527565  
     111007626374        111007763938        111008441291        111008537646  
     111008634666        111008736401        111008839180        111008933882  
     111009541765        111009636524        111009749147        111009854986  
     111009942232        111010026529        111010118554  

111006138720

     111006858819        111007314536        111007423425        111007527600  
     111007626475        111007763983        111008441303        111008537657  
     111008634677        111008736434        111008839191        111008933927  
     111009541776        111009636625        111009749248        111009855000  
     111009942322        111010026541        111010118565  

111006138742

     111006858842        111007314592        111007423537        111007527633  
     111007626554        111007764074        111008441369        111008537668  
     111008634778        111008736478        111008839214        111008934052  
     111009541798        111009636647        111009749271        111009855011  
     111009942355        111010026552        111010118587  

111006138753

     111006858853        111007314604        111007423582        111007527688  
     111007626565        111007764096        111008441381        111008537691  
     111008634790        111008736557        111008839236        111008934074  
     111009541888        111009636681        111009749305        111009855066  
     111009942366        111010026574        111010118600  

111006138900

     111006858897        111007314626        111007423605        111007527914  
     111007626644        111007764108        111008441437        111008537725  
     111008634813        111008736636        111008839269        111008934085  
     111009541912        111009636782        111009749349        111009855224  
     111009942412        111010026608        111010118611  

111006138911

     111006858932        111007314637        111007423649        111007527936  
     111007626677        111007764131        111008441448        111008537769  
     111008634936        111008736805        111008839270        111008934119  
     111009541923        111009636805        111009749372        111009855246  
     111009942489        111010026642        111010118633  

111006138922

     111006858943        111007314682        111007423706        111007528106  
     111007626699        111007764186        111008441516        111008537792  
     111008634947        111008736883        111008839292        111008934142  
     111009541989        111009636883        111009749406        111009855370  
     111009942535        111010026653        111010118666  

111006138966

     111006858965        111007314693        111007423751        111007528140  
     111007626712        111007764209        111008441527        111008537848  
     111008634969        111008736894        111008839315        111008934186  
     111009542003        111009636917        111009749473        111009855381  
     111009942579        111010026686        111010118677  

111006139002

     111006859001        111007314705        111007423773        111007528151  
     111007626745        111007764210        111008441549        111008537859  
     111008634992        111008736962        111008839348        111008934197  
     111009542092        111009636928        111009749518        111009855549  
     111009942603        111010026697        111010118699  

111006139091

     111006859012        111007314738        111007423784        111007528162  
     111007626767        111007764221        111008441651        111008537916  
     111008635038        111008736984        111008839405        111008934209  
     111009542104        111009636940        111009749530        111009855628  
     111009942636        111010026709        111010118712  

111006139103

     111006859045        111007314750        111007423807        111007528195  
     111007626778        111007764254        111008441730        111008537938  
     111008635061        111008736995        111008839449        111008934221  
     111009542148        111009637008        111009749552        111009855651  
     111009942669        111010026811        111010118835  

111006139125

     111006859078        111007315043        111007423908        111007528207  
     111007626789        111007764265        111008441831        111008537961  
     111008635094        111008737008        111008839450        111008934344  
     111009542216        111009637031        111009749596        111009855774  
     111009942681        111010026877        111010118868  

111006139147

     111006859102        111007315054        111007423919        111007528229  
     111007626790        111007764276        111008441864        111008537972  
     111008635106        111008737020        111008839472        111008934377  
     111009542227        111009637086        111009749664        111009855808  
     111009942692        111010026888        111010118880  

111006139169

     111006859135        111007315098        111007423953        111007528285  
     111007626802        111007764298        111008441932        111008538018  
     111008635128        111008737042        111008839517        111008934412  
     111009542249        111009637132        111009749697        111009855820  
     111009942737        111010026923        111010118970  

111006139192

     111006859168        111007315166        111007424000        111007528296  
     111007626824        111007764399        111008441976        111008538052  
     111008635139        111008737086        111008839540        111008934423  
     111009542272        111009637143        111009749743        111009855909  
     111009942917        111010027070        111010119005  

111006139204

     111006859179        111007315199        111007424011        111007528308  
     111007626914        111007764401        111008442001        111008538063  
     111008635173        111008737097        111008839573        111008934445  
     111009542294        111009637154        111009749765        111009855965  
     111009942951        111010027081        111010119106  

111006139215

     111006859225        111007315201        111007424033        111007528342  
     111007626925        111007764456        111008442102        111008538142  
     111008635195        111008737109        111008839595        111008934467  
     111009542306        111009637211        111009749800        111009855987  
     111009942962        111010027104        111010119151  

111006139260

     111006859247        111007315212        111007424077        111007528353  
     111007626947        111007764478        111008442124        111008538287  
     111008635241        111008737198        111008839708        111008934490  
     111009542328        111009637480        111009749811        111009855998  
     111009943031        111010027148        111010119162  

111006139282

     111006859269        111007315245        111007424088        111007528364  
     111007627005        111007764524        111008442157        111008538377  
     111008635252        111008737356        111008839742        111008934513  
     111009542362        111009637514        111009749899        111009856012  
     111009943109        111010027205        111010119173  

111006139293

     111006859270        111007315403        111007424134        111007528443  
     111007627106        111007764579        111008442168        111008538535  
     111008635342        111008737390        111008839810        111008934579  
     111009542407        111009637716        111009749912        111009856056  
     111009943143        111010027216        111010119184  

111006139316

     111006859281        111007315414        111007424178        111007528500  
     111007627117        111007764580        111008442179        111008538546  
     111008635353        111008737402        111008839832        111008934614  
     111009542586        111009637738        111009750004        111009856067  
     111009943200        111010027227        111010119195  

111006139338

     111006859326        111007315425        111007424314        111007528511  
     111007627151        111007764591        111008442203        111008538579  
     111008635409        111008737413        111008839865        111008934726  
     111009542676        111009637862        111009750059        111009856102  
     111009943323        111010027272        111010119207  

111006139372

     111006859348        111007315447        111007424381        111007528533  
     111007627173        111007764603        111008442269        111008538658  
     111008635443        111008737457        111008839887        111008934737  
     111009542722        111009637941        111009750240        111009856124  
     111009943345        111010027294        111010119229  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111006139383

     111006859359        111007315492        111007424437        111007528544  
     111007627207        111007764737        111008442348        111008538737  
     111008635487        111008737525        111008839900        111008934760  
     111009542799        111009637963        111009750262        111009856135  
     111009943536        111010027306        111010119274  

111006139451

     111006859371        111007315504        111007424471        111007528735  
     111007627320        111007764805        111008442393        111008538906  
     111008635768        111008737659        111008839911        111008934782  
     111009542823        111009637985        111009750295        111009856146  
     111009943558        111010027339        111010119285  

111006139473

     111006859427        111007315571        111007424550        111007528746  
     111007627375        111007764861        111008442405        111008539042  
     111008635791        111008737660        111008839933        111008934816  
     111009542845        111009638032        111009750329        111009856180  
     111009943569        111010027340        111010119308  

111006139484

     111006859438        111007315616        111007424651        111007528768  
     111007627443        111007764962        111008442438        111008539110  
     111008635814        111008737682        111008839955        111008934917  
     111009542902        111009638111        111009750341        111009856304  
     111009943592        111010027418        111010119331  

111006139495

     111006859483        111007315638        111007424763        111007528814  
     111007627498        111007765008        111008442540        111008539154  
     111008635937        111008737693        111008839988        111008934940  
     111009542913        111009638166        111009750363        111009856315  
     111009943716        111010027485        111010119342  

111006139507

     111006859506        111007315672        111007424796        111007528825  
     111007627612        111007765053        111008442562        111008539198  
     111008635971        111008737862        111008840014        111008934951  
     111009543037        111009638199        111009750374        111009856337  
     111009943727        111010027519        111010119353  

111006139529

     111006859551        111007315740        111007424842        111007528881  
     111007627623        111007765121        111008442595        111008539200  
     111008636039        111008737941        111008840025        111008934995  
     111009543048        111009638234        111009750419        111009856359  
     111009943772        111010027564        111010119409  

111006139541

     111006859562        111007315751        111007424875        111007528904  
     111007627634        111007765198        111008442652        111008539222  
     111008636062        111008738021        111008840036        111008935020  
     111009543217        111009638245        111009750554        111009856438  
     111009943783        111010027597        111010119410  

111006139574

     111006859573        111007315762        111007424886        111007528926  
     111007627645        111007765200        111008442685        111008539299  
     111008636130        111008738076        111008840058        111008935097  
     111009543307        111009638324        111009750565        111009856720  
     111009943839        111010027621        111010119421  

111006139619

     111006859584        111007315807        111007424954        111007528948  
     111007627689        111007765233        111008442775        111008539312  
     111008636152        111008738133        111008840092        111008935187  
     111009543318        111009638414        111009750576        111009856753  
     111009943840        111010027665        111010119432  

111006139631

     111006859629        111007315841        111007425012        111007529141  
     111007627690        111007765345        111008442944        111008539367  
     111008636208        111008738144        111008840182        111008935233  
     111009543329        111009638481        111009750644        111009856764  
     111009943884        111010027676        111010119465  

111006139642

     111006859674        111007315863        111007425113        111007529152  
     111007627746        111007765367        111008443226        111008539389  
     111008636220        111008738155        111008840193        111008935244  
     111009543420        111009638526        111009750655        111009856810  
     111009943895        111010027711        111010119487  

111006139754

     111006859685        111007315874        111007425180        111007529163  
     111007627892        111007765378        111008443271        111008539390  
     111008636321        111008738188        111008840227        111008935301  
     111009543442        111009638548        111009750688        111009856832  
     111009943907        111010027733        111010119498  

111006139765

     111006859719        111007315885        111007425225        111007529174  
     111007627904        111007765389        111008443305        111008539402  
     111008636411        111008738234        111008840272        111008935323  
     111009543509        111009638560        111009750701        111009856843  
     111009943918        111010027744        111010119500  

111006139822

     111006859720        111007315896        111007425258        111007529220  
     111007627959        111007765435        111008443338        111008539547  
     111008636422        111008738256        111008840339        111008935547  
     111009543532        111009638683        111009750767        111009856898  
     111009943930        111010027766        111010119533  

111006139833

     111006859775        111007315931        111007425269        111007529231  
     111007628163        111007765446        111008443372        111008539570  
     111008636433        111008738335        111008840384        111008935569  
     111009543677        111009638706        111009750778        111009856922  
     111009943996        111010027799        111010119544  

111006139855

     111006859786        111007316033        111007425270        111007529275  
     111007628174        111007765479        111008443417        111008539626  
     111008636455        111008738481        111008840395        111008935570  
     111009543712        111009638728        111009750824        111009856933  
     111009944043        111010027812        111010119555  

111006139866

     111006859809        111007316044        111007425393        111007529343  
     111007628185        111007765547        111008443440        111008539761  
     111008636466        111008738526        111008840418        111008935592  
     111009543745        111009638740        111009750857        111009856955  
     111009944054        111010027845        111010119577  

111006139888

     111006859944        111007316077        111007425438        111007529354  
     111007628242        111007765907        111008443451        111008539772  
     111008636477        111008738560        111008840463        111008935604  
     111009543767        111009638795        111009750936        111009856999  
     111009944188        111010027856        111010119588  

111006139912

     111006860205        111007316088        111007425472        111007529398  
     111007628253        111007765929        111008443585        111008539806  
     111008636512        111008738616        111008840474        111008935626  
     111009543925        111009638841        111009750958        111009857079  
     111009944199        111010027935        111010119645  

111006139923

     111006860216        111007316099        111007425595        111007529422  
     111007628275        111007765930        111008443631        111008539817  
     111008636578        111008738649        111008840485        111008935648  
     111009543969        111009638852        111009750969        111009857080  
     111009944212        111010027968        111010119667  

111006139945

     111006860249        111007316123        111007425630        111007529455  
     111007628332        111007765941        111008443675        111008539828  
     111008636589        111008738650        111008840496        111008935659  
     111009544027        111009638908        111009751005        111009857114  
     111009944245        111010027991        111010119690  

111006139978

     111006860250        111007316178        111007425696        111007529466  
     111007628376        111007765963        111008443697        111008539851  
     111008636602        111008738694        111008840519        111008935693  
     111009544094        111009638920        111009751094        111009857136  
     111009944278        111010028004        111010119702  

111006139990

     111006860395        111007316224        111007425720        111007529477  
     111007628433        111007765974        111008443721        111008539862  
     111008636646        111008738740        111008840564        111008935749  
     111009544106        111009638931        111009751117        111009857158  
     111009944335        111010028048        111010119735  

111006140015

     111006860418        111007316257        111007425775        111007529499  
     111007628567        111007765985        111008443743        111008539884  
     111008636703        111008739134        111008840609        111008935750  
     111009544117        111009638964        111009751162        111009857181  
     111009944357        111010028059        111010119779  

111006140048

     111006860430        111007316369        111007425876        111007529501  
     111007628646        111007766009        111008443765        111008539930  
     111008636714        111008739381        111008840676        111008935772  
     111009544173        111009639011        111009751229        111009857192  
     111009944403        111010028194        111010119780  

111006140059

     111006860463        111007316415        111007425900        111007529534  
     111007628747        111007766010        111008443800        111008539963  
     111008636747        111008739471        111008840744        111008935840  
     111009544263        111009639370        111009751230        111009857237  
     111009944458        111010028217        111010119791  

111006140138

     111006860474        111007316471        111007425966        111007529657  
     111007628758        111007766032        111008443822        111008539985  
     111008636769        111008739550        111008840755        111008935873  
     111009544274        111009639426        111009751263        111009857248  
     111009944470        111010028239        111010119803  

111006140194

     111006860485        111007316493        111007425977        111007529680  
     111007628792        111007766098        111008443844        111008539996  
     111008636770        111008739594        111008840799        111008935895  
     111009544319        111009639448        111009751296        111009857271  
     111009944481        111010028273        111010119814  

111006140228

     111006860531        111007316505        111007425988        111007529691  
     111007628938        111007766100        111008443866        111008540033  
     111008636837        111008739606        111008840834        111008935907  
     111009544353        111009639471        111009751364        111009857316  
     111009944582        111010028307        111010119870  

111006140240

     111006860553        111007316594        111007426057        111007529714  
     111007628950        111007766133        111008443877        111008540055  
     111008636871        111008739875        111008840845        111008935974  
     111009544386        111009639527        111009751397        111009857349  
     111009944593        111010028363        111010119915  

111006140341

     111006860609        111007316651        111007426091        111007529736  
     111007629029        111007766155        111008443901        111008540088  
     111008636882        111008739954        111008840902        111008936009  
     111009544397        111009639550        111009751544        111009857361  
     111009944638        111010028408        111010120052  

111006140352

     111006860610        111007316718        111007426170        111007529781  
     111007629030        111007766188        111008443923        111008540112  
     111008636893        111008740057        111008840935        111008936054  
     111009544409        111009639684        111009751612        111009857406  
     111009944650        111010028420        111010120074  

111006140385

     111006860621        111007316741        111007426192        111007529815  
     111007629197        111007766212        111008443934        111008540123  
     111008636916        111008740158        111008840957        111008936122  
     111009544443        111009639707        111009751656        111009857417  
     111009944694        111010028442        111010120119  

111006140419

     111006860632        111007316897        111007426305        111007529871  
     111007629209        111007766289        111008443956        111008540145  
     111008636972        111008740181        111008840979        111008936133  
     111009544476        111009639729        111009751689        111009857462  
     111009944728        111010028510        111010120120  

111006140431

     111006860643        111007316909        111007426316        111007529882  
     111007629322        111007766302        111008443990        111008540190  
     111008636983        111008740215        111008840980        111008936144  
     111009544487        111009639831        111009751780        111009857473  
     111009944830        111010028532        111010120142  

111006140464

     111006860654        111007316954        111007426350        111007529893  
     111007629388        111007766335        111008444025        111008540235  
     111008637018        111008740226        111008841004        111008936177  
     111009544599        111009639886        111009751814        111009857530  
     111009944841        111010028600        111010120175  

111006140497

     111006860676        111007316965        111007426383        111007529983  
     111007629401        111007766346        111008444036        111008540246  
     111008637052        111008740417        111008841026        111008936199  
     111009544724        111009639897        111009751825        111009857563  
     111009944852        111010028611        111010120276  

111006140510

     111006860687        111007317034        111007426417        111007529994  
     111007629412        111007766357        111008444058        111008540268  
     111008637074        111008740439        111008841048        111008936245  
     111009544779        111009640091        111009751858        111009857608  
     111009944908        111010028688        111010120287  

111006140532

     111006860788        111007317090        111007426484        111007530008  
     111007629467        111007766379        111008444126        111008540347  
     111008637119        111008740529        111008841105        111008936289  
     111009544959        111009640204        111009751869        111009857619  
     111009944931        111010028699        111010120311  

111006140565

     111006860845        111007317214        111007426507        111007530031  
     111007629478        111007766380        111008444159        111008540437  
     111008637209        111008740552        111008841161        111008936335  
     111009545028        111009640215        111009751926        111009857653  
     111009944986        111010028701        111010120333  

111006140587

     111006860878        111007317236        111007426529        111007530042  
     111007629490        111007766403        111008444205        111008540471  
     111008637243        111008740574        111008841183        111008936391  
     111009545129        111009640226        111009752129        111009857743  
     111009944997        111010028723        111010120401  

111006140598

     111006860890        111007317270        111007426596        111007530132  
     111007629513        111007766458        111008444238        111008540482  
     111008637265        111008740686        111008841206        111008936403  
     111009545130        111009640260        111009752163        111009857787  
     111009945000        111010028745        111010120412  

111006140622

     111006860980        111007317304        111007426833        111007530200  
     111007629524        111007766470        111008444328        111008540538  
     111008637287        111008740710        111008841262        111008936425  
     111009545185        111009640305        111009752231        111009857811  
     111009945022        111010028756        111010120456  

111006140644

     111006860991        111007317326        111007426855        111007530233  
     111007629557        111007766504        111008444362        111008540549  
     111008637322        111008740732        111008841307        111008936548  
     111009545208        111009640361        111009752264        111009857877  
     111009945055        111010028767        111010120467  

111006140666

     111006861048        111007317405        111007426866        111007530266  
     111007629591        111007766515        111008444395        111008540572  
     111008637366        111008740765        111008841363        111008936582  
     111009545286        111009640372        111009752297        111009857912  
     111009945112        111010028790        111010120489  

111006140778

     111006861071        111007317483        111007426877        111007530277  
     111007629658        111007766526        111008444429        111008540729  
     111008637388        111008740798        111008841385        111008936593  
     111009545343        111009640428        111009752321        111009857923  
     111009945257        111010028879        111010120535  

111006140802

     111006861093        111007317696        111007427047        111007530312  
     111007629669        111007766537        111008444430        111008540730  
     111008637401        111008740901        111008841420        111008936638  
     111009545365        111009640462        111009752365        111009857967  
     111009945347        111010028903        111010120579  

111006140824

     111006861138        111007317809        111007427058        111007530345  
     111007629670        111007766548        111008444452        111008540741  
     111008637445        111008741069        111008841644        111008937123  
     111009545376        111009640507        111009752411        111009858047  
     111009945381        111010028936        111010120603  

111006140879

     111006861161        111007317843        111007427115        111007530356  
     111007629715        111007766560        111008444485        111008540796  
     111008637502        111008741159        111008841699        111008937134  
     111009545422        111009640585        111009752499        111009858081  
     111009945404        111010028947        111010120625  

111006141094

     111006861239        111007317876        111007427137        111007530413  
     111007629759        111007766605        111008444519        111008540842  
     111008637513        111008741216        111008841778        111008937213  
     111009545455        111009640620        111009752512        111009858092  
     111009945538        111010028958        111010120681  

111006141128

     111006861318        111007317898        111007427171        111007530424  
     111007629793        111007766638        111008444542        111008540965  
     111008637524        111008741261        111008841868        111008937246  
     111009545499        111009640642        111009752624        111009858126  
     111009945572        111010028969        111010120692  

111006141140

     111006861374        111007317944        111007427182        111007530435  
     111007629827        111007766661        111008444553        111008540987  
     111008637568        111008741283        111008841914        111008937404  
     111009545578        111009640653        111009752679        111009858159  
     111009945617        111010028981        111010120737  

111006141184

     111006861385        111007317999        111007427249        111007530457  
     111007629838        111007766683        111008444700        111008540998  
     111008637579        111008741294        111008841947        111008937415  
     111009545635        111009640686        111009752736        111009858160  
     111009945684        111010029027        111010120748  

111006141296

     111006861442        111007318013        111007427294        111007530604  
     111007629849        111007766740        111008444766        111008541001  
     111008637580        111008741306        111008841981        111008937549  
     111009545679        111009640721        111009752792        111009858205  
     111009945695        111010029038        111010120771  

111006141319

     111006861532        111007318035        111007427306        111007530705  
     111007629917        111007766784        111008444889        111008541056  
     111008637636        111008741362        111008842005        111008937561  
     111009545703        111009640844        111009752815        111009858227  
     111009945707        111010029049        111010120838  

111006141320

     111006861576        111007318046        111007427339        111007530716  
     111007629939        111007766830        111008444902        111008541089  
     111008637647        111008741384        111008842038        111008937572  
     111009545714        111009640899        111009752826        111009858249  
     111009945718        111010029083        111010120850  

111006141375

     111006861622        111007318079        111007427351        111007530738  
     111007630009        111007766896        111008444924        111008541102  
     111008637658        111008741698        111008842050        111008937583  
     111009545725        111009640934        111009752848        111009858317  
     111009945819        111010029139        111010120883  

111006141397

     111006861712        111007318136        111007427362        111007530761  
     111007630010        111007766919        111008444957        111008541180  
     111008637692        111008741733        111008842061        111008937594  
     111009545758        111009640945        111009752882        111009858328  
     111009945820        111010029140        111010120894  

111006141432

     111006861734        111007318181        111007427452        111007530772  
     111007630076        111007766975        111008444968        111008541214  
     111008637759        111008741788        111008842106        111008937617  
     111009545769        111009640990        111009752927        111009858339  
     111009945864        111010029162        111010120906  

111006141465

     111006861802        111007318215        111007427531        111007530840  
     111007630098        111007766986        111008444980        111008541225  
     111008637883        111008741834        111008842151        111008937651  
     111009545770        111009641003        111009752994        111009858418  
     111009945886        111010029195        111010120928  

111006141487

     111006861813        111007318349        111007427609        111007530918  
     111007630144        111007766997        111008445015        111008541247  
     111008637940        111008741867        111008842162        111008937662  
     111009545792        111009641025        111009753018        111009858429  
     111009945897        111010029207        111010120973  

111006141511

     111006861824        111007318361        111007427610        111007530930  
     111007630201        111007767000        111008445071        111008541258  
     111008637951        111008741878        111008842195        111008937673  
     111009545837        111009641058        111009753085        111009858474  
     111009945909        111010029229        111010120984  

111006141601

     111006861947        111007318440        111007427643        111007530963  
     111007630234        111007767033        111008445149        111008541281  
     111008637984        111008741957        111008842207        111008937684  
     111009545871        111009641238        111009753131        111009858485  
     111009945987        111010029252        111010121008  

111006141612

     111006861970        111007318451        111007427665        111007531032  
     111007630256        111007767099        111008445183        111008541292  
     111008638042        111008742093        111008842319        111008937718  
     111009545882        111009641362        111009753153        111009858520  
     111009946023        111010029263        111010121020  

111006141690

     111006862016        111007318484        111007427676        111007531087  
     111007630267        111007767123        111008445194        111008541337  
     111008638154        111008742127        111008842409        111008937729  
     111009545893        111009641485        111009753197        111009858564  
     111009946034        111010029308        111010121075  

111006141713

     111006862061        111007318541        111007427777        111007531199  
     111007630289        111007767156        111008445251        111008541348  
     111008638233        111008742150        111008842443        111008937730  
     111009545927        111009641508        111009753287        111009858722  
     111009946045        111010029319        111010121109  

111006141757

     111006862094        111007318686        111007427823        111007531245  
     111007630335        111007767189        111008445295        111008541360  
     111008638244        111008742161        111008842487        111008937741  
     111009545949        111009641564        111009753311        111009858777  
     111009946102        111010029331        111010121121  

111006141780

     111006862106        111007318765        111007427979        111007531289  
     111007630368        111007767202        111008445419        111008541405  
     111008638255        111008742240        111008842702        111008937774  
     111009545972        111009641654        111009753366        111009858788  
     111009946157        111010029364        111010121132  

111006141803

     111006862218        111007318855        111007428004        111007531313  
     111007630379        111007767235        111008445420        111008541449  
     111008638277        111008742284        111008842724        111008937785  
     111009546018        111009641676        111009753388        111009858801  
     111009946168        111010029409        111010121176  

111006141858

     111006862319        111007318888        111007428060        111007531380  
     111007630403        111007767257        111008445497        111008541483  
     111008638312        111008742307        111008842779        111008937796  
     111009546030        111009641711        111009753456        111009858823  
     111009946247        111010029410        111010121187  

111006145010

     111006862342        111007318899        111007428071        111007531447  
     111007630414        111007767268        111008445510        111008541506  
     111008638323        111008742374        111008842814        111008937820  
     111009546063        111009641722        111009753478        111009858878  
     111009946292        111010029432        111010121198  

111006145032

     111006862353        111007318923        111007428093        111007531458  
     111007630447        111007767279        111008445521        111008541517  
     111008638345        111008742464        111008842904        111008937864  
     111009546085        111009641733        111009753546        111009858890  
     111009946337        111010029443        111010121233  

111006145076

     111006862364        111007318978        111007428149        111007531526  
     111007630492        111007767314        111008445576        111008541539  
     111008638389        111008742497        111008843017        111008937875  
     111009546120        111009641766        111009753557        111009858913  
     111009946348        111010029476        111010121244  

111006145122

     111006862375        111007319014        111007428172        111007531571  
     111007630504        111007767336        111008445587        111008541663  
     111008638390        111008742532        111008843039        111008937886  
     111009546164        111009641777        111009753603        111009858991  
     111009946416        111010029522        111010121312  

111006145302

     111006862386        111007319069        111007428295        111007531616  
     111007630593        111007767358        111008445598        111008541696  
     111008638491        111008742543        111008843062        111008937897  
     111009546197        111009641799        111009753625        111009859138  
     111009946438        111010029533        111010121334  

111006145436

     111006862421        111007319070        111007428307        111007531683  
     111007630605        111007767404        111008445600        111008541731  
     111008638615        111008742598        111008843073        111008937909  
     111009546254        111009641946        111009753692        111009859374  
     111009946472        111010029566        111010121424  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111006145661

     111006862454        111007319092        111007428329        111007531717  
     111007630627        111007767415        111008445611        111008541742  
     111008638671        111008742644        111008843196        111008937965  
     111009546265        111009642026        111009753715        111009859509  
     111009946483        111010029601        111010121479  

111006145717

     111006862476        111007319148        111007428363        111007531728  
     111007630649        111007767493        111008445789        111008541764  
     111008638727        111008742699        111008843208        111008937987  
     111009546355        111009642060        111009753737        111009859510  
     111009946517        111010029623        111010121480  

111006145739

     111006862487        111007319159        111007428396        111007531751  
     111007630661        111007767505        111008445868        111008541810  
     111008638761        111008742767        111008843231        111008938012  
     111009546445        111009642071        111009753748        111009859521  
     111009946540        111010029634        111010121503  

111006145751

     111006862500        111007319171        111007428419        111007531784  
     111007630706        111007767516        111008445891        111008541843  
     111008638840        111008742778        111008843242        111008938023  
     111009546535        111009642194        111009753760        111009859587  
     111009946551        111010029656        111010121514  

111006176890

     111006862511        111007319249        111007428431        111007531807  
     111007630795        111007767538        111008445914        111008541900  
     111008638952        111008742789        111008843253        111008938056  
     111009546579        111009642228        111009753782        111009859622  
     111009946584        111010029713        111010121525  

111006176902

     111006862522        111007319250        111007428486        111007531818  
     111007630920        111007767583        111008445925        111008541933  
     111008638974        111008742790        111008843264        111008938113  
     111009546603        111009642363        111009753827        111009859633  
     111009946595        111010029724        111010121558  

111006176924

     111006862566        111007319339        111007428509        111007531829  
     111007630964        111007767673        111008445958        111008541977  
     111008639010        111008742868        111008843275        111008938236  
     111009546647        111009642374        111009753850        111009859644  
     111009946618        111010029779        111010121592  

111006177329

     111006862577        111007319340        111007428565        111007531841  
     111007630997        111007767718        111008446005        111008542024  
     111008639043        111008742947        111008843286        111008938270  
     111009546681        111009642532        111009753939        111009859655  
     111009946696        111010029836        111010121637  

111006177408

     111006862588        111007319395        111007428587        111007531953  
     111007631066        111007767785        111008446083        111008542035  
     111008639065        111008743005        111008843297        111008938292  
     111009546726        111009642554        111009753951        111009859745  
     111009946708        111010029847        111010121659  

111006177509

     111006862599        111007319429        111007428622        111007531975  
     111007631088        111007767842        111008446128        111008542057  
     111008639111        111008743106        111008843310        111008938359  
     111009546760        111009642600        111009754143        111009859767  
     111009946731        111010029869        111010121660  

111006177611

     111006862623        111007319474        111007428677        111007531986  
     111007631145        111007767909        111008446151        111008542091  
     111008639290        111008743218        111008843321        111008938360  
     111009546816        111009642655        111009754154        111009859802  
     111009946764        111010029904        111010121682  

111006177857

     111006862656        111007319632        111007428723        111007531997  
     111007631167        111007767910        111008446173        111008542103  
     111008639313        111008743230        111008843365        111008938371  
     111009546984        111009642666        111009754165        111009859835  
     111009946775        111010029948        111010121705  

111006177925

     111006862690        111007319698        111007428734        111007532077  
     111007631190        111007767943        111008446207        111008542114  
     111008639425        111008743241        111008843400        111008938382  
     111009547020        111009642677        111009754187        111009859868  
     111009946797        111010030018        111010121716  

111006177969

     111006862702        111007319722        111007428835        111007532224  
     111007631257        111007767954        111008446218        111008542158  
     111008639436        111008743252        111008843422        111008938393  
     111009547121        111009642734        111009754233        111009859925  
     111009946809        111010030175        111010121749  

111006178027

     111006862724        111007319744        111007428903        111007532257  
     111007631325        111007767976        111008446252        111008542169  
     111008639469        111008743263        111008843433        111008938405  
     111009547165        111009642857        111009754255        111009860039  
     111009946865        111010030265        111010121761  

111006178285

     111006862735        111007319766        111007428992        111007532347  
     111007631347        111007767987        111008446274        111008542181  
     111008639515        111008743274        111008843455        111008938472  
     111009547233        111009642868        111009754288        111009860040  
     111009946922        111010030276        111010121817  

111006178432

     111006862746        111007319878        111007429162        111007532358  
     111007631358        111007768001        111008446319        111008542215  
     111008639605        111008743285        111008843567        111008938483  
     111009547266        111009642879        111009754356        111009860130  
     111009946955        111010030300        111010121828  

111006178522

     111006862779        111007319957        111007429173        111007532617  
     111007631370        111007768078        111008446320        111008542226  
     111008639661        111008743319        111008843578        111008938539  
     111009547312        111009643005        111009754378        111009860163  
     111009946966        111010030311        111010121839  

111006178577

     111006862803        111007319980        111007429241        111007532684  
     111007631448        111007768090        111008446375        111008542237  
     111008639717        111008743465        111008843657        111008938663  
     111009547323        111009643027        111009754413        111009860208  
     111009946988        111010030502        111010121918  

111006178690

     111006862847        111007320050        111007429263        111007532707  
     111007631460        111007768179        111008446386        111008542259  
     111008639728        111008743500        111008843703        111008938685  
     111009547356        111009643050        111009754479        111009860253  
     111009946999        111010030524        111010121929  

111006178791

     111006862869        111007320083        111007429274        111007532718  
     111007631471        111007768191        111008446465        111008542338  
     111008639739        111008743522        111008843792        111008938719  
     111009547390        111009643061        111009754480        111009860275  
     111009947215        111010030535        111010121941  

111006178892

     111006862948        111007320094        111007429308        111007532774  
     111007631505        111007768247        111008446498        111008542406  
     111008639773        111008743555        111008843815        111008938720  
     111009547503        111009643140        111009754491        111009860297  
     111009947293        111010030546        111010121996  

111006178904

     111006862971        111007320274        111007429375        111007532831  
     111007631583        111007768258        111008446533        111008542428  
     111008639784        111008743612        111008843837        111008938742  
     111009547581        111009643151        111009754558        111009860501  
     111009947327        111010030782        111010122009  

111006178915

     111006862982        111007320577        111007429409        111007532965  
     111007631639        111007768270        111008446555        111008542451  
     111008639874        111008743623        111008843927        111008938753  
     111009547615        111009643162        111009754581        111009860590  
     111009947349        111010030793        111010122010  

111006179051

     111006862993        111007320904        111007429421        111007533124  
     111007631662        111007768405        111008446588        111008542473  
     111008639919        111008743746        111008843950        111008938797  
     111009547637        111009643173        111009754592        111009860613  
     111009947350        111010030805        111010122021  

111006179062

     111006863006        111007320993        111007429487        111007533168  
     111007631695        111007768450        111008446667        111008542518  
     111008639953        111008743757        111008843972        111008938809  
     111009547648        111009643195        111009754604        111009860646  
     111009947372        111010030827        111010122032  

111006179163

     111006863028        111007321028        111007429500        111007533180  
     111007631774        111007768562        111008446678        111008542530  
     111008640012        111008743768        111008843983        111008938821  
     111009547671        111009643230        111009754659        111009860668  
     111009947394        111010030838        111010122043  

111006179220

     111006863051        111007321062        111007429601        111007533269  
     111007631785        111007768663        111008446702        111008542574  
     111008640023        111008743803        111008844018        111008938832  
     111009547705        111009643285        111009754884        111009860747  
     111009947406        111010030849        111010122065  

111006179264

     111006863062        111007321118        111007429689        111007533270  
     111007631808        111007768685        111008446735        111008542585  
     111008640067        111008743825        111008844041        111008938898  
     111009547716        111009643331        111009754895        111009860804  
     111009947428        111010030872        111010122076  

111006179275

     111006863095        111007321141        111007429746        111007533292  
     111007631831        111007768775        111008446779        111008542631  
     111008640078        111008743847        111008844096        111008938900  
     111009547727        111009643375        111009754929        111009860815  
     111009947473        111010030883        111010122087  

111006179321

     111006863118        111007321174        111007429780        111007533326  
     111007631853        111007768786        111008446803        111008542642  
     111008640102        111008743982        111008844153        111008938911  
     111009547884        111009643555        111009754941        111009860848  
     111009947518        111010030894        111010122100  

111006179343

     111006863130        111007321196        111007429791        111007533360  
     111007631886        111007768797        111008446814        111008542697  
     111008640157        111008744028        111008844175        111008938955  
     111009547907        111009644084        111009754974        111009860860  
     111009947552        111010030917        111010122155  

111006179624

     111006863196        111007321208        111007429803        111007533382  
     111007631897        111007768809        111008446870        111008542710  
     111008640168        111008744040        111008844186        111008939002  
     111009547929        111009644185        111009754985        111009860938  
     111009947563        111010030940        111010122188  

111006179804

     111006863242        111007321219        111007429948        111007533405  
     111007631932        111007768810        111008446892        111008542822  
     111008640179        111008744051        111008844265        111008939013  
     111009547952        111009644231        111009755054        111009861085  
     111009947619        111010030951        111010122199  

111006179815

     111006863321        111007321275        111007430030        111007533416  
     111007632001        111007768821        111008446915        111008542877  
     111008640214        111008744118        111008844298        111008939068  
     111009547974        111009644242        111009755100        111009861175  
     111009947642        111010030984        111010122212  

111006179905

     111006863365        111007321332        111007430074        111007533461  
     111007632034        111007768865        111008446926        111008542888  
     111008640269        111008744129        111008844322        111008939079  
     111009548021        111009644264        111009755122        111009861232  
     111009947709        111010030995        111010122234  

111006180020

     111006863499        111007321523        111007430355        111007533506  
     111007632067        111007768876        111008446960        111008542899  
     111008640281        111008744163        111008844401        111008939080  
     111009548087        111009644309        111009755155        111009861322  
     111009947710        111010031019        111010122289  

111006180031

     111006863501        111007321545        111007430377        111007533685  
     111007632090        111007768887        111008447039        111008542901  
     111008640315        111008744231        111008844434        111008939091  
     111009548111        111009644365        111009755188        111009861333  
     111009947721        111010031031        111010122335  

111006180109

     111006863567        111007321556        111007430445        111007533696  
     111007632191        111007768933        111008447040        111008542967  
     111008640337        111008744242        111008844467        111008939125  
     111009548144        111009644376        111009755201        111009861355  
     111009947787        111010031042        111010122649  

111006180143

     111006863578        111007321578        111007430535        111007533775  
     111007632247        111007768944        111008447152        111008542989  
     111008640371        111008744297        111008844502        111008939248  
     111009548177        111009644387        111009755289        111009861377  
     111009947800        111010031064        111010122650  

111006180233

     111006863657        111007321646        111007430546        111007533821  
     111007632269        111007768999        111008447174        111008543047  
     111008640483        111008744309        111008844513        111008939259  
     111009548212        111009644398        111009755346        111009861456  
     111009947822        111010031075        111010122683  

111006180244

     111006863691        111007321691        111007430625        111007533865  
     111007632281        111007769013        111008447208        111008543058  
     111008640551        111008744310        111008844535        111008939305  
     111009548267        111009644411        111009755379        111009861467  
     111009947844        111010031110        111010122694  

111006180277

     111006863815        111007321714        111007430658        111007533911  
     111007632359        111007769035        111008447332        111008543148  
     111008640573        111008744321        111008844546        111008939338  
     111009548278        111009644534        111009755436        111009861502  
     111009947855        111010031176        111010122762  

111006180334

     111006863837        111007321758        111007430670        111007533966  
     111007632360        111007769068        111008447365        111008543171  
     111008640607        111008744433        111008844568        111008939349  
     111009548289        111009644590        111009755469        111009861568  
     111009947866        111010031277        111010122773  

111006180468

     111006863859        111007321769        111007430681        111007534091  
     111007632438        111007769080        111008447376        111008543193  
     111008640618        111008744455        111008844579        111008939361  
     111009548346        111009644703        111009755537        111009861591  
     111009947877        111010031288        111010122784  

111006180569

     111006863893        111007321804        111007430737        111007534147  
     111007632461        111007769125        111008447398        111008543205  
     111008640629        111008744477        111008844591        111008939394  
     111009548357        111009644714        111009755559        111009861603  
     111009947888        111010031299        111010122908  

111006180570

     111006863916        111007321860        111007430748        111007534169  
     111007632483        111007769136        111008447400        111008543250  
     111008640641        111008744499        111008844603        111008939439  
     111009548368        111009644848        111009755616        111009861658  
     111009947899        111010031334        111010122919  

111006180615

     111006863938        111007321882        111007430759        111007534170  
     111007632540        111007769204        111008447466        111008543261  
     111008640764        111008744512        111008844625        111008939462  
     111009548379        111009644859        111009755852        111009861715  
     111009947901        111010031367        111010122975  

111006180693

     111006863949        111007321972        111007430760        111007534181  
     111007632618        111007769237        111008447512        111008543474  
     111008640797        111008744668        111008844670        111008939473  
     111009548380        111009644860        111009755885        111009861737  
     111009947912        111010031389        111010123000  

111006180716

     111006863950        111007322052        111007430793        111007534204  
     111007632629        111007769259        111008447590        111008543485  
     111008640821        111008744703        111008844737        111008939495  
     111009548391        111009644893        111009755953        111009861782  
     111009947956        111010031390        111010123044  

111006180806

     111006863983        111007322074        111007430917        111007534248  
     111007632641        111007769260        111008447769        111008543508  
     111008640887        111008744769        111008844782        111008939608  
     111009548403        111009644916        111009756000        111009861793  
     111009947978        111010031402        111010123066  

111006180828

     111006863994        111007322298        111007430928        111007534383  
     111007632674        111007769282        111008447770        111008543520  
     111008640898        111008744770        111008844793        111008939631  
     111009548414        111009644938        111009756303        111009861849  
     111009947989        111010031457        111010123088  

111006180862

     111006864007        111007322311        111007431097        111007534451  
     111007632696        111007769327        111008447804        111008543531  
     111008640900        111008744826        111008844805        111008939709  
     111009548425        111009644950        111009756325        111009861940  
     111009947990        111010031503        111010123123  

111006180952

     111006864063        111007322366        111007431109        111007534518  
     111007632719        111007769338        111008447871        111008543575  
     111008640911        111008744871        111008844816        111008939822  
     111009548458        111009644972        111009756381        111009861951  
     111009948014        111010031558        111010123167  

111006181054

     111006864096        111007322377        111007431200        111007534529  
     111007632843        111007769350        111008447882        111008543610  
     111008640933        111008744882        111008844827        111008939844  
     111009548515        111009645029        111009756404        111009862020  
     111009948025        111010031592        111010123178  

111006181065

     111006864119        111007322445        111007431299        111007534596  
     111007632876        111007769394        111008447893        111008543856  
     111008641013        111008744893        111008844894        111008939901  
     111009548560        111009645063        111009756426        111009862064  
     111009948058        111010031615        111010123213  

111006181076

     111006864175        111007322467        111007431435        111007534675  
     111007632922        111007769406        111008447994        111008543867  
     111008641057        111008744961        111008844973        111008939912  
     111009548638        111009645120        111009756482        111009862200  
     111009948070        111010031626        111010123279  

111006181087

     111006864197        111007322478        111007431547        111007534709  
     111007632977        111007769495        111008448030        111008543946  
     111008641136        111008744983        111008844984        111008940004  
     111009548683        111009645131        111009756493        111009862299  
     111009948092        111010031648        111010123291  

111006181133

     111006864221        111007322513        111007431581        111007534787  
     111007632988        111007769585        111008448041        111008543979  
     111008641147        111008745029        111008845031        111008940015  
     111009548784        111009645287        111009756516        111009862367  
     111009948126        111010031682        111010123325  

111006181278

     111006864232        111007322546        111007431626        111007534811  
     111007633035        111007769664        111008448232        111008544071  
     111008641169        111008745063        111008845121        111008940026  
     111009548841        111009645298        111009756527        111009862491  
     111009948137        111010031693        111010123415  

111006181324

     111006864287        111007322614        111007431671        111007534822  
     111007633114        111007769686        111008448243        111008544150  
     111008641170        111008745074        111008845154        111008940060  
     111009548852        111009645333        111009756639        111009862514  
     111009948227        111010031716        111010123448  

111006181368

     111006864298        111007322636        111007431716        111007534844  
     111007633136        111007769888        111008448265        111008544161  
     111008641259        111008745153        111008845165        111008940105  
     111009548874        111009645344        111009756662        111009862525  
     111009948294        111010031749        111010123459  

111006181379

     111006864311        111007322647        111007431750        111007534923  
     111007633383        111007769899        111008448298        111008544217  
     111008641305        111008745197        111008845187        111008940138  
     111009548908        111009645399        111009756695        111009862558  
     111009948306        111010031750        111010123460  

111006181425

     111006864333        111007322681        111007431761        111007534934  
     111007633406        111007769934        111008448355        111008544228  
     111008641316        111008745232        111008845211        111008940183  
     111009548931        111009645401        111009756886        111009862569  
     111009948317        111010031794        111010123493  

111006181470

     111006864344        111007322849        111007431839        111007535092  
     111007633462        111007769967        111008448366        111008544240  
     111008641394        111008745243        111008845233        111008940206  
     111009548942        111009645669        111009757034        111009862615  
     111009948328        111010031817        111010123505  

111006181504

     111006864388        111007322850        111007431884        111007535182  
     111007633507        111007770015        111008448445        111008544273  
     111008641406        111008745276        111008845244        111008940239  
     111009548953        111009645681        111009757045        111009862749  
     111009948362        111010031851        111010123549  

111006181559

     111006864412        111007322928        111007431918        111007535193  
     111007633552        111007770048        111008448467        111008544318  
     111008641473        111008745298        111008845288        111008940240  
     111009548986        111009645726        111009757135        111009862918  
     111009948407        111010031895        111010123550  

111006181649

     111006864445        111007323053        111007431952        111007535205  
     111007633563        111007770059        111008448490        111008544352  
     111008641855        111008745333        111008845299        111008940273  
     111009549000        111009645782        111009757269        111009862941  
     111009948418        111010031963        111010123561  

111006181661

     111006864456        111007323086        111007432009        111007535216  
     111007633585        111007770071        111008448535        111008544420  
     111008641877        111008745344        111008845301        111008940284  
     111009549101        111009646064        111009757270        111009863009  
     111009948441        111010031985        111010123572  

111006181807

     111006864478        111007323109        111007432076        111007535294  
     111007633675        111007770150        111008448546        111008544453  
     111008641888        111008745355        111008845390        111008940295  
     111009549257        111009646277        111009757348        111009863010  
     111009948496        111010032009        111010123628  

111006181830

     111006864490        111007323132        111007432122        111007535317  
     111007633686        111007770161        111008448568        111008544464  
     111008641967        111008745412        111008845424        111008940329  
     111009549314        111009646299        111009757393        111009863032  
     111009948553        111010032065        111010123741  

111006181841

     111006864535        111007323176        111007432133        111007535496  
     111007633697        111007770273        111008448625        111008544554  
     111008641990        111008745478        111008845480        111008940385  
     111009549358        111009646503        111009757427        111009863076  
     111009948575        111010032201        111010123752  

111006181863

     111006864580        111007323233        111007432177        111007535508  
     111007633721        111007770497        111008448636        111008544598  
     111008642003        111008745614        111008845525        111008940396  
     111009549392        111009646558        111009757472        111009863087  
     111009948711        111010032245        111010123763  

111006181874

     111006864614        111007323288        111007432290        111007535575  
     111007633765        111007770532        111008448669        111008544644  
     111008642058        111008745625        111008845536        111008940442  
     111009549437        111009646659        111009757517        111009863100  
     111009948733        111010032324        111010123774  

111006181919

     111006864625        111007323299        111007432324        111007535586  
     111007633800        111007770554        111008448670        111008544701  
     111008642070        111008745670        111008845569        111008940510  
     111009549482        111009646671        111009757539        111009863111  
     111009948744        111010032357        111010123808  

111006181931

     111006864647        111007323312        111007432357        111007535597  
     111007633822        111007770622        111008448681        111008544767  
     111008642104        111008745681        111008845592        111008940543  
     111009549493        111009646828        111009757573        111009863122  
     111009948777        111010032368        111010123819  

111006182044

     111006864737        111007323334        111007432458        111007535621  
     111007633833        111007770677        111008448872        111008544778  
     111008642126        111008745704        111008845660        111008940565  
     111009549505        111009646839        111009757607        111009863144  
     111009948788        111010032447        111010123831  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111006182066

     111006864759        111007323345        111007432481        111007535632  
     111007633844        111007770745        111008448928        111008544789  
     111008642137        111008745737        111008845671        111008940802  
     111009549538        111009646996        111009757618        111009863177  
     111009948799        111010032470        111010123875  

111006182077

     111006864782        111007323378        111007432526        111007535654  
     111007633877        111007770756        111008449008        111008544790  
     111008642159        111008745748        111008845750        111008940824  
     111009549549        111009647122        111009757652        111009863212  
     111009948801        111010032481        111010123897  

111006182156

     111006864793        111007323435        111007432559        111007535711  
     111007633899        111007770790        111008449020        111008544813  
     111008642171        111008745760        111008845817        111008940846  
     111009549550        111009647201        111009757685        111009863267  
     111009948812        111010032515        111010123921  

111006182178

     111006864805        111007323480        111007432560        111007535766  
     111007633912        111007770857        111008449042        111008544824  
     111008642182        111008745782        111008845884        111008940857  
     111009549561        111009647278        111009757753        111009863289  
     111009948834        111010032616        111010123932  

111006182189

     111006864827        111007323569        111007432605        111007535867  
     111007633945        111007770903        111008449086        111008544936  
     111008642227        111008745883        111008845929        111008941139  
     111009549594        111009647368        111009757810        111009863379  
     111009948924        111010032694        111010123943  

111006182280

     111006864861        111007323615        111007432649        111007535913  
     111007633967        111007770970        111008449110        111008545083  
     111008642261        111008746187        111008845930        111008941285  
     111009549628        111009647469        111009757832        111009863380  
     111009949228        111010032706        111010123954  

111006182291

     111006864872        111007323750        111007432728        111007535935  
     111007634047        111007770981        111008449121        111008545117  
     111008642294        111008746312        111008845985        111008941296  
     111009549639        111009647470        111009757865        111009863447  
     111009949273        111010032740        111010124056  

111006182303

     111006865031        111007323985        111007432740        111007535946  
     111007634070        111007770992        111008449165        111008545140  
     111008642328        111008746323        111008846010        111008941342  
     111009549651        111009647504        111009757988        111009863469  
     111009949318        111010032795        111010124078  

111006182325

     111006865042        111007323996        111007432863        111007536015  
     111007634137        111007771016        111008449198        111008545151  
     111008642339        111008746390        111008846054        111008941409  
     111009549673        111009647560        111009758046        111009863504  
     111009949419        111010032829        111010124191  

111006182347

     111006865053        111007324245        111007432931        111007536060  
     111007634171        111007771027        111008449211        111008545173  
     111008642362        111008746446        111008846087        111008941410  
     111009549707        111009647605        111009758103        111009863515  
     111009949420        111010032920        111010124203  

111006182370

     111006865086        111007324267        111007432942        111007536217  
     111007634182        111007771061        111008449277        111008545184  
     111008642395        111008746491        111008846111        111008941432  
     111009549718        111009647616        111009758259        111009863560  
     111009949431        111010032953        111010124258  

111006182448

     111006865110        111007324357        111007432953        111007536240  
     111007634227        111007771106        111008449446        111008545218  
     111008642407        111008746503        111008846122        111008941454  
     111009549730        111009647650        111009758316        111009863605  
     111009949442        111010032997        111010124304  

111006182516

     111006865222        111007324458        111007432975        111007536295  
     111007634283        111007771139        111008449457        111008545230  
     111008642441        111008746615        111008846144        111008941498  
     111009549741        111009647694        111009758338        111009863672  
     111009949453        111010033033        111010124359  

111006182583

     111006865244        111007324469        111007433011        111007536318  
     111007634340        111007771140        111008449491        111008545319  
     111008642463        111008746648        111008846256        111008941511  
     111009549785        111009647706        111009758428        111009863694  
     111009949464        111010033099        111010124371  

111006182651

     111006865266        111007324515        111007433112        111007536341  
     111007634407        111007771151        111008449503        111008545331  
     111008642621        111008746659        111008846391        111008941588  
     111009549842        111009647762        111009758439        111009863717  
     111009949532        111010033101        111010124494  

111006182684

     111006865299        111007324571        111007433189        111007536352  
     111007634452        111007771162        111008449525        111008545353  
     111008642632        111008746682        111008846469        111008941735  
     111009549853        111009647795        111009758495        111009863762  
     111009949554        111010033134        111010124517  

111006182730

     111006865301        111007324582        111007433190        111007536374  
     111007634474        111007771173        111008449581        111008545375  
     111008642643        111008746693        111008846470        111008941768  
     111009549875        111009647829        111009758631        111009863885  
     111009949576        111010033303        111010124528  

111006182763

     111006865312        111007324593        111007433224        111007536408  
     111007634485        111007771218        111008449615        111008545410  
     111008642654        111008746862        111008846481        111008941780  
     111009549886        111009647830        111009758697        111009863931  
     111009949611        111010033369        111010124540  

111006182808

     111006865413        111007324638        111007433291        111007536419  
     111007634586        111007771229        111008449637        111008545465  
     111008642665        111008746895        111008846649        111008941836  
     111009549910        111009647841        111009758721        111009863953  
     111009949778        111010033426        111010124551  

111006182853

     111006865547        111007324650        111007433303        111007536420  
     111007634597        111007771230        111008449659        111008545476  
     111008642687        111008747043        111008846661        111008941960  
     111009549965        111009647919        111009758732        111009863997  
     111009949802        111010033482        111010124573  

111006182875

     111006865592        111007324717        111007433314        111007536509  
     111007634609        111007771241        111008449727        111008545544  
     111008642755        111008747166        111008846683        111008942028  
     111009550046        111009647986        111009758800        111009864022  
     111009949879        111010033493        111010124607  

111006182897

     111006865604        111007324740        111007433381        111007536532  
     111007634643        111007771296        111008449750        111008545601  
     111008642801        111008747267        111008846706        111008942095  
     111009550091        111009648022        111009758811        111009864189  
     111009949903        111010033640        111010124629  

111006183089

     111006865626        111007324751        111007433404        111007536554  
     111007634676        111007771308        111008449761        111008545612  
     111008642823        111008747346        111008846717        111008942129  
     111009550136        111009648066        111009758956        111009864202  
     111009949947        111010033729        111010124630  

111006183168

     111006865682        111007324773        111007433482        111007536576  
     111007634711        111007771331        111008449828        111008545678  
     111008642878        111008747403        111008846762        111008942152  
     111009550170        111009648077        111009759003        111009864303  
     111009949969        111010033752        111010124641  

111006183360

     111006865716        111007324784        111007433493        111007536587  
     111007634733        111007771364        111008449839        111008545689  
     111008642889        111008747470        111008846773        111008942185  
     111009550181        111009648112        111009759092        111009864336  
     111009949970        111010033763        111010124753  

111006183393

     111006865772        111007324874        111007433527        111007536598  
     111007634755        111007771397        111008449862        111008545746  
     111008642968        111008747481        111008846807        111008942208  
     111009550259        111009648156        111009759115        111009864448  
     111009950006        111010033808        111010124797  

111006183539

     111006865817        111007324953        111007433538        111007536600  
     111007634777        111007771409        111008449907        111008545803  
     111008643037        111008747559        111008846818        111008942286  
     111009550282        111009648178        111009759148        111009864493  
     111009950017        111010033853        111010124810  

111006183551

     111006865895        111007325033        111007433549        111007536655  
     111007634823        111007771476        111008449941        111008545847  
     111008643127        111008747571        111008847112        111008942297  
     111009550305        111009648189        111009759306        111009864505  
     111009950028        111010033886        111010124821  

111006183663

     111006865974        111007325044        111007433617        111007536677  
     111007634878        111007771500        111008450190        111008546107  
     111008643138        111008747605        111008847190        111008942309  
     111009550349        111009648235        111009759317        111009864561  
     111009950062        111010033897        111010124832  

111006183708

     111006865996        111007325066        111007433640        111007536701  
     111007634924        111007771511        111008450213        111008546129  
     111008643161        111008747638        111008847224        111008942343  
     111009550406        111009648257        111009759339        111009864583  
     111009950163        111010033909        111010124854  

111006183719

     111006866009        111007325167        111007433718        111007536712  
     111007634991        111007771544        111008450224        111008546130  
     111008643262        111008747650        111008847257        111008942365  
     111009550428        111009648280        111009759362        111009864707  
     111009950220        111010033910        111010124933  

111006183720

     111006866021        111007325257        111007433729        111007536723  
     111007635004        111007771623        111008450268        111008546141  
     111008643284        111008747717        111008847280        111008942455  
     111009550440        111009648291        111009759395        111009864730  
     111009950231        111010033954        111010124966  

111006183731

     111006866032        111007325291        111007433774        111007536756  
     111007635026        111007771690        111008450303        111008546152  
     111008643295        111008747740        111008847291        111008942477  
     111009550473        111009648303        111009759452        111009864831  
     111009950253        111010033965        111010124977  

111006183797

     111006866065        111007325370        111007433831        111007536790  
     111007635048        111007771702        111008450325        111008546163  
     111008643330        111008747807        111008847426        111008942501  
     111009550507        111009648426        111009759643        111009864864  
     111009950310        111010034012        111010125035  

111006183821

     111006866133        111007325437        111007433853        111007536802  
     111007635082        111007771713        111008450370        111008546174  
     111008643352        111008747818        111008847460        111008942523  
     111009550529        111009648437        111009759654        111009864886  
     111009950332        111010034034        111010125080  

111006183854

     111006866155        111007325460        111007433932        111007536857  
     111007635284        111007771724        111008450392        111008546231  
     111008643374        111008747829        111008847538        111008942578  
     111009550530        111009648482        111009759700        111009864897  
     111009950400        111010034067        111010125158  

111006183865

     111006866188        111007325482        111007433943        111007536879  
     111007635295        111007771803        111008450437        111008546242  
     111008643420        111008747830        111008847549        111008942679  
     111009550574        111009648516        111009759979        111009864954  
     111009950411        111010034270        111010125169  

111006183876

     111006866212        111007325516        111007433976        111007536903  
     111007635330        111007771814        111008450448        111008546264  
     111008643464        111008747885        111008847628        111008942725  
     111009550585        111009648549        111009760050        111009865012  
     111009950422        111010034292        111010125215  

111006183887

     111006866391        111007325550        111007434023        111007536992  
     111007635374        111007771825        111008450459        111008546321  
     111008643576        111008747919        111008847640        111008942747  
     111009550608        111009648550        111009760072        111009865056  
     111009950433        111010034315        111010125226  

111006183922

     111006866414        111007325583        111007434056        111007537005  
     111007635396        111007771982        111008450482        111008546354  
     111008643587        111008747964        111008847673        111008942815  
     111009550619        111009648583        111009760207        111009865102  
     111009950444        111010034359        111010125237  

111006184035

     111006866425        111007325628        111007434089        111007537083  
     111007635408        111007772051        111008450493        111008546400  
     111008643622        111008747975        111008847684        111008942859  
     111009550675        111009648628        111009760229        111009865191  
     111009950499        111010034360        111010125260  

111006184091

     111006866447        111007325651        111007434191        111007537128  
     111007635442        111007772219        111008450516        111008546411  
     111008643699        111008747986        111008847796        111008942882  
     111009550686        111009648730        111009760432        111009865214  
     111009950501        111010034382        111010125327  

111006184147

     111006866470        111007325730        111007434203        111007537162  
     111007635453        111007772231        111008450549        111008546455  
     111008643701        111008748022        111008847808        111008942916  
     111009550697        111009648796        111009760533        111009865236  
     111009950523        111010034461        111010125338  

111006184204

     111006866481        111007325741        111007434269        111007537173  
     111007635497        111007772275        111008450639        111008546488  
     111008643767        111008748101        111008847820        111008943041  
     111009550709        111009648831        111009760814        111009865247  
     111009950534        111010034472        111010125372  

111006184282

     111006866492        111007325808        111007434359        111007537184  
     111007635510        111007772343        111008450651        111008546499  
     111008643813        111008748112        111008847831        111008943063  
     111009550787        111009648875        111009760858        111009865371  
     111009950545        111010034517        111010125406  

111006184305

     111006866537        111007325820        111007434416        111007537230  
     111007635587        111007772365        111008450820        111008546512  
     111008643824        111008748134        111008847853        111008943074  
     111009550798        111009648909        111009760870        111009865393  
     111009950567        111010034573        111010125417  

111006184350

     111006866559        111007325831        111007434461        111007537465  
     111007635611        111007772411        111008450853        111008546545  
     111008643846        111008748178        111008847864        111008943085  
     111009550888        111009648954        111009760959        111009865427  
     111009950590        111010034584        111010125451  

111006184406

     111006866672        111007325853        111007434562        111007537476  
     111007635644        111007772455        111008450921        111008546556  
     111008643868        111008748189        111008847910        111008943096  
     111009550899        111009648965        111009760993        111009865438  
     111009950624        111010034607        111010125473  

111006184439

     111006866694        111007325909        111007434629        111007537487  
     111007635677        111007772466        111008451191        111008546646  
     111008643936        111008748190        111008847943        111008943131  
     111009550934        111009648976        111009761118        111009865461  
     111009950679        111010034618        111010125495  

111006184507

     111006866773        111007325910        111007434696        111007537500  
     111007635699        111007772523        111008451236        111008546668  
     111008643958        111008748202        111008847954        111008943164  
     111009551081        111009649034        111009761129        111009865506  
     111009950680        111010034629        111010125518  

111006184585

     111006866818        111007325976        111007434742        111007537533  
     111007635701        111007772545        111008451247        111008546679  
     111008643981        111008748257        111008847976        111008943209  
     111009551092        111009649180        111009761130        111009865562  
     111009950736        111010034630        111010125664  

111006184620

     111006866986        111007325987        111007434797        111007537566  
     111007635745        111007772589        111008451258        111008546736  
     111008644027        111008748279        111008848090        111008943210  
     111009551160        111009649225        111009761141        111009865629  
     111009950837        111010034663        111010125686  

111006184653

     111006867066        111007326012        111007434832        111007537724  
     111007635756        111007772590        111008451269        111008546815  
     111008644049        111008748280        111008848102        111008943232  
     111009551193        111009649360        111009761488        111009865641  
     111009950916        111010034674        111010125697  

111006184776

     111006867077        111007326034        111007434843        111007537746  
     111007635767        111007772624        111008451292        111008546848  
     111008644072        111008748291        111008848113        111008943254  
     111009551216        111009649382        111009761499        111009865696  
     111009950949        111010034685        111010125721  

111006184923

     111006867112        111007326078        111007434854        111007537814  
     111007635846        111007772646        111008451326        111008546893  
     111008644128        111008748381        111008848247        111008943300  
     111009551238        111009649393        111009761589        111009865708  
     111009951007        111010034753        111010125822  

111006184956

     111006867134        111007326090        111007434876        111007537847  
     111007635879        111007772703        111008451371        111008546961  
     111008644353        111008748392        111008848281        111008943366  
     111009551249        111009649405        111009761624        111009865731  
     111009951041        111010034775        111010125855  

111006185058

     111006867213        111007326214        111007434898        111007537858  
     111007635903        111007772725        111008451382        111008546983  
     111008644386        111008748437        111008848315        111008943423  
     111009551250        111009649427        111009761691        111009865753  
     111009951096        111010034786        111010125956  

111006185081

     111006867246        111007326247        111007435024        111007537937  
     111007635914        111007772826        111008451438        111008547052  
     111008644397        111008748448        111008848348        111008943434  
     111009551294        111009649438        111009761747        111009865809  
     111009951119        111010034809        111010125978  

111006185092

     111006867347        111007326281        111007435057        111007537948  
     111007635925        111007772905        111008451450        111008547063  
     111008644443        111008748561        111008848371        111008943456  
     111009551317        111009649461        111009761905        111009865810  
     111009951153        111010034854        111010125990  

111006185126

     111006867358        111007326292        111007435068        111007537993  
     111007635958        111007772916        111008451494        111008547119  
     111008644498        111008748572        111008848416        111008943489  
     111009551553        111009649494        111009762030        111009865843  
     111009951164        111010034900        111010126003  

111006185160

     111006867369        111007326382        111007435079        111007538017  
     111007636049        111007772949        111008451517        111008547142  
     111008644511        111008748707        111008848449        111008943557  
     111009551564        111009649573        111009762164        111009865865  
     111009951221        111010034922        111010126069  

111006185171

     111006867482        111007326461        111007435103        111007538051  
     111007636072        111007772961        111008451528        111008547153  
     111008644522        111008748718        111008848450        111008943580  
     111009551586        111009649696        111009762490        111009865887  
     111009951265        111010034933        111010126070  

111006185283

     111006867505        111007326517        111007435114        111007538107  
     111007636094        111007772994        111008451551        111008547186  
     111008644533        111008748741        111008848472        111008943658  
     111009551597        111009649843        111009762535        111009865898  
     111009951300        111010034977        111010126081  

111006185328

     111006867639        111007326573        111007435136        111007538141  
     111007636173        111007773018        111008451562        111008547197  
     111008644566        111008748796        111008848494        111008943849  
     111009551632        111009649854        111009762603        111009865900  
     111009951344        111010035002        111010126092  

111006185418

     111006867651        111007326641        111007435181        111007538152  
     111007636184        111007773052        111008451573        111008547300  
     111008644577        111008748864        111008848629        111008943861  
     111009551676        111009649955        111009762636        111009865922  
     111009951355        111010035046        111010126126  

111006185429

     111006867718        111007326663        111007435215        111007538174  
     111007636241        111007773119        111008451595        111008547333  
     111008644645        111008748875        111008848663        111008943894  
     111009551698        111009650025        111009762670        111009866024  
     111009951490        111010035068        111010126182  

111006185564

     111006867730        111007326674        111007435259        111007538253  
     111007636397        111007773142        111008451652        111008547344  
     111008644713        111008748921        111008848775        111008943917  
     111009551711        111009650058        111009762748        111009866091  
     111009951535        111010035091        111010126306  

111006185722

     111006867774        111007326685        111007435372        111007538297  
     111007636487        111007773175        111008451731        111008547388  
     111008644757        111008748954        111008848786        111008943962  
     111009551788        111009650069        111009762760        111009866125  
     111009951546        111010035114        111010126340  

111006185845

     111006867808        111007326696        111007435439        111007538310  
     111007636511        111007773209        111008451753        111008547401  
     111008644779        111008748976        111008848843        111008943984  
     111009551799        111009650137        111009762782        111009866147  
     111009951591        111010035125        111010126351  

111006185867

     111006867921        111007326708        111007435541        111007538332  
     111007636555        111007773210        111008451764        111008547568  
     111008644870        111008749001        111008848876        111008943995  
     111009551867        111009650159        111009762793        111009866158  
     111009951614        111010035181        111010126373  

111006186026

     111006867965        111007326720        111007435620        111007538343  
     111007636566        111007773221        111008451797        111008547591  
     111008645051        111008749146        111008848898        111008944356  
     111009551889        111009650205        111009762838        111009866181  
     111009951625        111010035204        111010126429  

111006186048

     111006867987        111007326764        111007435686        111007538354  
     111007636577        111007773265        111008451955        111008547603  
     111008645073        111008749168        111008848955        111008944390  
     111009551890        111009650362        111009762861        111009866204  
     111009951670        111010035226        111010126452  

111006186059

     111006868056        111007326775        111007435697        111007538376  
     111007636612        111007773287        111008451966        111008547614  
     111008645084        111008749337        111008849024        111008944569  
     111009551946        111009650429        111009762951        111009866215  
     111009951692        111010035259        111010126542  

111006186082

     111006868124        111007326797        111007435710        111007538387  
     111007636645        111007773311        111008451977        111008547669  
     111008645118        111008749427        111008849046        111008944626  
     111009551968        111009650441        111009763053        111009866260  
     111009951737        111010035260        111010126575  

111006186138

     111006868179        111007326810        111007435732        111007538567  
     111007636678        111007773355        111008451999        111008547681  
     111008645130        111008749449        111008849080        111008944648  
     111009551980        111009650542        111009763154        111009866349  
     111009951816        111010035293        111010126632  

111006186149

     111006868214        111007326821        111007435754        111007538590  
     111007636724        111007773401        111008452013        111008547692  
     111008645163        111008749450        111008849091        111008944716  
     111009552026        111009650654        111009763165        111009866350  
     111009951850        111010035338        111010126643  

111006186172

     111006868382        111007326898        111007435800        111007538602  
     111007636757        111007773467        111008452024        111008547759  
     111008645253        111008749539        111008849103        111008945100  
     111009552127        111009650722        111009763266        111009866394  
     111009951917        111010035372        111010126698  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111006186206

     111006868416        111007326911        111007435899        111007538613  
     111007636779        111007773502        111008452046        111008547850  
     111008645264        111008749540        111008849114        111008945133  
     111009552138        111009650799        111009763390        111009866428  
     111009951940        111010035394        111010126722  

111006186217

     111006868449        111007326955        111007435956        111007538635  
     111007636791        111007773524        111008452125        111008547872  
     111008645332        111008749551        111008849158        111008945188  
     111009552172        111009650856        111009763581        111009866518  
     111009951984        111010035417        111010126733  

111006186240

     111006868494        111007326977        111007436025        111007538714  
     111007636858        111007773535        111008452192        111008547883  
     111008645400        111008749618        111008849181        111008945290  
     111009552194        111009650946        111009763592        111009866529  
     111009952008        111010035428        111010126744  

111006186251

     111006868506        111007327024        111007436047        111007538781  
     111007636870        111007773579        111008452237        111008547939  
     111008645411        111008749652        111008849192        111008945368  
     111009552228        111009650979        111009763660        111009866574  
     111009952042        111010035439        111010126788  

111006186510

     111006868551        111007327046        111007436092        111007538826  
     111007636881        111007773591        111008452327        111008548008  
     111008645422        111008749685        111008849215        111008945380  
     111009552262        111009651015        111009763693        111009866619  
     111009952097        111010035473        111010126845  

111006186576

     111006868573        111007327080        111007436104        111007538848  
     111007636892        111007773614        111008452383        111008548075  
     111008645477        111008749708        111008849226        111008945481  
     111009552341        111009651037        111009763705        111009866642  
     111009952110        111010035541        111010126856  

111006186622

     111006868595        111007327125        111007436137        111007538893  
     111007636926        111007773670        111008452462        111008548086  
     111008645512        111008749720        111008849305        111008945492  
     111009552352        111009651116        111009763907        111009866664  
     111009952132        111010035563        111010126889  

111006186655

     111006868618        111007327237        111007436148        111007538905  
     111007636937        111007773715        111008452473        111008548110  
     111008645602        111008749764        111008849327        111008945537  
     111009552374        111009651284        111009763963        111009866697  
     111009952143        111010035574        111010126924  

111006186666

     111006868629        111007327248        111007436159        111007538927  
     111007636959        111007773726        111008452518        111008548132  
     111008645613        111008749797        111008849383        111008945627  
     111009552396        111009651295        111009764111        111009866709  
     111009952187        111010035596        111010126935  

111006186723

     111006868674        111007327259        111007436160        111007538949  
     111007636971        111007773737        111008452530        111008548187  
     111008645635        111008749821        111008849451        111008945650  
     111009552408        111009651363        111009764245        111009866732  
     111009952301        111010035631        111010126968  

111006186790

     111006868720        111007327350        111007436171        111007538950  
     111007636982        111007773793        111008452552        111008548198  
     111008645668        111008749832        111008849518        111008945661  
     111009552420        111009651385        111009764403        111009866743  
     111009952323        111010035709        111010126979  

111006186802

     111006868797        111007327417        111007436216        111007539131  
     111007637006        111007773827        111008452664        111008548301  
     111008645691        111008749865        111008849541        111008945672  
     111009552431        111009651419        111009764436        111009866754  
     111009952367        111010035721        111010126980  

111006186813

     111006868810        111007327428        111007436340        111007539197  
     111007637040        111007773861        111008452743        111008548413  
     111008645703        111008749977        111008849563        111008945717  
     111009552464        111009651464        111009764504        111009866776  
     111009952389        111010035732        111010127004  

111006186857

     111006868865        111007327473        111007436373        111007539210  
     111007637073        111007773883        111008452811        111008548503  
     111008645736        111008750003        111008849833        111008945728  
     111009552497        111009651510        111009764526        111009866798  
     111009952514        111010035800        111010127037  

111006186868

     111006868898        111007327518        111007436384        111007539333  
     111007637129        111007773906        111008452833        111008548637  
     111008645747        111008750126        111008849844        111008945739  
     111009552521        111009651521        111009764537        111009866844  
     111009952581        111010035811        111010127048  

111006186914

     111006868922        111007327529        111007436430        111007539377  
     111007637141        111007773917        111008452923        111008548783  
     111008645781        111008750182        111008849934        111008945829  
     111009552543        111009651554        111009764548        111009866855  
     111009952592        111010035866        111010127059  

111006187005

     111006868933        111007327530        111007436452        111007539399  
     111007637297        111007773940        111008452990        111008548828  
     111008645792        111008750205        111008849956        111008945841  
     111009552565        111009651701        111009764649        111009866899  
     111009952604        111010035945        111010127082  

111006187038

     111006869147        111007327563        111007436474        111007539467  
     111007637343        111007773973        111008453003        111008548907  
     111008645815        111008750317        111008849978        111008945852  
     111009552600        111009651712        111009764694        111009867070  
     111009952615        111010035967        111010127105  

111006187050

     111006869169        111007327585        111007436519        111007539489  
     111007637433        111007774097        111008453047        111008548930  
     111008645848        111008750418        111008850127        111008945863  
     111009552622        111009651723        111009764852        111009867092  
     111009952626        111010036036        111010127116  

111006187117

     111006869305        111007327620        111007436610        111007539502  
     111007637444        111007774121        111008453058        111008548985  
     111008645905        111008750553        111008850194        111008945885  
     111009552644        111009651790        111009764874        111009867137  
     111009952637        111010036069        111010127127  

111006187162

     111006869350        111007327664        111007436665        111007539557  
     111007637556        111007774143        111008453137        111008549054  
     111008645983        111008750609        111008850217        111008945964  
     111009552655        111009651947        111009765077        111009867160  
     111009952749        111010036148        111010127149  

111006187207

     111006869406        111007327697        111007436722        111007539568  
     111007637578        111007774154        111008453148        111008549188  
     111008646018        111008750665        111008850228        111008945986  
     111009552688        111009651958        111009765112        111009867238  
     111009952750        111010036193        111010127150  

111006187342

     111006869440        111007327732        111007436823        111007539579  
     111007637590        111007774187        111008453160        111008549212  
     111008646063        111008750676        111008850251        111008946055  
     111009552745        111009651981        111009765134        111009867272  
     111009952761        111010036205        111010127161  

111006187421

     111006869462        111007327787        111007436834        111007539580  
     111007637624        111007774198        111008453193        111008549245  
     111008646074        111008750722        111008850329        111008946066  
     111009552813        111009652061        111009765145        111009867339  
     111009952783        111010036238        111010127172  

111006187511

     111006869518        111007327811        111007436856        111007539625  
     111007637646        111007774222        111008453261        111008549256  
     111008646131        111008750744        111008850330        111008946088  
     111009552835        111009652117        111009765190        111009867384  
     111009952794        111010036317        111010127183  

111006187522

     111006869563        111007327822        111007436913        111007539658  
     111007637680        111007774255        111008453283        111008549313  
     111008646153        111008750845        111008850396        111008946112  
     111009552857        111009652139        111009765224        111009867430  
     111009952817        111010036328        111010127206  

111006187555

     111006869642        111007327833        111007437026        111007539669  
     111007637714        111007774288        111008453317        111008549346  
     111008646186        111008750867        111008850509        111008946167  
     111009553094        111009652207        111009765257        111009867474  
     111009952851        111010036418        111010127217  

111006187612

     111006869653        111007327844        111007437059        111007539681  
     111007637725        111007774390        111008453395        111008549379  
     111008646209        111008750890        111008850633        111008946190  
     111009553106        111009652308        111009765336        111009867542  
     111009952862        111010036429        111010127228  

111006187803

     111006869686        111007327866        111007437060        111007539782  
     111007637747        111007774424        111008453407        111008549515  
     111008646221        111008750902        111008850688        111008946268  
     111009553195        111009652320        111009765347        111009867586  
     111009952884        111010036441        111010127273  

111006187904

     111006869697        111007327888        111007437071        111007539816  
     111007637781        111007774457        111008453418        111008549582  
     111008646298        111008751026        111008850756        111008946279  
     111009553252        111009652465        111009765369        111009867597  
     111009952930        111010036452        111010127307  

111006187960

     111006869833        111007327923        111007437093        111007539883  
     111007637815        111007774536        111008453463        111008549593  
     111008646333        111008751082        111008850790        111008946280  
     111009553397        111009652476        111009765370        111009867610  
     111009952941        111010036496        111010127330  

111006188039

     111006869899        111007327956        111007437149        111007539951  
     111007637871        111007774569        111008453519        111008549616  
     111008646344        111008751093        111008850824        111008946303  
     111009553476        111009652500        111009765392        111009867643  
     111009952974        111010036508        111010127352  

111006188051

     111006869901        111007327978        111007437150        111007539984  
     111007637972        111007774581        111008453542        111008549672  
     111008646355        111008751105        111008850868        111008946358  
     111009553487        111009652533        111009765415        111009867665  
     111009952996        111010036520        111010127374  

111006188062

     111006869912        111007328047        111007437172        111007540076  
     111007637994        111007774592        111008453564        111008549683  
     111008646388        111008751116        111008850879        111008946426  
     111009553667        111009652588        111009765459        111009867711  
     111009953009        111010036531        111010127385  

111006188073

     111006869945        111007328115        111007437194        111007540256  
     111007638018        111007774615        111008453575        111008549706  
     111008646445        111008751127        111008850891        111008946493  
     111009553689        111009652599        111009765471        111009867788  
     111009953010        111010036586        111010127408  

111006188084

     111006869956        111007328160        111007437228        111007540313  
     111007638074        111007774626        111008453586        111008549818  
     111008646489        111008751149        111008850936        111008946594  
     111009553713        111009652779        111009765572        111009867823  
     111009953021        111010036643        111010127419  

111006188095

     111006870105        111007328193        111007437239        111007540379  
     111007638085        111007774637        111008453597        111008549829  
     111008646490        111008751206        111008850969        111008946617  
     111009553735        111009652870        111009765594        111009867946  
     111009953032        111010036665        111010127420  

111006188118

     111006870127        111007328205        111007437240        111007540425  
     111007638108        111007774648        111008453621        111008549830  
     111008646524        111008751228        111008850970        111008946639  
     111009553779        111009652892        111009765606        111009867980  
     111009953043        111010036711        111010127453  

111006188129

     111006870161        111007328249        111007437307        111007540582  
     111007638153        111007774659        111008453700        111008549852  
     111008646579        111008751273        111008851005        111008946729  
     111009553847        111009652960        111009765662        111009867991  
     111009953245        111010036766        111010127464  

111006188376

     111006870217        111007328272        111007437341        111007540593  
     111007638164        111007774660        111008453733        111008549920  
     111008646591        111008751330        111008851083        111008946819  
     111009553858        111009653028        111009765695        111009868015  
     111009953267        111010036801        111010127521  

111006188398

     111006870262        111007328339        111007437374        111007540649  
     111007638232        111007774727        111008453812        111008549975  
     111008646614        111008751341        111008851106        111008946842  
     111009553869        111009653062        111009765729        111009868048  
     111009953278        111010036834        111010127543  

111006188444

     111006870329        111007328418        111007437475        111007540694  
     111007638287        111007774738        111008453823        111008549986  
     111008646658        111008751385        111008851128        111008946943  
     111009553881        111009653095        111009765752        111009868060  
     111009953290        111010036856        111010127598  

111006188488

     111006870419        111007328430        111007437486        111007540751  
     111007638412        111007774749        111008453845        111008549997  
     111008646681        111008751442        111008851151        111008947045  
     111009553960        111009653118        111009765819        111009868161  
     111009953324        111010037004        111010127600  

111006188613

     111006870442        111007328474        111007437576        111007540863  
     111007638456        111007774761        111008453878        111008550034  
     111008646715        111008751475        111008851184        111008947090  
     111009554028        111009653174        111009765831        111009868228  
     111009953335        111010037015        111010127622  

111006188646

     111006870510        111007328520        111007437633        111007540931  
     111007638502        111007774772        111008453902        111008550045  
     111008646737        111008751509        111008851230        111008947135  
     111009554039        111009653219        111009765853        111009868273  
     111009953368        111010037026        111010127633  

111006188680

     111006870521        111007328531        111007437644        111007540964  
     111007638535        111007775032        111008453935        111008550146  
     111008646771        111008751543        111008851263        111008947146  
     111009554062        111009653242        111009765909        111009868284  
     111009953379        111010037048        111010127655  

111006188703

     111006870532        111007328564        111007437666        111007540975  
     111007638579        111007775043        111008454071        111008550168  
     111008646805        111008751554        111008851397        111008947203  
     111009554118        111009653309        111009765921        111009868318  
     111009953391        111010037150        111010127666  

111006188736

     111006870554        111007328621        111007437699        111007540986  
     111007638580        111007775188        111008454093        111008550225  
     111008646838        111008751587        111008851409        111008947225  
     111009554152        111009653343        111009765954        111009868363  
     111009953414        111010037194        111010127677  

111006188871

     111006870565        111007328676        111007437745        111007541000  
     111007638591        111007775201        111008454149        111008550269  
     111008646894        111008751723        111008851432        111008947269  
     111009554163        111009653387        111009765965        111009868374  
     111009953492        111010037206        111010127688  

111006188950

     111006870598        111007328687        111007437778        111007541055  
     111007638614        111007775290        111008454161        111008550315  
     111008646906        111008751802        111008851443        111008947292  
     111009554219        111009653398        111009766056        111009868419  
     111009953504        111010037217        111010127701  

111006189007

     111006870600        111007328698        111007437824        111007541099  
     111007638647        111007775335        111008454172        111008550337  
     111008646928        111008751824        111008851454        111008947382  
     111009554220        111009653488        111009766146        111009868510  
     111009953559        111010037262        111010127723  

111006189029

     111006870633        111007328744        111007437846        111007541112  
     111007638669        111007775357        111008454329        111008550360  
     111008647097        111008751835        111008851487        111008947427  
     111009554286        111009653512        111009766179        111009868554  
     111009953582        111010037352        111010127778  

111006189074

     111006870644        111007328766        111007438027        111007541189  
     111007638681        111007775379        111008454363        111008550450  
     111008647176        111008751857        111008851498        111008947438  
     111009554444        111009653578        111009766203        111009868565  
     111009953605        111010037442        111010127790  

111006189119

     111006870677        111007329127        111007438050        111007541246  
     111007638715        111007775425        111008454464        111008550483  
     111008647288        111008751891        111008851533        111008947483  
     111009554466        111009653691        111009766258        111009868576  
     111009953650        111010037464        111010127802  

111006189153

     111006870699        111007329149        111007438117        111007541347  
     111007638782        111007775560        111008454587        111008550517  
     111008647299        111008751925        111008851645        111008947506  
     111009554477        111009653736        111009766315        111009868587  
     111009953694        111010037510        111010127813  

111006189210

     111006870701        111007329172        111007438274        111007541381  
     111007638849        111007775616        111008454600        111008550540  
     111008647312        111008751958        111008851689        111008947708  
     111009554499        111009653758        111009766393        111009868600  
     111009953739        111010037543        111010127835  

111006189232

     111006870723        111007329228        111007438285        111007541404  
     111007638894        111007775638        111008454611        111008550618  
     111008647323        111008751969        111008851713        111008947753  
     111009554512        111009653804        111009766416        111009868611  
     111009953740        111010037587        111010127846  

111006189243

     111006870745        111007329239        111007438296        111007541516  
     111007638917        111007775650        111008454622        111008550696  
     111008647378        111008751981        111008851724        111008947809  
     111009554635        111009653826        111009766472        111009868633  
     111009953751        111010037598        111010127880  

111006189399

     111006870789        111007329442        111007438375        111007541561  
     111007638962        111007775661        111008454677        111008550708  
     111008647390        111008752005        111008851803        111008947876  
     111009554646        111009653860        111009766607        111009868789  
     111009953773        111010037622        111010127891  

111006189568

     111006870802        111007329475        111007438465        111007541572  
     111007638984        111007775740        111008454701        111008550865  
     111008647424        111008752094        111008851814        111008947922  
     111009554657        111009653882        111009766652        111009868790  
     111009953829        111010037688        111010127903  

111006189603

     111006870813        111007329510        111007438500        111007541594  
     111007639008        111007775762        111008454723        111008550977  
     111008647479        111008752140        111008851870        111008947955  
     111009554691        111009653927        111009766720        111009868813  
     111009953841        111010037701        111010127925  

111006189625

     111006870835        111007329543        111007438522        111007541628  
     111007639086        111007775795        111008454778        111008551046  
     111008647503        111008752151        111008851904        111008947966  
     111009554714        111009653938        111009766809        111009868868  
     111009953874        111010037723        111010127969  

111006189636

     111006870879        111007329576        111007438544        111007541651  
     111007639143        111007775807        111008454790        111008551103  
     111008647525        111008752173        111008852017        111008948114  
     111009554725        111009653949        111009766810        111009868925  
     111009953919        111010037767        111010127992  

111006189782

     111006870880        111007329587        111007438599        111007541707  
     111007639165        111007775841        111008454824        111008551125  
     111008647536        111008752218        111008852040        111008948125  
     111009554758        111009653950        111009766854        111009868936  
     111009953953        111010037789        111010128005  

111006189793

     111006870947        111007329598        111007438623        111007541864  
     111007639266        111007775852        111008454914        111008551158  
     111008647547        111008752285        111008852073        111008948181  
     111009554769        111009654119        111009766887        111009868970  
     111009953997        111010037790        111010128027  

111006189984

     111006870981        111007329611        111007438689        111007541875  
     111007639356        111007775874        111008455050        111008551204  
     111008647615        111008752308        111008852129        111008948248  
     111009554804        111009654131        111009767002        111009868992  
     111009954000        111010037824        111010128049  

111006190054

     111006871049        111007329688        111007438735        111007541886  
     111007639402        111007775931        111008455061        111008551305  
     111008647705        111008752353        111008852141        111008948327  
     111009555074        111009654175        111009767046        111009869038  
     111009954011        111010038151        111010128050  

111006190436

     111006871083        111007329699        111007438746        111007541897  
     111007639413        111007775953        111008455072        111008551383  
     111008647749        111008752364        111008852185        111008948383  
     111009555085        111009654186        111009767068        111009869094  
     111009954044        111010038218        111010128072  

111006190504

     111006871106        111007329712        111007438768        111007541932  
     111007639424        111007775975        111008455139        111008551473  
     111008647772        111008752409        111008852196        111008948697  
     111009555131        111009654243        111009767079        111009869128  
     111009954088        111010038229        111010128083  

111006190638

     111006871128        111007329790        111007438803        111007541954  
     111007639435        111007775986        111008455263        111008551563  
     111008647783        111008752421        111008852297        111008948822  
     111009555142        111009654254        111009767114        111009869195  
     111009954112        111010038274        111010128106  

111006190706

     111006871184        111007329846        111007438814        111007542001  
     111007639446        111007775997        111008455296        111008551608  
     111008647817        111008752588        111008852343        111008948833  
     111009555164        111009654287        111009767170        111009869207  
     111009954190        111010038296        111010128117  

111006190818

     111006871218        111007329958        111007438825        111007542012  
     111007639468        111007776156        111008455320        111008551620  
     111008647840        111008752678        111008852354        111008948844  
     111009555186        111009654300        111009767215        111009869218  
     111009954202        111010038331        111010128128  

111006190830

     111006871319        111007330028        111007438881        111007542113  
     111007639479        111007776167        111008455364        111008551675  
     111008647851        111008752746        111008852400        111008948901  
     111009555209        111009654399        111009767282        111009869230  
     111009954213        111010038364        111010128139  

111006190919

     111006871320        111007330129        111007438937        111007542258  
     111007639503        111007776178        111008455386        111008551710  
     111008647884        111008752757        111008852499        111008948912  
     111009555300        111009654401        111009767305        111009869308  
     111009954268        111010038375        111010128151  

111006190942

     111006871375        111007330174        111007438971        111007542292  
     111007639514        111007776189        111008455454        111008551732  
     111008647941        111008752814        111008852534        111008949025  
     111009555445        111009654524        111009767350        111009869320  
     111009954279        111010038409        111010128173  

111006190986

     111006871421        111007330219        111007438993        111007542315  
     111007639716        111007776280        111008455577        111008551743  
     111008647952        111008752836        111008852556        111008949115  
     111009555456        111009654625        111009767361        111009869364  
     111009954314        111010038410        111010128230  

111006190997

     111006871476        111007330220        111007439006        111007542326  
     111007639749        111007776314        111008455601        111008551811  
     111008647963        111008752915        111008852578        111008949159  
     111009555490        111009654681        111009767383        111009869375  
     111009954325        111010038454        111010128241  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

   Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number      Loan Number      Loan Number      Loan Number      Loan Number     
Loan Number      Loan Number      Loan Number      Loan Number      Loan Number
     Loan Number      Loan Number      Loan Number      Loan Number      Loan
Number  

111006191044

     111006871498        111007330297        111007439017        111007542348  
     111007639794        111007776325        111008455656        111008552047  
     111008648009        111008752937        111008852635        111008949160  
     111009555513        111009654726        111009767406        111009869386  
     111009954370        111010038465        111010128285  

111006191077

     111006871522        111007330411        111007439028        111007542528  
     111007639806        111007776381        111008455713        111008552058  
     111008648177        111008752982        111008852691        111008949182  
     111009555524        111009654760        111009767495        111009869465  
     111009954437        111010038487        111010128296  

111006191088

     111006871533        111007330477        111007439039        111007542540  
     111007639851        111007776392        111008455803        111008552070  
     111008648201        111008753107        111008852736        111008949261  
     111009555625        111009654872        111009767529        111009869498  
     111009954516        111010038702        111010128308  

111006191123

     111006871555        111007330589        111007439040        111007542573  
     111007639862        111007776426        111008455836        111008552137  
     111008648290        111008753130        111008852770        111008949272  
     111009555658        111009654894        111009767530        111009869511  
     111009954628        111010038724        111010128320  

111006191156

     111006871566        111007330646        111007439062        111007542630  
     111007639884        111007776538        111008455892        111008552148  
     111008648403        111008753174        111008852792        111008949294  
     111009555737        111009654995        111009767541        111009869533  
     111009954640        111010038735        111010128331  

111006191280

     111006871577        111007330657        111007439073        111007542641  
     111007639907        111007776561        111008455904        111008552171  
     111008648414        111008753219        111008852871        111008949306  
     111009555759        111009655064        111009767552        111009869577  
     111009954673        111010038779        111010128342  

111006191303

     111006871599        111007330714        111007439107        111007542720  
     111007639918        111007776572        111008455960        111008552182  
     111008648470        111008753231        111008852927        111008949351  
     111009555760        111009655086        111009767585        111009869599  
     111009954695        111010038791        111010128364  

 

SCH-A-31



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables. Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the state where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

2.        Compliance with Law. All requirements of applicable federal, state and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable state Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.        Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.        One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete. There exists a Receivable File pertaining
to each Receivable. Related documentation concerning the Receivable, including
any documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.        Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the

 

SCH-B-1-2



--------------------------------------------------------------------------------

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

14.        Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than 30
days), and, to the best of the Seller’s knowledge, no condition exists or event
has occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18.        Insurance. At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Fixed Payments, Simple Interest. Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original terms, and amortizes using the Simple Interest
Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.    Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
20 of Schedule B-1.

2.    All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3.    Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1